EXECUTION VERSION




--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 9, 2014
among
SWIFT TRANSPORTATION CO., LLC,
as the Borrower,
SWIFT TRANSPORTATION COMPANY,
as Holdings,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent,
MORGAN STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
CITIBANK, N.A., ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC. and PNC BANK
NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
The Other Lenders Party Hereto



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MORGAN STANLEY SENIOR FUNDING, INC.
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.
RBC CAPITAL MARKETS
DEUTSCHE BANK SECURITIES INC. and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC. and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners



509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------

    

TABLE OF CONTENTS
Section    Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    35

1.03
Accounting Terms    36

1.04
Rounding    36

1.05
Times of Day    36

1.06
Letter of Credit Amounts    36

1.07
Currency Equivalents Generally    37

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01
The Loans    37

2.02
Borrowings, Conversions and Continuations of Loans    38

2.03
Letters of Credit    39

2.04
Swing Line Loans    47

2.05
Prepayments    49

2.06
Termination or Reduction of Commitments    52

2.07
Repayment of Loans    53

2.08
Interest    54

2.09
Fees    55

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Fee
Rate    55

2.11
Evidence of Debt    56

2.12
Payments Generally; Administrative Agent’s Clawback    56


i
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




2.13
Sharing of Payments by Lenders    58

2.14
Defaulting Lenders    58

2.15
Borrower Repurchases    60

2.16
Incremental Extensions of Credit    61

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes    63

3.02
Illegality    67

3.03
Inability to Determine Rates    67

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    67

3.05
Compensation for Losses    68

3.06
Mitigation Obligations; Replacement of Lenders    69

3.07
Survival    69

ARTICLE IV

CONDITIONS PRECEDENT
4.01
Conditions Precedent to the Restatement Effective Date and Credit Extensions on
the Restatement Effective Date    70

4.02
Conditions to all Credit Extensions    72

ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01
Organization    73

5.02
Due Authorization; Non-Contravention    73

5.03
Governmental Approval; Regulation    73

5.04
Validity    74


ii
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




5.05
Financial Information    74

5.06
No Material Adverse Change    74

5.07
Litigation; Labor Controversies    74

5.08
Subsidiaries    74

5.09
Ownership of Properties    74

5.10
Taxes    74

5.11
Pension and Welfare Plans    75

5.12
Environmental Warranties    75

5.13
Accuracy of Information    76

5.14
Regulations U and X    76

5.15
Solvency    76

5.16
No Default    76

5.17
Compliance with Laws    76

5.18
Insurance    77

5.19
Collateral Documents    77

5.20
Anti-Corruption Laws and Sanctions.    77

ARTICLE VI
AFFIRMATIVE COVENANTS
6.01
Financial Information, Reports, Notices, etc    78

6.02
Maintenance of Existence; Compliance with Contracts, Laws, etc    80

6.03
Properties    80

6.04
Insurance    80

6.05
Books and Records    81

6.06
Environmental Law Covenant    81


iii
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




6.07
Use of Proceeds    81

6.08
Future Guarantors, Security, etc    81

6.09
[Reserved]    82

6.10
Maintenance of Ratings    82

6.11
[Reserved]    82

6.12
Ratings Information    83

6.13
Motor Vehicle Monitor    83

6.14
Post-Closing Covenant    83

ARTICLE VII
NEGATIVE COVENANTS
7.01
Business Activities    84

7.02
Indebtedness    84

7.03
Liens    87

7.04
Financial Condition and Operations    89

7.05
Investments    89

7.06
Restricted Payments    91

7.07
[Reserved]    92

7.08
No Prepayment of Certain Indebtedness    92

7.09
[Reserved]    93

7.10
Consolidation, Merger; Permitted Acquisitions, etc    93

7.11
Permitted Dispositions    94

7.12
Modification of Certain Agreements    95

7.13
Transactions with Affiliates    95

7.14
Restrictive Agreements    96


iv
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




7.15
Sale and Leaseback    96

7.16
Accounting Changes    97

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default    97

8.02
Remedies upon Event of Default    99

8.03
Application of Funds    100

ARTICLE IX
AGENTS
9.01
Appointment and Authority    101

9.02
Rights as a Lender    101

9.03
Exculpatory Provisions    102

9.04
Reliance by Agent    103

9.05
Delegation of Duties    103

9.06
Resignation of Administrative Agent    103

9.07
Non-Reliance on Agents and Other Lenders    104

9.08
No Other Duties, Etc    105

9.09
Administrative Agent May File Proofs of Claim    105

9.10
Collateral and Guaranty Matters    105

9.11
Secured Cash Management Agreements and Secured Hedge Agreements    106

9.12
Waiver of Claims    106

ARTICLE X
MISCELLANEOUS
10.01
Amendments, Etc    106


v
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




10.02
Notices; Effectiveness; Electronic Communications    109

10.03
No Waiver; Cumulative Remedies; Enforcement    111

10.04
Expenses; Indemnity; Damage Waiver    112

10.05
Payments Set Aside    113

10.06
Successors and Assigns    114

10.07
Treatment of Certain Information; Confidentiality    118

10.08
Right of Setoff    118

10.09
Interest Rate Limitation    119

10.10
Counterparts; Integration; Effectiveness    119

10.11
Survival of Representations and Warranties    119

10.12
Severability    119

10.13
Replacement of Lenders    119

10.14
Governing Law; Jurisdiction; Etc    120

10.15
Waiver of Jury Trial    121

10.16
No Advisory or Fiduciary Responsibility    121

10.17
Electronic Execution of Assignments and Certain Other Documents    121

10.18
USA PATRIOT Act    122

10.19
Amendment and Restatement    122




vi
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




SCHEDULES
1.01    Existing Letters of Credit
2.01    Commitments
5.07    Litigation
5.08    Subsidiaries
5.09    Owned Real Property
5.11    Contingent Liabilities under Welfare Plans
5.12    Environmental Matters
5.19    Mortgage Amendments and Filing Offices
7.02(c)    Existing Indebtedness
7.03(c)    Existing Liens
7.05(a)    Existing Investments
7.13    Permitted Transactions with Affiliates
10.02    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of


A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Tranche A Term Note
C-2    Tranche B Term Note
C-3    Revolving Credit Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Security Agreement
G    Intercreditor Agreement
H    U.S. Tax Compliance Certificate
I    Security Agreement Amendment





vii
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of June
9, 2014, among SWIFT TRANSPORTATION CO., LLC, a Delaware limited liability
company (the “Borrower”), SWIFT TRANSPORTATION COMPANY (“Holdings”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-Syndication Agents, CITIBANK, N.A., ROYAL BANK OF CANADA, DEUTSCHE BANK
SECURITIES INC. and PNC BANK, NATIONAL ASSOCIATION, as co-Documentation Agents,
and BANK OF AMERICA, N.A., as Administrative Agent (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I), Swing Line Lender and L/C Issuer.


PRELIMINARY STATEMENTS:
The Borrower, Holdings, the Administrative Agent, the Collateral Agent, Morgan
Stanley Senior Funding, Inc., Wells Fargo, National Association, as
co-Syndication Agents, and certain Lenders have previously entered into that
certain Second Amended and Restated Credit Agreement, dated as of March 7, 2013
(as further amended, modified or supplemented prior to the date hereof, the
“Existing Credit Agreement”).
The Borrower and Holdings have requested, and the Lenders have agreed to enter
into this Agreement to, among other things, amend and restate the Existing
Credit Agreement in its entirety, without constituting a novation of the
obligations, liabilities and indebtedness of the Borrower and Holdings
thereunder, on the terms and subject to the conditions contained herein.
The Borrower has requested that the Lenders provide term loan facilities and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Additional Moyes Investors” means, collectively, Vickie Moyes, the respective
estates, executors and conservators of Mr. Moyes or Vickie Moyes, any trust
established for the benefit of Mr. Moyes, Vickie Moyes or any children thereof
(including adopted children), including the Jerry and Vickie Moyes Family Trust
Dated 12/11/87, an Illinois trust, Todd Moyes Trust Dated 4/27/07, an Illinois
trust, Hollie Moyes Trust Dated 4/27/07, an Illinois trust, Chris Moyes Trust
Dated 4/27/07, an Illinois trust, Lyndee Moyes Nester Trust Dated 4/27/07, an
Illinois trust, Marti Lyn

1
(zzmpTempText



--------------------------------------------------------------------------------




Moyes Trust Dated 4/27/07, an Illinois trust, Michael J. Moyes Trust Dated
4/27/07, an Illinois trust, Cactus Holding Company II, LLC, M Capital Group
Investors, LLC, and M Capital Group Investors II, LLC, and any corporation,
limited liability company or partnership the stockholders, members or partners
of which are Additional Moyes Investors including Cactus Holding Company, LLC,
Cactus Holding Company II, LLC, M Capital Group Investors, LLC and M Capital
Group Investors II, LLC.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility and the Tranche A Term Facility, (a) from the Restatement Effective
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.01(c) for the Fiscal Quarter ending September
30, 2014, 0.30% per annum and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.01(c):
 
Applicable Fee Rate
Pricing Level
Consolidated Leverage Ratio
Commitment
Fee
 
1
< 1.75:1
0.25%
 
2
≥ 1.75:1 but < 2.25:1
0.25%
 
3
≥ 2.25 but < 2.75:1
0.30%
 
4
≥ 2.75:1
0.35%
 


2



--------------------------------------------------------------------------------




Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of (x) until the Tranche A Term Loan Commitments are zero, the Required
Pro Rata Lenders and (y) thereafter, the Required Revolving Lenders, Pricing
Level 3 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Percentage” means (a) in respect of the Tranche A Term  Facility,
with respect to any Tranche A Term  Lender at any time, the percentage (carried
out to the ninth decimal place) of the Tranche A Term  Facility represented by
(i) on or prior to the Restatement Effective Date, such Tranche A Term  Lender’s
Tranche A Term Loan Commitment at such time and (ii) thereafter, the sum of (x)
such Tranche A Term Lender’s Tranche A Term Loan Commitment at such time and (y)
the principal amount of such Tranche A Term  Lender’s Tranche A Term  Loans at
such time, (b) in respect of the Tranche B Term Facility, with respect to any
Tranche B Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Tranche B Term Facility represented by (i) on or prior to
the Restatement Effective Date, such Tranche B Term Lender’s Tranche B Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such
Tranche B Term Lender’s Tranche B Term Loans at such time and (c) in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.14. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of Revolving Credit Facility most recently in effect, giving effect to
any subsequent assignments.
“Applicable Rate” means (a) in respect of the Tranche A Term Facility, 1.00% per
annum for Base Rate Loans and 2.00% per annum for Eurodollar Rate Loans, (b) in
respect of the Tranche B Term Facility, 2.00% per annum for Base Rate and 3.00%
per annum for Eurodollar Rate Loans and (c) in respect of the Revolving Credit
Facility, (i) 1.00% per annum for Base Rate Loans and 2.00% per annum for
Eurodollar Rate Loans and Letter of Credit Fees; provided that from and after
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.01(c) for the Fiscal Quarter ending September 30, 2014,
the Applicable Rate for the Revolving Credit Loans and Tranche A Term Facility
shall be the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.01(c):



3



--------------------------------------------------------------------------------




Applicable Rate for the Revolving Credit Facility and Tranche A Term Facility
Pricing Level
Consolidated Leverage Ratio
Applicable Rate
Base Rate Loans
Applicable Rate
Eurodollar Rate Loans
 
1
< 1.75:1
0.50%
1.50%
 
2
≥ 1.75:1 but < 2.25:1
0.75%
1.75%
 
3
≥ 2.25 but < 2.75:1
1.00%
2.00%
 
4
≥ 2.75:1
1.25%
2.25%
 

; provided further that from and after the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.01(c) for the
Fiscal Year ending December 31, 2014, the Applicable Rate for the Tranche B Term
Facility shall be the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.01(c):
Applicable Rate for the Tranche B Term Facility
 
Pricing Level
Consolidated Leverage Ratio
Applicable Rate
Base Rate Loans
Applicable Rate
Eurodollar Rate Loans
 
 
1
< 2.00:1
1.75%
2.75%
 
 
2
≥ 2.00:1
2.00%
3.00%
 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Pro Rata Lenders, Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to either the
Term Loan Facility or the Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds a Term Loan or a Revolving
Credit Loan, respectively, at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Sublimit,

4



--------------------------------------------------------------------------------




(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Motor
Vehicle Financing, any Newly Acquired Motor Vehicle Financing or any operating
lease incurred by any Person, the present value (calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined, to
the extent applicable, in accordance with GAAP) of the obligation of the lessee
for net rental payments during the remaining term of the lease associated with
such transaction, including any period for which such lease has been extended or
may, at the option of the lessor, be extended; provided, that if such
transaction is a Capitalized Lease, the amount of Indebtedness represented
thereby will be determined in accordance with clause (b) of this definition, (b)
in respect of any Capitalized Lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, (c) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (d) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited (without any Impermissible
Qualification) consolidated balance sheet of Holdings and its Subsidiaries for
Fiscal Year 2013, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year of Holdings
and its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Restatement Effective Date to the earliest of (a)
the Maturity Date for the Revolving Credit Facility, (b) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.06, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.

5



--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed Eurodollar Rate Loan with a one-month Interest Period
plus 1.0%; provided that in no event shall the Base Rate with respect to the
Tranche B Term Facility be less than 1.75%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” means any information provided by or on behalf of the
Borrower hereunder that the Administrative Agent makes available to the Lenders
and the L/C Issuer by posting such materials on the Platform.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Tranche A Term Borrowing or a Tranche B Term Borrowing, as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or hereafter
issued.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Captive Insurance Company” means each of Mohave Transportation Insurance
Company, an Arizona corporation, Red Rock Risk Retention Group, Inc., an Arizona
corporation, each of its subsidiaries, if any, and each other Subsidiary of
Holdings formed from time to time that engages primarily in the business of
being a captive insurance subsidiary for Holdings and its Subsidiaries.
“Cash Collateral” has the meaning specified in Section 2.03(g).


“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means, at any time:

6



--------------------------------------------------------------------------------




(a)    any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
(b)    commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Loan Party)
organized under the laws of any State of the United States or of the District of
Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender of the type described in clause (c)(i) below (or its holding company);
(c)    any certificate of deposit, time deposit or bankers acceptance, maturing
not more than one year after its date of issuance, which is issued or accepted
by any bank organized under the laws of the United States (or any State thereof
or the District of Columbia) and which has (x) a credit rating of A2 or higher
from Moody’s or A or higher from S&P and (y) a combined capital and surplus
greater than $500,000,000;
(d)    any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;
(e)    shares of any money market mutual fund that (i) has substantially all of
its assets invested continuously in the types of investments referred to in
clause (a) through (d) above, (ii) has net assets of not less than $500,000,000,
and (iii) has the highest rating obtainable from either S&P or Moody’s; or
(f)    so long as the representations and warranties set forth in Section 5.14
remain true and correct, debt securities (other than of Holdings or any of its
Subsidiaries or Affiliates) that are listed on a national securities exchange or
Nasdaq or freely traded in the over-the counter market so long as (i) the amount
invested in such securities does not exceed in the aggregate $10,000,000 and
(ii) such debt securities have received a rating of A2 or higher from Moody’s
and A or higher from S&P.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchase or debit
card, electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means (a) on the Restatement Effective Date, any Lender
or Affiliate of a Lender that was party to a Cash Management Agreement on the
Restatement Effective Date and (b) on or after the Restatement Effective Date,
any Person that, at the time it enters into a Cash Management Agreement, is a
Lender or an Affiliate of a Lender, in each case in its capacity as a party to
such Cash Management Agreement.
“Casualty Event” means the damage, destruction or condemnation of or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property of any Person or any of its Subsidiaries.

7



--------------------------------------------------------------------------------




“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change in Control” means:
(a)    the failure of Holdings to directly or indirectly own beneficially and of
record on a fully diluted basis 100% of the outstanding Capital Securities of
the Borrower, such Capital Securities to be held free and clear of all Liens
(other than Liens (i) permitted pursuant to Sections 7.03(f), (g), (h), (j) and
(k) or (ii) granted under a Loan Document or the Senior Note Documents);
(b)    the failure of the Borrower to directly or indirectly own beneficially
and of record on a fully diluted basis 100% of the outstanding Capital
Securities of Swift Arizona, such Capital Securities to be held free and clear
of all Liens (other than Liens (i) permitted pursuant to Sections 7.03(f), (g),
(h), (j) and (k) or (ii) granted under a Loan Document or the Senior Note
Documents);
(c)    any Person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), other than the Permitted Holders or their Affiliates, shall
become the ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of Capital Securities
representing more than 35% of the voting power of the Voting Securities of
Holdings on a fully diluted basis unless the Permitted Holders and their
Affiliates are in the aggregate beneficial owners of more of the total voting
power of Holdings than such other Person or group; or
(d)    the occurrence of any “Change in Control” (or similar term) under (and as
defined in) any Senior Note Document.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.

8



--------------------------------------------------------------------------------




“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
collateral agent, or any successor collateral agent.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, the Intercreditor
Agreement, each of the mortgages, collateral assignments, security agreements,
supplements to the Security Agreement, supplements to the Intellectual Property
Security Agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.08, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.
“Commitment” means a Tranche A Term Loan Commitment, a Tranche B Term Loan
Commitment or a Revolving Credit Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Tranche A Term Borrowing, (b) a
Tranche B Term Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion of
Loans from one Type to the other, or (e) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate duly completed and executed by a
Responsible Officer of Holdings, substantially in the form of Exhibit D hereto,
together with such changes thereto as the Administrative Agent may from time to
time reasonably request for the purpose of monitoring Holdings’ compliance with
the financial covenants contained herein.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense (including amortization of goodwill, other intangibles,
Transaction Expenses, financing fees, and related expenses), (iv) non-cash
impairment charges, (v) non-cash expenses resulting from the grant of stock and
stock options and other compensation to management personnel of Holdings and its
Subsidiaries pursuant to a written incentive plan or agreement, (vi) any
expenses or charges related to any equity offering, any proposed incurrence,
redemption, repayment, prepayment, refinancing or amendment, in each case after
the Original Restatement Effective Date, of any Indebtedness permitted under
this Agreement, any Permitted Acquisition after the Original Restatement
Effective Date and any disposition or investment, in each case after the
Original Restatement Effective Date, permitted under this Agreement, (vii) the
amount of any one-time restructuring costs incurred in connection with Permitted
Acquisitions after the Original Restatement Effective Date, (viii) any losses or
expenses resulting from any Swap Termination Value, (ix) any losses attributable
to non-cash mark-to-market adjustments on Swap Contracts and (x) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (including without
duplication any losses with respect to the cancellation or early extinguishment
of Indebtedness), in each case of or by Holdings and its Subsidiaries for such
Measurement Period and minus (b) the following to the extent included in
calculating such Consolidated Net Income (without duplication): (i) Federal,
state, local and foreign income tax credits, (ii) any income or gain resulting
from Swap Termination Value, (iii) any income or gain attributable

9



--------------------------------------------------------------------------------




to non-cash mark-to-market adjustments on Swap Contracts and (iv) all non-cash
items increasing Consolidated Net Income (including any income or gain with
respect to the cancellation or early extinguishment of Indebtedness), in each
case of or by Holdings and its Subsidiaries for such Measurement Period. For the
purposes of calculating Consolidated EBITDA for any Measurement Period pursuant
to any determination of the Consolidated Leverage Ratio, if during such
Measurement Period Holdings or any Subsidiary shall have (A) made a Material
Acquisition, upon satisfactory review of the financial statements of the Person,
business line, unit or division acquired pursuant to such acquisition by the
independent certified public accountant of Holdings (it being understood that
Holdings shall primarily perform such review and the independent certified
public accountant shall only review such matters that it would normally review
in connection with Holdings’ normal auditing and reporting procedures),
Consolidated EBITDA for such Measurement Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Measurement Period or (B) made a Material Disposition, Consolidated
EBITDA for such Measurement Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition occurred on the first day of such
Measurement Period. For purposes of this definition, “Material Acquisition”
means any Permitted Acquisition that involves consideration (valued at fair
market value) by Holdings and its Subsidiaries in excess of $25,000,000 and
“Material Disposition” means any Disposition of Capital Securities of a
Subsidiary or property constituting a business line or division, or series of
related such Dispositions, that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $25,000,000.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder, which, in the case of the
Revolving Credit Loans, shall be deemed to equal the aggregate principal amount
of the Revolving Credit Loans outstanding as of the last day of the Fiscal
Quarter ending on or immediately preceding the date of determination) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (but excluding any obligations arising under Swap
Contracts), (b) all purchase money Indebtedness, (c) all drawn amounts arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
Attributable Indebtedness (excluding amounts under clause (a) of the definition
of Attributable Indebtedness), (e) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (d) above of Persons other than the Borrower or any Subsidiary, and (f)
all Indebtedness of the types referred to in clauses (a) through (e) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.


“Consolidated Interest Charges” means, for any Measurement Period, the sum, with
respect to Holdings and its Subsidiaries on a consolidated basis, of (a) all
interest, premium payments, fees, charges and related expenses in connection
with borrowed money or in connection with the deferred purchase price of assets,
in each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case that is either paid or required to be paid in
cash during such Measurement Period and net of interest income received or
receivable during such Measurement Period, provided there shall be excluded (i)
any non-cash interest expense attributable to the movement in the mark to market
valuation of Swap Contracts or other derivative instruments pursuant to
“Financial Accounting Standards Board Statement No. 133—Accounting for
Derivative Instruments and Hedging Activities” and any other

10



--------------------------------------------------------------------------------




applicable accounting standard and non-cash interest expense attributable to the
amortization of gains or losses resulting from the termination prior to or
reasonably contemporaneously with the Restatement Effective Date of Swap
Contracts, (ii) any amortization or write-off of financing or other debt
issuance costs otherwise included therein, and (iii) any change in Swap
Termination Value (provided that there shall be included in the calculation of
Consolidated Interest Charges payments made or received under any interest rate
Swap Contracts (excluding payments from the termination of any interest rate
Swap Contract)).
“Consolidated Interest Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio computed for the Measurement Period ended on such day of:
(a)    Consolidated EBITDA (for all such Fiscal Quarters)
to
(b)    the sum (for all such Fiscal Quarters) of Consolidated Interest Charges;
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (minus the excess of (i) unrestricted
cash and Cash Equivalents of Holdings and its Subsidiaries over (ii) the
aggregate amount of any outstanding Swing Line Loans) as of such date to (b)
Consolidated EBITDA of Holdings and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable (it is understood that the review and approval process of the
applicable state department of insurance for dividends by Captive Insurance
Companies shall not constitute such a restriction) to such Subsidiary during
such Measurement Period, except that Holdings’ equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Holdings’
equity in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Holdings as described in clause (b) of this
proviso).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

11



--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans (or unused Revolving Credit
Commitments) (“Refinanced Debt”); provided that such exchanging, extending,
renewing, replacing or refinancing Indebtedness (a) is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (plus any premium, original issue discount, accrued interest,
fees, costs and expenses incurred in connection with such exchange, extension,
renewal, replacement or refinancing) and the Refinanced Debt is permanently
reduced simultaneously with the issuance, incurrence or obtaining of such Credit
Agreement Refinancing Indebtedness by the amount of such Credit Agreement
Refinancing Indebtedness (less any premium, original issue discount, accrued
interest, fees, costs and expenses incurred in connection with such exchange,
extension, renewal, replacement or refinancing), (b) does not mature, in the
case of (x) any Credit Agreement Refinancing Indebtedness in respect of the Term
Loans, earlier than or have a weighted average life to maturity shorter than the
Refinanced Debt (or, with respect to any notes constituting Credit Agreement
Refinancing Indebtedness, will not have mandatory redemption features (other
than customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default) that could result in the redemption of such
Indebtedness prior to the maturity date of the Refinanced Debt) and (y) in the
case of any Credit Agreement Refinancing Indebtedness in respect of the
Revolving Credit Commitments, earlier than the Maturity Date in respect of the
Revolving Credit Facility (and there shall be no scheduled commitment reductions
or scheduled amortization payments under such Credit Agreement Refinancing
Indebtedness prior to the Maturity Date in respect of the Revolving Credit
Facility), (c) shall not be guaranteed by any entity that is not a Loan Party,
(d) in the case of any secured Indebtedness (1) is not secured by any assets not
securing the Obligations, (2) is secured by Liens on the Collateral on a pari
passu or junior basis to the Liens on the Collateral securing the Obligations;
provided that any Indebtedness secured by the Collateral on a pari passu basis
to the Liens on the Collateral securing the Obligations shall not consist of
loans and (3) is subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and (e) has covenants and
events of default that are not materially more favorable (when taken as a whole)
to the lenders or investors providing such Indebtedness than the terms and
conditions of this Agreement (when taken as a whole) are to the Lenders (except
for covenants or other provisions applicable only to periods after the latest
Maturity Date in effect at the time of such refinancing) (it being understood
that, to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is either (1) also added for the benefit of any Loans or Commitments
remaining outstanding after the issuance or incurrence of such Indebtedness or
(2) only applicable after the latest Maturity Date in effect at the time of such
refinancing).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

12



--------------------------------------------------------------------------------




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, with respect to any Obligations, an interest rate equal to
(a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate
Loans under the applicable Facility plus (c) 2.00% per annum; provided, however,
that (i) with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum and (ii) with respect to
Letter of Credit Fees, the Default Rate shall be an interest rate equal to the
Applicable Rate plus 2.00% per annum; provided further that with respect to any
Obligations not related to a particular Facility, the Default Rate shall be an
interest rate equal to (x) the Base Rate plus (y) the Applicable Rate applicable
to Base Rate Loans under the Revolving Credit Facility plus (z) 2.00% per annum.
“Defaulting Lender” means subject to Section 2.14(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent (based on the
reasonable belief that it may not fulfill its funding obligation), to confirm in
a manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Disposition” or “Dispose” means any sale, transfer, lease, contribution or
other conveyance (including by way of merger) of, or the granting of options,
warrants or other rights to, any of Holdings’ or any of its Subsidiaries’ assets
(including the sale, transfer or other conveyance of accounts receivable and the
sale or issuance of Capital Securities of Subsidiaries of Holdings) to any other
Person (other than to a Borrower or a Guarantor) in a single transaction or
series of transactions.

13



--------------------------------------------------------------------------------




“Documentation Agents” means Citibank, N.A., Royal Bank of Canada, Deutsche Bank
Securities Inc. and PNC Bank, National Association, as documentation agents, or
any successor documentation agent.
“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means Capital Securities and all warrants, options or other
rights to acquire Capital Securities (but excluding any debt security that is
convertible into, or exchangeable for, Capital Securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization (as defined
in Section 4241 of ERISA); (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (g) the failure to make

14



--------------------------------------------------------------------------------




by its due date any required installment under Section 430(j) of the Code with
respect to any Pension Plan, the determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA), or the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; or (h) the failure to make by
its due date any required contribution to a Multiemployer Plan pursuant to
Sections 431 or 432 of the Code or receipt by any Loan Party or any ERISA
Affiliate of any determination that a Multiemployer Plan is, or is expected to
be, in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA).
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the ICE Benchmark Association LIBOR Rate
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period. In no
event shall the Eurodollar Rate with respect to the Tranche B Term Facility be
less than 0.75% (this sentence, the “Eurodollar Rate Floor”).
“Eurodollar Rate Floor” has the meaning specified in the defined term
“Eurodollar Rate”.
“Eurodollar Rate Loan” means a Revolving Credit Loan, a Tranche A Term Loan or a
Tranche B Term Loan that bears interest at a rate based on the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

15



--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or which it is otherwise doing business
that is not solely in connection with the Loan Documents, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii), and (e) U.S. federal withholding taxes imposed pursuant to
FATCA.
“Existing Credit Agreement” has the meaning specified in the first paragraph of
the Preliminary Statements hereto.
“Existing Letters of Credit” means the letters of credit outstanding on the
Restatement Effective Date and set forth on Schedule 1.01.
“Facility” means the Tranche A Term Facility, the Tranche B Term  Facility or
the Revolving Credit Facility, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

16



--------------------------------------------------------------------------------




“Fee Letters” means (a) the letter agreement, dated May 27, 2014, among
Holdings, the Borrower, Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley Senior Funding, Inc., Wells Fargo Securities,
LLC, Citigroup Capital Markets Inc., RBC Capital Markets, Deutsche Bank
Securities Inc. and PNC Capital Markets LLC and (b) the letter agreement, dated
May 27, 2014, among Holdings, the Borrower and the Administrative Agent.
“Filing Statement” means all UCC financing statements or other similar financing
statements and UCC (Form UCC-3) termination statements required pursuant to the
Loan Documents.
“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2014 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary
(including, but not limited to, any Subsidiary organized under the laws of
Puerto Rico).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

17



--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
under “Loan Party” on Schedule 5.08 and each other Subsidiary of Holdings that
shall be required to execute and deliver a supplement to the Security Agreement
as a “guarantor” thereunder pursuant to Section 6.08.
“Guaranty” means, collectively, the Guarantee made by the Guarantors in favor of
the Secured Parties pursuant to Article II of the Security Agreement.
“Hazardous Materials” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance (including any petroleum product) within
the meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, all as amended.
“Hedge Bank” means (a) on the Restatement Effective Date, any Lender or
Affiliate of a Lender that was party to a Swap Contract on the Restatement
Effective Date permitted under Article

18



--------------------------------------------------------------------------------




VII (in its capacity as a party to such Swap Contract) and (b) on or after the
Restatement Effective Date, any Person that, at the time it enters into a Swap
Contract permitted under Article VII, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Swap Contract.
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under any Secured Hedge Agreement.
“Holdings” has the meaning specified in the introductory paragraph hereto.
“IEL” means Interstate Equipment Leasing, LLC.
“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
Holdings (other than the Borrower) that (i) does not, as of the most recently
ended Measurement Period, have total assets with a value in excess of 5% of the
consolidated total assets of Holdings and its Subsidiaries for such date and
(ii) did not, during the most recently ended Measurement Period, have gross
revenues exceeding 5% of the consolidated gross revenues of Holdings and its
Subsidiaries, in each case determined in accordance with GAAP; provided that,
the aggregate total assets or gross revenues of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 10% of consolidated total
assets or consolidated gross revenues, respectively, of Holdings and its
Subsidiaries, collectively, at any time (and the Borrowers will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).    
“Impermissible Qualification” means any qualification, explanatory note or
exception to the opinion or certification of any independent certified public
accountant as to any financial statement delivered hereunder (i) which is of a
“going concern” or similar nature, (ii) which relates to the limited scope of
examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause the Person delivering such
financial statement to be in Default.
“Incremental Amount” means (x) $500 million plus (y) an unlimited amount, so
long as after giving effect to the incurrence of any such amount and the use of
proceeds thereof, the pro forma Consolidated Leverage Ratio shall not exceed
2.50:1.00.
“Incremental Facility Amendment” has the meaning specified in Section 2.16(c).
“Incremental Facility Effective Date” means, with respect to any Incremental
Facility Amendment, the effective date of such Incremental Facility Amendment.
“Incremental Term Loans” has the meaning specified in Section 2.16(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

19



--------------------------------------------------------------------------------




(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created or, if past due for more than 90 days, as to which a
dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Person);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Motor Vehicle Financings,
Newly Acquired Motor Vehicle Financings, Capitalized Leases and Synthetic Lease
Obligations of such Person and all Synthetic Debt of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Securities in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” has the meaning specified in the Security Agreement.
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.
“Interco Subordination Agreement” means a subordination agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by one or more Loan Parties pursuant to the terms of this Agreement.

20



--------------------------------------------------------------------------------




“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
December 21, 2010, among Morgan Stanley Senior Funding Inc., as First Priority
Representative, U.S. Bank National Association, as Second Priority
Representative, the Borrower and each of the other Loan Parties party thereto.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, (ii) Guarantees in favor of any other Person, and (iii) any
Capital Securities held by such Person in any other Person. The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

21



--------------------------------------------------------------------------------




“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley Senior Funding, Inc., Wells Fargo Securities, LLC, Citigroup
Global Markets Inc., RBC Capital Markets, Deutsche Bank Securities Inc. and PNC
Capital Markets LLC in their capacities as joint lead arrangers.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Exposure” means, at any time, the Outstanding Amount with respect to L/C
Obligations. The L/C Exposure of any Lender at any time shall be its Applicable
Revolving Credit Percentage of the total L/C Exposure at such time.  
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

22



--------------------------------------------------------------------------------




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $300,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.
“LKE Program” means that certain program established by Holdings, the Borrower
and its Subsidiaries (or any replacement program) for the disposition and
exchange of trucks, trailers and other transportation assets, including
terminals, in exchanges intended to qualify as “like-kind exchanges” under
Section 1031 of the Code with Chicago Deferred Exchange Corporation or any other
qualified institution acting as the “qualified intermediary” (as defined under
Section 1031 of the Code or the Treasury Regulations promulgated thereunder) for
such exchanges.
“Loan” means a Tranche A Term Loan, a Tranche B Term Loan, a Revolving Credit
Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Letters of Credit, (d) the Collateral Documents, (e) the Fee Letters and (f)
each other agreement, certificate, document or instrument delivered in
connection with any of the foregoing, whether or not specifically mentioned
herein or therein.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, financial condition, performance
or properties of Holdings and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document to which it is a party, or of the ability of any Loan
Party (other than an Immaterial Subsidiary) to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity,

23



--------------------------------------------------------------------------------




binding effect or enforceability against any Loan Party (other than an
Immaterial Subsidiary) of any Loan Document to which it is a party.
“Material Motor Vehicle Casualty Event” means any single or related Casualty
Event with respect to Motor Vehicles yielding Net Cash Proceeds to Holdings or
its Subsidiaries equal to $2,500,000 or more.
“Material Subsidiary” means a Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Restatement Effective Date, (b) with respect to the
Tranche A Term Facility, the Tranche A Term Facility Maturity Date and (c) with
respect to the Tranche B Term Facility, the Tranche B Term Facility Maturity
Date; provided that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Holdings.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each mortgage, deed of trust or agreement executed and
delivered by any Loan Party in favor of the Administrative Agent for the benefit
of the Secured Parties pursuant to the requirements of this Agreement in form
and substance reasonably satisfactory to the Administrative Agent, under which a
Lien is granted on the real property and fixtures described therein, in each
case as amended, supplemented, amended and restated or otherwise modified from
time to time.
“Mortgaged Property” means each parcel of real property identified as “Mortgaged
Property” on Schedule 5.09 and any other parcel of real property hereafter
acquired by any Loan Party in the United States as to which a Mortgage is
granted pursuant to Section 6.08.
“Mortgaged Property Requirements” means the obligation to provide to the
Collateral Agent a Mortgage with respect to any real property acquired by any
Loan Party after the Original Restatement Effective Date that the Administrative
Agent reasonably determines is material to the business of Holdings and its
Subsidiaries, duly executed and delivered by the applicable Loan Party, together
with:
(a)    satisfactory arrangements for the completion of all recordings and
filings of each Mortgage with respect to each Mortgaged Property as may be
necessary to create a valid, perfected first priority Lien against the
properties purported to be covered thereby;
(b)     mortgagee’s title insurance policies in favor of the Collateral Agent
for the benefit of the Secured Parties in amounts and in form and substance and
issued by insurers, reasonably satisfactory to the Administrative Agent and the
Collateral Agent, with respect to the property purported to be covered by each
such Mortgage, insuring fee simple title (provided that in jurisdictions that
impose mortgage recording taxes, the Collateral Documents shall not secure
Indebtedness in an amount exceeding 120% of the fair market

24



--------------------------------------------------------------------------------




value of the Mortgaged Property, as reasonably determined in good faith by the
Loan Parties and reasonably acceptable to the Collateral Agent) and that the
interests created by each such Mortgage constitute valid first Liens thereon
free and clear of all defects and encumbrances other than as approved by the
Administrative Agent, and if required by the Administrative Agent, and if
requested by the Administrative Agent or the Collateral Agent and if available,
revolving credit endorsement, comprehensive endorsement, variable rate
endorsement, access and utilities endorsements, mechanic’s lien endorsement and
such other endorsements as the Administrative Agent or the Collateral Agent
shall reasonably request and shall be accompanied by evidence of the payment in
full of all premiums thereon;
(c)    American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 30 days before the day of the granting of the
applicable Mortgage, certified to the Administrative Agent and the Collateral
Agent and the issuer of the title insurance policies in a manner reasonably
satisfactory to the Administrative Agent and the Collateral Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Administrative Agent
and the Collateral Agent, showing all buildings and other improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent and the
Collateral Agent;
(d)    with respect to each Mortgaged Property, the Borrower shall deliver (x) a
“life of loan” standard flood hazard determination with respect to such
Mortgaged Property and (y) with respect to each Mortgaged Property required to
be insured pursuant to the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, and the regulations promulgated thereunder, because
it is located in an area which has been identified by the Secretary of Housing
and Urban Development as a “special flood hazard area,” (i) a policy of flood
insurance that (A) covers such Mortgaged Property and (B) is written in an
amount reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) a confirmation that the applicable Loan Party has received the
notice requested pursuant to Section 208.25(i) of Regulation H of the Board;
(e)    with respect to each Mortgaged Property, Phase I Environmental Site
Assessments, and, if reasonably requested by the Administrative Agent or the
Collateral Agent, Phase II Environmental Site Assessments; and
(f)    an opinion of counsel in each jurisdiction where the Mortgaged Property
is located and an opinion of counsel in the jurisdiction of organization of the
grantor under each Mortgage with respect to each Mortgaged Property.
“Motor Vehicle Monitor” means VINtek, Inc. in its capacity as monitor of the
certificates of motor vehicle title held by Holdings and its Subsidiaries, or
any successor thereto appointed by the Collateral Agent and reasonably
acceptable to the Borrower and the Administrative Agent.
“Motor Vehicles” means motor vehicles, trailers, containers and related
equipment owned or leased by any Subsidiary of Holdings.

25



--------------------------------------------------------------------------------




“Motor Vehicle Financing” means a secured debt financing (whether in the form of
a secured financing, a sale and leaseback transaction, a Capitalized Lease or
otherwise) to be entered into by one or more North American Subsidiaries of the
Borrower collateralized by specified owned Motor Vehicles and related assets,
which financing may include (i) one or more tranches of secured debt financings
and/or sale and leasebacks of Motor Vehicles, and (ii) one or more put options
exercisable by such North American Subsidiary that would require the lender
thereunder to purchase specified Motor Vehicles at certain times and agreed upon
prices and to lease back such Motor Vehicles to such North American Subsidiary
at certain agreed upon rental prices and lease terms; provided that a Newly
Acquired Motor Vehicle Financing shall not be a Motor Vehicle Financing.
“Motor Vehicle Title Office” has the meaning specified in the Security
Agreement.
“Mr. Moyes” means Jerry Moyes, an individual.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party or any of its
Subsidiaries of Motor Vehicles or pursuant to Section 7.11(c) or Section
7.11(p), the sale and leaseback of any real property pursuant to Section 7.15(c)
or the proceeds of any Casualty Event (other than any Casualty Event with
respect to any Motor Vehicle which is not a Material Motor Vehicle Casualty
Event) received or paid to the account of any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the amount of any Indebtedness (including any fees, premium or
penalty) that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction, (C) income and sales taxes reasonably estimated to be actually
payable by such Loan Party or such Subsidiary within two years of the date of
the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, (D) with respect to a Casualty Event, any actual
and reasonable costs incurred by such Loan Party or such Subsidiary in
connection with the adjustment or settlement of any claims of such Loan Party or
such Subsidiary in respect thereof and (E) with respect to any Disposition, the
amount of any reserve established by such Loan Party or such Subsidiary to fund
contingent liabilities reasonably estimated to be payable and that are directly
attributable to such event, provided that upon any termination of any such
reserve, all amounts not paid out in connection therewith shall be deemed to be
“Net Cash Proceeds” of such Disposition;
(b)    with respect to the sale or issuance of any Capital Securities by any
Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith; and

26



--------------------------------------------------------------------------------




(c)    with respect to any Motor Vehicle Financing or incurrence of any
Indebtedness, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the investment banking
brokerage, sales commission expenses, and other reasonable and customary out-of
pocket expenses incurred by such Loan Party or such Subsidiary in connection
therewith.
“Newly Acquired Motor Vehicle Financing” means (a) any incurrence of
Indebtedness permitted under Section 7.02(e) (without giving effect to the
proviso thereof) secured by, or in the form of a purchase money obligation or a
Capitalized Lease in respect of, a Motor Vehicle purchased within 180 days of
such incurrence of Indebtedness (other than any such Motor Vehicle purchased
during the continuance of an Event of Default), (b) any sale and leaseback of a
Motor Vehicle purchased within 180 days of such sale and leaseback (other than
any such Motor Vehicle purchased during the continuance of an Event of Default),
(c) any entering by Holdings or any Subsidiary into any operating lease, as a
lessee thereunder, with respect to the leasing of a Motor Vehicle and (d) any
extension, renewal, amendment, restatement, refinancing or replacement of
existing Motor Vehicle Financings.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“North American Subsidiary” means any U.S. Subsidiary and any other Subsidiary
that is incorporated or organized under the laws of Canada or Mexico or any
province thereof.
“Note” means a Tranche A Term Note, a Tranche B Term Note or a Revolving Credit
Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that for purposes of determining the Guaranty of any
Guarantor, the definition of “Obligations” shall not create any Guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, if
applicable) any Excluded Swap Obligations of such Guarantor.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

27



--------------------------------------------------------------------------------




“Original Restatement Effective Date” means March 6, 2012.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Tranche A Term Loans, Tranche B
Term Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Tranche A Term Loans, Tranche B Term
Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” has the meaning specified in Section 10.18.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Section 412 of the Code or Section 302 of ERISA or
Title IV of ERISA (other than a Multiemployer Plan), to which a Loan Party or
any ERISA Affiliate may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Subsidiary of Holdings from
any Person of all or substantially all of the assets of, all of the Capital
Securities (or the offer or tender to purchase all of such Capital Securities)
of a Person, or a business line or unit or division of any Person in which the
following conditions are satisfied:
(a)    immediately before and after giving effect to such acquisition no Default
shall have occurred and be continuing or would result therefrom (including under
Section 6.08 and Section 7.01); and
(b)    after giving pro forma effect to the consummation of such acquisition,
Holdings and its Subsidiaries are in compliance with the covenants set forth in
Section 7.04 for the period of four full Fiscal Quarters of Holdings ended
immediately preceding such acquisition and, with respect to any Permitted
Acquisition for which the consideration (valued at fair market value) is in
excess of $25,000,000, Holdings shall have delivered to

28



--------------------------------------------------------------------------------




the Administrative Agent a Compliance Certificate for such period (prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 6.01)
evidencing such compliance.
“Permitted Bond Hedge” means any call options or capped call options referencing
Holdings’ Common Stock purchased by Holdings concurrently with the issuance of
Permitted Convertible Notes to hedge Holdings’ or any Subsidiary issuer’s
obligations under such Indebtedness.
“Permitted Convertible Notes” means Indebtedness of Holdings permitted under
section 7.02 of this Agreement that is optionally convertible into Common Stock
of Holdings (and/or cash based on the value of such Common Stock) and/or
Indebtedness of a Subsidiary of Holdings that is optionally exchangeable for
Common Stock of Holdings (and/or cash based on the value of such Common Stock).
“Permitted Holders” means, collectively, Mr. Moyes and the Additional Moyes
Investors.
“Permitted Warrant” means any call option in respect of the Holdings’ Common
Stock sold by Holdings concurrently with the issuance of Permitted Convertible
Notes.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means IntraLinks or another similar electronic system.
“Public Lender” means a Lender with personnel who do not wish to receive
material non-public information with respect to Holdings or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.
“Qualified Receivables Transaction” means (i) any Securitization Transaction of
a Receivables Subsidiary that meets the following conditions:
(a)    the Board of Directors of Holdings (or the board of directors or members
of any Subsidiary which is the direct parent of such Receivables Subsidiary)
shall have determined in good faith that such Qualified Receivables Transaction
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to Holdings and the
Receivables Subsidiary;
(b)    all sales of Receivables Assets to the Receivables Subsidiary are made at
fair market value (as determined in good faith by Holdings or such direct
parent);
(c)    the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Holdings or such
direct parent) and may include Standard Securitization Undertakings;
(d)    no Default shall have occurred and be continuing or would result
therefrom; and

29



--------------------------------------------------------------------------------




(e)    the proceeds pursuant to such Qualified Receivables Transaction are
applied, if required, in accordance with Section 2.05(b); or
(ii)    to the extent a Securitization Transaction as described above is
economically or practically unfeasible (determined in the reasonable discretion
of the Borrower) any other transaction, including a secured loan, in which (A)
Receivables Assets are the sole recourse for such loan (it being understood
that, for the avoidance of doubt, there shall be no recourse to Holdings or any
other Loan Party, although the provisions of such transaction may include
Standard Securitization Undertakings), (B) any excess Receivables Assets are
pledged to secure the Obligations, and (C) the proceeds of such transaction are
applied, if required, under Section 2.05(b) as if such transaction were a
Qualified Receivables Transaction.
“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.
“Receivables Assets” means a right of a Person to receive payment arising from a
sale or lease of goods or the performance of services by such Person pursuant to
an arrangement with another Person pursuant to which such other Person is
obligated to pay for such goods or services under terms that permit the purchase
of such goods and services on credit and shall include, in any event, any items
of property that would be classified as an “account,” “chattel paper,” “payment
intangible” or “instrument” under the UCC and any supporting obligations and any
assets related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with an asset
securitization transactions involving receivables, in each case so as long as
the documentation in connection therewith is reasonably satisfactory to the
Administrative Agent.
“Receivables Subsidiary” means Swift Receivables and any other direct or
indirect wholly owned Subsidiary of Holdings that (i) is a special purpose
entity engaged in Qualified Receivables Transactions, (ii) engages in no
activities other than in connection with the purchase, sale or financing of
Receivables Assets and any business or activities reasonably incidental or
related thereto, (iii) is designated by the board of directors of Holdings as a
Receivables Subsidiary and (iv) meets the following conditions:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Receivables Subsidiary (i) is Guaranteed by Holdings or any
of its Subsidiaries, (ii) is recourse to or obligates Holdings or any of its
Subsidiaries or (iii) subjects any property or assets of Holdings or any of its
Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof;
(b)     with which neither Holdings nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding (other than Standard
Securitization Undertakings); and
(c)    to which neither Holdings nor any of its Subsidiaries has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

30



--------------------------------------------------------------------------------




Any such designation by the board of directors of Holdings shall be evidenced by
a certified copy of the resolution of the board of directors of Holdings giving
effect to such designation and an officers certificate certifying that such
designation complies with the foregoing conditions.
“Reduction Amount” has the meaning set forth in Section 2.05(b)(vii).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means a “release”, as such term is defined in CERCLA.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
pursuant to DOL Reg. Section 4043 as in effect on the Restatement Effective Date
(no matter how such notice requirement may be changed in the future).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Tranche A Term Loans, Tranche B Term Loans or Revolving
Credit Loans, a Committed Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition), (b) aggregate unused Revolving
Credit Commitments and (c) aggregate Tranche A Term Loan Commitments; provided
that the unused Revolving Credit Commitment and Tranche A Term Loan Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Required Pro Rata Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Outstanding Amount of Tranche A Term
Loans and Revolving Credit Loans (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments and Tranche A Term Loan Commitments; provided that the unused
Revolving Credit Commitment and Tranche A Term Loan Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender

31



--------------------------------------------------------------------------------




for purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
“Required Tranche A Term Lenders” means, as of any date of determination,
Tranche A Term Lenders holding more than 50% of the sum of (a) the Tranche A
Term Loan Commitments on such date and (b) the principal amount of Tranche A
Term Loans outstanding on such date.
“Required Tranche B Term Lender” means, as of any date of determination, Tranche
B Term Lenders holding more than 50% of the Tranche B Term Facility on such
date.
“Responsible Officer” means, as to any Loan Party, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the L/C Issuer pursuant to Section 4.01(a)(ii). Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is June 9, 2014.
“Restricted Payment” means (i) the declaration or payment of any dividend on, or
the making of any payment or distribution on account of, or setting apart assets
for a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any class of Capital Securities of the
Borrower or any other Subsidiary or any warrants, options or other right or
obligation to purchase or acquire any such Capital Securities (other than
Permitted Convertible Notes), whether now or hereafter outstanding, or (ii) the
making of any other distribution in respect of such Capital Securities, in each
case either directly or indirectly, whether in cash, property or obligations of
the Borrower or any other Subsidiary or otherwise (in the case of clause (i) and
(ii) above, other than dividends or distributions payable solely in common stock
of Holdings or any Subsidiary).
“Revolving Commitment Increase” has the meaning specified in Section 2.16(a).
“Revolving Commitment Increase Lender” has the meaning specified in Section
2.16(d).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite

32



--------------------------------------------------------------------------------




such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment”, as set forth in any joinder agreement entered into pursuant to
Section 2.16(a) or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. On
the Restatement Effective Date, the aggregate amount of Revolving Credit
Commitments is $450,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Credit
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.  
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-3.
“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.
“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

33



--------------------------------------------------------------------------------




“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents, and each of their respective successors, transferees
and assigns.
“Securitization Transactions” means any transaction or series of transactions
entered into by Holdings or any of its Subsidiaries pursuant to which any Person
issues interests, the proceeds of which are used to finance a discrete pool of
Receivables Assets (in each case whether now existing or arising in the future),
and which may include a grant of a security interest in any such Receivables
Assets (whether now existing or arising in the future) of Holdings or any of its
Subsidiaries.
“Security Agreement” means the Guarantee and Collateral Agreement, dated as of
December 21, 2010 (as amended, supplemented and restated or otherwise modified
from time to time), among Holdings, the Borrower, and the Guarantors in favor of
Bank of America, N.A., as administrative agent, and Morgan Stanley Senior
Funding, Inc., as collateral agent.
“Senior Notes” means the second-priority senior secured notes issued under the
Senior Notes Indenture.
“Senior Note Documents” means the Senior Notes, the Senior Note Indenture and
all other agreements, documents and instruments executed and delivered with
respect to the Senior Notes or the Senior Note Indenture, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with this Agreement and the Senior Note Indenture.
“Senior Note Indenture” means that certain Indenture, dated as of December 21,
2010, among Swift Transportation Company, Swift Services Holdings, Inc., as
issuer, the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee, relating to the 10.00% Senior Second Priority Secured
Notes due 2018.
“Solvent” and “Solvency” mean, with respect to any Person and its Subsidiaries
on any date of determination, that on such date (a) the fair value of the
property of such Person and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a consolidated basis, (b) the present fair
salable value of the assets of such Person and its Subsidiaries on a
consolidated basis is not less than the amount that will be required to pay the
probable liability of such Person and its Subsidiaries on a consolidated basis
on its debts as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it or its Subsidiaries will, incur debts or
liabilities beyond the ability of such Person and its Subsidiaries to pay such
debts and liabilities as they mature and (d) such Person and its Subsidiaries on
a consolidated basis is not engaged in business or a transaction, and such
Person and its Subsidiaries on a consolidated basis is not about to engage in
business or a transaction, for which the property of such Person and its
Subsidiaries on a consolidated basis would constitute an unreasonably small
capital. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing

34



--------------------------------------------------------------------------------




at such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any of its Subsidiaries
which are reasonably customary (as determined in good faith by Holdings) in a
securitization of Receivables Assets.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings and shall, for the avoidance of doubt, include IEL.
“Subsidiary Guarantor” means each Subsidiary (other than the Borrower) that is a
Loan Party.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
with GAAP.

35



--------------------------------------------------------------------------------




“Swift Academy” means Swift Academy LLC and each of its Subsidiaries, if any.
“Swift Arizona” means Swift Transportation Co. of Arizona, LLC, a Delaware
limited liability company.
“Swift Receivables” means Swift Receivables Company II, LLC, a Delaware limited
liability company.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Exposure” means, at any time, the Outstanding Amount of Swing Line
Loans.  The Swing Line Exposure of any Lender at any time shall be its
Applicable Revolving Credit Percentage of the total Swing Line Exposure at such
time.  
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Syndication Agents” means Morgan Stanley Senior Funding, Inc. and Wells Fargo
Bank, National Association, as syndication agents, or any successor syndication
agent.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

36



--------------------------------------------------------------------------------




“Term Loan” means Tranche A Term Loans and Tranche B Term Loans.
“Term Loan Commitment” means, as to each Tranche A Term Lender or Tranche B Term
Lender, as applicable, its obligation to make Term Loans to the Borrower
pursuant to Section 2.01(a), Section 2.01(b) or an Incremental Facility
Amendment, as applicable, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth on Section 2.01 (with respect to
Tranche A Term Loans and Tranche B Term Loans) or opposite such caption in the
Assignment and Assumption pursuant to which such Term  Lender becomes a party
hereto or the Incremental Facility Amendment, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Term Loan Facilities” means the Tranche A Term Facility and the Tranche B Term
Facility.
“Tranche A Term Borrowing” means a Borrowing comprised of Tranche A Term Loans.
“Tranche A Term Facility” means the Tranche A Term Loan Commitments and the
Tranche A Term Loans made hereunder.
“Tranche A Term Facility Maturity Date” means the fifth Anniversary of the
Restatement Effective Date.
“Tranche A Term Lender” means a Lender with a Tranche A Term Loan Commitment
and/or an outstanding Tranche A Term Loan.
“Tranche A Term Loan Availability Period” means the period from and including
the Restatement Effective Date to the earliest of (a) the Maturity Date for the
Tranche A Term Facility and (b) the date of termination of the Tranche A Term
Loan Commitments pursuant to Section 2.06, and (c) the date of termination of
the commitment of each Tranche A Term Lender to make Tranche A Term Loans
pursuant to Section 8.02.
“Tranche A Term Loan Borrowing Date” has the meaning specified in Section
2.01(a).
“Tranche A Term Loan Commitment” means with respect to each Lender, the
commitment of such Lender to make Tranche A Term Loans pursuant to
Section 2.01(a) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “Tranche A
Term Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Tranche A Term Loan Commitments on the Restatement
Effective Date is $500,000,000.
“Tranche A Term Loans” means the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a).
“Tranche A Term Note” means a promissory note made by the Borrower in favor of a
Tranche A Term Lender evidencing Tranche A Term Loans made by such Tranche A
Term Lender, substantially in the form of Exhibit C‑1.

37



--------------------------------------------------------------------------------




“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.
“Tranche B Term Facility” means the Tranche B Term Loan Commitments and the
Tranche B Term Loans made hereunder.
“Tranche B Term Facility Maturity Date” means the seventh anniversary of the
Restatement Effective Date.
“Tranche B Term Lender” means a Lender with a Tranche B Term Loan Commitment
and/or an outstanding Tranche B Term Loan.
“Tranche B Term Loan Commitment” means with respect to each Lender, the
commitment of such Lender to make Tranche B Term Loans pursuant to Section
2.01(b) in an aggregate amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Tranche B Term Loan
Commitment”, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Tranche B Term Loan Commitments on
the Restatement Effective Date is $400,000,000.
“Tranche B Term Loans” shall mean the term loans made by the Lenders to the
Borrower on the Restatement Effective Date pursuant to Section 2.01(b).
“Tranche B Term Note” means a promissory note made by the Borrower in favor of a
Tranche B Term Lender evidencing Tranche B Term Loans made by such Tranche B
Term Lender, substantially in the form of Exhibit C‑2.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction” means (a) the amendment and restatement of the Existing Credit
Agreement, (b) the borrowing of the Term Loan Facilities, (c) the replacement of
the term loans outstanding under the Existing Credit Agreement, (d) the
replacement of the existing revolving credit commitments under the Existing
Credit Agreement and (e) the payment of the Transaction Expenses.
“Transaction Expenses” means the fees, premiums and expenses incurred in
connection with the consummation of the transactions set forth in clauses (a)
through (d) of the defined term “Transactions” and any fees, premiums and
expenses incurred in connection with the Existing Credit Agreement.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other

38



--------------------------------------------------------------------------------




than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 or 430 of the Code or Section
302 of ERISA for the applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

39



--------------------------------------------------------------------------------




(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings, the Borrower or any Subsidiary at
“fair value”, as defined therein.
(c)    Consolidation. All references herein to consolidated financial statements
of Holdings and its Subsidiaries or to the determination of any amount for
Holdings and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, include solely Holdings and its Subsidiaries.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

40



--------------------------------------------------------------------------------




1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans. (d) The Tranche A Term Borrowing.
Subject to the terms and conditions set forth herein, each Tranche A Term Lender
severally agrees to make loans to the Borrower from time to time, on any
Business Day during the Tranche A Term Loan Availability Period, in an amount as
of each such Tranche A Term Loan Borrowing Date not to exceed the amount of such
Lender’s Tranche A Term Loan Commitment as of such date; provided that (i)
Tranche A Term Loans may only be made on the Restatement Effective Date and up
to two additional Business Days thereafter (each date on which Tranche A Term
Loans are made, a “Tranche A Term Loan Borrowing Date”) and (ii) the aggregate
principal amount of Tranche A Term Loans made on the Restatement Effective Date
shall not exceed $100,000,000. Each Tranche A Term Borrowing shall consist of
Tranche A Term Loans made simultaneously by the Tranche A Term Lenders ratably
in accordance with their respective Tranche A Term Loan Commitments. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Tranche A Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
(e)    Tranche B Term Borrowing. Subject to the terms and conditions set forth
herein, each Tranche B Term Lender severally agrees to make a single loan to the
Borrower on the Restatement Effective Date in an amount not to exceed such
Tranche B Term Lender’s Tranche B Term Loan Commitment. The Tranche B Term
Borrowing shall consist of Tranche B Term Loans made simultaneously by the
Tranche B Term Lenders in accordance with their respective Tranche B Term Loan
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Tranche B Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
(f)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of

41



--------------------------------------------------------------------------------




the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans. (d) Each Tranche A
Term Borrowing, each Tranche B Term Borrowing, each Revolving Credit Borrowing,
each conversion of Tranche A Term Loans, Tranche B Term Loans or Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 12:00 p.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) 11:00 a.m. on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 p.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Tranche A Term Borrowing, Tranche B Term Borrowing, a Revolving
Credit Borrowing, a conversion of Tranche A Term Loans, Tranche B Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Tranche A Term Loans, Tranche B
Term Loans or Revolving Credit Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Tranche A Term Loans, Tranche B Term Loans or Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar

42



--------------------------------------------------------------------------------




Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.
(e)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Tranche A Term Borrowing, a
Tranche B Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(f)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans if the
Administrative Agent has or the Required Tranche A Term Lenders, Required
Tranche B Term Lenders or Required Revolving Lenders, as applicable, have
determined in its or their sole discretion not to permit such conversions.
(g)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(h)    After giving effect to all Tranche A Term Borrowings, all conversions of
Tranche A Term  Loans from one Type to the other, and all continuations of
Tranche A Term  Loans as the same Type, there shall not be more than 10 Interest
Periods in effect in respect of the Tranche A Term Facility. After giving effect
to all Tranche B Term Borrowings, all conversions of Tranche B Term  Loans from
one Type to the other, and all continuations of Tranche B Term  Loans as the
same Type, there shall not be more than 10 Interest Periods in effect in respect
of the Tranche B Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.
2.03    Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Restatement Effective Date until the Letter of Credit Expiration Date,

43



--------------------------------------------------------------------------------




to issue Letters of Credit for the account of the Borrower or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Restatement
Effective Date shall be subject to and governed by the terms and conditions
hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Revolving Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

44



--------------------------------------------------------------------------------




(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 12:00 p.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment

45



--------------------------------------------------------------------------------




of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

46



--------------------------------------------------------------------------------




(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to

47



--------------------------------------------------------------------------------




the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting),

48



--------------------------------------------------------------------------------




the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. (i) Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (A) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (B) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (C) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility

49



--------------------------------------------------------------------------------




for further investigation, regardless of any notice or information to the
contrary, and the L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.
(ii)    The L/C Issuer shall, no later than the third Business Day following the
last day of each month, provide to the Administrative Agent a schedule of the
Letters of Credit issued by it, in form and substance reasonably satisfactory to
the Administrative Agent, showing, with respect to any Letter of Credit
outstanding an any time during such month: (A) the date of issuance, (B) the
account party, (C) the original face amount (if any), (D) the expiration date,
(E) the reference number and (F) the aggregate amount (if any) payable by the
Borrower to such L/C Issuer during such month. Promptly after the receipt of
such schedule from the L/C Issuer, the Administrative Agent shall provide to
Lenders a summary of such schedule.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances in an aggregate amount equal
to 105% of the L/C Obligations (“Cash Collateral”) pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America. If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Revolving Credit Loans that are Eurodollar Rate Loans times the daily amount
available to be drawn under such Letter

50



--------------------------------------------------------------------------------




of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
separately agreed by the Borrower and the L/C Issuer, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding

51



--------------------------------------------------------------------------------




Amount of all L/C Obligations at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans at such time shall not exceed such Lender’s Revolving Credit
Commitment, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
(c)    Refinancing of Swing Line Loans. (iii) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

52



--------------------------------------------------------------------------------




(iv)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(vi)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations. (vi) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(vii)    If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

53



--------------------------------------------------------------------------------




(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (a) Optional. (vii) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Tranche A Term Loans, Tranche B Term Loans and Revolving Credit Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than (1) 12:00 p.m. three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
11:00 a.m. on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Tranche A Term Loans or Tranche B Term Loans pursuant to this Section 2.05(a)
shall be applied as directed by the Borrower to the principal repayment
installments thereof, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
(viii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(ix)    Any (A) prepayment of the Tranche B Term Loans using proceeds of
Indebtedness incurred by the Borrower from a substantially concurrent incurrence
of syndicated term loans for which the interest rate payable thereon on the date
of such prepayment is lower than the Eurodollar Rate on the date of such
prepayment plus the Applicable Rate with respect to such Tranche B Term

54



--------------------------------------------------------------------------------




Loans on the date of such prepayment with the primary purpose of refinancing
such Tranche B Term Loans at a lower interest rate and (B) repricing of the
Tranche B Term Loans, pursuant to an amendment to this Agreement resulting in
the interest rate payable thereon on the date of such amendment being lower than
the Eurodollar Rate on the date immediately prior to such amendment plus the
Applicable Rate with respect to such Tranche B Term Loans on the date
immediately prior to such amendment shall be accompanied by a prepayment fee
equal to 1.0% of the aggregate principal amount of such prepayment (or, in the
case of clause (B) above, of the aggregate amount of such Tranche B Term Loans
outstanding immediately prior to such amendment) if made on or prior to the
corresponding date in the calendar month that is twelve months from the
Restatement Effective Date; provided that no such prepayment fee shall be
required in connection with any prepayment or repricing in connection with a
Change in Control transaction. Such fee shall be paid by the Borrower to the
Administrative Agent for the account of Tranche B Term Lenders on the date of
such prepayment or amendment (as the case may be).
(b)    Mandatory. (vii) [Reserved].
(viii)    If any Loan Party or any of its Subsidiaries Disposes of any Motor
Vehicle (other than in connection with a Motor Vehicle Financing (including in
connection with the repayment or other discharge of any Motor Vehicle Financing
with or in anticipation of the receipt of proceeds from any sale or other
disposition of any Motor Vehicles securing or the subject of such Motor Vehicle
Financing) or a Newly Acquired Motor Vehicle Financing), Disposes of any
property pursuant to Section 7.11(c) or Section 7.11(p) or suffers a Casualty
Event which results in the realization by such Person in such transaction (or
series of related transactions) of Net Cash Proceeds in excess of $50,000,000,
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of such Net Cash Proceeds within five (5) Business Days of receipt thereof by
such Person (such prepayments to be applied as set forth in clauses (v) and
(vii) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition or Casualty Event described in this Section
2.05(b)(ii), at the election of the Borrower, and so long as no Default or Event
of Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets (including Permitted Acquisitions) so long as within 365 days
after the receipt of such Net Cash Proceeds, such purchase shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); provided further, that acquisitions of assets (including pursuant to
Permitted Acquisitions) that occurred within 90 days prior to receipt of such
Net Cash Proceeds shall be treated as a permitted application pursuant to this
clause; and provided further, however, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(ii); provided
further that no prepayment shall be required pursuant to this Section
2.05(b)(ii) if at the time of such Disposition or Casualty Event, the
Consolidated Leverage Ratio is less than or equal to 2.50:1.00.
(ix)    If any Loan Party Disposes of any property in connection with a sale and
leaseback pursuant to Section 7.15(c)(ii) which results in the realization by
such Person of Net Cash Proceeds, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds within five
(5) Business Days of receipt thereof by such Person (such prepayments to be
applied as set forth in clauses (v) and (vii) below; provided, however, that,
with respect to any Net Cash Proceeds realized under a Disposition described in
this Section 2.05(b)(iii), at the election of the Borrower, and so long as no
Default or Event of Default shall have occurred and be continuing, such Loan
Party or such Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets (including Permitted Acquisitions) so long as
within 365 days after the receipt of

55



--------------------------------------------------------------------------------




such Net Cash Proceeds, such purchase shall have been consummated (as certified
by the Borrower in writing to the Administrative Agent); provided further, that
acquisitions of assets (including pursuant to Permitted Acquisitions) that
occurred within 90 days prior to receipt of such Net Cash Proceeds shall be
treated as a permitted application pursuant to this clause; and provided
further, however, that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(iii); provided further that no
prepayment shall be required pursuant to this Section 2.05(b)(iii) if at the
time of such Disposition, the Consolidated Leverage Ratio is less than or equal
to 2.50:1.00.
(x)    If any Loan Party receives any Net Cash Proceeds from any Motor Vehicle
Financing, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of such Net Cash Proceeds, to be applied as set forth in clauses
(v) and (vii) below; provided that no prepayment shall be required pursuant to
this Section 2.05(b)(iv) if at the time of, and after giving effect to, the
consummation of such Motor Vehicle Financing, the Consolidated Leverage Ratio on
a pro forma basis is less than or equal to 2.50:1.00.
(xi)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Loan Facilities, ratably
among the Tranche A Term Loans and the Tranche B Term Loans, to the principal
repayment installments thereof occurring within the next 24 months in direct
order of maturity, second, to the Term Loan Facilities, ratably among the
Tranche A Term Loans and the Tranche B Term Loans, to the remaining principal
repayment installments thereof on a pro-rata basis, and third, to the Revolving
Credit Facility in the manner set forth in clause (vii) of this Section 2.05(b).
(xii)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.
(xiii)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (ii), (iii), (iv) or (v) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full (the sum
of such prepayment amounts, cash collateralization amounts and remaining amount
being, collectively, the “Reduction Amount”) may be retained by the Borrower for
use in the ordinary course of its business, and the Revolving Credit Facility
shall be automatically and permanently reduced by the Reduction Amount as set
forth in Section 2.06(b)(ii). Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.
Notwithstanding the foregoing, if a mandatory prepayment of Eurodollar Rate
Loans is required pursuant to clause (b) of this Section 2.05 to be made on a
date that is not an Interest Payment Date, the Borrower may delay such mandatory
prepayment until the next succeeding Interest Payment Date so long as (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Borrower deposits an amount equal to such mandatory prepayment for the period of
such delay in a cash collateral account

56



--------------------------------------------------------------------------------




maintained with (or, at the Administrative Agent’s discretion, on behalf of)
(and subject to documentation reasonably satisfactory to) the Administrative
Agent for the benefit of the Secured Parties (and over which the Administrative
Agent shall have a first priority lien).
2.06    Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit, the Swing Line Sublimit or the unused Tranche A Term Loan Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 p.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
(b)    Mandatory. (viii) (a) The aggregate Tranche A Term Loan Commitments shall
be (i) automatically and permanently reduced on any Tranche A Term Loan
Borrowing Date by the aggregate amount of Tranche A Term Loans made on such date
and (ii) automatically and permanently reduced to zero at 11:59 p.m. on December
31, 2014 and (b) the Tranche B Term Loan Commitment shall be automatically and
permanently reduced to zero on the date of the Tranche B Term Borrowing.
(ix)    The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(ii),
(iii) or (iv) by an amount equal to the applicable Reduction Amount.
(x)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
2.07    Repayment of Loans. (a) Tranche A Term Loans. On each Quarterly Payment
Date commencing March 31, 2015, the Borrower shall repay to the Tranche A Term
Lenders an aggregate principal amount of Tranche A Term Loans equal to the
amounts set forth below (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05); provided, however that the final principal repayment installment
of the

57



--------------------------------------------------------------------------------




Tranche A Term Loans shall be repaid on the Tranche A Term Facility Maturity
Date and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A Term Loans outstanding on such date:
 
 
March 31, 2015
$5,625,000
June 30, 2015
$5,625,000
September 30, 2015
$5,625,000
December 31, 2015
$5,625,000
March 31, 2016
$5,625,000
June 30, 2016
$5,625,000
September 30, 2016
$5,625,000
December 31, 2016
$5,625,000
March 31, 2017
$11,250,000
June 30, 2017
$11,250,000
September 30, 2017
$11,250,000
December 31, 2017
$11,250,000
March 31, 2018
$11,250,000
June 30, 2018
$11,250,000
September 30, 2018
$11,250,000
December 31, 2018
$11,250,000
March 31, 2019
$11,250,000



(b)    Tranche B Term Loans. On each Quarterly Payment Date, the Borrower shall
repay to the Tranche B Term Lenders an aggregate principal amount of Tranche B
Term Loans equal to 0.25% of the original aggregate outstanding principal amount
of the Tranche B Term Loans (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05); provided, however, that the final principal repayment installment
of the Tranche B Term Loans shall be repaid on the Tranche B Term Facility
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Tranche B Term Loans outstanding on such date.
(c)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(d)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

58



--------------------------------------------------------------------------------




2.08    Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
(b)    (i) After the occurrence and during the continuance of any Event of
Default described in Section 8.01(a) or (i), upon the request of the Required
Lenders (except in the case of an Event of Default as a result of the failure to
pay any principal amounts due, such request shall not be required), the Borrower
shall pay interest on all Obligations not paid when due at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(ii)    After the occurrence and during the continuance of any Event of Default
with respect to Section 7.04 for a period of five consecutive days, upon the
request of the Required Lenders, the Borrower shall pay interest on all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(i) and (j):
(a)    Commitment Fees. The Borrower shall pay to the Administrative Agent for
the account of (x) each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding Amount of L/C Obligations and (y) each Tranche A Term Lender a
commitment fee equal to the Applicable Fee Rate times the Tranche A Term Loan
Commitment of such Tranche A Term Lender. The commitment fee in respect of the
Revolving Credit Facility shall accrue at all times during the Availability
Period and the commitment fee in respect of the Tranche A Term Facility shall
accrue commencing on and after the date that is 30 days after the Restatement
Effective Date through the end of the Tranche A Term Loan Availability Period,
including in each case at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on each
Quarterly Payment Date, commencing with the first such date to occur after the
Restatement Effective Date, and on the last day of the Availability Period for
the Revolving Credit Facility or the last day of the Tranche A Term Loan
Availability Period for the Tranche A Term Facility, as applicable. The
commitment fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in effect.

59



--------------------------------------------------------------------------------




(b)    Other Fees. (i) The Borrower shall pay to the Joint Lead Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Fee Rate. (a) All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, the Borrower, Holdings
or the Lenders determine that (i) the Consolidated Leverage Ratio as calculated
by Holdings as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of fees that should have been paid for such period over the
amount of fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.08(b) or under Article VIII. The Borrower’s obligations
under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts

60



--------------------------------------------------------------------------------




or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

61



--------------------------------------------------------------------------------




(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Tranche A Term Loans, Tranche B Term Loans and Revolving Credit Loans,
to fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in

62



--------------------------------------------------------------------------------




respect of the Facilities due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations in
respect of the Facilities due and payable to all Lenders hereunder and under the
other Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
(iii)    if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
(iv)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

63



--------------------------------------------------------------------------------




(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(i).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment

64



--------------------------------------------------------------------------------




of that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.
(v)    Borrower May Terminate Commitments. The Borrower may terminate the unused
amount of the Revolving Credit Commitment or Tranche A Term Loan Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.14(a)(ii) above will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the L/C Issuer, the Swing Line Lender or any Lender may have against such
Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.15    Borrower Repurchases. So long as no Default or Event of Default has
occurred and is continuing, the Borrower may from time to time purchase, in
accordance with this Section 2.15, Tranche A Term Loans or Tranche B Term Loans
from one or more Lenders on a non-pro rata basis pursuant to a Dutch auction
(open to all Lenders), on terms to be agreed between the Borrower and the
Lenders participating in such Dutch auction; provided that (i) the procedures
with respect to any such Dutch auction shall be approved by the Administrative
Agent, (ii) any principal and accrued interest and unpaid interest on the
Tranche A Term Loans or Tranche B Term Loans purchased by the Borrower shall be
cancelled and such Tranche A Term Loans or Tranche B Term Loans shall no longer
be outstanding for all purposes of this Agreement and the other Loan Documents,
(iii) no proceeds of the Revolving Credit Facility shall be used to consummate
such purchase and (iv) both immediately before and after giving effect to such
purchase, the Borrower shall have unrestricted cash and Cash Equivalents
(excluding any outstanding Revolving Credit Loans and Swing Line Loans) of not
less than $75,000,000.  By initiating a Dutch auction and repurchasing Loans
pursuant to this Section 2.15, the Borrower shall be deemed to represent as of
the date of such notice and purchase that the Borrower is not in possession of
any information regarding any Loan Party, its assets, its ability to perform its
Obligations or any other matter that may be material to a decision by any
Tranche A Term Lender or Tranche B Term Lender to participate in such Dutch
auction or participate in any of the transactions contemplated thereby, that has
not previously been disclosed to the Administrative Agent and the Lenders.  

65



--------------------------------------------------------------------------------




2.16    Incremental Extensions of Credit. (a) Request for Incremental Extensions
of Credit. Provided there exists no Default, upon notice to the Administrative
Agent, the Borrower may from time to time request to (i) add term loans (the
“Incremental Term Loans”) or (ii) increases in the Revolving Credit Commitments
(each such increase, a “Revolving Commitment Increase” and, together with the
“Incremental Term Loans, the “Incremental Extensions of Credit”) under this
Agreement; provided that (i) the Borrower is in compliance with the financial
covenants set forth in Section 7.04 of the Credit Agreement after giving pro
forma effect to such requested increase (with such pro forma compliance
calculated (x) in the case of any Revolving Commitment Increase, assuming the
full drawing of the commitments in respect thereof and (y) without giving effect
to the proceeds of any such Incremental Extensions of Credit in calculating
unrestricted cash and Cash Equivalents); provided that with respect to any
Incremental Term Loans the proceeds of which shall be used to finance a
permitted acquisition, the Borrower need only be in compliance with the
financial covenants set forth in Section 7.04 of the Credit Agreement as of the
date of execution of the applicable acquisition documentation after giving pro
forma effect to such requested increase, (ii) any such request shall be in a
minimum amount of $5,000,000, (iii) the aggregate amount of any Incremental Term
Loans and Revolving Commitment Increase shall not exceed the Incremental Amount
(iv) the Borrower may make a maximum of five (5) such requests, (v) to achieve
the full amount of the requested Incremental Term Loans or Revolving Commitment
Increase, and subject to the approval of the Administrative Agent, the Borrower
may invite additional Eligible Assignees to become Lenders with respect to the
Incremental Term Loans or Revolving Commitment Increase pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel; provided that with respect to any Revolving Commitment Increase, the
L/C Issuer and the Swing Line Lender shall have consented to such additional
Eligible Assignees that are not existing Revolving Credit Lenders (such consents
not to be unreasonably withheld or delayed) and (vi) the Incremental Term Loans
or Revolving Commitment Increase rank pari passu in right of payment and right
of security in respect of the Collateral with the Loans.
(b)    Terms of Incremental Term Loans. The terms and provisions of the
Incremental Term Loans shall be as follows:
(i)    Except as otherwise set forth herein or in the Incremental Facility
Amendment, the terms and provisions of the Incremental Term Loans shall be
identical to the Tranche B Term Loans and, to the extent that the terms and
provisions of the Incremental Term Loans are not identical to the Tranche B Term
Loans (except to the extent permitted by clauses (ii), (iii) and (iv) below)
they shall be reasonably satisfactory to the Administrative Agent; provided that
in any event the Incremental Term Loans must comply with clauses (ii), (iii) and
(iv) below;
(ii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
Tranche B Term Loans;
(iii)    the maturity date of the Incremental Term Loans shall not be earlier
than the Tranche B Term Facility Maturity Date; and
(iv)    the Applicable Rate for Incremental Term Loans shall be determined by
the Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loans incurred on or
prior to the one-year anniversary of the Restatement Effective Date is greater
than the Applicable Rate for the Tranche B Term Loans

66



--------------------------------------------------------------------------------




by more than 50 basis points, then the Applicable Rate for the Tranche B Term
Loans shall be increased to the extent necessary so that the Applicable Rate for
the Incremental Term Loans is 50 basis points higher than the Applicable Rate
for the Tranche B Term Loans; provided, further, that in determining the
Applicable Rate applicable to the Tranche B Term Loans and the Incremental Term
Loans, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
of the Tranche B Term Loans or the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to arrangers in connection with the Tranche B Term Loans
or the Incremental Term Loans shall be excluded and (z) any interest rate floor
applicable to the Tranche B Term Loans or any Incremental Term Loans shall be
equated to an increased interest rate margin.
(c)    Incremental Facility Amendments. Commitments in respect of Incremental
Term Loans and Revolving Commitment Increases shall become Commitments (or in
the case of a Revolving Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Commitment, if any, and the Administrative Agent. Notwithstanding the
provisions of Section 10.01, the Incremental Facility Amendment establishing any
Incremental Term Loan may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.16.
(d)    Upon each increase in the Revolving Credit Commitments pursuant to this
Section, (i) each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (x) participations
hereunder in Letters of Credit and (y) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) if on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 10.03. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
(e)    Conditions to Effectiveness of Incremental Facility Amendment. As a
condition precedent to the effectiveness of the Incremental Facility Amendment,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Incremental Facility Effective Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and

67



--------------------------------------------------------------------------------




the other Loan Documents are true and correct on and as of the Incremental
Facility Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b) of Section 6.01; provided that with respect to any Incremental Term
Loans the proceeds of which shall be used to finance a permitted acquisition,
the foregoing clause (A) need only be satisfied as of the date of execution of
the applicable acquisition documentation and the only representations that need
to be true and correct as of the Incremental Facility Effective Date are those
representations that are customarily required to be accurate as a condition to
closing in an acquisition financing context and (B) no Default or Event of
Default exists or would exist after giving effect to the Incremental Facility
Effective Date and the making of the Incremental Term Loans or Revolving
Commitment Increase; provided that with respect to any Incremental Term Loans
the proceeds of which shall be used to finance a permitted acquisition, the
foregoing clause (B) need only be satisfied as of the date of execution of the
applicable acquisition documentation and after giving effect thereto. The
Incremental Term Loans or Revolving Commitment Increase shall be made by the
Lenders participating therein pursuant to the procedures set forth in Section
2.02.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (i) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (iii) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the
applicable Loan Party or the Administrative Agent, as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(iv)    If any Loan Party or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any such payment
hereunder or any other Loan Document, then (A) the Administrative Agent or
applicable Loan Party shall withhold or make such deductions as are determined
by the Administrative Agent or applicable Loan Party to be required based upon
the information and documentation it has received pursuant to subsection (e)
below, (B) the Administrative Agent or applicable Loan Party shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(j)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

68



--------------------------------------------------------------------------------




(k)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that payment of penalties, interest and other expenses shall not be
required to the extent attributable to the gross negligence or willful
misconduct of the Person seeking indemnification. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
shall also severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for (i) any Taxes (to
the extent that the Loan Parties have not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Loan Parties to
do so) attributable to such Lender and (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register, in either case that are paid or
payable by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
(l)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

69



--------------------------------------------------------------------------------




(m)    Status of Lenders; Tax Documentation. (vi) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes or
other information reporting, (B) if applicable, the required rate of withholding
or deduction, and (C) such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
(vii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E (as applicable) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), executed originals of Internal Revenue Service Form
W-8IMY and all forms prescribed in this paragraph (e)(ii) that would be required
of each such partner or beneficial owner as if such partner or beneficial owner
were a Lender, provided that if the Lender is a partnership and one or more of
its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a U.S. Tax Compliance Certificate
(as defined below) on behalf of each such partner,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate in
the form of Exhibit H (a “U.S. Tax Compliance Certificate”) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)

70



--------------------------------------------------------------------------------




(A) of the Code, (B) a “10 percent shareholder” of the Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (as
applicable), or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(viii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(ix)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender or L/C Issuer
were to fail to comply with the applicable reporting requirements of FATCA, such
Lender or L/C Issuer shall deliver to the applicable withholding agent, at the
time or times prescribed by law and at such time or times reasonably requested
by such withholding agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such withholding agent as may
be necessary for such withholding agent to comply with its obligations under
FATCA, to determine that such Lender or L/C Issuer has or has not complied with
such Lender’s or L/C Issuer’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv) “FATCA” shall include any amendments to FATCA after the date of this
Agreement.
(n)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

71



--------------------------------------------------------------------------------




3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (c) Increased Costs
Generally. If any Change in Law shall:
(xi)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(xii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes indemnified under Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or

72



--------------------------------------------------------------------------------




(xiii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(d)    Capital and Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(e)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(f)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(g)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be

73



--------------------------------------------------------------------------------




conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(d)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(e)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(f)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13
in an amount equal to the excess, if any, of (i) the amount of interest that
would have accrued on the amount continued, converted, paid, prepaid or assigned
(or not prepaid, borrowed, continued or converted), for the period from the date
of such continuation, conversion, payment, prepayment or assignment (or of such
failure to prepay, borrow, continue or convert) to the last day of such Interest
Period (or, in the case of a failure to borrow, continue or convert, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Rate included therein, if any, and without
giving effect to the Eurodollar Rate Floor) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.
3.06    Mitigation Obligations; Replacement of Lenders. (e) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender,
the L/C Issuer, or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(f)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the

74



--------------------------------------------------------------------------------




account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV    

CONDITIONS PRECEDENT
4.01    Conditions Precedent to the Restatement Effective Date and Credit
Extensions on the Restatement Effective Date. The occurrence of the Restatement
Effective Date and the obligation of the L/C Issuer and each Lender to make its
Credit Extensions on the Restatement Effective Date hereunder are subject to
satisfaction or waiver of the following conditions precedent:
(m)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement, in number reasonably requested
by the Administrative Agent (which executed counterparts shall include
counterparts from Required Lenders (as defined under the Existing Credit
Agreement) and executed counterparts from each Revolving Credit Lender, Tranche
A Term Lender and each Tranche B Term Lender as of the Restatement Effective
Date);
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in is jurisdiction of organization;
(iv)    a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, in
form and substance reasonably satisfactory to the Administrative Agent;
(v)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the consummation by such Loan Party of the Transaction and the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

75



--------------------------------------------------------------------------------




(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;
(vii)    a certificate signed by a Responsible Officer of Holdings certifying
(A) that there has been no event or circumstance since December 31, 2013 that
has had, or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (B) that there is no pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened litigation,
action, proceeding or labor controversy (i) except as disclosed in Schedule
5.07, against Holdings or any of its Subsidiaries, or any of their respective
properties, businesses, assets or revenues, which could reasonably be expected
to have a Material Adverse Effect, or (ii) which purports to affect the
legality, validity or enforceability of any Loan Document or the Transaction;
(viii)    a certificate attesting to the Solvency of the Loan Parties, taken as
a whole, before and after giving effect to the Transaction, from Holdings’ chief
financial officer;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral; and
(x)    with respect to each Mortgaged Property existing on the Restatement
Effective Date, (x) a “life of loan” standard flood hazard determination with
respect to such Mortgaged Property and (y) with respect to each Mortgaged
Property required to be insured pursuant to the Flood Disaster Protection Act of
1973 or the National Flood Insurance Act of 1968, and the regulations
promulgated thereunder, because it is located in an area which has been
identified by the Secretary of Housing and Urban Development as a “special flood
hazard area,” (i) a policy of flood insurance that (A) covers such Mortgaged
Property and (B) is written in an amount reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (ii) a confirmation that the
applicable Loan Party has received the notice requested pursuant to Section
208.25(i) of Regulation H of the Board.
(n)    (i) All fees required to be paid to the Administrative Agent and the
Joint Lead Arrangers on or before the Restatement Effective Date shall have
been, or concurrently with the Restatement Effective Date are being, paid, (ii)
all fees required to be paid to the Lenders on or before the Restatement
Effective Date shall have been, or concurrently with the Restatement Effective
Date are being, paid, (iii) all term loans outstanding under the Existing Credit
Agreement shall be, concurrently with the Restatement Effective Date, replaced
with the Term Loans hereunder (and the Borrower shall have paid to the lenders
under the Existing Credit Agreement all accrued interest thereon and other
amounts outstanding in respect thereof) and (iv) all revolving commitments
outstanding under the Existing Credit Agreement shall be, concurrently with the
Restatement Effective Date, replaced with the Revolving Credit Commitments
hereunder (and the Borrower shall have paid to the lenders under the Existing
Credit Agreement, with respect to such replaced revolving commitments and any
loans outstanding in respect thereof, all accrued interest and fees thereon and
other amounts outstanding in respect thereof).
(o)    The Administrative Agent shall have received (i) an amendment to the
Security Agreement, dated as of the Restatement Effective Date, substantially in
the form of Exhibit I and duly executed by each Loan Party and (ii) from the
applicable Loan Parties a reaffirmation agreement with respect to all other
Collateral Documents delivered under the Existing Credit Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

76



--------------------------------------------------------------------------------




(p)    The Borrower shall have, or concurrently with the Restatement Effective
Date will have, paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Restatement
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
(q)    The Collateral Agent’s receipt of the following, each of which shall be
originals and each in form and substance satisfactory to the Collateral Agent:
(i)     certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities owned by each Loan Party in its U.S. Subsidiaries and 65% of
the issued and outstanding Voting Securities of each Foreign Subsidiary
(together with all the issued and outstanding non-voting Capital Securities of
such Foreign Subsidiary) directly owned by each Loan Party, which certificates
in each case shall be accompanied by undated instruments of transfer duly
executed in blank, or for any Capital Securities that are uncertificated
securities (as defined in the UCC), confirmation and evidence that the security
interest therein has been transferred to and perfected by the Administrative
Agent for the benefit of the Secured Parties in accordance with Articles 8 and 9
of the UCC and all laws otherwise applicable to the perfection of the pledge of
such Capital Securities; and
(ii)    each promissory note (if any) pledged to the Collateral Agent pursuant
to the Security Agreement endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof to the extent
delivery thereof to the Collateral Agent is required under the Security
Agreement;
(r)    There shall not have occurred and be continuing any default or event of
default under the Senior Note Documents or any documents governing any Qualified
Receivables Transaction.
(s)    Before the end of the third Business Day prior to the Restatement
Effective Date, the Administrative Agent shall have received all documentation
and other information, which has been requested in writing at least five
Business Days prior to the Restatement Effective Date, required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the satisfaction or waiver of the following
conditions precedent:

77



--------------------------------------------------------------------------------




(g)    The representations and warranties set forth in each Loan Document shall
be true and correct in all material respects with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties which are subject to a materiality qualifier, in which case such
representations and warranties shall be (or shall have been) true and correct.
(h)    No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(i)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(j)    Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
(k)    With respect to the making of any Tranche A Term Loans on any Tranche A
Term Loan Borrowing Date, all fees required to be paid to the Lenders on or
before such Tranche A Term Loan Borrowing Date shall have been, or concurrently
with such Tranche A Term Loan Borrowing Date are being, paid.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01    Organization. Each Loan Party is validly organized and existing and in
good standing under the laws of the state or jurisdiction of its incorporation
or organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification (except in jurisdictions where the failure to be so qualified
or in good standing has not had and could not reasonably be expected to result
in a Material Adverse Effect), and each Loan Party has full power and authority
and holds all requisite governmental licenses, permits and other approvals to
enter into and perform its Obligations under each Loan Document to which it is a
party, to own and hold under lease its property and to conduct its business
substantially as currently conducted by it (except, other than with respect to
Holdings and the Borrower, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect).
5.02    Due Authorization; Non-Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document executed or to be executed
by it, each Loan Party’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by Holdings, the
Borrower or (if applicable) any other Loan Party of the agreements executed and
delivered by it in connection with the Transaction are in each case within such
Person’s powers, have been duly authorized by all necessary action, and do not

78



--------------------------------------------------------------------------------




(h)    contravene any (i) Loan Party’s Organization Documents, if applicable,
(ii) court decree or order binding on or affecting any Loan Party or (iii) law
or governmental regulation binding on or affecting any Loan Party; or
(i)    result in (i) or require the creation or imposition of, any Lien on,
except (in the case of both clause (a) above and this clause (b)) as permitted
by this Agreement, or (ii) a default under any material Contractual Obligation
binding on or affecting any Loan Party.
5.03    Governmental Approval; Regulation. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person (other than those that have been, or on the Restatement Effective Date
will be, duly obtained or made and which are, or on the Restatement Effective
Date will be, in full force and effect) is required for the due execution,
delivery or performance by any Loan Party of any Loan Document to which it is a
party, or for the due execution, delivery and/or performance of the Loan
Documents, in each case by the parties thereto or the consummation of the
Transaction except, to the extent such failure to obtain such approval or to
provide such notice (other than in respect of a Governmental Authority) could
not reasonably be expected to result in a Material Adverse Effect. Neither
Holdings nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
5.04    Validity. Each Loan Document to which any Loan Party is a party
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).
5.05    Financial Information. The consolidated financial statements of Holdings
and its Subsidiaries furnished to the Administrative Agent and each Lender
pursuant to Section 6.01 have been prepared in accordance with GAAP consistently
applied, and present fairly in all material respects the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended, subject with respect to
unaudited periods to normal year-end adjustments. All balance sheets, all
statements of income and of cash flow and all other financial information of
Holdings and its Subsidiaries furnished pursuant to Section 6.01 have been and
will for periods following the Restatement Effective Date be prepared in
accordance with GAAP consistently applied with the financial statements
delivered pursuant to Section 6.01 of the Existing Credit Agreement, and do or
will present fairly in all material respects the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended, subject with respect to
unaudited periods to normal year-end adjustments.
5.06    No Material Adverse Change. Since December 31, 2013, there has been no
event or circumstance that has had, or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
5.07    Litigation; Labor Controversies. There is no pending or, to the
knowledge of Holdings or any of its Subsidiaries, threatened litigation, action,
proceeding or labor controversy (i) except,

79



--------------------------------------------------------------------------------




as of the Restatement Effective Date, as disclosed in Schedule 5.07, against
Holdings any of its Subsidiaries, or any of their respective properties,
businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect, and no development has occurred in any labor
controversy, litigation, arbitration or governmental investigation or proceeding
disclosed in Schedule 5.07 that could reasonably be expected to have a Material
Adverse Effect, or (ii) which purports to affect the legality, validity or
enforceability of any Loan Document or the Transaction.
5.08    Subsidiaries. Holdings has no Subsidiaries, except those Subsidiaries
which are identified in Schedule 5.08, or which are permitted to have been
organized or acquired in accordance with Section 7.05 or 7.10. As of the
Restatement Effective Date, Schedule 5.08 identifies each Loan Party, and sets
forth the ownership interests of each Loan Party in each Subsidiary.
5.09    Ownership of Properties. Holdings and each of its Subsidiaries owns (i)
in the case of owned real property, good and marketable fee title to, and (ii)
in the case of owned personal property, good and valid title to, or, in the case
of leased real or personal property, valid and enforceable leasehold interests
(as the case may be) in, all of its tangible properties and assets of any nature
whatsoever, free and clear in each case of all Liens or claims, except for minor
defects in title that do not materially interfere with its ability to conduct
business or to utilize such assets for their intended purposes and Liens
permitted pursuant to Section 7.03. As of the Restatement Effective Date, set
forth in Schedule 5.09 is a true and complete list of all real property owned or
leased by the Loan Parties, and each Mortgaged Property is identified therein.
5.10    Taxes. Holdings and each of its Subsidiaries has filed all tax returns
and reports required by law to have been filed by it and has paid all Taxes
thereby shown to be due and owing, except any such Taxes which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books, except to the extent the failure to file such tax returns or pay such
Taxes (in each case other than with respect to federal Taxes) has not had and
could not reasonably be expected to result in a Material Adverse Effect.
5.11    Pension and Welfare Plans. Except as could not reasonably be expected to
result in a Material Adverse Effect, (i) no ERISA Event has occurred and no
condition exists with respect to any Pension Plan or Multiemployer Plan, as
applicable, and (ii) no Pension Plan has any Unfunded Pension Liabilities. As of
the Restatement Effective Date, except as disclosed in Schedule 5.11, no Loan
Party or ERISA Affiliate has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
5.12    Environmental Warranties.
Except as set forth in Schedule 5.12:
(a)    all facilities and property (including underlying groundwater) owned or
leased by Holdings or any of its Subsidiaries have been, and continue to be,
owned or leased by Holdings and its Subsidiaries in compliance with all
Environmental Laws, except to the extent the failure to be in compliance could
not reasonably be expected to result in a Material Adverse Effect;

80



--------------------------------------------------------------------------------




(b)    there have been no past, and there are no pending or threatened (i)
claims, complaints, notices or requests for information received by Holdings or
any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or (ii) complaints, notices or inquiries to Holdings or any
of its Subsidiaries regarding potential liability under any Environmental Law,
in each case, that singly or in the aggregate have had, or could reasonably be
expected to have, a Material Adverse Effect;
(c)    there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by Holdings or any of its
Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
(d)    Holdings and its Subsidiaries have been issued and are in compliance with
all permits, certificates, approvals, licenses and other authorizations relating
to environmental matters, except to the extent the non-issuance or the failure
to be in compliance could not reasonably be expected to result in a Material
Adverse Effect;
(e)    no property now or, to the knowledge of Holdings or any of its
Subsidiaries, previously owned or leased by Holdings or any of its Subsidiaries
is listed or proposed for listing (with respect to owned property only) on the
National Priorities List pursuant to CERCLA, on the CERCLIS or on any similar
state list of sites requiring investigation or clean-up;
(f)    there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by Holdings or any of its Subsidiaries that, singly or in the aggregate,
have, or could reasonably be expected to have, a Material Adverse Effect;
(g)    neither Holdings nor any Subsidiary has directly transported or directly
arranged for the transportation of any Hazardous Material to any location which
is listed or proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar state list or which is the subject of
federal, state or local enforcement actions or other investigations which may
lead to material claims against Holdings or such Subsidiary for any remedial
work, damage to natural resources or personal injury, including claims under
CERCLA, except that could not reasonably be expected to have a Material Adverse
Effect;
(h)    there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned or leased by Holdings or any Subsidiary that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect; and
(i)    no conditions exist at, on or under any property now or previously owned
or leased by Holdings which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law that singly or
in the aggregate have had, or could reasonably be expected to have, a Material
Adverse Effect.
5.13    Accuracy of Information. None of the factual information (other than
projected financial information and general economic or industry data), when
taken as a whole, heretofore or contemporaneously, and furnished in writing, to
any Secured Party by or (with the knowledge of Holdings or Borrower) on behalf
of any Loan Party in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) contains, as of the date such
information was furnished (and as modified or supplemented by other information
so furnished)

81



--------------------------------------------------------------------------------




any untrue statement of a material fact, or omits to state any material fact
necessary to make any information, in light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared, it being understood and acknowledged that projections are as to
future events and are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings and the Borrower, and no assurances can be given that any particular
projections will be realized and that actual results during the period or
periods covered by the projections may differ significantly from the projected
results and such differences may be material.
5.14    Regulations U and X. Neither Holdings nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no proceeds of any Credit Extensions will be used to
purchase or carry margin stock in a way which violates, or would be inconsistent
with, FRB Board Regulation U or Regulation X. Terms for which meanings are
provided in FRB Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
5.15    Solvency. The Borrower and the Guarantors, taken as a whole, on a
consolidated basis, both before and after giving effect to any Credit Extension,
are Solvent.
5.16    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.17    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.18    Insurance. The Borrower and its Subsidiaries maintain insurance with
financially sound and reputable insurance companies (including Captive Insurance
Companies), in such amounts, with such deductibles and covering such risks as
are consistent with past practices of Holdings and its Subsidiaries.
5.19    Collateral Documents. (a) The Security Agreement and each other
Collateral Document is, or upon execution, will be, effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein and proceeds thereof (to
the extent a security interest can be created therein under the UCC). In the
case of the pledged equity interests described in the Security Agreement, when
stock or interest certificates representing such pledged equity interests (along
with properly completed stock or interest powers endorsing the pledged equity
interest and executed by the owner of such shares or interests are

82



--------------------------------------------------------------------------------




delivered to the Collateral Agent), and in the case of the other Collateral
described in the Security Agreement or any other Collateral Document (other than
deposit accounts and Motor Vehicles), when financing statements in appropriate
form are filed in the appropriate offices, all other filings and recordations
contemplated hereby and by the Collateral Documents are properly filed and
recorded, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (except Liens permitted by Section 7.03 which by operation of law
or contract would have priority over the Liens securing the Obligations). In the
case of Collateral that consists of deposit accounts, when a control agreement
is executed and delivered by all parties thereto with respect to such accounts,
the Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, prior and superior to any other Person except as provided under
the applicable control agreement with respect to the financial institution party
thereto. In the case of Collateral that consists of Motor Vehicles, when the
recordation or notation of the Collateral Agent’s security interest on the
certificates of title or ownership in respect of such Motor Vehicle is made, the
Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 7.03 which by operation of law or contract
would have priority over the Liens securing the Obligations).
(b)    When the amendments referred to on Schedule 5.19 (the “Mortgage
Amendments”) are executed and delivered, each of the Mortgages, as amended by
the applicable Mortgage Amendment, shall be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgage Amendments are filed in the offices specified on Schedule
5.19, each such Mortgage, as amended by the applicable Mortgage Amendment, shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any Person (except Liens permitted
by Section 7.03 which by operation of law or contract would have priority over
the Liens securing the Obligations)
5.20    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan or Letter of Credit, use of
proceeds or other

83



--------------------------------------------------------------------------------




transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, each of Holdings and Borrower will, and will cause
each of its Subsidiaries to, perform or cause to be performed the obligations
set forth below.
6.01    Financial Information, Reports, Notices, etc. Holdings will furnish to
the Administrative Agent (and the Administrative Agent will make available to
each Lender) copies of the following financial statements, reports, notices and
information:
(a)    within 45 days after the end of each of the first three Fiscal Quarters
of each Fiscal Year (or if Holdings is required to file such information on a
Form 10-Q with the SEC, promptly following such filing, but in no event later
than 45 days after the end of the applicable Fiscal Quarter, unless Holdings
obtains an extension of its Form 10-Q filing date as permitted under the
Exchange Act, in which case, such information will be provided contemporaneously
with such filing and in any event no later than the expiration date of such
extension), an unaudited consolidated balance sheet of Holdings and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income of Holdings and its Subsidiaries for such Fiscal Quarter and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Responsible Officer of Holdings (subject to normal
year-end audit adjustments);
(b)    within 90 days after the end of each Fiscal Year (or if Holdings is
required to file such information on a Form 10-K with the SEC, promptly
following such filing, but in no event later than 90 days after the end of the
applicable Fiscal Year, unless Holdings obtains an extension of its Form 10-K
filing date as permitted under the Exchange Act, in which case, such information
will be provided contemporaneously with such filing and in any event no later
than the expiration date of such extension), a copy of the consolidated balance
sheet of Holdings and its Subsidiaries, and the related consolidated statements
of income and cash flow of Holdings and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, which (i) shall be audited (without any Impermissible
Qualification) by independent certified public accountants reasonably acceptable
to the Administrative Agent, and (ii) shall be accompanied by a report from such
accountants including a calculation of the financial covenants set forth in
Section 7.04 and stating that, in performing the examination necessary to
deliver the audited financial statements of Holdings, as of the date of
delivery, no knowledge was obtained of any Event of Default, except as specified
therein;
(c)    concurrently with the delivery of the financial information pursuant to
clauses (a) and (b) (commencing with the delivery of the financial information
pursuant to clause (b) for the Fiscal Quarter ending June 30, 2014), a
Compliance Certificate, executed by the chief financial or accounting
Responsible Officer of Holdings, (i) showing compliance with the financial
covenants

84



--------------------------------------------------------------------------------




set forth in Section 7.04 and stating that (x) no Default has occurred and is
continuing (or, if a Default has occurred, specifying the details of such
Default and the action that Holdings or a Loan Party has taken or proposes to
take with respect thereto) and (y) no change in the generally accepted
accounting principles used in the preparation of the financial statements
provided pursuant to Sections 6.01(a) or (b) has occurred (or if such a change
has occurred, Holdings shall provide a statement of reconciliation conforming
such financial statements to GAAP), (ii) stating that no Subsidiary has been
formed or acquired since the delivery of the last Compliance Certificate (or, if
a Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate, a statement that such Subsidiary has complied with
Section 6.08), (iii) to the extent applicable, indicating (x) the amounts of any
Net Cash Proceeds to be applied pursuant to Section 2.05(b) and (y) in the case
of any Net Cash Proceeds in respect of a Disposition or Casualty Event, the
amounts of any such proceeds being retained by the applicable Loan Party
pursuant to Section 2.05(b)(ii) or (b)(iii) and the time period within which
such proceeds are to be, or were, applied, (iv) indicating any changes to the
Schedules to any Security Agreement provided pursuant to the terms of such
Security Agreement and (v) providing the information required with respect to
Motor Vehicles required under Section 5.6(a) of the Security Agreement;
(d)    as soon as available and in any event no later than the date the annual
financial statements are delivered pursuant to clause (b), an annual budget,
prepared on a quarterly basis for such Fiscal Year and containing consolidated
projected financial statements (including balance sheets and statements of
operations and cash flows) of Holdings and its Subsidiaries, in substantially
the form of the projections previously delivered to the Administrative Agent;
(e)    as soon as possible and in any event within three days after Holdings or
any other Loan Party obtains knowledge of the occurrence of a Default, a
statement of a Responsible Officer of Holdings or the Borrower setting forth
details of such Default and the action which Holdings or such Loan Party has
taken and proposes to take with respect thereto;
(f)    as soon as possible and in any event within three days after Holdings or
any other Loan Party obtains knowledge of (i) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 5.07 or (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 5.07, notice thereof and, to the extent the Administrative
Agent requests, copies of all documentation relating thereto;
(g)    promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Loan Party files
with the SEC or any national securities exchange;
(h)    promptly upon becoming aware of (i) the occurrence of any ERISA Event; or
(ii) the occurrence of any event with respect to any Pension Plan or
Multiemployer Plan which could result in the incurrence by any Loan Party or any
ERISA Affiliate of any liability, fine or penalty that could reasonably be
expected to have a Material Adverse Effect, notice thereof and, to the extent
the Administrative Agent requests, copies of all documentation relating thereto;
(i)    promptly upon receipt thereof, copies of all “management letters”
submitted to Holdings or any other Loan Party by the independent certified
public accountants referred to in clause (b) in connection with each audit made
by such accountants;

85



--------------------------------------------------------------------------------




(j)    promptly following the mailing or receipt of any notice or report
delivered under the terms of the Senior Note Documents, copies of such notice or
report;
(k)    all Patriot Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any Lender; and
(l)    such other financial and other information as any Lender or the L/C
Issuer through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may reasonably request with respect to the terms of and information provided
pursuant to the Compliance Certificate).
Financial statements and other information required to be delivered pursuant to
Sections 6.01(a), 6.01(b), 6.01(g) and 6.01(j) shall be deemed to have been
delivered if such statements and information shall have been posted by Holdings
on its website or shall have been posted on the SEC EDGAR system, Intralinks or
similar site to which all of the Lenders have been granted access.
6.02    Maintenance of Existence; Compliance with Contracts, Laws, etc. Holdings
will, and will cause each of its Subsidiaries to, (a) preserve and maintain its
legal existence (except as otherwise permitted by Section 7.10), and comply in
all respects with all applicable laws, rules, regulations and orders, including
the payment (before the same become delinquent), of all Taxes, imposed upon
Holdings or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
Holdings or its Subsidiaries, as applicable, except, in each case, to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
6.03    Properties. Holdings will, and will cause each of its Subsidiaries to:
(a)     maintain, preserve, protect and keep its and their respective tangible
material properties in good repair, working order and condition (ordinary wear
and tear and casualty and other insurance events excepted), and make necessary
repairs, renewals and replacements so that the business carried on by Holdings
and its Subsidiaries may be properly conducted at all times, unless Holdings or
such Subsidiary determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of Holdings or any of its Subsidiaries or the Disposition of such
property is otherwise permitted by Section 7.10 or 7.11; and
(b)    upon the request of the Administrative Agent or the Collateral Agent with
respect to any Mortgaged Property, as promptly as practicable, engage an
appraiser and cause to be delivered an appraisal with respect to such Mortgaged
Property; provided that (i) any initial appraisal with respect to any Mortgaged
Property and (ii) a second appraisal with respect to any Mortgaged Property so
requested after the occurrence and during the continuance of an Event of Default
shall, in each case, be at the sole cost and expense of Holdings and its
Subsidiaries.

86



--------------------------------------------------------------------------------




6.04    Insurance. Holdings will, and will cause each of its Subsidiaries to
maintain:
(a)    insurance with financially sound and reputable insurance companies
(including Captive Insurance Companies) against loss, damage and liability in at
least the amounts (and with only those deductibles), and against such risks as
are consistent with past practices of Holdings and its Subsidiaries; and
(b)    all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
Without limiting the foregoing, (i) all insurance policies required pursuant to
this Section shall (x) name the Administrative Agent on behalf of the Secured
Parties as mortgagee (in the case of property insurance), as applicable and (y)
be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents and (ii) each of Holdings and the Borrower
shall use commercially reasonable efforts to cause the insurance policies
required pursuant to this Section to provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent.
6.05    Books and Records. Holdings will, and will cause each of its
Subsidiaries to, keep books and records in accordance with GAAP which accurately
reflect all of its business affairs and transactions in all material respects
and permit the Administrative Agent, at reasonable times during normal business
hours and intervals upon reasonable notice to Holdings, to visit Holdings’, the
Borrower’s and each of their respective Subsidiaries’ offices, to discuss such
Person’s financial matters with its officers and employees, and its independent
certified public accountants (and Holdings hereby authorizes such independent
certified public accountant to discuss each such Person’s financial matters with
each Secured Party or their representatives whether or not any representative of
such Person is present, provided that Holdings shall be given the opportunity to
be present at any such meeting) and to examine (and photocopy extracts from) any
of its books and records. Holdings shall pay any fees of such independent
certified public accountant incurred in connection with any Secured Party’s
exercise of its rights pursuant to this Section.
6.06    Environmental Law Covenant. Holdings will, and will cause each of its
Subsidiaries to:
(a)    use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, except in each
case, to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; and
(b)    promptly notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, and shall promptly resolve any non-compliance with
Environmental Laws and keep its property free of any Lien imposed by any
Environmental Law, except in each case, to the extent the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

87



--------------------------------------------------------------------------------




6.07    Use of Proceeds. The Borrower will apply the proceeds of (a) the Term
Loans made on the Restatement Effective Date to (i) replace loans under the
Existing Credit Agreement and (ii) pay fees and expenses incurred in connection
with the Transaction, (b) the proceeds of Tranche A Term Loans made subsequent
to the Restatement Effective Date to (i) prepay or redeem the Senior Notes and
(ii) pay fees and expenses in connection therewith and (c) the Revolving Credit
Loans to provide ongoing working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.
6.08    Future Guarantors, Security, etc. Holdings will, and will cause each
Material Subsidiary that is a U.S. Subsidiary (other than any Captive Insurance
Company, any Receivables Subsidiary and Swift Academy) to, execute any
documents, Filing Statements, agreements and instruments, and take all further
action (including complying with the Mortgaged Property Requirements) that may
be required under applicable law, or that the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Liens permitted by Section
7.03) of the Liens created or intended to be created by the Loan Documents. With
respect to any subsequently acquired or organized U.S. Subsidiary, Holdings
will, within 10 days of such acquisition or organization, (a) cause any
amendment to the Security Agreement to be executed that the Administrative Agent
or the Collateral Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Lenders, a perfected first priority interest in
the Capital Securities of such new Subsidiary that is owned by a Loan Party
(other than any Captive Insurance Company, Swift Academy and, to the extent the
pledge of the Capital Securities of a Receivables Subsidiary is not permitted
pursuant to the terms of the applicable Qualified Receivables Transaction, the
Capital Securities of such Receivables Subsidiary), (b) cause the applicable
Loan Party (other than any Captive Insurance Company, Swift Academy and, to the
extent a pledge of the Capital Securities of a Receivables Subsidiary is not
permitted pursuant to the terms of the applicable receivables financing, the
owner of the Capital Securities of such Receivables Subsidiary with respect to
such Capital Securities) to deliver to the Collateral Agent certificates
representing such Capital Securities, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, (c) cause each such new Subsidiary that is a Material Subsidiary (other
than any Captive Insurance Company, any Receivables Subsidiary and Swift
Academy) to (i) execute a supplement (in form and substance satisfactory to the
Administrative Agent and the Collateral Agent) to the Security Agreement and
each other applicable Loan Document in favor of the Secured Parties and (ii) to
take such actions necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured Parties a perfected first priority security interest
in the Collateral described in the Security Agreement with respect to such new
Subsidiary, including the filing of UCC financing statements in such
jurisdictions as may be required by the Security Agreement or by law or as may
be requested by the Administrative Agent or the Collateral Agent. In addition,
from time to time, Holdings will, and will cause each of the Guarantors to, at
its cost and expense, promptly secure the Obligations by pledging or creating,
or causing to be pledged or created (including, with respect to real property,
complying with the Mortgaged Property Requirements), perfected Liens with
respect to such of its assets and properties as the Administrative Agent or the
Collateral Agent shall designate, it being agreed that it is the intent of the
parties that the Obligations shall be secured by, among other things,
substantially all of the assets of Holdings and its Material Subsidiaries that
are U.S. Subsidiaries (other than any Captive Insurance Company, any Receivables
Subsidiary and Swift Academy) (including real and personal property (including
Mortgaged Property) acquired subsequent to the Restatement Effective Date),
subject to the limitations set forth herein and in the other Loan Documents;
provided that neither Holdings nor its Subsidiaries shall be required to pledge
more than 65% of the Voting Securities of any Foreign Subsidiary unless such
pledge would not result in materially adverse tax consequences to Holdings and
its Subsidiaries, taken as a whole. Such Liens will be created under the Loan
Documents in form and substance reasonably

88



--------------------------------------------------------------------------------




satisfactory to the Collateral Agent, and Holdings shall deliver or cause to be
delivered to the Collateral Agent all such instruments and documents (including
legal opinions, title insurance policies and lien searches) as the
Administrative Agent or the Collateral Agent shall reasonably request to
evidence compliance with this Section.
6.09    [Reserved].
6.10    Maintenance of Ratings. Holdings will use its commercially reasonable
efforts to cause a (i) corporate rating by S&P or corporate family Rating by
Moody’s and (ii) senior secured credit rating with respect to the Loans from
each of S&P and Moody’s to be available at all times until the Tranche B Term
Facility Maturity Date.
6.11    [Reserved].
6.12    Ratings Information. The Borrower shall, no later than one (1) Business
Day after Holdings or the Borrower obtains knowledge of any such change, give
notice to the Administrative Agent (by telephone, followed promptly by written
notice) of any change (either expressly or pursuant to a letter from S&P or
Moody’s stating an “implied” rating, excluding in all cases any private
indicative ratings that Holdings or the Borrower may request from time to time
from Moody’s or S&P) in Holdings’ corporate rating by Moody’s or S&P, together
with details thereof, and of any announcement by S&P or Moody’s that its rating
in respect of Holdings is “under review” or that any such rating has been placed
on a “Credit Watch List”(R) or “watch list” or that any similar action has been
taken by S&P or Moody’s.
6.13    Motor Vehicle Monitor. At any time that the Consolidated Leverage Ratio
is greater than or equal to 2.00:1.00, Holdings will, and will cause each of its
Subsidiaries to (a) permit the Motor Vehicle Monitor, at reasonable times during
normal business hours and upon two Business Days’ notice to Holdings, to visit
any Motor Vehicle Title Offices, to examine (and photocopy or otherwise image)
any of the certificates of motor vehicle title held by Holdings and its
Subsidiaries, and any documents related thereto, and to assess the standard of
care used by Holdings and its Subsidiaries in holding such certificates of motor
vehicle title and otherwise taking actions to perfect, administer and protect
the security interest of the Secured Parties in the applicable Motor Vehicles,
and (b) otherwise assist, and cooperate with, the Motor Vehicle Monitor in the
performance of its activities in its capacity as the Motor Vehicle Monitor
(including providing any information reasonably requested by the Motor Vehicle
Monitor in its capacity as such). Holdings shall pay any fees of such Motor
Vehicle Monitor incurred in connection with any exercise of the Motor Vehicle
Monitor’s inspection rights pursuant to this Section or the Security Agreement;
provided that prior to an Event of Default, inspections by the Motor Vehicle
Monitor shall be limited to no more than one such inspection during any calendar
year
6.14    Post-Closing Covenant. Within 120 days after the Restatement Effective
Date (or such later date as the Administrative Agent may agree in its sole
discretion), with respect to each Mortgaged Property, the Administrative Agent
shall have received the following:
(a)    an amendment to each existing Mortgage (each, a “Mortgage Amendment”)
duly executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires

89



--------------------------------------------------------------------------------




or returns as shall be required in connection with the recording or filing
thereof under applicable law, in each case in form and substance reasonably
satisfactory to the Administrative Agent and otherwise reviewed and approved by
the applicable local counsel for filing in the appropriate jurisdiction;
(b)    a report (each a “Report”), which shall be prepared by a nationally
recognized title insurance company and reasonably assures the Collateral Agent
as of the date of such Report that the Mortgaged Property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances except those
Liens permitted under such Mortgage; and
(c)    evidence of payment of all applicable search and examination charges and
related charges required for the Report contemplated in this Section 6.14 and
evidence of payment by the Borrower of all search and examination charges,
escrow charges and related charges, and all other fees, charges, costs and
expenses required for the recording of the Mortgage Amendment referred to above
and any mortgage recordation taxes.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, each of Holdings and the Borrower will, and will cause
its Subsidiaries to, perform or cause to be performed the obligations set forth
below.
7.01    Business Activities. Except as expressly set forth hereunder:
(c)    Holdings will not, and will not permit any of its Subsidiaries to, engage
in any business activity except those business activities engaged in on the
Restatement Effective Date (and businesses reasonably related thereto or
reasonable extensions thereof) and transportation and logistics activities.
(d)    Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, Swift Receivables will not engage in any business
activity other than those specified in the definition of “Receivables
Subsidiary.”
7.02    Indebtedness. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:
(c)    Indebtedness in respect of the Obligations;
(d)    Credit Agreement Refinancing Indebtedness;
(e)    Indebtedness existing as of the Restatement Effective Date which is
identified on Schedule 7.02(c), and extensions, amendments, renewals,
restatements, replacements and refinancings of such Indebtedness (including as
contemplated in Section 7.08(e)), in each case so long as after giving effect to
any such extension, amendment, renewal, restatement, replacement or refinancing
(i) the maturity date of any principal amount thereof is no shorter than the
maturity existing on the Restatement Effective Date and (ii) the principal
amount of such Indebtedness does

90



--------------------------------------------------------------------------------




not exceed that which is outstanding on the Restatement Effective Date (as such
amount has been reduced following the Restatement Effective Date);
(f)    unsecured Indebtedness (i) incurred in the ordinary course of business of
Holdings’ Subsidiaries (in the nature of open accounts extended by suppliers on
normal trade terms in connection with purchases of goods and services which are
not overdue for a period of more than 90 days or, if overdue for more than 90
days, as to which a dispute exists and adequate reserves in conformity with GAAP
have been established on the books of such Subsidiary) and (ii) in respect of
performance, surety or appeal bonds provided, in each case, in the ordinary
course of business, but excluding (in each case), Indebtedness incurred through
the borrowing of money or Guarantees in respect thereof;
(g)    Indebtedness (1) in respect of Capitalized Leases or (1) evidencing the
deferred purchase price of newly acquired assets or incurred to finance the
acquisition or lease of new assets or the construction or improvement of any
fixed assets of Holdings’ Subsidiaries (with respect to the construction or
improvement of fixed assets, pursuant to purchase money mortgages or Capitalized
Leases, whether owed to the seller or a third party), which assets are used in
the ordinary course of business of such Subsidiaries and such Indebtedness is
incurred within 90 days (or, with respect to Newly Acquired Motor Vehicle
Financings, 180 days) of the acquisition or lease or completion of such
construction or improvements of such property and in each case extensions,
renewals, amendments, restatements, refinancings and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
shorten the maturity of the principal amount of such Indebtedness, in each case
from that which existed at the time of any such extension, renewal, amendment,
restatement, refinancing or replacement; provided that the aggregate amount of
all Indebtedness outstanding pursuant to this clause (e) (other than with
respect to Newly Acquired Motor Vehicle Financings or extensions, renewals,
amendments, restatements, refinancings and replacements of existing Motor
Vehicle Financings) shall not at any time exceed $100,000,000;
(h)    unsecured Indebtedness of any Subsidiary owing to the Borrower or any
other Subsidiary, which Indebtedness:
(i)    (x) if the obligee under any such Indebtedness is a Loan Party, shall be
evidenced by one or more promissory notes in form and substance satisfactory to
the Administrative Agent, which promissory notes shall be duly executed and
delivered in pledge to the Administrative Agent pursuant to a Loan Document, and
(y) if the obligee under any such Indebtedness is not a Loan Party and the
obligor is a Loan Party, such obligee shall have previously executed and
delivered to the Administrative Agent the Interco Subordination Agreement, in
each case such Indebtedness shall not be forgiven or otherwise discharged for
any consideration other than payment in full or in part in cash (provided that
only the amount repaid in part shall be discharged); and
(ii)    if incurred by a Subsidiary that is not a Loan Party owing to the
Borrower or a Guarantor, shall not (when aggregated with all other Indebtedness
of the type described in this clause (ii) and the amount of all Investments made
by the Borrower and the Subsidiary Guarantors in Subsidiaries that are not Loan
Parties under clause Section 7.05(e)), exceed $100,000,000 in the aggregate;

91



--------------------------------------------------------------------------------




(i)    unsecured Indebtedness (not evidenced by a note or other instrument)
incurred by the Borrower owing to a Subsidiary that has previously executed and
delivered to the Administrative Agent the Interco Subordination Agreement;
(j)    Indebtedness of the Loan Parties incurred pursuant to the terms of the
Senior Note Documents, as such amount is reduced on or after the Restatement
Effective Date in accordance with the terms hereof and any extensions, renewals,
amendments, restatements, refinancings and replacement of any such Indebtedness
that do not increase the outstanding principal amount or shorten the maturity of
any principal amount thereof, in each case from that which existed at the time
of any such extension, renewal, amendment, restatement, refinancing or
replacement;
(k)    (i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of Holdings, provided that the Consolidated Leverage Ratio as of the
period of four consecutive Fiscal Quarters most recently ended prior to the date
of such Person becoming a Subsidiary is, after giving pro forma effect to such
event, at least .25 less than is otherwise required pursuant to Section 7.04(a)
at the time of such event and (ii) Indebtedness relating to any Permitted
Acquisition, whether or not existing at the time the target was acquired or was
incurred in contemplation of such Permitted Acquisition, and in each case, any
refinancings, refundings, renewals, replacements or extensions thereof (without
any increase in the principal amount thereof or any shortening of the maturity
of any principal amount thereof, in each case from that which existed at the
time of any such extension, renewal, amendment, restatement, refinancing or
replacement);
(l)    other Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Borrower or Subsidiary
Guarantors) in an aggregate amount at any time outstanding not to exceed
$70,000,000;
(m)    Indebtedness under Hedging Obligations entered into in the ordinary
course of business and not for speculative purposes (it being understood that
the entering into of offsetting hedges or trades to close open positions on
existing Hedging Obligations shall be deemed not to be for speculative
purposes);
(n)    Indebtedness in respect of judgments or awards not deemed to be a default
under Section 8.01(f);
(o)    Indebtedness consisting of customary purchase price adjustments,
earn-outs, indemnification obligations and similar items incurred in connection
with acquisitions and asset sales not restricted by Sections 7.10 or 7.11 in an
amount not to exceed $55,000,000 at any time;
(p)    Guarantees by Holdings and Holdings’ Subsidiaries of obligations of any
Subsidiary to the extent of any Indebtedness permitted to be incurred by this
Section 7.02 or otherwise incurred in the ordinary course of business;
(q)    Indebtedness incurred by any Receivables Subsidiary in connection with
any Qualified Receivables Transaction permitted by Section 7.11(d); provided
that such Indebtedness is strictly limited in recourse to such Receivables
Subsidiary and its assets, except in respect of Standard Securitization
Undertakings;
(r)    Indebtedness of the Borrower or a Subsidiary Guarantor owing to a Captive
Insurance Company; provided that the amount of Indebtedness in this clause (p)
does not exceed $35,000,000 in original principal amount at any time
outstanding;

92



--------------------------------------------------------------------------------




(s)    Attributable Indebtedness with respect to clause (a) of the definition
thereof incurred in connection with a sale and leaseback transaction permitted
pursuant to Section 7.15 or any other Motor Vehicle Financing, so long as the
proceeds, with respect to any Motor Vehicle Financing, received in connection
therewith are applied pursuant to Section 2.05(b) to the extent required
thereby;
(t)    Attributable Indebtedness with respect to operating leases (including
operating leases in respect of Newly Acquired Motor Vehicle Financings) that are
not Motor Vehicle Financings incurred by Holdings or its Subsidiaries;
(u)    Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations,
insurance premium finance agreements, reclamation, statutory obligations,
bankers’ acceptances and performance, appeal or surety bonds in the ordinary
course of business;
(v)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds so long as such Indebtedness is covered within five business
days;
(w)    Indebtedness consisting of indemnification, adjustment of purchase price
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of a Subsidiary, other than guarantees of
Indebtedness incurred or assumed by any Person acquiring all or any portion of
such business, assets or Subsidiary for the purpose of financing such
acquisition;
(x)    Indebtedness in respect of sale and leasebacks of real property permitted
under Section 7.15(c);
(y)    other unsecured Indebtedness of the Borrower and its Subsidiaries the Net
Cash Proceeds of which are applied to prepay the Term Loans; provided that the
maturity date of any principal amount thereof is no shorter than the maturity of
the Term Loans being prepaid;
(z)    Indebtedness in respect of any Permitted Warrant;
(aa)    Indebtedness owing to a Loan Party to the extent constituting an
Investment permitted by Section 7.05 (other than Section 7.05(e), (i) or (l));
(bb)    Indebtedness of a Loan Party consisting of the financing of insurance
premiums in the ordinary course of business; and
(cc)    Indebtedness of a Loan Party, provided that the Consolidated Leverage
Ratio as of the period of four consecutive Fiscal Quarters most recently ended
prior to the date of incurrence of such Indebtedness is, after giving pro forma
effect to such event, at least .25 less than is otherwise required pursuant to
Section 7.04(a) at the time of such event, and any refinancings, refundings,
renewals, replacements or extensions thereof (without any increase in the
principal amount thereof or any shortening of the maturity of any principal
amount thereof, in each case from that which existed at the time of any such
extension, renewal, amendment, restatement, refinancing or replacement);

93



--------------------------------------------------------------------------------




provided that no Indebtedness otherwise permitted by clause (c), (f)(ii), (h),
(i), (j), (m) or (v) shall be assumed, created or otherwise incurred if a
Default has occurred and is then continuing or would result therefrom.
7.03    Liens. Holdings will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien upon any of its property
(including Capital Securities of any Person), revenues or assets, whether now
owned or hereafter acquired, except:
(dd)    Liens securing payment of the Obligations;
(ee)    Liens securing payment of the Credit Agreement Refinancing Indebtedness;
(ff)    Liens existing as of the Restatement Effective Date and disclosed in
Schedule 7.03(c) securing Indebtedness described in Section 7.02(c), and, to the
extent set forth in such clause (c), any extensions, amendments, renewals,
restatements, replacements or refinancings of such Indebtedness; provided that,
in the event of any such extension, amendment, renewal, restatement, replacement
or refinancing, no such Lien shall encumber any additional property and the
amount of Indebtedness secured by such Lien is not increased from that existing
on the Restatement Effective Date, less the amount of any payments, prepayments
or other amortization of such Indebtedness after the Restatement Effective Date;
(gg)    Liens securing Indebtedness of the type permitted under Section 7.02(e)
and any extensions, renewals, amendments, restatements, refinancing and
replacements of any such Indebtedness permitted under Section 7.02(e); provided
that (i) such Lien is granted within 90 days after such Indebtedness is incurred
(except in the case of any extension, renewal, amendment, restatement,
replacement or refinancing), (ii) the Indebtedness secured thereby (if it is of
the type described in Section 7.02(e)(ii)) does not exceed the lesser of the
cost or the fair market value of the applicable property, improvements or
equipment at the time of such acquisition (or construction) and (iii) such Lien
secures only the assets that are the subject of the Indebtedness referred to in
such Section;
(hh)    Liens securing Indebtedness permitted by Section 7.02(i) and any
refinancings, refundings, renewals, replacements or extensions thereof permitted
by Section 7.02(i); provided that (i) with respect to clause (i) thereof, such
Liens existed prior to such Person becoming a Subsidiary, were not created in
anticipation thereof and attach only to assets of such Person and (ii) with
respect to clause (ii) thereof, any such Liens are second priority or junior to
the Liens granted pursuant to the Collateral Documents and are subject to an
intercreditor agreement substantially the same as the Intercreditor Agreement or
otherwise acceptable to the Administrative Agent (provided that no such Lien
shall extend to or cover any assets other than the assets subject to the Liens
granted to the Collateral Agent);
(ii)    statutory or common law Liens in favor of carriers, warehousemen,
mechanics, materialmen and landlords granted in the ordinary course of business
for amounts not overdue for a period of more than thirty (30) days or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
(jj)    Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance

94



--------------------------------------------------------------------------------




or benefits, or to secure performance of tenders, statutory obligations, bids,
leases, trade contracts, governmental contracts or other similar obligations
(other than for borrowed money) entered into in the ordinary course of business
or to secure obligations on surety and appeal bonds or performance bonds;
(kk)    judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.01(f);
(ll)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
(mm)    Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;
(nn)    second priority Liens securing Indebtedness permitted by Section 7.02(h)
and subject to the Intercreditor Agreement; provided that no such Lien shall
extend to or cover any assets other than the assets subject to the Liens granted
to the Collateral Agent;
(oo)    licenses and sublicenses of Intellectual Property (i) existing on the
Restatement Effective Date, (ii) entered into in the ordinary course of
business, or (iii) between Borrower and any of the Subsidiaries or among the
Subsidiaries;
(pp)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(qq)    bankers liens and rights of set-off with respect to customary depositary
arrangements entered into in the ordinary course of business of Holdings and
Holdings’ Subsidiaries;
(rr)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(ss)    any Liens on the assets of any Receivables Subsidiary, and any Liens on
Receivables Assets of Holdings or any other Subsidiary, in each case, in
connection with a Qualified Receivables Transaction;
(tt)    Liens on the assets of Holdings’ Subsidiaries not otherwise permitted by
this Section so long as neither (i) the aggregate outstanding principal amount
of the obligations secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to Holdings’ Subsidiaries collectively) $50,000,000 at any one time;
provided that no such Lien shall extend to or cover any parcel of real property
owned by any Loan Party that is not Mortgaged Property;
(uu)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of any
Subsidiary;

95



--------------------------------------------------------------------------------




(vv)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(ww)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower in the
ordinary course of business;
(xx)    licenses or sublicenses granted to others in the ordinary course of
business; and
(yy)    Liens on Motor Vehicles securing Indebtedness permitted by Section
7.02(e) and Section 7.02(q).
7.04    Financial Condition and Operations. Holdings will not permit any of the
events set forth below to occur.
(zz)    Holdings will not permit the Consolidated Leverage Ratio as of the last
day of any Measurement Period during which any Tranche A Term Loans, Tranche A
Term Loan Commitments, Revolving Credit Loans or Revolving Credit Commitments
are outstanding to be greater than 3.50:1.00.
([[)    Holdings will not permit the Consolidated Interest Coverage Ratio as of
the last day of any Measurement Period during which any Tranche A Term Loans,
Tranche A Term Loan Commitments, Revolving Credit Loans or Revolving Credit
Commitments are outstanding to be less than 3.25:1.00.
7.05    Investments. Holdings will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:
(e)    Investments existing on the Restatement Effective Date and identified in
Schedule 7.05(a) and restructurings or exchanges in respect of any such
Investment that do not increase the principal amount of such Investment;
(f)    Cash and Cash Equivalents;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(h)    Investments consisting of any deferred portion of the sales price
received by any Subsidiary in connection with any Disposition permitted under
Section 7.11;
(i)    Investments by way of contributions to capital or purchases of Capital
Securities by Holdings in any Subsidiary or by any Subsidiary in any other
Subsidiary; provided that, the aggregate amount of intercompany loans made
pursuant to Section 7.02(f)(ii) and Investments under this Section 7.05(e) made
by Loan Parties in Subsidiaries that are not Loan Parties shall not exceed the
amount set forth in clause Section 7.02(f)(ii) at any time;
(j)    Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

96



--------------------------------------------------------------------------------




(k)    Investments in Capital Securities constituting Permitted Acquisitions;
provided that (i) each such Investment shall result in the acquisition of a
wholly owned North American Subsidiary and (ii) the Consolidated Leverage Ratio
as of the period of four consecutive Fiscal Quarters most recently ended prior
to the date of such Permitted Acquisition is, after giving pro forma effect to
such Permitted Acquisition, at least .25 less than is otherwise required
pursuant to Section 7.04(a) at the time of such Permitted Acquisition;
(l)    Investments constituting Secured Hedge Agreements;
(m)    Guarantees permitted by Section 7.02;
(n)    loans and advances (i) to employees (including drivers of Motor Vehicles)
of Holdings or any of its Subsidiaries in the ordinary course of business
(including for travel, fuel costs, tolls, entertainment and relocation expenses)
and (ii) to non-employee owner/operators of Motor Vehicles in the ordinary
course (in the nature of advances for fuel costs, tolls, repairs and other
similar ordinary course items);
(o)    [Reserved];
(p)    intercompany loans permitted by Sections 7.02(f) and (g);
(q)    Investments made in connection with Permitted Acquisitions permitted by
clause Section 7.10(b);
(r)    Hedging Obligations permitted by Section 7.02(k);
(s)    loans and advances in the ordinary course of business (i) to finance the
purchase or lease of Motor Vehicles or other equipment by non-employee
owner/operators or similar individuals performing services for Holdings or its
Subsidiaries, provided that Holdings or such Subsidiary has a Lien on the Motor
Vehicles or other equipment purchased or leased and (ii) to finance tuition
costs of student/trainees enrolled in driver training academies of the Borrower
or one of its Subsidiaries;
(t)    Investments made in a Captive Insurance Company, in an amount not to
exceed the minimum amount of capitalization required pursuant to regulatory
capital requirements;
(u)    Investments in a Receivables Subsidiary, or in any Persons by a
Receivables Subsidiary, in connection with a Qualified Receivables Transaction;
(v)    Investments incurred as a result of prepayments of Indebtedness not
restricted by Section 7.08;
(w)    other Investments in an amount not to exceed $80,000,000 at any time
outstanding; provided that to the extent any Investment is made by Holdings or
its Subsidiaries in less than 100% of the Capital Securities of any Person, and
Holdings or any of its Subsidiaries subsequently acquires the remainder of the
Capital Securities of such Person, such Investment shall no longer be considered
a use of this clause (s) so long as, at the time of the acquisition of the
remainder of such Capital Securities, the acquisition of 100% of the Capital
Securities of such Person would be permitted as a Permitted Acquisition under
Section 7.05(g); or
(x)    any Permitted Bond Hedge;

97



--------------------------------------------------------------------------------




provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements, and (ii) no Investment otherwise permitted by clause
(g), (m) or (s) shall be permitted to be made if any Default has occurred and is
continuing or would result therefrom.
7.06    Restricted Payments. Holdings will not, and will not permit any of its
Subsidiaries to, declare or make a Restricted Payment, or make any deposit for
any Restricted Payment, other than Restricted Payments made by its Subsidiaries
either to the Borrower or to Guarantors, or made by any Subsidiary that is not a
Loan Party to any other Subsidiary that is not a Loan Party, and, on a pro rata
basis, to its equity holders (with respect to any non-wholly owned Subsidiary),
except:
(aaa)    so long as there shall exist no Default (both before and after giving
effect to the payment thereof), Restricted Payments pursuant to and in
accordance with stock option plans or other benefit or compensation plans for
present or former management or employees of Holdings and its Subsidiaries, in
an amount not to exceed $5,000,000 in any Fiscal Year and $40,000,000 over the
term of this Agreement; provided that, to the extent Restricted Payments made in
accordance with this clause (a) in any Fiscal Year do not exceed $5,000,000,
Restricted Payments made in accordance with this clause (a) in the immediately
succeeding Fiscal Year may be increased by an amount equal to such unutilized
amount from such prior Fiscal Year;
(bbb)    Restricted Payments with respect to the repurchase of Equity Interests
deemed to occur upon the exercise of stock options to the extent such Equity
Interests represent a portion of the exercise price of those stock options and
the repurchase of Equity Interests deemed to occur in connection with the
exercise of stock options and to the extent necessary to pay applicable
withholding taxes;
(ccc)    the purchase of fractional shares upon conversion of any securities of
Holdings or the Borrower into, or the exercise of rights with respect to, Equity
Interests of Holdings or the Borrower, provided that the such fractional shares
or the right to receive such fractional shares shall have not been created for
the purpose of circumventing the provisions of this covenant;
(ddd)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Holdings may make Restricted Payments; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (d) shall
not exceed $25,000,000 in the aggregate;
(eee)    the entry into or exercise or settlement of any Permitted Bond Hedge or
Permitted Warrant; or
(fff)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Holdings may make Restricted Payments if after giving
effect thereto, the Consolidated Leverage Ratio on a pro forma basis is less
than 2.50:1.00.
7.07    [Reserved].
7.08    No Prepayment of Certain Indebtedness. Holdings will not, and will not
permit any of its Subsidiaries to:

98



--------------------------------------------------------------------------------




(m)    make any payment or prepayment of principal of, or premium or interest
on, any Indebtedness incurred under the Senior Note Documents (including any
redemption or retirement thereof) other than the stated, scheduled date for
payment of interest set forth in the Senior Note Documents, except (i) to the
extent permitted under Section 7.02, (ii) with the Net Cash Proceeds of any sale
or issuance of Capital Securities of Holdings, (iii) with the Net Cash Proceeds
of any Tranche A Term Loans made after the Restatement Effective Date (or, after
the drawing in full of the Tranche A Term Loans, the Net Cash Proceeds of any
Revolving Credit Loans or Qualified Receivables Transactions), or (iv) if after
giving pro forma effect thereto, the Consolidated Leverage Ratio is less than
2.60:1.00;
(n)    redeem, retire, purchase, defease or otherwise acquire for value any
Indebtedness incurred under the Senior Note Documents, except (i) to the extent
permitted under Section 7.02, (ii) with the Net Cash Proceeds of any sale or
issuance of Capital Securities of Holdings, (iii) with the Net Cash Proceeds of
any Tranche A Term Loans made after the Restatement Effective Date (or, after
the drawing in full of the Tranche A Term Loans, the Net Cash Proceeds of any
Revolving Credit Loans or Qualified Receivables Transactions), or (iv) if after
giving pro forma effect thereto, the Consolidated Leverage Ratio is less than
2.60:1.00;
(o)    make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes, except (i) to the extent
permitted under Section 7.02, (ii) with the Net Cash Proceeds of any sale or
issuance of Capital Securities of Holdings (and have not otherwise been applied
to other payments permitted under this Section 7.08) and (iii) with the Net Cash
Proceeds of any Tranche A Term Loans made after the Restatement Effective Date
(or, after the drawing in full of the Tranche A Term Loans, the Net Cash
Proceeds of any Revolving Credit Loans or Qualified Receivables Transactions);
(p)    make any prepayment of principal or interest on any Indebtedness that is
by its express written terms subordinated to the payment of the Obligations
except (x) with the Net Cash Proceeds of any sale or issuance of Capital
Securities of Holdings, (y) any conversion by the holder thereof of any
Permitted Convertible Notes or any exercise by the holder thereof of a
cash-settled Permitted Warrant or (z) if after giving pro forma effect thereto,
the Consolidated Leverage Ratio is less than 2.60:1.00; or
(q)    except as otherwise permitted herein, make any prepayment of principal or
interest on (i) any other second-lien or junior secured Indebtedness or (ii) any
unsecured Indebtedness except (x) with the Net Cash Proceeds of any sale or
issuance of Capital Securities of Holdings, (y) any conversion by the holder
thereof of any Permitted Convertible Notes or any exercise by the holder thereof
of a cash-settled Permitted Warrant or (z) if after giving pro forma effect
thereto, the Consolidated Leverage Ratio is less than 2.60:1.00.
7.09    [Reserved].
7.10    Consolidation, Merger; Permitted Acquisitions, etc. Holdings will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except:
(j)    any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, Holdings or any of its Subsidiaries (provided that a Subsidiary
Guarantor may only liquidate

99



--------------------------------------------------------------------------------




or dissolve into, or merge with and into, Holdings, the Borrower or another
Subsidiary Guarantor), and the assets or Capital Securities of any Subsidiary
may be purchased or otherwise acquired by Holdings or any of its Subsidiaries
(provided that the assets or Capital Securities of any Subsidiary Guarantor may
only be purchased or otherwise acquired by Holdings, the Borrower or another
Subsidiary Guarantor); provided, further, that in no event shall any Subsidiary
consolidate with or merge with and into any other Subsidiary unless, after
giving effect thereto, the Collateral Agent shall have a perfected pledge of,
and security interest in and to, at least the same percentage of the issued and
outstanding interests of Capital Securities (on a fully diluted basis) and other
assets of the surviving Person as the Collateral Agent had immediately prior to
such merger or consolidation in form and substance reasonably satisfactory to
the Collateral Agent and its counsel, pursuant to such documentation and
opinions as shall be necessary in the opinion of the Collateral Agent to create,
perfect or maintain the collateral position of the Secured Parties therein;
(k)    any Person (i) may merge with or into or consolidate with a Loan Party,
or a Loan Party may merge or consolidate with such Person, in a transaction in
which (x) in the case of a merger involving Holdings or the Borrower, the
surviving entity is Holdings or the Borrower, as applicable, or (y) otherwise,
the surviving entity is such Loan Party or if the surviving entity will not be
such Loan Party, simultaneously with such transaction, the Person formed by such
consolidation or in which such Loan Party is merged, shall become a Subsidiary
Guarantor and the Person shall comply with Section 6.08 in connection therewith
and (ii) may merge with or into or consolidate with a Subsidiary that is not a
Loan Party (provided that any merger involving a Loan Party shall be permitted
only in accordance with clause (i)); provided that any such transaction under
clause (i) or (ii) involving a Person that is not a Loan Party or a Subsidiary
shall be a Permitted Acquisition permitted under Section 7.10(c);
(l)    the purchase of all or substantially all of the assets or Capital
Securities of any Person (or any division of any such Person), or the
acquisition of such Person by merger (or the offer or tender to purchase 100% of
the Capital Securities of such Person), in each case if (i) such purchase or
acquisition constitutes a Permitted Acquisition, and (ii) the Consolidated
Leverage Ratio as of the period of four consecutive Fiscal Quarters most
recently ended prior to the date of such Permitted Acquisition is, after giving
pro forma effect to such Permitted Acquisition, at least .25 less than is
otherwise required pursuant to Section 7.04(a) at the time of such Permitted
Acquisition; and
(m)    any Immaterial Subsidiary may liquidate or dissolve if Holdings
determines in good faith that such liquidation or dissolution is in the best
interest of Holdings and its Subsidiaries and it not materially disadvantageous
to the Lenders.
7.11    Permitted Dispositions. Holdings will not, and will not permit any of
its Subsidiaries to, Dispose of any of Holdings’, the Borrower’s or such other
Subsidiaries’ assets (including with respect to the sale, transfer or other
conveyance of (i) accounts receivable or (ii) Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions,
except:
(a)    a Disposition of inventory or obsolete, damaged, worn out or surplus
personal property Disposed of in the ordinary course of its business, including
Motor Vehicles (whether in connection with the LKE Program or otherwise);
provided that the proceeds of any Disposition of Motor Vehicles (other than any
Dispositions pursuant to Sections 7.11(g) or (h)) are applied pursuant to
Section 2.05(b) to the extent required thereby;

100



--------------------------------------------------------------------------------




(b)    a Disposition permitted by Sections 7.06, 7.09, 7.10 or 7.15;
(c)    a Disposition that (i) is for fair market value and the consideration
received consists of no less than 80% in cash, and (ii) results in Net Cash
Proceeds that are applied, if required by such Section, pursuant to Section
2.05(b); provided, that notwithstanding clause (i) of this Section 7.11(c), the
proceeds of a Disposition(s) may be non-cash to the extent the Disposition(s) is
pursuant to an exchange for a similar asset in a transaction intended to qualify
as a “like-kind exchange” under Section 1031 of the Code;
(d)    a Disposition of Receivables Assets to any or by any Receivables
Subsidiary in connection with any Qualified Receivables Transaction so long as
the proceeds from such Disposition are applied pursuant to Section 2.05(b), if
required thereby;
(e)    a Disposition of Cash Equivalents in the ordinary course of business;
(f)    a Disposition or discount without recourse of accounts receivable that
are overdue for more than 60 days in the ordinary course of business and
consistent with past practices in connection with the compromise or collection
thereof;
(g)    Dispositions of Motor Vehicles and related assets pursuant to the
exercise of a put option or sale and leaseback in connection with the Motor
Vehicle Financings, so long as the proceeds from such Disposition, to the extent
such proceeds are not required pursuant to the terms of the Motor Vehicle
Financing to be applied to the repayment of the Motor Vehicle Financing, are
applied pursuant to Section 2.05(b) to the extent required thereby;
(h)    Dispositions of Motor Vehicles and related assets pursuant to Newly
Acquired Motor Vehicle Financings or pursuant to a sale or trade-in made in
connection with the replacement, substitution or restoration of assets to the
extent financed (1) from insurance proceeds paid on account of the loss of or
damage to the assets being replaced or restored or (2) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced;
(i)    Dispositions of Motor Vehicles to the extent that the Net Cash Proceeds
of any such Disposition are applied pursuant to Section 2.05(b) to the extent
required thereby;
(j)    any Subsidiary of Holdings may Dispose of any assets or issue or sell
Capital Securities to any Loan Party or, subject to the limitations in Section
7.05(e), if applicable, any other Subsidiary that is not a Loan Party;
(k)    Dispositions of the Capital Securities of Asphalt Media, Inc.;
(l)    Dispositions of accounts receivable in the ordinary course of business to
facilitate the processing and payment thereof; provided that such Disposition
shall not be in connection with a financing;
(m)    licenses and sublicenses of Intellectual Property entered into in the
ordinary course of business;
(n)    leases or subleases of real property entered into in the ordinary course
of business and not constituting a sale and leaseback; provided that any lease
or rental of property following its sale shall not be considered a leaseback if
the lease or rental is for a period of less than 180 days.

101



--------------------------------------------------------------------------------




(o)    Dispositions of Intellectual Property (i) that is in the Borrower’s or a
Subsidiary’s reasonable business judgment no longer used or useful in any
material respect in the Borrower’s or any Subsidiaries’ business, taken as a
whole, or (ii) by any Subsidiary that is not a Loan Party to a Loan Party, (iii)
among the Loan Parties or (iv) among Subsidiaries that are not Loan Parties; and
(p)    a Disposition (which shall be deemed to include: (i) any assignment or
sublease of assets by IEL to a counterparty, and (ii) any lease, leaseback,
services, and other agreements entered into by Loan Parties and the
counterparties to such transaction) of all or any portion of the assets or
Capital Securities of IEL on fair and reasonable terms to the Loan Parties which
are not, in the good faith opinion of the Borrower, adverse to the Lenders in
any material respect.
7.12    Modification of Certain Agreements. Holdings will not, and will not
permit any of its Subsidiaries to, consent to any amendment, supplement, waiver
or other modification of, or enter into any forbearance from exercising any
rights with respect to the terms or provisions contained in:
(q)    the Senior Note Documents; or
(r)    the Organization Documents of Holdings, the Borrower or any of their
respective Subsidiaries,
in each case if the result would have a material adverse effect on the rights or
remedies of any Secured Party.
7.13    Transactions with Affiliates. Except as identified in Schedule 7.13,
Holdings will not, and will not permit any of its Subsidiaries to, enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any Affiliate (other than Holdings or one of its Subsidiaries), unless such
arrangement, transaction or contract (i) is on fair and reasonable terms no less
favorable to Holdings or such Subsidiary than it could obtain in an arm’s-length
transaction with a Person that is not an Affiliate and (ii) is of the kind which
would be entered into by a prudent Person in the position of Holdings or such
Subsidiary with a Person that is not one of its Affiliates, provided that,
notwithstanding the foregoing, Holdings’ Subsidiaries may (i) make Restricted
Payments permitted by Section 7.06 and (ii) enter into the transactions
permitted by Sections 7.02, 7.05, 7.09, 7.10 and 7.11.
7.14    Restrictive Agreements. Holdings will not, and will not permit any of
its Subsidiaries to, enter into any agreement prohibiting:
(s)    the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
(t)    the ability of any Loan Party to amend or otherwise modify any Loan
Document; or
(u)    the ability of any Subsidiary to make any payments, directly or
indirectly, to Holdings or the Borrower, including by way of dividends,
advances, repayments of loans,

102



--------------------------------------------------------------------------------




reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), (A) any agreement governing any
Indebtedness permitted by Section 7.02(e) as to the assets financed with the
proceeds of such Indebtedness, (B) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any of its
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or assets that is to be sold and such sale is permitted
hereunder, (C) customary restrictions and conditions contained in agreements
relating to a Qualified Receivables Transaction permitted hereunder and the
Motor Vehicle Financing, (D) agreements binding on a Subsidiary at the time such
Subsidiary becomes a Subsidiary of the Borrower so long as such agreement is not
entered into in contemplation of such occurrence, (E) agreements that are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted hereunder, (F) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (G) with respect to clause (a) only,
customary provisions in leases, subleases, licenses, sublicenses or permits so
long as such restrictions relate only to the property subject thereto (including
customary restrictions on assignment of any such leases, subleases. licenses and
sublicenses), (H) in any agreement governing any Credit Agreement Refinancing
Indebtedness, so long as such restrictions are not more restrictive, taken as a
whole, than those contained in this Agreement, (I) restrictions and conditions
existing on the Restatement Effective Date contained in agreements that are not
material Contractual Obligations of Holdings or any of its Subsidiaries (but
shall apply to any extension of renewal of, or any amendment or modification
expanding the scope of such restriction or condition), or (iii) (A) any
agreement of a Foreign Subsidiary governing Indebtedness permitted by Section
7.02(f)(ii) and (B) any agreement governing Indebtedness permitted by Section
7.02(h).
7.15    Sale and Leaseback. Holdings will not, and will not permit any of its
Subsidiaries to, directly or indirectly enter into any agreement or arrangement
providing for the sale or transfer by it of any property (now owned or hereafter
acquired) to a Person and the subsequent lease or rental of such property or
other similar property from such Person, other than (a) a sale and leaseback
entered into in connection with the Motor Vehicle Financing, so long as the
proceeds of such transaction are applied pursuant to Section 2.05(b) to the
extent required thereby, (b) a sale and leaseback entered into in connection
with a Newly Acquired Motor Vehicle Financing, (c) any sale and leaseback of
real property, so long as the value of such properties in the aggregate does not
exceed (i) $75,000,000 or (ii) an unlimited amount so long as the Net Cash
Proceeds (excluding amounts permitted under clause (c)(i)) are applied in
accordance with Section 2.05(b)(iii) to the extent required thereby and (d)
transactions permitted under Section 7.11(p).
7.16    Accounting Changes. Holdings and its Subsidiaries will not make any
change in (a) accounting principles or reporting practices, except as required
by GAAP, or (b) fiscal year.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:

103



--------------------------------------------------------------------------------




(g)    Non-Payment. (i) The Borrower shall default in the payment or prepayment
when due of (x) any principal on any Loan, or any L/C Obligation or any deposit
of cash for collateral purposes pursuant to Section 2.03(g), or (y) any interest
on any Loan or any fee described in Article II or any other monetary Obligation,
and such default shall continue unremedied for a period of three days after such
amount was due or (ii) any Guarantor shall default in the payment when due of
any payment Obligation under a Guaranty;
(h)    Breach of Warranty. Any representation or warranty of any Loan Party made
or deemed to be made in any Loan Document (including any certificates delivered
pursuant to Article IV) is or shall be incorrect when made or deemed to have
been made in any material respect;
(i)    Non-Performance of Certain Covenants and Obligations. The Borrower shall
default in the due performance or observance of any of its obligations under
Sections 6.01(a), (b), (c) and (e), Section 6.07, Section 6.11 or Article VII;
(j)    Other Defaults. Any Loan Party shall default in the due performance and
observance of any other agreement contained in any Loan Document executed by it,
and such default shall continue unremedied for a period of 45 days after the
earlier to occur of (i) notice thereof given to Holdings or any Borrower by the
Administrative Agent or any Lender or (ii) the date on which any Loan Party has
knowledge of such default;
(k)    Cross-Default. A default shall occur in the payment of any amount when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any principal or stated amount of, or interest or fees on, any
Indebtedness (other than Indebtedness described in Section 8.01(a)) of Holdings
or any of its Subsidiaries or any other Loan Party having a principal or stated
amount, individually or in the aggregate, in excess of $70,000,000, a default
shall occur in the performance or observance of any obligation or condition with
respect to such Indebtedness, or an event of default shall occur, if the effect
of such default or event of default is to accelerate the maturity of any such
Indebtedness or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause or declare such Indebtedness to
become due and payable or to require such Indebtedness to be prepaid, redeemed,
purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity;
(l)    Judgments. Any (i) judgment or order for the payment of money
individually or in the aggregate in excess of $70,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against Holdings or any of its Subsidiaries or any
other Loan Party and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 45 days after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (b) non-monetary judgment or order that has had, or could
reasonably be expected to have, a Material Adverse Effect;
(m)    Pension Plans. An ERISA Event shall occur that, alone or together with
any other ERISA Event that has occurred or is continuing, has had, or could
reasonably be expected to have, a Material Adverse Effect;
(n)    Change in Control. Any Change in Control shall occur;
(o)    Bankruptcy; Insolvency, Etc. Holdings, any of its Subsidiaries or any
other Loan Party shall:

104



--------------------------------------------------------------------------------




(i)    become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
(ii)    apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
(iii)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that Holdings, each Borrower, each Subsidiary and each
other Loan Party hereby expressly authorizes each Secured Party to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;
(iv)    permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Holdings, any Borrower, any Subsidiary or any Loan Party, such case
or proceeding shall be consented to or acquiesced in by Holdings, such Borrower,
such Subsidiary or such Loan Party, as the case may be, or shall result in the
entry of an order for relief or shall remain for 60 days undismissed; provided
that Holdings, each Borrower, each Subsidiary and each Loan Party hereby
expressly authorizes each Secured Party to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or
(v)    take any action authorizing, or in furtherance of, any of the foregoing;
(p)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;
(q)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.08 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.03) on the Collateral purported to be
covered thereby, to the extent such Lien is required to be perfected pursuant to
the Loan Documents; or any Loan Party shall, directly or indirectly, contest in
any manner such effectiveness, validity, binding nature or enforceability; or
(r)    Subordination Provisions. (i) The subordination provisions of the
documents evidencing or governing any subordinated Indebtedness in aggregate
principal amount in excess of $70,000,000 (the “Subordinated Provisions”) shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the applicable subordinated
Indebtedness; or (ii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all

105



--------------------------------------------------------------------------------




payments of principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(d)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(e)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(f)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(g)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender; provided further that with respect to
any Event of Default occurring as a result of a failure to comply with Section
7.04, (x) the Required Pro Rata Lenders (without any action by the Required
Lenders) may take (or may request the Administrative Agent take) any or all of
the actions specified in Section 8.02(a) (solely with respect to the Tranche A
Term Facility and/or the Revolving Credit Facility), 8.02(b) (solely with
respect to the Tranche A Term Facility and/or the Revolving Credit Facility),
8.02(c) and 8.02(d) and (y) only if action has been taken by the Required Pro
Rata Lenders or by the Administrative Agent as required by such Lenders in
accordance with clause (x) above or such Event of Default resulted in a
cross-default to other Indebtedness, such Indebtedness is accelerated and such
acceleration would otherwise cause an Event of Default hereunder, then such
Event of Default will be deemed to be an Event of Default with respect to all
Lenders hereunder and the remedies set forth above can be exercised in respect
of all Facilities by the Required Lenders.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Agents in their capacities as such

106



--------------------------------------------------------------------------------




(ratably among the Agents according to the outstanding Obligations due to them
in their capacities as Agents);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.



107



--------------------------------------------------------------------------------




ARTICLE IX    
AGENTS
9.01    Appointment and Authority. (h) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents, the Lenders and the L/C Issuer, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.
(i)    Each of the Lenders (including in its capacities as a potential Hedge
Bank and a potential Cash Management Bank), the Administrative Agent and the L/C
Issuer hereby irrevocably appoints Morgan Stanley Senior Funding, Inc. as
Collateral Agent hereunder and under the other Loan Documents (and Morgan
Stanley Senior Funding, Inc. hereby accepts such appointment as Collateral
Agent) and authorizes the Collateral Agent (i) to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto, (ii) to enter into an arrangement with the Borrower whereby
the Borrower and its Subsidiaries will (A) retain physical possession of the
certificates of title (or similar instruments) relating to each Motor Vehicle
owned by Holdings or any of its Subsidiaries (each such Motor Vehicle, an “Owned
Motor Vehicle”), (B) be authorized to list or register the Collateral Agent as
first lien holder with respect to each Owned Motor Vehicle, (C) be authorized to
communicate and deal with the applicable state department of motor vehicles in
(1) registering any Owned Motor Vehicle and listing and recording the Collateral
Agent as first lienholder in respect thereof and (2) releasing any registration
of any Owned Motor Vehicle upon any sale or other disposal or transfer of
registration thereof and (D) be granted a power of attorney by the Collateral
Agent, which power of attorney shall grant specified employees of Holdings or
its Subsidiaries the ability to terminate the Collateral Agent’s liens, rights,
title and interest in and to Owned Motor Vehicles that are the Collateral of the
Secured Parties in accordance with the terms of such power of attorney and (iii)
to appoint a Motor Vehicle Monitor, which Motor Vehicle Monitor shall monitor
the arrangement between the Borrower and the Collateral Agent detailed in clause
(ii) above and shall perform inspections and audits to ensure that the Borrower
is complying with its obligations hereunder and under the other Loan Documents
with respect to certificates of title for all Owned Motor Vehicles. In this
connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto (it being understood that Holdings and
its Subsidiaries shall in no event be deemed sub-agents of the Collateral Agent
and shall not be entitled to the provisions of this Article IX and Article X).
9.02    Rights as a Lender. The Person serving as the Administrative Agent or
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the Collateral Agent hereunder in its
individual capacity. Such Persons and

108



--------------------------------------------------------------------------------




their Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.
9.03    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(c)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(d)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agents shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law;
(e)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity;
(f)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02), (ii) with respect to the Collateral Agent, with the
consent or at the request of the Administrative Agent or (iii) in the absence of
its own gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Borrower, a Lender or the L/C Issuer;
(g)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Notwithstanding anything to the contrary herein or in any Loan Document, it is
hereby acknowledged and agreed that the Collateral Agent shall act solely at the
written direction of the Administrative Agent or the Required Lenders. The
Collateral Agent shall be entitled to refrain from any act or the taking of any
action (including the failure to take an action) in connection with any Loan
Document or from the exercise of any power, discretion or authority vested in it
hereunder

109



--------------------------------------------------------------------------------




or under any other Loan Document until the Collateral Agent shall have received
written direction in respect thereof from the Administrative Agent or the
Required Lenders and, upon such written direction from the Administrative Agent
or the Required Lenders, as applicable, the Collateral Agent shall be entitled
to act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority in accordance with such directions.
9.04    Reliance by Agents. The Agents shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable.
9.06    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Collateral Agent, the Lenders,
the L/C Issuer and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (so
long as no Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until

110



--------------------------------------------------------------------------------




such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
(b) The Collateral Agent may at any time give notice of its resignation to the
Administrative Agent, the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower (so long as no Default has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that if the successor is the Administrative Agent or an
Affiliate thereof, no consent of the Required Lenders shall be required. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Collateral
Agent gives notice of its resignation, then the retiring Collateral Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Collateral Agent
meeting the qualifications set forth above; provided further that if the
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Collateral Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Collateral Agent as provided for above in this Section. Upon

111



--------------------------------------------------------------------------------




the acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Collateral Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Collateral Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent.
9.07    Non-Reliance on Agents and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(f)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(g)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

112



--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Collateral Agent, at its option and in
its discretion,
(b)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(d)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.03(d).
Upon request by the Collateral Agent at any time, the Required Lenders will, or
the Administrative Agent may, confirm in writing the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or

113



--------------------------------------------------------------------------------




under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, no Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
9.12    Waiver of Claims. Each Lender hereby waives any claims against the
Collateral Agent arising as a result of the Collateral Agent’s entry into the
arrangement with the Borrower and the Motor Vehicle Monitor set forth in Section
9.01(b)(ii) and (iii), other than any such claim arising from the gross
negligence or willful misconduct of the Collateral Agent with respect to such
arrangements.
ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(c)    waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders or any Credit Extension under the Tranche A Term Facility
without the written consent of the Required Tranche A Term Lenders;
(d)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(e)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(f)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the consent of each Lender directly and adversely affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to (i) amend or modify the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate; or (ii) to amend or modify the financial covenants or defined
terms used in the financial covenants in this Agreement and the Lenders agree
that such amendment or modification shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (d);

114



--------------------------------------------------------------------------------




(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Pro Rata Lenders”, “Required Tranche A Term Lenders” or
“Required Tranche B Term Lenders,” without the written consent of each Lender
under the applicable Facility or Facilities;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Tranche A Term Facility, the
Required Tranche A Term Lenders, (ii) if such Facility is the Tranche B Term
Facility, the Required Tranche B Term Lenders and (iii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;
(k)    change any provision of Section 2.14, without the written consent of
Required Lenders, the Administrative Agent, the L/C Issuer and the Swing Line
Lender; or
(l)    amend, waive, or modify Section 7.04 or, solely for the purposes of
Section 7.04, the defined terms used, directly or indirectly, therein or waive
any noncompliance with Section 7.04 or any Event of Default resulting from any
such noncompliance, without the written consent of Required Pro Rata Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary contained herein, the Required Pro Rata
Lenders may (x) amend, waive, or modify Section 7.04 or, solely for the purposes
of Section 7.04, the defined terms used,

115



--------------------------------------------------------------------------------




directly or indirectly, therein or (y) waive any noncompliance with Section 7.04
or any Event of Default resulting from any such noncompliance, in each case
without the consent of any other Lender.
Notwithstanding anything to the contrary herein, any provision of this Agreement
may be amended, modified or waived with the consent of the Administrative Agent,
the Borrower and (x) the Required Revolving Lenders (with no other consents
required, except as set forth in clauses (a) – (i) above), if such amendment,
modification or waiver applies by its terms only to the Revolving Credit Lenders
and (y) the Required Tranche A Term Lenders (with no other consents required,
except as set forth in clauses (a) – (i) above), if such amendment, modification
or waiver applies by its terms only to the Tranche A Term Lenders.
In addition, notwithstanding anything to the contrary contained herein, this
Agreement may be amended (a) with the written consent of the Administrative
Agent, the Borrower and the Lenders providing Replacement Term Loans (as defined
below) to permit refinancing of all or a portion of any outstanding Term Loans
with replacement term loans (“Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such replaced Term Loans (plus any premium,
original issue discount, accrued interest, fees, costs and expenses incurred in
connection with such replacement), (ii) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity at the time of such refinancing of the Term Loans being replaced,
(iii) the maturity date of such Replacement Term Loans shall be no earlier than
the maturity date in respect of the Term Loans being replaced and (iv) such
Replacement Term Loans shall have covenants and events of default that are not
materially more favorable (when taken as a whole) to the lenders or investors
providing such Replacement Term Loans than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders in respect of the Term
Loans being replaced (except for covenants or other provisions applicable only
to periods after the latest Maturity Date in effect at the time of such
replacement) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any such Replacement Term
Loans, no consent shall be required by the Administrative Agent or any of the
Lenders if such financial maintenance covenant is either (1) also added for the
benefit of any Facilities remaining outstanding after the issuance or incurrence
of such Indebtedness or (2) only applicable after the latest Maturity Date in
effect at the time of such refinancing) and (b) with the written consent of the
Administrative Agent, the Borrower and the Lenders providing Replacement
Revolving Commitments (as defined below) to permit refinancing of all or a
portion of any outstanding Revolving Credit Commitments with replacement
revolving commitments (“Replacement Revolving Commitments”); provided that (i)
the aggregate amount of such Replacement Revolving Commitments shall not exceed
the aggregate amount of such replaced Revolving Credit Commitments (plus any
premium, original issue discount, accrued interest, fees, costs and expenses
incurred in connection with such replacement), (ii) the Replacement Revolving
Commitments do not mature (or require scheduled commitment reductions) prior to
the maturity date of the Revolving Credit Commitments being replaced and (iii)
such Replacement Revolving Commitments shall have covenants and events of
default that are not materially more favorable (when taken as a whole) to the
lenders or investors providing such Replacement Revolving Commitments than the
terms and conditions of this Agreement (when taken as a whole) are to the
Lenders in respect of the Revolving Credit Commitments being replaced (except
for covenants or other provisions applicable only to periods after the latest
Maturity Date in effect at the time of such replacement) (it being understood
that, to the extent that any financial maintenance covenant is added for the
benefit of any such Replacement Revolving Commitments, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant is either (1) also added for the benefit of any Facilities
remaining outstanding after the issuance or incurrence of such Indebtedness or
(2) only applicable after the latest Maturity Date in effect at the time of such
refinancing). The Administrative Agent, the Swing Line Lender and the L/C Issuer
shall have consent rights over any Lender providing Replacement Revolving
Commitments to the extent the Administrative Agent, the Swing Line Lender and
the L/C Issuer, as applicable,

116



--------------------------------------------------------------------------------




would have consent rights pursuant to Section 10.06(b) with respect to an
assignment of Revolving Credit Commitments to such Lender. Any Replacement Term
Loan or Replacement Revolving Commitments may participate on a pro rata basis or
less than pro rata basis in any prepayment hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders (each such Lender, a
“Non-Consenting Lender”), the Borrower may (i) replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph) or (ii) with the consent of the Required
Lenders (excluding the unused Revolving Credit Commitment and Tranche A Term
Loan Commitment of, and the portion of the Total Outstandings held by, any
Non-Consenting Lender), terminate the outstanding Commitments of any
Non-Consenting Lender and repay the outstanding Loans of such Lender at par;
provided that after giving effect to such repayment, the (A) Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (B) the L/C
Exposure not fully Cash Collateralized shall not exceed the Letter of Credit
Sublimit and (C) the Swing Line Exposure shall not exceed the Swing Line
Sublimit.
Any term or provision of this Section 10.01 to the contrary notwithstanding, if
the Administrative Agent, Holdings and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent (or the Collateral Agent, acting at the direction of the
Administrative Agent), Holdings and the Borrower shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.
10.02    Notices; Effectiveness; Electronic Communications. (h) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(v)    if to the Borrower, the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(vi)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(i)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the

117



--------------------------------------------------------------------------------




foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(j)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(k)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including

118



--------------------------------------------------------------------------------




United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(l)    Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the Collateral Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer, the Administrative Agent or the Collateral Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Collateral Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Collateral Agent) hereunder and
under the other Loan Documents, (c) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (d) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c), (d) and (e) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

119



--------------------------------------------------------------------------------




10.04    Expenses; Indemnity; Damage Waiver. (g) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one primary counsel for the Administrative Agent and one
local counsel for the Lenders retained by the Administrative Agent in each
relevant jurisdiction and, subject to the Borrower’s consent (such consent not
to be unreasonably withheld), any special counsel for the Lenders deemed
reasonably necessary by the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out‑of‑pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(h)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agent thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from any
dispute solely among the Indemnitees (or their

120



--------------------------------------------------------------------------------




Related Parties), other than any Agent acting in its capacity as such) and not
involving, or arising or resulting from any act or omission of Holdings or any
of its Subsidiaries or any of its or their Affiliates.
(i)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing (without limiting the
Borrower’s obligation to do so), each Lender severally agrees to pay to the
applicable Agent (or any such sub-agent), the L/C Issuer or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
(j)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(k)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(l)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, the L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) the Collateral Agent,
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon

121



--------------------------------------------------------------------------------




demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns. (c) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(d)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any assignment shall
be subject to the following conditions:
(vii)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (or, in the case of the Tranche A Term Facility at any time
the Tranche A Term Loan Commitments are outstanding, the aggregate amount of the
Tranche A Term Loans and Tranche A Term Loan Commitments), determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of either the Tranche A
Term Facility or the Tranche B Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to

122



--------------------------------------------------------------------------------




members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(viii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(ix)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed, it being understood that it is reasonable for the Borrower to
withhold consent with regard to assignments of Revolving Credit Loans to a
financial institution that is not a commercial bank or investment bank that
customarily enters into such revolving facilities) shall be required unless (1)
an Event of Default has occurred and is continuing at the time of such
assignment, (2) with respect to the Revolving Credit Facility, such assignment
is to a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to a Revolving Credit Lender, (3) with respect to the
Tranche A Term Facility, such assignment is to a Tranche A Term Lender, an
Affiliate of a Tranche A Term Lender or an Approved Fund with respect to a
Tranche A Term Lender or (4) with respect to the Tranche B Term Facility, such
assignment is to a Tranche B Term Lender, an Affiliate of a Tranche B Term
Lender or an Approved Fund with respect to a Tranche B Term Lender; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten days after having received written notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment or Tranche A Term Loan Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(x)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee payable by the assigning Lender in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation

123



--------------------------------------------------------------------------------




fee in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;
(xi)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
permitted in accordance with Section 2.15;
(xii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(e)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and stated interest of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification

124



--------------------------------------------------------------------------------




described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(g)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant complies with Section 3.01(e) as
though it were a Lender.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(i)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights,

125



--------------------------------------------------------------------------------




powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Restatement Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all

126



--------------------------------------------------------------------------------




deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the

127



--------------------------------------------------------------------------------




Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender is a Defaulting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

128



--------------------------------------------------------------------------------




(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Joint Lead Arrangers are arm’s-length
commercial

129



--------------------------------------------------------------------------------




transactions between the Borrower and its Affiliates, on the one hand, and the
Agents and the Joint Lead Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and the
Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) none of the Agents nor the
Joint Lead Arrangers has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agents or Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agents and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


10.18    USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Patriot
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the Patriot Act.
10.19    Amendment and Restatement. This Agreement shall become effective on the
Restatement Effective Date and all provisions of the Existing Credit Agreement
are amended and restated in their entirety as set forth in this Agreement as of
such date. All references made to the

130



--------------------------------------------------------------------------------




Existing Credit Agreement in any Loan Document or in any other instrument or
document shall, without more, be deemed to refer to this Agreement. This
Agreement amends and restates the Existing Credit Agreement and is not intended
to be or operate as a novation or an accord and satisfaction of the Existing
Credit Agreement or the indebtedness, obligations and liabilities of the
Borrower or any Guarantor evidenced or provided for thereunder.







131



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
SWIFT TRANSPORTATION CO., LLC


By: /s/ Virginia Henkels            
Name:     Virginia Henkels                
Title:     CFO & Treasurer            


SWIFT TRANSPORTATION COMPANY


By: /s/ Jerry Moyes                
Name:     Jerry Moyes                
Title:    CEO                    



[Signature Page to Third Amended and Restated Credit Agreement]
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and a Lender


By: /s/ Daniel R. Petrik                
Name: Daniel R. Petrik                
Title:     Senior Vice President            





[Signature Page to Third Amended and Restated Credit Agreement]    
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as a Collateral Agent, Syndication Agent
and a Lender


By: /s/ Stephen B. King                
Name: Stephen B. King                
Title:     Vice President                





[Signature Page to Third Amended and Restated Credit Agreement]    
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




, as a Lender








By:                         


Name:
Title:




For any institutions requiring a second signature line:






By:                         


Name:
Title:







[Signature Page to Third Amended and Restated Credit Agreement]    
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
DATE: ___________, _____
TO:    BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
LADIES AND GENTLEMEN:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Swift
Transportation Company, Swift Transportation Co., LLC, a Delaware limited
liability company (the “Borrower”), the Lenders and agents from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
The undersigned hereby requests (select one):
A Borrowing of [Revolving Credit][Tranche A Term][Tranche B Term] Loans
A conversion or continuation of [Revolving Credit][Tranche A Term Loans][Tranche
B Term Loans]
1.    On                          (a Business Day).
2.    In the amount of $                
3.    Comprised of                         

                            [Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.
[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(c) of the Agreement.]

Form of Committed Loan Notice

--------------------------------------------------------------------------------




The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
SWIFT TRANSPORTATION CO., LLC


By:                     
Name:                 
Title:                     

A - 2


Form of Committed Loan Notice
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Swift
Transportation Company, Swift Transportation Co., LLC, a Delaware limited
liability company (the “Borrower”), the Lenders and agents from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
SWIFT TRANSPORTATION CO., LLC


By:                     
Name:                 
Title:                     



B - 1


Form of Swing Line Loan Notice
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF TRANCHE A TERM NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of the Tranche A Term
Loan from time to time made by the Lender to the Borrower under that certain
Third Amended and Restated Credit Agreement, dated as of June 9, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Swift Transportation Company, the Borrower, the Lenders
and agents from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of the
Tranche A Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Tranche A Term Note is one of the Tranche A Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Tranche A Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Tranche A Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Tranche A Term Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Tranche A Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Tranche A Term Note.

C-1 - 1


Form of Tranche A Term Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
SWIFT TRANSPORTATION CO., LLC


By:                     
Name:                 
Title:                    

C-1 - 2


Form of Tranche A Term Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




C-1 - 3


Form of Tranche A Term Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF TRANCHE B TERM NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of the Tranche B Term
Loan from time to time made by the Lender to the Borrower under that certain
Third Amended and Restated Credit Agreement, dated as of June 9, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Swift Transportation Company, the Borrower, the Lenders
and agents from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of the
Tranche B Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Tranche B Term Note is one of the Tranche B Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Tranche B Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Tranche B Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Tranche B Term Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Tranche B Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Tranche B Term Note.










THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
SWIFT TRANSPORTATION CO., LLC

C-2 - 1


Form of Tranche B Term Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






By:                     
Name:                 
Title:                    

C-2 - 2


Form of Tranche B Term Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




C-2 - 3


Form of Tranche B Term Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT C-3
FORM OF REVOLVING CREDIT NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Revolving
Credit Loan from time to time made by the Lender to the Borrower under that
certain Third Amended and Restated Credit Agreement, dated as of June 9, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Swift Transportation Company, the Borrower, the
Lenders and agents from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

C-3 - 1


Form of Revolving Credit Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
SWIFT TRANSPORTATION CO., LLC


By:                     
Name:                 
Title:                    

C-3 - 2


Form of Revolving Credit Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   






C-3 - 3


Form of Revolving Credit Note
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, ____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Swift
Transportation Co., LLC, a Delaware limited liability company (the “Borrower”),
Swift Transportation Company (“Holdings”), the agents and Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
The undersigned chief financial or accounting Responsible Officer hereby
certifies as of the date hereof that he/she is the
___________________________________ of Holdings, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Holdings has delivered the year-end audited financial statements required
by Section 6.01(b) of the Agreement for the Fiscal Year of Holdings ended as of
the above date (with comparative figures for the immediately preceding Fiscal
Year), together with the report and opinion of an independent certified public
accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Holdings has delivered the unaudited financial statements required by
Section 6.01(a) of the Agreement for the Fiscal Quarter of the Borrower ended as
of the above date together with comparative figures for the corresponding Fiscal
Quarter and year to date portion of the immediately preceding Fiscal Year. Such
consolidated financial statements are complete and correct as at such date and
for such period, subject only to normal year-end audit adjustments.
[select one:]
2.
[To the best knowledge of the undersigned, during such fiscal period no Default
has occurred and is continuing.]
--or--
[To the best knowledge of the undersigned, the following is a list of each
Default that has occurred and is continuing and its nature and status, and the
action that Holdings or a Loan Party has taken or proposes to take with respect
thereto:]

D - 1


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




3.              [select one:]
[No change in generally accepted accounting principles used in the preparation
of the financial statements referenced in paragraph 1 has occurred.]
--or--
[The following changes in generally accepted accounting principles used in the
preparation of the financial statements referenced in paragraph 1 have occurred
and Holdings has delivered a statement of reconciliation conforming the
financial statements referenced in paragraph 1 to GAAP.]


4.     [select one:]
[No Subsidiary has been formed or acquired by Holdings, the Borrower or any of
their Subsidiaries since the delivery of the last Compliance Certificate.]
--or--


[Insert new Subsidiary] (the New Subsidiary”) has been [acquired by [ ]]
[formed] since the delivery of the last Compliance Certificate and the New
Subsidiary has complied with the terms of Section 6.08 of the Agreement, if
applicable.]
5.    [Set forth on Schedule 3 is a list of all changes to any Schedule to the
Security Agreement since the date of the last Compliance Certificate.]
6.    [Set forth of Schedule 4, in accordance with Section 5.6(a) of the
Security Agreement, is a list of (a) all Motor Vehicles which constitute
Collateral and the depreciated value of each such Motor Vehicle, (b) all Newly
Acquired Motor Vehicles, the purchase date thereof and, if applicable, the Newly
Acquired Motor Vehicle Financing in respect thereof, and (c) all Motor Vehicles
that were previously designated Newly Acquired Motor Vehicles and are no longer
designated as such.]
7.    [Set forth on Schedule 5 is (a) the amount of Net Cash Proceeds to be used
to prepay Loans in accordance with Section 2.05(b) of the Agreement and (b) in
the case of any Net Cash Proceeds in respect of a Disposition or Casualty Event,
the amounts of any such proceeds being retained by the applicable Loan Party
pursuant to Section 2.05(b)(ii) or (b)(iii) and the time period within which
such proceeds are to be, or were, applied.]
8.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of             ,         .
SWIFT TRANSPORTATION COMPANY

D - 2


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






By:                     
Name:                 
Title:                     

D - 3


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________, ____ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.
Section 7.04 (a) – Consolidated Leverage Ratio.
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$______
 
 
 
 
 
B.
Unrestricted Cash and Cash Equivalents at Statement Date:
$______
 
 
 
 
 
C.
Outstanding Swing Line Loans at Statement Date:
$______
 
 
 
 
 
D.
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):


With respect to the Subject Period:
 
 
 
 
 
 
 
 
1.
Consolidated Net Income:
$______
 
 
 
 
 
 
 
2.
Consolidated Interest Charges:
$______
 
 
 
 
 
 
 
3.
Provision for Federal, state, local and foreign income taxes payable:
$______
 
 
 
 
 
 
 
4.
Depreciation expenses:
$______
 
 
 
 
 
 
 
5.
Amortization expenses (including amortization of goodwill, other intangibles,
Transaction Expenses, financing fees, and related expenses):
$______
 
 
 
 
 
 
 
6.
Non-cash impairment charges:
$______
 
 
 
 
 
 
 
7.
Non-cash expenses resulting from the grant of stock and stock options and other
compensation to management personnel of Holdings and its Subsidiaries pursuant
to a written incentive plan or agreement:
$______
 
 
 
 
 
 
 
8.
Any expenses or charges related to any equity offering or redemption, repayment,
prepayment or incurrence or refinancing of Indebtedness permitted under the
Agreement:
$______
 
 
 
 
 
 
 
9.
One-time restructuring costs in connection with Permitted Acquisitions:
$______
 
 
 
 
 
 
 
10.
Any losses or expenses resulting from Swap Termination Value:
$______


D - 4


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
11.
Any losses attributable to non-cash mark-to-market adjustments on Swap
Contracts:
$______
 
 
 
 
 
 
 
12.
Other non-recurring expenses reducing Consolidated Net Income which do not
represent a cash item in such period or any future period (including without
duplication any losses with respect to the cancellation or early extinguishment
of Indebtedness):
$______
 
 
 
 
 
 
 
13.
Federal, state, local and foreign income tax credits:
$______
 
 
 
 
 
 
 
14.
Income or gain from Swap Termination Value:
$______
 
 
 
 
 
 
 
15.
Income or gain attributable to non-cash mark-to-market adjustments on Swap
Contracts:
$______
 
 
 
 
 
 
 
16.
Non-cash items increasing Consolidated Net Income (including any income or gain
with respect to the cancellation or early extinguishment of Indebtedness):
$______
 
 
 
 
 
 
 
17.
Consolidated EBITDA (Lines I.D.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12
– 13 – 14 – 15 – 16):


$______
 
 
 
 
 
 
E.
Consolidated Leverage Ratio (Line I.A – (Line I.B – Line I.C) ÷ Line I.D.17):


____ to 1
 
 
 
 
 
 
 
Maximum permitted:


Maximum Consolidated Leverage Ratio: 3.50:1.00


 


D - 5


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






II.
Section 7.04 (b) – Consolidated Interest Coverage Ratio.
 
 
 
 
 
 
A.
Consolidated EBITDA for Subject Period (Line I.D.17 above)
$______
 
 
 
 
 
B.
Consolidated Interest Charges for Subject Period:
$______
 
 
 
 
 
 
C.
Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):
____ to 1
 
 
 
 
 
 
 
Minimum required:


 

Minimum Consolidated Interest Coverage Ratio:     3.25:1.00

D - 6


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------









D - 7


Form of Compliance Certificate
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    Swift Transportation Co., LLC
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement


E-1 - 1


Form of Assignment and Assumption
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




5.
Credit Agreement:    Third Amended and Restated Credit Agreement, dated as of
June 9, 2014 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time), among Swift Transportation Company, Swift
Transportation Co., LLC, a Delaware limited liability company, the Lenders and
agents from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender

6.    Assigned Interest:






Assignor[s]






Assignee[s]




Facility
Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans




CUSIP
 Number
 
 
 
 
 
 
 
 
 
___________
$________________
$_________
_________%
 
 
 
___________
$________________
$_________
_________%
 
 
 
___________
$________________
$_________
_________%
 



[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:    _________________________________

    Title:
[Consented to:]

E-1 - 2


Form of Assignment and Assumption
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




SWIFT TRANSPORTATION CO., LLC
By:    _________________________________

    Title:
[Consented to:]
BANK OF AMERICA, N.A., as
L/C Issuer and Swing Line Lender
By:    _________________________________

    Title:

E-1 - 3


Form of Assignment and Assumption
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Third Amended and Restated Credit Agreement, dated as of June 9, 2014 (the
“Credit Agreement”), among Swift Transportation Company, Swift Transportation
Co., LLC, a Delaware limited liability company, the Lenders and agents from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 6.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement,

E-1 - 4


Form of Assignment and Assumption
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



E-1 - 5


Form of Assignment and Assumption
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE


FAX ALONG WITH COMMITMENT LETTER TO:
                                                                                                                                                                
FAX
#                                                                                                                                                                


I.    Borrower Name:         SWIFT TRANSPORTATION CO.,
LLC                                                                                                                            


$                                                 Type of Credit Facility
                                                


II. Legal Name of Lender of Record for Signature Page:


                                                                                                                                    
                         

•
Signing Credit Agreement _____ YES _____NO

•
Coming in via Assignment _____ YES _____NO



III. Type of Lender:
                                                                                        

E-2 - 1




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




                                                                        
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)


IV. Domestic Address:        V. Eurodollar Address:


                                                                                                                                                            


                                                                                                                                                            


                                                                                                                                                            


                                                                                                                                                            
(i)    VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.


                                                                                                        Primary        
                         Secondary
Credit Contact         Operations Contact         Operations Contact



E-2 - 2




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




Name:                                                                                            
    
Title:                                                                                            


Address:                                                                                            


                                                                                            
        
Telephone:                                                                                            
                
Facsimile:                                                                                            
                            
E Mail
Address:                                                                                            


IntraLinks E Mail
Address:                                                                                            
    
Does Secondary Operations Contact need copy of notices? ___YES ___ NO    







Letter of Credit     Draft Documentation
Contact         Contact Legal Counsel


Name:                                                

E-2 - 3




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




                                                
                    
Title:                                                                                            
                    
Address:                                                                                            


Telephone:                                                                                            

Facsimile:                                                                                            
                    
E Mail
Address:                                                                                            


    
    


VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):


Pay to:
                                                                                    
(Bank Name)
                                                                                    
(ABA #)    
                                                                                    
(Account #)
                                                                                    
(Attention)






VIII. Lender’s Fed Wire Payment Instructions:


Pay to:        

E-2 - 4




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------




                                                                                                                                                                                            
(Bank Name)


                                                                                                                                                                                            
(ABA#)        (City/State)


                                                                                                                                                                                            
(Account
#)                                                                        (Account
Name)


                                                                                                                                                                                            
(Attention)
























IX. Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number
(TIN):                                                                
                -                                               
                    




Tax Withholding Form Delivered to Bank of America*:


W-9
    
W-8BEN


W-8ECI


W-8EXP

E-2 - 5




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






W-8IMY


Tax Contact
        


Name:                


Title:                
                    
Address:                


Telephone:                    

Facsimile:                
                    
E Mail Address:                    


                    
        


NON–U.S. LENDER INSTITUTIONS


1. Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.




2. Flow-Through Entities


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.


U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

E-2 - 6




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------








Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.






*Additional guidance and instructions as to where to submit this documentation
can be found at this link:


[exhibit99image1.gif]




X. Bank of America Payment Instructions:




Pay to:    Bank of America, N.A.
ABA # [*]
Dallas, TX
Acct. # [*]
Attn: Corporate Credit Services
Ref: Swift Transportation




























* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

E-2 - 7




Form of Administrative Questionnaire
509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------

Appendix A

EXHIBIT F


FORM OF SECURITY AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT
This GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Security Agreement”), is made by SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”) and each Subsidiary of Holdings from
time to time a party to this Security Agreement (such Subsidiaries, together
with Holdings, the “Guarantors”; and the Borrower and each Guarantor,
individually a “Grantor” and collectively, the “Grantors”), in favor of BANK OF
AMERICA, N.A., as administrative agent for each of the Secured Parties (together
with its successor(s) thereto in such capacity, the “Administrative Agent”) and
MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent for each of the
Secured Parties (together with its successor(s) thereto in such capacity, the
“Collateral Agent”).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the various
financial institutions and other Persons from time to time parties thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other agents
parties thereto from time to time, the Lenders and the L/C Issuer have extended
Commitments to make Credit Extensions to the Borrower; and
WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Credit Agreement, each Grantor is required to execute and deliver this
Security Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):
“Administrative Agent” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrower Obligations” is the collective reference to the unpaid principal of
and interest on the Loans and L/C Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, the Obligations and
all interest accruing at the then applicable rate provided in the Credit

F-1
Form of Security Agreement

--------------------------------------------------------------------------------




Agreement after the maturity of the Loans and L/C Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or, in
the case of Secured Hedge Agreements or Secured Cash Management Agreements, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, this Agreement, the
other Loan Documents, any Letter of Credit, any Secured Hedge Agreement or
Secured Cash Management Agreement to which the Borrower is a party or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).
“Collateral” is defined in Section 3.1.
“Collateral Account” is defined in clause (b) of Section 5.3.
“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Agent, that provides for the
Collateral Agent to have “control” (as defined in the UCC) over any applicable
Investment Property (including Securities Accounts) or Deposit Accounts of any
Grantor (or with respect to any Deposit Accounts located outside of the United
States of any Grantor, such other agreement in form and substance reasonably
satisfactory to the Collateral Agent as shall provide the Collateral Agent with
a perfected security interest over such Deposit Account).
“Copyright Collateral” means with respect to each Grantor, all of such Grantor’s
right, title and interest throughout the world in and to:
(a)    all copyrights and copyrightable works of authorship owned by any
Grantor, whether registered or unregistered and whether published or
unpublished, in any media, now or hereafter in force including copyrights
registered in the United States Copyright Office and corresponding offices in
other countries of the world, and registrations thereof and all applications for
registration thereof, whether pending or in preparation and all extensions and
renewals of the foregoing (“Copyrights”), including the United States Copyright
registrations and applications referred to in Item A of Schedule V;
(b)    all Copyright licenses and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Copyright License”), including each written, exclusive, inbound
license of any material United States Copyright application and/or registration
referred to in Item B of Schedule V;
(c)    the right to sue for past, present and future infringement or other
violation of any of the Copyrights owned by such Grantor, and for breach or
enforcement of any Copyright License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
“Copyright License” is defined in the definition of “Copyright Collateral.”

F-2
Form of Security Agreement

--------------------------------------------------------------------------------




“Copyrights” is defined in the definition of “Copyright Collateral.”

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

“Credit Agreement” is defined in the first recital.
“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non‑cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.
“Filing Statements” is defined in clause (b) of Section 4.7.
“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
“Grantor” and “Grantors” are defined in the preamble.
“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Secured Hedge Agreement or any Secured Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document).
“Guarantors” is defined in the preamble.
“IEL Notes” means those certain “Installment Contracts-Security Agreements” or
any similar documents entered into from time to time by IEL and its operators
with respect to the sale of Motor Vehicles.
“Intellectual Property” means Trademarks, Patents, Copyrights, Trade Secrets and
all other intellectual property arising under any applicable Law, statutory
provision or common Law doctrine in the United States or anywhere else in the
world.
“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade
Secrets Collateral.
“Intellectual Property Security Agreements” means the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement
substantially in the form set forth in Exhibits A, B, and C, respectively.
“LKE Account” means the accounts held by the Grantors as designated by a single
asterisk on Schedule II. Item F (and any successor or replacement account
numbers associated with such accounts); and any other Deposit Account or
Securities Account established by any Grantor following the Closing Date and
designated as a “Like Kind Exchange” account in the name of such account.
“Material Acquisition” means any acquisition with respect to which (a)
Consolidated EBITDA of the acquired Person (calculated as if each reference to
“Holdings and its Subsidiaries” in the definition of “Consolidated EBITDA” were
a reference to the acquired Person) for the last twelve months ended as of

F-3
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

the most recent fiscal quarter for which financial statements of the acquired
Person are available is equal to or greater than 10% of Consolidated EBITDA of
Holdings and its Subsidiaries (without giving pro forma effect to such
acquisition) on a consolidated basis for the last twelve months ended as of the
most recent fiscal quarter for which consolidated financial statements of
Holdings and its Subsidiaries are available or (b) consolidated total assets of
the acquired Person as of the last day of the most recent fiscal quarter for
which financial statements of the acquired Person are available is equal to or
greater than 10% of consolidated total assets of Holdings and its Subsidiaries
(without giving pro forma effect to such acquisition) on a consolidated basis as
of the last day of the most recent fiscal quarter for which consolidated
financial statements of Holdings and its Subsidiaries are available.
“Motor Vehicle Semi-Suspension Period” means the period (a) commencing on the
date on which the Consolidated Leverage Ratio is less than 2.60:1.00 but greater
than or equal to 2.00:1.00 and (b) ending on the earlier of the date on which
(i) the Consolidated Leverage Ratio is greater than or equal to 2.60:1.00;
provided that, if there has been a Specified Acquisition, such date shall be
extended to the date on which internal financial statements are available for
the first month ending after 180 days after the date on which the Consolidated
Leverage Ratio first equaled or exceeded 2.60:1.00 (which date shall not be
unreasonably delayed and in any event shall be no later than 15 days after the
last day of such month) and shall only trigger the end of a Motor Vehicle
Semi-Suspension Period if the Consolidated Leverage Ratio continues to be
greater than or equal to 2.60:1.00 on such extended date or (ii) a Motor Vehicle
Suspension Period commences; provided that if a Motor Vehicle Suspension Period
was in effect at the time that a Motor Vehicle Semi-Suspension Period would
otherwise commence, the Motor Vehicle Semi-Suspension Period shall not commence
until the Motor Vehicle Suspension Period has ended in accordance with clause
(b) of the definition of “Motor Vehicle Suspension Period”.
“Motor Vehicle Suspension Period” means the period (a) beginning on the date on
which the Consolidated Leverage Ratio is less than 2.00:1.00 and (b) ending on
the date on which the Consolidated Leverage Ratio is greater than or equal to
2.00:1.00; provided that, if there has been a Specified Acquisition, such date
shall be extended to the date on which internal financial statements are
available for the first month ending after 180 days after the date on which the
Consolidated Leverage Ratio first equaled or exceeded 2.00:1.00 (which date
shall not be unreasonably delayed and in any event shall be no later than 15
days after the last day of such month) and shall only trigger the end of a Motor
Vehicle Suspension Period if the Consolidated Leverage Ratio continues to be
greater than or equal to 2.00:1.00 on such extended date.
“Motor Vehicle Title Office” is defined in Section 5.6(b).
“Motor Vehicles” means all motor vehicles, tractors, containers, trailers and
other like property, whether or not title thereto is governed by a Certificate
of Title or ownership.
“Newly Acquired Motor Vehicles” means any Motor Vehicle acquired by a Loan Party
that such Loan Party reasonably anticipates will become subject to a Newly
Acquired Motor Vehicle Financing within 180 days of the acquisition of such
Motor Vehicle; provided that (i) if at any time within such 180-day period the
applicable Loan Party no longer reasonably anticipates such Motor Vehicle will
become subject to a Newly Acquired Motor Vehicle Financing within such 180-day
period, (ii) if such Motor Vehicle does not become subject to a Newly Acquired
Motor Vehicle Financing within such 180-day period or (iii) if at any time after
becoming subject to a Newly Acquired Motor Vehicle Financing, such Motor Vehicle
is longer subject to a Newly Acquired Motor Vehicle Financing (or any
refinancing thereof), such Motor Vehicle shall, in each case, no longer be a
Newly Acquired Motor Vehicle.

F-4
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

“Non-Fleet Type Motor Vehicles” means company cars and other Motor Vehicles used
at terminals for the repair, maintenance, servicing and other similar business
operations of Holdings and its Subsidiaries.
“Owned Intellectual Property Collateral” means with respect to any Grantor, all
Intellectual Property Collateral that is owned by such Grantor.
“Patent Collateral” means with respect to any Grantor, all of such Grantors’
right, title and interest throughout the world in and to:
(a)    inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all patent
applications in preparation for filing, including all reissues, divisions,
continuations, continuations‑in‑part, extensions, renewals and reexaminations of
any of the foregoing, in each case, owned by any Grantor (“Patents”), including
each United States issued Patent and Patent application referred to in Item A of
Schedule III;
(b)    all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”), including each written, exclusive, inbound
license of any material United States Patent application and/or registration
referred to in Item B of Schedule III;
(c)    the right to sue third parties for past, present and future infringements
of any Patent or Patent application, or for breach or enforcement of any Patent
License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, royalties, income, payments, claims, damage awards, and proceeds of
infringement suits).
“Patent License” is defined in the definition of “Patent Collateral.”
“Patents” is defined in the definition of “Patent Collateral.”
“Permitted Liens” means all Liens permitted by Section 7.03 of the Credit
Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
“Secured Obligations” means, collectively, the Borrower Obligations and the
Guarantor Obligations; provided, however, that for purposes of determining under
this Agreement the Secured Obligations of any Guarantor or grant of security
interest by any Guarantor, as applicable, the definition of “Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, if applicable) any Excluded Swap
Obligations of such Guarantor.
“Securities Act” is defined in Section 7.2(a).

F-5
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

“Security Agreement” is defined in the preamble.
“Specified Acquisition” means any acquisition by Holdings and its Subsidiaries
that (a) is a Material Acquisition, (b) occurs within 90 days prior to the date
that the Consolidated Leverage Ratio first equals or exceeds the threshold set
forth in clause (b)(i) of the definition of “Motor Vehicle Semi-Suspension
Period” or clause (b) of the definition of “Motor Vehicle Suspension Period”, as
applicable, with respect to such Motor Vehicle Semi-Suspension Period or Motor
Vehicle Suspension Period, as applicable and (c) does not cause the Consolidated
Leverage Ratio to be greater than 3.50:1.00.
“Termination Date” means the date on which all Secured Obligations have been
paid in full in cash, all Letters of Credit have been terminated or expired (or
have been either Cash Collateralized or supplemented by a “backstop” letter of
credit reasonably satisfactory to the Fronting Bank), all Secured Hedge
Agreements have been terminated and all Commitments shall have terminated.
“Trademark” is defined in the definition of “Trademark Collateral.”
“Trademark Collateral” means with respect to any Grantor, all of such Grantor’s
right, title and interest throughout the world in and to:
(a)    (i) all trademarks, trade names, brand names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
domain names, service marks, certification marks, collective marks, logos and
other source or business identifiers, whether registered or unregistered, in
each case, owned by any Grantor and all goodwill of the business associated
therewith, now existing or hereafter adopted or acquired, whether currently in
use or not, all registrations thereof and all applications in connection
therewith, whether pending or in preparation for filing, including registrations
and applications in the United States Patent and Trademark Office or in any
other office or agency of the United States of America, or any State thereof, or
in any other country or political subdivision thereof, or otherwise, and all
common law rights relating to the foregoing, and (ii) the right to obtain all
reissues, extensions or renewals of the foregoing (collectively referred to as
“Trademarks”), including those United States Trademarks applications and
registrations referred to in Item A of Schedule IV;
(b)    all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each written, exclusive, inbound license of any material United States
Trademark application and/or registration referred to in Item B of Schedule IV;
(c)    the right to sue third parties for past, present and future infringement,
dilution or other violation of the Trademarks described in clause (a) and, to
the extent applicable, clause (b) or for any injury to the goodwill associated
with the use of any such Trademark or for breach or enforcement of any Trademark
License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
“Trademark License” is defined in the definition of “Trademark Collateral.”
“Trade Secret License” is defined in the definition of “Trade Secrets
Collateral.”
“Trade Secrets” is defined in the definition of “Trade Secrets Collateral.”

F-6
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

“Trade Secrets Collateral” means with respect to any Grantor all of such
Grantor’s right, title and interest throughout the world in and to (a) all
common Law and statutory trade secrets and all other confidential and
proprietary information and know‑how (collectively referred to as “Trade
Secrets”) obtained by or used in or contemplated at any time for use in the
business of a Grantor, whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating or referring in any way to such Trade Secret, (b) all Trade Secret
licenses and other agreements for the grant by or to such Grantor of any right
to use any Trade Secret (each a “Trade Secret License”) including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret License, and (d) all proceeds of, and rights associated with,
the foregoing (including Proceeds, licenses, royalties, income, payments,
claims, damage awards and proceeds of infringement suits).
SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.
SECTION 1.3. UCC Definitions. When used herein the terms “Account”, “Certificate
of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”, “Security
Entitlement’, “Supporting Obligations” and “Uncertificated Securities” have the
meaning provided in Article 8 or Article 9, as applicable, of the UCC. Letters
of Credit has the meaning provided in Section 5-102 of the UCC.
SECTION 1.4. Other Definitional Provisions.
(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section and Schedule references are to this Security Agreement
unless otherwise specified.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
ARTICLE II
GUARANTEE
SECTION 2.1. Guarantee.
(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.

F-7
Form of Security Agreement

--------------------------------------------------------------------------------




(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

and state fraudulent transfer or fraudulent conveyance laws and other laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).
(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Lender hereunder.
(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding (which has not been
backstopped or Cash Collateralized) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.
(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.
SECTION 2.2. Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.
SECTION 2.3. Amendments, etc. with respect to the Borrower Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party or any Lender, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of

F-8
Form of Security Agreement

--------------------------------------------------------------------------------




offset at any time held by any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect,

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
SECTION 2.4. Guarantee Absolute and Conditional. To the fullest extent permitted
by applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Secured Parties upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
SECTION 2.5. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, in whole or in
part, and such reinstatement shall, to the fullest extent permitted by
applicable law, be effective all as though such payments had not been made.
SECTION 2.6. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Administrative Agent’s Office.
SECTION 2.7. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under its Guarantee under this Section 2 in respect
of any Swap Obligation (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 2.7 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.7, or otherwise under Section 2, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until guarantee contained in this
Section 2 shall have been satisfied by payment in full, no

F-9
Form of Security Agreement

--------------------------------------------------------------------------------




Letter of Credit shall be outstanding (which has not been backstopped or Cash
Collateralized) and the Commitments shall be terminated. Each Qualified ECP
Guarantor intends that this Section 2.7 constitute,

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

and this Section 2.7 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE III
SECURITY INTEREST
SECTION 3.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of such Grantor’s present and after
acquired personal property, including all of such Grantor’s right, title and
interest in and to the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):
(a)    Accounts;
(b)    Chattel Paper;
(c)    Commercial Tort Claims listed on Item H of Schedule II (as such schedule
may be amended or supplemented from time to time);
(d)    Deposit Accounts;
(e)    Documents;
(f)    Equipment;
(g)    Fixtures;
(h)    General Intangibles;
(i)    Goods;
(j)    Instruments;
(k)    Inventory;
(l)    Investment Property;
(m)    Intellectual Property Collateral;
(n)    Letter-of-Credit Rights and Letters of Credit;
(o)    Motor Vehicles;
(p)    Supporting Obligations;

F-10
Form of Security Agreement

--------------------------------------------------------------------------------




(q)    all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

(r)    all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Collateral Agent is the
loss payee thereof) and (B) all tort claims; and
(s)    all other property and rights of every kind and description and interests
therein.
Notwithstanding the foregoing, the term “Collateral” shall not include, and the
grant of a security interest as provided hereunder shall not extend to:
(i)    such Grantor’s real property interests (including fee real estate and
leasehold interests);
(ii)    any contracts, instruments, licenses or other documents, any rights
thereunder or any assets subject thereto, as to which the grant of a security
interest therein would (A) constitute a violation of a valid and enforceable
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, or (B) give any other party to such
contract, instrument, license or other document the right to terminate its
obligations thereunder, except to the extent that applicable terms in such
contract, instrument, license or other document are ineffective under applicable
law;
(iii)    Investment Property consisting of Capital Securities of a Foreign
Subsidiary of such Grantor, in excess of 65% of the total combined voting power
of all Capital Securities of each such Foreign Subsidiary, except that such 65%
limitation shall not apply to a Foreign Subsidiary that (x) is treated as a
partnership under the Code or (y) is not treated as an entity that is separate
from (A) such Grantor; (B) any Person that is treated as a partnership under the
Code or (C) any “United States person” (as defined in Section 7701(a)(30) of the
Code);
(iv)    any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset;
(v)    any Newly Acquired Motor Vehicle;
(vi)    any LKE Account and deposit accounts used solely for payroll, payroll
taxes and other employee and benefit plans;
(vii)    any application for Trademarks filed in the United States Patent and
Trademark Office on the basis of any Grantor’s “intent-to-use” such Trademark
pursuant to 15 U.S.C. §1051 Section (b)(1) and for which a form evidencing use
of the mark in interstate commerce has not been filed pursuant to 15 U.S.C.
§1051(c) or (d) to the extent such application or Trademarks would be rendered
invalidated, canceled or abandoned due to the granting or enforcement of such
security interest;
(viii)    Accounts and related assets included as collateral security in any
Qualified Receivables Transaction;

F-11
Form of Security Agreement

--------------------------------------------------------------------------------




(ix)    Investment Property consisting of Capital Securities of Swift Academy,
any Captive Insurance Company or any Receivables Subsidiary (provided, that to
the extent such Capital Securities of any Receivables Subsidiary are permitted
to be pledged

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

pursuant to the terms of the applicable Qualified Receivables Transaction, the
grant of security interest hereunder shall extend to such Capital Securities of
such Receivables Subsidiary); or
(x)    assets (including proceeds thereof) subject to Liens under purchase money
Indebtedness or Capitalized Leases permitted under Section 7.02 of the Credit
Agreement, to the extent such Indebtedness or Capitalized Leases contains a
valid prohibition on using such assets to secure other indebtedness.
SECTION 3.2. Security for Secured Obligations.
This Security Agreement and the Collateral in which the Collateral Agent for the
benefit of the Secured Parties is granted a security interest hereunder by the
Grantors secure the payment and performance of all of the Secured Obligations.
SECTION 3.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;
(b)    the exercise by the Collateral Agent of any of its rights hereunder will
not release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and
(c)    no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
SECTION 3.4. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Capital Securities pledged hereunder is permitted to be paid
(in accordance with Section 7.06 of the Credit Agreement), such Distribution or
payment may be paid directly to the applicable Grantor. If any Distribution is
made in contravention of Section 7.06 of the Credit Agreement, such Grantor
shall hold the same segregated and in trust for the Collateral Agent until paid
to the Collateral Agent in accordance with Section 5.1.5.
SECTION 3.5. Security Interest and Guarantee Absolute, etc. This Security
Agreement, including the guarantee contained in Section 2, shall in all respects
be a continuing, absolute, unconditional and irrevocable grant of security
interest and guarantee of payment, and shall remain in full force and effect
until the Termination Date. All rights of the Secured Parties and the security
interests granted to the Collateral Agent (for its benefit and the ratable
benefit of each other Secured Party) hereunder, and all obligations of the
Grantors hereunder, shall, in each case, be absolute, unconditional and
irrevocable irrespective of:
(a)    any lack of validity, legality or enforceability of any Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guaranty with respect thereto;

F-12
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

(b)    the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other Grantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Secured
Obligations;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligations;
(d)    any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;
(e)    any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
(f)    any addition, exchange or release of any collateral or of any Person that
is (or will become) a Grantor (including the Grantors hereunder) of the Secured
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
(g)    any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor (other than the defense of payment in full in cash or
performance in full);
SECTION 3.6. Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party. No Grantor
shall seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to such Grantor on account
of any such subrogation rights prior to the Termination Date shall be held in
trust for the benefit of the Secured Parties and shall immediately be paid and
turned over to the Collateral Agent for the benefit of the Secured Parties in
the exact form received by such Grantor (duly endorsed in favor of the
Collateral Agent, if required), to be credited and applied against the Secured
Obligations, whether matured or unmatured, in accordance with Section 7.1;
provided that if such Grantor has made payment to the Secured Parties of all or
any part of the Secured Obligations and the Termination Date has occurred, then
at such Grantor’s request, the Collateral Agent (on behalf of the Secured
Parties) will, at the expense of such Grantor, execute and deliver to such
Grantor appropriate documents (without recourse and without representation or
warranty) necessary to evidence the transfer by subrogation to such Grantor of
an interest in the Secured Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Grantor shall refrain from taking any action or commencing any proceeding
against any other Loan Party (or its successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Security Agreement to any Secured Party.

F-13
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, the Grantors represent and warrant to each
Secured Party as set forth below.
SECTION 4.1. As to Capital Securities of the Subsidiaries, Investment Property.
(a)    With respect to any direct Subsidiary of any Grantor that is
(i)    a corporation, business trust, joint stock company or similar Person, all
Capital Securities issued by such Subsidiary are duly authorized and validly
issued, fully paid and non‑assessable, and represented by a certificate; and
(ii)    a partnership or limited liability company, no Capital Securities issued
by such Subsidiary (A) are dealt in or traded on securities exchanges or in
securities markets, (B) expressly provides that such Capital Securities are
securities governed by Article 8 of the UCC or (C) are held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Collateral Agent is the registered owner or (y) with respect to which
the issuer has agreed in an authenticated record with such Grantor and the
Collateral Agent to comply with any instructions of the Collateral Agent without
the consent of such Grantor if an Event of Default has occurred and is
continuing.
(b)    Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Collateral Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Agent.
(c)    With respect to Uncertificated Securities constituting Collateral in
excess of $100,000 owned by any Grantor, such Grantor has caused the issuer
thereof either to (i) register the Collateral Agent as the registered owner of
such security or (ii) agree in an authenticated record with such Grantor and the
Collateral Agent that, if an Event of Default has occurred and is continuing,
such issuer will comply with instructions with respect to such security
originated by the Collateral Agent without further consent of such Grantor.
(d)    The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by each Grantor hereunder is as set forth in Item A of
Schedule I.
(e)    Each Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other person, except
(i) the security interest created by this Agreement, (ii) the security interests
created by the Senior Note Documents, (iii) with regard to Capital Securities,
Liens permitted pursuant to Sections 7.03(j), (k) and (l) of the Credit
Agreement and (iv) with regard to any Collateral other than Capital Securities,
any Permitted Liens.

F-18
Form of Security Agreement

--------------------------------------------------------------------------------




SECTION 4.2. Grantor Name, Location, etc.
(a)    The jurisdiction in which each Grantor is located for purposes of
Sections 9‑301 and 9‑307 of the UCC is set forth in Item A of Schedule II.
(b)    The Grantors do not have any trade names other than those set forth in
Item B of Schedule II hereto.
(c)    During the four months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item C of Schedule II hereto.
(d)    Each Grantor’s federal taxpayer identification number is (and, during the
four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item D of
Schedule II hereto.
(e)    No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.
(f)    No Grantor maintains any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person, in each case, except as set forth on Item E
of Schedule II and clause (vi) of Section 3.1.
(g)    No Grantor is the beneficiary of any Letters of Credit with a value in
excess of $500,000, except as set forth on Item G of Schedule II.
(h)    No Grantor has Commercial Tort Claims (x) in which a suit has been filed
by such Grantor and (y) where the amount of damages reasonably expected to be
claimed exceeds $1,000,000, except as set forth on Item H of Schedule II.
(i)    Each Grantor’s organizational identification number is set forth in Item
I of Schedule II hereto.
(j)    The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor.
(k)    Subject to Section 5.7(a), each Grantor has obtained a legal, valid and
enforceable consent of each issuer of any Letter of Credit to the assignment of
the Proceeds of such Letter of Credit to the Collateral Agent. No Grantor has
consented to, and is otherwise aware of, any Person (other than the Collateral
Agent pursuant hereto and the Collateral Agent under the Indenture) having
control (within the meaning of Section 9-104 of the UCC) over, or any other
interest in any of such Grantor’s rights in respect thereof.
(l)    Each LKE Account is utilized solely in connection with the LKE Program.
SECTION 4.3. Ownership, No Liens, etc. Each Grantor owns its Collateral, except
with respect to Intellectual Property Collateral that is not Owned Intellectual
Property Collateral, free and clear of any Lien, except for any security
interest (a) created by this Security Agreement, (b) subject to clause

F-15
Form of Security Agreement



--------------------------------------------------------------------------------




(c) below, in the case of Collateral other than the Capital Securities pledged
hereunder, that is a Permitted Lien and (c) in the case of Capital Securities
pledged hereunder, Liens permitted pursuant to Sections 7.03(j), (k) and (l) of
the Credit Agreement. No effective UCC financing statement or other filing
similar in effect covering all or any part of such Collateral is on file in any
recording office, except those filed in favor of the Collateral Agent relating
to this Security Agreement, Permitted Liens (subject to clause (c) above) or as
to which a duly authorized termination statement relating to such UCC financing
statement or other instrument has been delivered to the Collateral Agent on the
Closing Date.
SECTION 4.4. Possession of Inventory, Control; etc.
(a)    Each Grantor has, and agrees that it will maintain, exclusive possession
of its Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory,
other than (i) Equipment and Inventory in transit in the ordinary course of
business, (ii) Equipment and Inventory that is in the possession or control of a
warehouseman, bailee agent or other Person (other than a Person controlled by or
under common control with such Grantor) that, either (x) all such Equipment or
Inventory in the possession of such third parties has an aggregate fair market
value of less than $500,000 or (y) all such third parties have been notified of
the security interest created in favor of the Secured Parties pursuant to this
Security Agreement, and have authenticated a record acknowledging the security
interest created in favor of the Secured Parties’ pursuant to this Security
Agreement, (iii) Instruments or Promissory Notes that have been delivered to the
Collateral Agent pursuant to Section 4.5. In the case of Equipment or Inventory
described in clause (ii) above, no lessor or warehouseman of any premises or
warehouse upon or in which such Equipment or Inventory is located has (i) issued
any warehouse receipt or other receipt in the nature of a warehouse receipt in
respect of any such Equipment or Inventory, (ii) issued any Document for any
such Equipment or Inventory, (iii) received notification of any Person’s
security interest (other than the security interest granted hereunder or under
any Permitted Lien) in any such Equipment or Inventory or (iv) any Lien on any
such Equipment or Inventory other than a Permitted Lien.
(b)    Each Grantor is the sole entitlement holder of its Accounts and no other
Person (other than the Collateral Agent pursuant to this Security Agreement or
any other Person with respect to Permitted Liens) has control or possession of,
or any other interest in, any of its Accounts that constitute Collateral or any
other securities or property credited thereto.
SECTION 4.5. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Collateral Agent possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper with a
value in excess of $500,000 in the aggregate owned or held by such Grantor on
the Closing Date, which Documents, Instruments, Promissory Notes and tangible
Chattel Paper are set forth in Item B of Schedule I.
SECTION 4.6. Intellectual Property Collateral.
(a)    In respect of the Intellectual Property Collateral, as of the date
hereof:
(i)    set forth in Item A of Schedule III hereto is a complete and accurate
list of all issued United States Patents and Patent applications owned by each
Grantor that have been issued by or are pending at the United States Patent and
Trademark Office, and set forth in Item B of Schedule III hereto is a complete
and accurate list, in all material

F-15
Form of Security Agreement



--------------------------------------------------------------------------------




respects, of all written, exclusive, inbound licenses of any material United
States Patent and Patent application to which any Grantor is a party;
(ii)    set forth in Item A of Schedule IV hereto is a complete and accurate
list of all United States Trademark applications and registrations owned by each
Grantor that are registered, or for which an application for registration has
been made, with the UnitedStates Patent and Trademark Office, and set forth in
Item B of Schedule IV hereto is a complete and accurate list, in all material
respects, of all written, exclusive, inbound licenses of any material United
States Trademark application and/or registration to which any Grantor is a
party; and
(iii)    set forth in Item A of Schedule V hereto is a complete and accurate
list of all United States Copyrights applications and registrations owned by
each Grantor that are registered, or for which an application for registration
has been made, with the United States Copyright Office; and set forth in Item B
of Schedule V hereto is a complete and accurate list, in all material respects,
of all written, exclusive, inbound licenses of any material United States
Copyright application and/or registration to which any Grantor is a party.
(b)     Except as disclosed on Schedule VI, in respect of each Grantor:
(i)    except as could not reasonably be expected to have a Material Adverse
Effect, the Intellectual Property Collateral set forth in Item A of Schedules
III through V of such Grantor, is valid, subsisting, unexpired and enforceable
and in compliance with all legal requirements (including timely payment of all
applicable filing, examination and maintenance fees and timely filing of all
applicable applications and affidavits of working, use and incontestability) and
has not been abandoned or adjudged invalid or unenforceable, in whole or in
part;
(ii)    except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor is the sole and exclusive owner of the entire right, title
and interest in and to its Owned Intellectual Property Collateral free of any
Liens (except for the Permitted Liens), such Grantor has the sole and exclusive
right to bring actions for infringement or misappropriation of its Owned
Intellectual Property Collateral and no written claim has been made to Grantor
that such Grantor is or may be, in conflict with, infringing, misappropriating,
diluting, misusing or otherwise violating any of the Intellectual Property
rights of any third party or that challenges such Grantor’s ownership, use,
protectability, registerability, validity, or enforceability of any Owned
Intellectual Property Collateral and, to such Grantor’s knowledge, there is no
valid basis for any such claims;
(iii)    except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has made all necessary filings and recordations, which it,
in its reasonable business judgment, deems advisable to protect its interest in
any Owned Intellectual Property Collateral that is material to the business of
such Grantor, including recordations of all of its interests in the United
States issuances, registrations and applications included in the Patent
Collateral, the Trademark Collateral and the Copyright Collateral in the United
States Patent and Trademark Office and the United States Copyright Office, as
appropriate, and has used legally required statutory notice, as

F-15
Form of Security Agreement



--------------------------------------------------------------------------------




applicable, in connection with its use of any material, registered Patent,
Trademark or Copyright that is included in its Owned Intellectual Property
Collateral;
(iv)    such Grantor has taken commercially reasonable steps intended to
safeguard its material Trade Secrets and to its knowledge (A) none of the
material Trade Secrets of such Grantor have been used, divulged, disclosed or
appropriated for the benefit of any Person other than the Grantor in a manner
that is reasonably likely to jeopardize the value of such Trade Secret to such
Grantor's business; (B) Grantor has not

F-15
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

misappropriated any Trade Secrets of any other Person; and (C) no employee,
independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract with respect to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral;
(v)    no action by such Grantor is currently pending or threatened in writing
which asserts that any third party is infringing, misappropriating, diluting,
misusing or voiding any of its Owned Intellectual Property Collateral and, to
such Grantor’s knowledge, no third party is infringing upon, misappropriating,
diluting, misusing or voiding any of its Owned Intellectual Property Collateral,
except as could not reasonably be excepted to have a Material Adverse Effect;
(vi)    except as could not reasonably be expected to have a Material Adverse
Effect, no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property Collateral;
(vii)    except as could not reasonably be expected to have a Material Adverse
Effect, except for the Permitted Liens, such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of any Intellectual Property Collateral for
purposes of granting a security interest or as collateral that has not been
terminated or released;
(viii)    such Grantor uses adequate standards of quality in its manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with any Trademarks owned by such Grantor and
has taken commercially reasonable action necessary to ensure that all licensees
of any Trademarks owned by such Grantor use such adequate standards of quality;
(ix)    no final holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s right in, any Intellectual Property Collateral, except as could
not reasonably be expected to have a Material Adverse Effect;
(x)    except as could not reasonably be expected to have a Material Adverse
Effect, the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any of such Grantor’s rights in any of the Intellectual
Property Collateral; and
(xi)    to such Grantor’s knowledge, such Grantor owns or otherwise has the
right to use all Intellectual Property Collateral used in or necessary for the
conduct of such Grantor’s business.
SECTION 4.7. Validity, etc.
(a)    This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Secured Obligations.

F-19
Form of Security Agreement

--------------------------------------------------------------------------------




(b)    Each Grantor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Grantor’s jurisdiction of organization
listed in Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Collateral Agent the Filing Statements
suitable for filing in such offices) and has taken all other:
(i)    actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC (subject to any extensions
permitted by the Collateral Agent in its reasonable discretion); and
(ii)    actions necessary to perfect the Collateral Agent’s security interest
with respect to any Collateral evidenced by a Certificate of Title including,
without limitation, pursuant to Section 4.6.
(c)    Upon the filing of the Filing Statements and the Intellectual Property
Collateral security agreements for all United States Copyrights, Patents and
Trademarks owned, and for all United States Copyrights exclusively licensed, by
such Grantor with the appropriate agencies therefor, the security interests
created under this Security Agreement shall constitute a perfected security
interest in the Collateral described on such Filing Statements and such
Intellectual Property Collateral security agreements in favor of the Collateral
Agent on behalf of the Secured Parties to the extent that a security interest
therein may be perfected by filing pursuant to the relevant UCC, the United
States Patent and Trademark Office, and the United States Copyright Office,
prior to all other Liens, except for Permitted Liens that by operation of law or
contract have priority over the Liens securing the Secured Obligations (in which
case such security interest shall be second in priority of right only to the
Permitted Liens until the obligations secured by such Permitted Liens have been
satisfied). Notwithstanding anything to the contrary herein or in any other Loan
Document, no Grantor shall be obligated to take any actions to perfect the
security interest granted hereunder in any Intellectual Property Collateral
issued, registered, applied for, or otherwise existing in any jurisdiction
outside of the United States.
(d)    Upon satisfaction of the requirements set forth in Section 5.6(b) and (c)
with respect to such Collateral evidenced by a Certificate of Title, the
security interests created under this Security Agreement shall constitute a
perfected security interest in such Collateral in favor of the Collateral Agent
on behalf of the Secured Parties, prior to all other Liens (other than Permitted
Liens that by operation of law or contract have priority over the Liens securing
the Secured Obligations).
(e)    Each Grantor has executed and delivered to the Collateral Agent,
Intellectual Property Collateral security agreements for all United States
Copyrights, Patents and Trademarks owned by such Grantor, including all
Copyrights, Patents and Trademarks on Schedules III, IV and V.
SECTION 4.8. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either
(a)    for the grant by the Grantors of the security interest granted hereby or
for the execution, delivery and performance of this Security Agreement by the
Grantors;

F-20
Form of Security Agreement



--------------------------------------------------------------------------------




(b)    for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens) nature of such
security interest (except with respect to the Filing Statements or, with respect
to Intellectual Property Collateral, the recordation of any agreements with the
United States Patent and Trademark Office or the United States Copyright

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

Office or corresponding offices in other countries of the world, or with respect
to Deposit Accounts or Investment Property of any Grantor, the execution of a
Control Agreement, or with respect to any Letter of Credit Rights obtaining the
consent of the issuer thereunder) or the exercise by the Collateral Agent of its
rights and remedies hereunder; or
(c)    for the exercise by the Collateral Agent of the voting or other rights
provided for in this Security Agreement, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.
SECTION 4.9. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary or an Affiliate of the Borrower, derive substantial direct
and indirect benefits from the Loans and other extensions of credit made from
time to time to the Borrower by the Lenders and the issuer pursuant to the
Credit Agreement, and each Grantor agrees that the Secured Parties are relying
on this representation in agreeing to make such Loans and other extensions of
credit pursuant to the Credit Agreement to the Borrower.
ARTICLE V
COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.
SECTION 5.1. As to Investment Property, etc.
SECTION 5.1.1. Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries:
(a)    that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;
(b)    that is a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets,
(ii) expressly provide in its Organization Documents that its Capital Securities
are securities governed by Article 8 of the UCC, or (iii) place such
Subsidiary’s Capital Securities in a Securities Account; and
(c)    to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Collateral Agent
pursuant to the terms of this Security Agreement).
SECTION 5.1.2. Investment Property (other than Certificated Securities).
(a)    With respect to any Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property (other than
LKE Accounts)

F-21
Form of Security Agreement

--------------------------------------------------------------------------------




owned or held by any Grantor, such Grantor will cause (i) the intermediary
maintaining any such Investment Property with a principal balance in excess of
$200,000 or (ii) if the aggregate

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

principal balance for all such Investment Property exceeds $1,000,000, each
intermediary maintaining any Investment Property, in each case to execute a
Control Agreement relating to such Investment Property pursuant to which such
intermediary agrees to comply with the Collateral Agent’s instructions with
respect to such Investment Property without further consent by such Grantor.
Notwithstanding the foregoing, the Collateral Agent agrees that it shall not
give such instructions unless a Specified Default has occurred and is
continuing.
(b)    If the aggregate value of all Uncertificated Securities (other than
Uncertificated Securities credited to a Securities Account) owned or held by any
Grantor exceeds $200,000, such Grantor will cause the issuer of such securities
to either (i) register the Collateral Agent as the registered owner thereof on
the books and records of the issuer or (ii) execute a Control Agreement relating
to such Investment Property pursuant to which the issuer agrees to comply with
the Collateral Agent’s instructions with respect to such Uncertificated
Securities without further consent by such Grantor.
SECTION 5.1.3. Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities, including the Capital Securities delivered by such
Grantor pursuant to this Security Agreement, will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Collateral Agent.
SECTION 5.1.4. Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement) deliver to the Collateral Agent and at all times keep pledged
to the Collateral Agent pursuant hereto, on a first‑priority, perfected basis
all Investment Property, all dividends and Distributions with respect thereto,
all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles to the extent required hereunder, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral. Each Grantor agrees that
it will, promptly following receipt thereof, deliver to the Collateral Agent
possession of all originals of negotiable Documents, Instruments, Promissory
Notes and Chattel Paper that it acquires following the Closing Date to the
extent required hereunder.
SECTION 5.1.5. Voting Rights; Dividends, etc. Each Grantor agrees:
(a)    promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent and without any request therefor
by the Collateral Agent, so long as such Specified Default shall continue, to
deliver (properly endorsed where required hereby or requested by the Collateral
Agent) to the Collateral Agent all Dividends and Distributions with respect to
Investment Property, all interest, principal, other cash payments on Payment
Intangibles, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Collateral Agent as
additional Collateral; and
(b)    with respect to Collateral consisting of general partnership interests or
limited liability company interests, to promptly modify its Organization
Documents to admit the Collateral Agent as a general partner or member, as
applicable, promptly upon the occurrence and continuance of an Event of Default
and so long as the Collateral Agent has notified such Grantor of the Collateral
Agent’s intention to exercise its voting power under this clause,

F-22
Form of Security Agreement

--------------------------------------------------------------------------------




(i)    that the Collateral Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Grantor hereby grants
the Collateral

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

Agent an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property; and
(ii)    to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting power.
All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by such
Grantor separate and apart from its other property in trust for the Collateral
Agent. The Collateral Agent agrees that unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given the notice
referred to in clause (b), such Grantor will have the exclusive voting power
with respect to any Investment Property constituting Collateral and the
Collateral Agent will, upon the written request of such Grantor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by such Grantor which are necessary to allow such Grantor to exercise
that voting power; provided that no vote shall be cast, or consent, waiver, or
ratification given, or action taken by such Grantor that would impair any such
Collateral or be inconsistent with or violate any provision of any Loan
Document.
SECTION 5.2. Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon one (1) Business Day prior written notice to the Collateral Agent.
SECTION 5.3. As to Accounts; Collateral Account.
(a)    Each Grantor shall have the right to collect all Accounts so long as no
Specified Default shall have occurred and be continuing.
(b)    Upon (i) the occurrence and continuance of an Event of Default and (ii)
the delivery of notice by the Collateral Agent to each Grantor, all Proceeds of
Collateral received by such Grantor (including in respect of Accounts) shall be
delivered in kind to the Collateral Agent for deposit in a Deposit Account of
such Grantor maintained with the Collateral Agent or another financial
institution reasonably satisfactory to the Collateral Agent (the “Collateral
Account”), and such Grantor shall not commingle any such Proceeds, and shall
hold separate and apart from all other property, all such Proceeds in express
trust for the benefit of the Collateral Agent until delivery thereof is made to
the Collateral Agent.
(c)    Following the delivery of notice pursuant to clause (b)(ii), the
Collateral Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Secured Obligations which are due and payable.
(d)    With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Collateral Agent and (iii) the Collateral Agent shall
have the sole right of withdrawal over such Collateral Account.
SECTION 5.4. As to Grantors’ Use of Collateral.

F-23
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

(a)    Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, (ii)
will, at its own expense, endeavor to collect, as and when due, all amounts due
with respect to any of the Collateral, including the taking of such action with
respect to such collection as the Collateral Agent may request following the
occurrence of an Event of Default or, in the absence of such request, as such
Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.
(b)    At any time following the occurrence and during the continuance of an
Event of Default, whether before or after the maturity of any of the Secured
Obligations, the Collateral Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Collateral Agent of any amounts due or
to become due thereunder and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.
(c)    Upon the request of the Collateral Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Collateral Agent of any amounts due or to become due thereunder.
(d)    At any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may endorse, in the name of such Grantor,
any item, howsoever received by the Collateral Agent, representing any payment
on or other Proceeds of any of the Collateral.
SECTION 5.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the business of such Grantor:
(a)    with respect to its Owned Intellectual Property Collateral, such Grantor
shall not (i) do or knowingly fail to perform any act whereby any of the Patent
Collateral is likely to lapse or become abandoned or dedicated to the public or
unenforceable, (ii) itself or permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain the
Trademark Collateral in full force free from any claim of abandonment for
non‑use, (B) fail to maintain at least the quality of products and services
offered under the Trademark Collateral as of the date hereof, (C) fail to employ
the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration to the extent legally
required, (D) adopt or use any other Trademark which is confusingly similar or a
colorable imitation of any of the Trademark Collateral, unless rights in such
Trademark Collateral inure solely to Grantor and do not infringe or weaken the
validity or enforceability of any of the Intellectual Property Collateral or (E)
do or knowingly permit any act or knowingly omit to do any act whereby any of
the Trademark Collateral is likely to lapse or become invalid or unenforceable,
or (iii) do or

F-24
Form of Security Agreement

--------------------------------------------------------------------------------




knowingly permit any act or knowingly omit to do any act whereby any of the
Copyright Collateral or any of the Trade Secrets Collateral is likely to lapse
or become invalid or

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

unenforceable or placed in the public domain except upon expiration of the end
of an unrenewable term of a registration thereof, unless, in the case of any of
the foregoing requirements in clauses (i), (ii) and (iii), the lapse,
abandonment, failure to maintain quality, invalidation or unenforceability in
respect of any item of such Owned Intellectual Property Collateral (individually
and collectively, “Abandonment” or “Abandoned”) could not reasonably be expected
to have a Material Adverse Effect;
(b)    such Grantor shall promptly notify the Collateral Agent if it knows, or
has reason to know, that any application or registration relating to any
material item of the Intellectual Property Collateral is likely to become
Abandoned, dedicated to the public or placed in the public domain or deemed
invalid or unenforceable, or of any materially adverse determination or
development (including any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such Grantor’s
ownership of any such Intellectual Property Collateral, its right to register
the same or to keep and maintain and enforce the same, unless such Abandonment,
determination or development could not reasonably be expected to have a Material
Adverse Effect;
(c)    such Grantor shall (i) within ninety (90) days of such Grantor or any of
its agents on its behalf, employees on its behalf, or designees on its behalf
filing an application for the registration of any Patent or Trademark with the
United States Patent and Trademark Office or obtaining an ownership interest in
any United States Patent or Trademark application or registration or (ii) within
thirty (30) days of such Grantor or any of its agents on its behalf, employees
on its behalf, or designees on its behalf filing an application for the
registration of any Copyright at the United States Copyright Office or obtaining
an ownership interest in, or becoming an exclusive licensee of any material
United States Patent, Trademark or Copyright application or registration
pursuant to a written agreement, inform the Collateral Agent, and promptly
execute and deliver an Intellectual Property Security Agreement substantially in
the form set forth as Exhibits A, B or C hereto as applicable and any such other
documents as the Administrative Agent may reasonably request to evidence the
Collateral Agent’s security interest in such Owned Intellectual Property
Collateral; and
(d)    such Grantor shall take all commercially reasonable steps, including in
any proceeding before the United States Patent and Trademark Office and the
United States Copyright Office, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of its Owned Intellectual Property Collateral, including the filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings and the payment of
fees and taxes (except to the extent that Abandonment is permitted under the
foregoing clause (a) or (b)).
SECTION 5.6. As to Motor Vehicles. Each Grantor covenants and agrees to comply
with the following provisions as such provisions relate to any Motor Vehicles
(other any Non-Fleet Type Motor Vehicle) of such Grantor:
(a)    (i)(A) In the case of such Motor Vehicles owned by any Grantor on the
Closing Date, within thirty (30) days after the Closing Date (or such later
dates from time to time as the Administrative Agent may consent to in its
discretion) and (B) in the case of such Motor Vehicles acquired by any Grantor
following the Closing Date, (I) within 45 days after the end of the first

F-25
Form of Security Agreement

--------------------------------------------------------------------------------




three Fiscal Quarters of each Fiscal Year, and (II) within 90 days after the end
of the fourth Fiscal Quarter of each Fiscal Year, in each case the Grantors
shall deliver to the Collateral Agent a list

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

of (x) all Motor Vehicles which constitute Collateral, (y) all Newly Acquired
Motor Vehicles, the purchase date thereof and, if applicable, the Newly Acquired
Motor Vehicle Financing in respect thereof, and (z) all Motor Vehicles that were
previously designated Newly Acquired Motor Vehicles and are no longer designated
as such, which lists shall be in form and substance satisfactory to the
Collateral Agent and shall include schedules setting forth the depreciated value
of each such Motor Vehicle which constitutes Collateral; provided that the
foregoing shall not be required at any time that the Consolidated Leverage Ratio
is less than 2.00:1.00; (ii) upon the Collateral Agent’s reasonable request at
any time or times on or after the occurrence and continuance of an Event of
Default, each Grantor shall, at its expense, deliver or cause to be delivered to
the Collateral Agent written appraisals as to Motor Vehicles that constitute
Collateral in form, scope and methodology reasonably acceptable to the
Collateral Agent and by an appraiser acceptable to the Collateral Agent,
addressed to the Collateral Agent and upon which the Collateral Agent is
expressly permitted to rely; (iii) each such Motor Vehicle that constitutes
Collateral is and shall be used in each Grantor’s business and not for personal,
family, household or farming use; and (iv) as between the Collateral Agent and
such Grantor, the Grantor assumes all responsibility and liability arising from
the use of Motor Vehicles that constitute Collateral.
(b)     (i) Pursuant to a grant of authority by the Collateral Agent, such
Grantor shall hold and retain in trust for the Collateral Agent, physical
possession of the original Certificates of Title (or similar instruments)
relating to each Motor Vehicle that constitutes Collateral owned by such Grantor
for so long as such Motor Vehicle shall be so owned (it being understood and
agreed that no Grantor shall be required to physically possess a Certificate of
Title for any Motor Vehicle registered in a jurisdiction which has enacted an
electronic lien recording or transfer process that prevents or does not
contemplate issuance of a physical Certificate of Title) and(ii) to the extent a
physical Certificate of Title is issued, such Grantor shall hold all such
original Certificates of Title under lock and key, in a safe, fireproof location
at the office(s) designated by the Company on Schedule VII (as such Schedule may
be amended from time to time by the Grantors) (any such office a “Motor Vehicle
Title Office”), and only the employees listed on Schedule VII shall have access
to such Motor Vehicle Title Offices (as such Schedule may be amended from time
to time by the Grantors),
(c)     (A) within thirty (30) days following the Closing Date (or such later
dates from time to time as are consented to by the Administrative Agent in its
discretion) for any such Motor Vehicle owned on the Closing Date by such Grantor
(other than any Newly Acquired Motor Vehicle) and (B) so long as no Motor
Vehicle Suspension Period is in effect, promptly after the acquisition of any
Motor Vehicle (other than any Newly Acquired Motor Vehicle) by such Grantor or
any Newly Acquired Motor Vehicle of such Grantor ceasing to be a Newly Acquired
Motor Vehicle (provided that the actions required by this Section 5.6(c) shall
be commenced no later than twenty (20) business days after such acquisition or
cessation and shall be completed within a commercially reasonable time period
not to be unreasonably delayed), such Grantor shall, in each case (x) cause the
recordation or notation of the Collateral Agent’s security interest either on
the Certificates of Title or otherwise pursuant to the applicable jurisdiction’s
electronic lien recording process in respect of each such Motor Vehicle and (y)
take such other action as the Collateral Agent or the Motor Vehicle Monitor
shall deem appropriate to perfect the security interest created hereunder in all
such Motor Vehicles and deliver such other satisfactory evidence thereof as the
Collateral Agent or the Motor Vehicle Monitor may request; provided that during
any Motor Vehicle Semi-Suspension Period, the requirements of the foregoing
sentence shall be required to be satisfied only with respect to Motor Vehicles
constituting 50% of the aggregate fair market value of all Motor Vehicles (other
than Newly Acquired Motor Vehicles) acquired and

F-26
Form of Security Agreement

--------------------------------------------------------------------------------




Newly Acquired Motor Vehicles that cease to be Newly Acquired Motor Vehicles
constituting 50% of the aggregate fair market value of all Newly Acquired Motor
Vehicles that cease to be

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

Newly Acquired Motor Vehicles (with fair market value for all purposes of this
proviso being the fair market value of each Motor Vehicle or Newly Acquired
Motor Vehicle at the time it was acquired); provided further that during any
Motor Vehicle Semi-Suspension Period the Grantors shall, subject to the
limitations set forth in the preceding proviso, cause the requirements of this
Section 5.6(c) to be satisfied with respect to the most recently acquired Motor
Vehicles and Newly Acquired Motor Vehicles, except that the Grantors may elect
to cause the requirements of this Section 5.6(c) to be satisfied with respect to
(i) Motor Vehicles and Newly Acquired Motor Vehicles that are not the most
recently acquired if such Motor Vehicles and Newly Acquired Motor Vehicles have
a higher fair market value (on an individual basis) than the most recently
acquired Motor Vehicles and Newly Acquired Motor Vehicles (on an individual
basis) and (ii) other Motor Vehicles and Newly Acquired Motor Vehicles as may be
agreed by the Collateral Agent in its reasonable discretion. For the avoidance
of doubt, 100% of Newly Acquired Motor Vehicles that cease to be Newly Acquired
Motor Vehicles pursuant to the definition thereof shall, so long as no Motor
Vehicle Suspension Period is in effect (and no Motor Vehicle Semi-Suspension
Period is in effect), become Collateral, and 50% of Newly Acquired Motor
Vehicles that cease to be Newly Acquired Motor Vehicles pursuant to the
definition thereof shall, during a Motor Vehicle Semi-Suspension Period, become
Collateral, and in each case, the applicable Grantor shall take all steps to
cause the recordation or notation of the Collateral Agent’s security interest in
such Collateral in accordance with this Section 5.6.
(d)    At any time that a Motor Vehicle Semi-Suspension Period was in effect and
is no longer in effect (and no Motor Vehicle Suspension Period is then in
effect), the Grantors shall cause the requirements of Section 5.6(c) to be
satisfied within the time periods set forth in Section 5.6(c)(B) as if the
references to the acquisition of any Motor Vehicle or the cessation of any Newly
Acquired Vehicle to be a Newly Acquired Vehicle were references to the cessation
of the Motor Vehicle Semi-Suspension Period (it being understood that the
Collateral Agent may extend the time periods set forth above in its reasonable
discretion). At any time that a Motor Vehicle Suspension Period was in effect
and is no longer in effect, (x) if no Motor Vehicle Semi-Suspension Period is
then in effect, the Grantors shall cause the requirements of Section 5.6(c) to
be satisfied within the time periods set forth in Section 5.6(c)(B) as if the
references to the acquisition of any Motor Vehicle or the cessation of any Newly
Acquired Vehicle to be a Newly Acquired Vehicle were references to the cessation
of the Motor Vehicle Suspension Period (it being understood that the Collateral
Agent may extend the time periods set forth above in its reasonable discretion)
and (y) if a Motor Vehicle Semi-Suspension Period is then in effect, the
Grantors shall cause the requirements of Section 5.6(c) with respect to a Motor
Vehicle Semi-Suspension Period to be satisfied within the time periods set forth
in Section 5.6(c)(B) as if the references to the acquisition of any Motor
Vehicle or the cessation of any Newly Acquired Vehicle to be a Newly Acquired
Vehicle were references to the cessation of the Motor Vehicle Suspension Period
(it being understood that the Collateral Agent may extend the time periods set
forth above in its reasonable discretion).
(e)     In accordance with Section 6.13 of the Credit Agreement, at any time
that the Consolidated Leverage Ratio is greater than or equal to 2.00:1.00, (i)
such Grantor shall, at reasonable times during normal business hours and upon
two Business Days’ notice to Holdings, provide access to the Motor Vehicle Title
Offices to the Motor Vehicle Monitor to allow the Motor Vehicle Monitor (A) to
examine (and photocopy or otherwise image) the original Certificates of Title
with respect to Motor Vehicles that are Collateral held by such Grantor, and any
documents related thereto, and (B) to assess the standard of care used by the
Grantors in holding such original Certificates of Title and taking actions to
perfect the security interest

F-27
Form of Security Agreement

--------------------------------------------------------------------------------




created hereunder (it being understood that, so long as no Event of Default has
occurred, such examinations and assessments shall take place no more than one
time per calendar year) and (ii)

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

such Grantor shall otherwise assist, and cooperate with, the Motor Vehicle
Monitor in the performance of its activities in its capacity as the Motor
Vehicle Monitor (including providing any information reasonably requested by the
Motor Vehicle Monitor in its capacity as such).
(f)    Pursuant to a power of attorney granted by the Collateral Agent,
designated employees of the Grantors shall have the authorization to act as
agents and attorneys-in-fact for and on behalf of the Collateral Agent to make,
execute and deliver any and all Certificate of Title(s), Transfer of Ownership
and other release documents necessary to terminate the Collateral Agent’s liens,
rights, title and interest in and to Motor Vehicles that are Collateral;
provided that the use of such power of attorney by such designated employees
shall only be permitted (and any use of such power of attorney not permitted
hereby shall be a breach of this Agreement) if such use is permitted by the
terms of such power of attorney and (i) the Secured Obligations have been fully
satisfied, (ii) the Credit Agreement or other Loan Documents expressly authorize
such a release in the ordinary course of such Grantor’s business, or (iii) such
Grantor has received the Collateral Agent’s express approval in writing that
such termination is authorized.
(g)    Upon any breach of any of Sections 5.6(a) through (f) or after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, or at the direction of the Required Lenders must, (i) terminate the
authorization of the Grantors to hold physical possession of any
physically-issued original Certificates of Title with respect to Motor Vehicles
that are Collateral by giving the Borrower written notice thereof, and, with
five Business Days of such termination, each Grantor must deliver all such
physically-issued original Certificates of Title to the Collateral Agent (or a
sub-agent thereof designated by the Collateral Agent)and (ii) revoke the power
of attorney described in Section 5.6(f) by giving the Borrower written notice
thereof.
(h)    Without limiting Section 6.1, at any time after a breach of any of
Sections 5.6(a) through (f) or after the occurrence of an Event of Default, each
Grantor hereby irrevocably appoints the Collateral Agent (and any of its
sub-agents) as its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, for the purpose of
(i) executing on behalf of such Grantor title or ownership applications for
filing with appropriate state agencies to enable Motor Vehicles constituting
Collateral now owned or hereafter acquired by such Grantor to be retitled and
the Collateral Agent listed as lienholder thereon, (ii) filing such applications
with such state agencies and (iii) executing such other documents and
instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, the purpose of creating in
favor of the Collateral Agent a first priority (subject to Permitted Liens that
by operation of law or contract have priority over the Liens securing the
Secured Obligations) perfected lien on the Motor Vehicles constituting
Collateral and exercising the rights and remedies of the Collateral Agent under
Section 7.1). Each Grantor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section is irrevocable and coupled
with an interest.
SECTION 5.7. As to Letter-of-Credit Rights.
(a)    Each Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Collateral Agent, intends to (and hereby does) collaterally assign
to the Collateral Agent its rights (including its contingent rights ) to the
Proceeds of all Letter-of-Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Such Grantor will promptly use its commercially

F-28
Form of Security Agreement

--------------------------------------------------------------------------------




reasonable best efforts to cause the issuer of each Letter of Credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the Proceeds thereof in a consent

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

agreement in form and substance satisfactory to the Collateral Agent and deliver
written evidence of such consent to the Collateral Agent.
(b)    Upon the occurrence of an Event of Default, such Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and such Grantor hereby
authorizes the Collateral Agent to notify) the issuer and each nominated person
with respect to each of the Letters of Credit that the Proceeds thereof have
been assigned to the Collateral Agent hereunder and any payments due or to
become due in respect thereof are to be made directly to the Collateral Agent
and (ii) arrange for the Collateral Agent to become the transferee beneficiary
Letter of Credit.
SECTION 5.8. As to Commercial Tort Claims. If any Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$1,000,000, such Grantor shall within thirty (30) days of obtaining such
interest sign and deliver documentation acceptable to the Administrative Agent
granting a security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.
SECTION 5.9. [Reserved]
SECTION 5.10. Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably request, in order to perfect, preserve
and protect any security interest granted or purported to be granted hereby or
to enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral (except, with respect to Intellectual
Property Collateral, the parties acknowledge that the obligation with respect to
perfection shall apply only to the United States). Without limiting the
generality of the foregoing, such Grantor will
(a)    from time to time upon the reasonable request of the Collateral Agent,
(i) promptly deliver to the Collateral Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Collateral Agent, with respect to such Collateral as the Collateral Agent may
request and (ii) after the occurrence and during the continuance of any
Specified Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Collateral Agent if any Collateral
shall be evidenced by an Instrument, negotiable Document, Promissory Note or
tangible Chattel Paper, deliver and pledge to the Collateral Agent hereunder
such Instrument, negotiable Document, Promissory Note or tangible Chattel Paper
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Collateral Agent;
(b)    file (and hereby authorizes the Collateral Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as the Collateral Agent may reasonably request in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Collateral Agent hereby;
(c)    deliver to the Collateral Agent and at all times keep pledged to the
Collateral Agent pursuant hereto, on a first‑priority, perfected basis, at the
request of the Collateral Agent, all Investment Property constituting
Collateral, all dividends and Distributions (but, in the case of

F-29
Form of Security Agreement

--------------------------------------------------------------------------------




cash dividends and Distributions, only in the case of the occurrence and
continuance of an Event of Default) with respect thereto, and all interest and
principal with respect to Promissory Notes

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

(but, in the case of such interests and principal paid in cash, only in the case
of the occurrence and continuance of an Event of Default), and all Proceeds and
rights from time to time received by or distributable to such Grantor in respect
of any of the foregoing Collateral to the extent required hereunder;
(d)    [Reserved]
(e)    not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 5.4;
(f)    not create any tangible Chattel Paper with a value in excess of $500,000
without placing a legend on such tangible Chattel Paper reasonably acceptable to
the Collateral Agent indicating that the Collateral Agent has a security
interest in such Chattel Paper;
(g)    furnish to the Collateral Agent, from time to time at the Collateral
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may request, all in reasonable detail; and
(h)    to the extent required under this Agreement, do all things reasonably
requested by the Collateral Agent in accordance with this Security Agreement in
order to enable the Collateral Agent to have and maintain control over the
Collateral consisting of Motor Vehicles, Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.
With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral in any jurisdiction and with any filing officers as
the Collateral Agent may deem necessary or advisable and to make all relevant
filings with the United States Patent and Trademark Office and the United States
Copyright Office in respect of the United States Owned Intellectual Property
Collateral. Each Grantor hereby authorizes the Collateral Agent to file
financing statements describing as the collateral covered thereby “all of the
debtor’s personal property or assets now existing or hereafter acquired” or
words to that effect, notwithstanding that such wording may be broader in scope
than the Collateral described in this Security Agreement.
SECTION 5.11. Deposit Accounts. (a) For each Deposit Account maintained by any
Grantor (other than (i) the LKE Accounts utilized in connection with the LKE
Program, (ii) any other Deposit Account used solely for payroll, payroll taxes,
and other employee wage and benefit payments, (iii) any Deposit Account that
either (I) a Control Agreement complying with the requirements set forth below
in this Section 5.11 is executed and delivered to the Collateral Agent on or
before thirty (30) days after the Closing Date (or such later dates from time to
time as the Collateral Agent may consent to in its discretion) or (II) is closed
on or before thirty (30) days after the Closing Date (or such later dates from
time to time as the Collateral Agent may consent to in its discretion) and
(iv) any other Deposit Accounts maintained by any Grantor so long as the
principal balance in (x) any single Deposit Account does not exceed $100,000 at
any time (or with respect to a Grantor’s Deposit Account in Canada, $1,000,000)
and (y) all such Deposit Accounts does not exceed $500,000 in the aggregate at
any time (or with respect to a Grantor’s Deposit Accounts in Canada,
$1,000,000)), the respective Grantor shall cause the bank with which the Deposit
Account is maintained to execute and deliver to the Collateral Agent, on or
before the Closing Date or, with respect to any Deposit Account established
after the Closing Date, at the time of the

F-30
Form of Security Agreement

--------------------------------------------------------------------------------




establishment of the respective Deposit Account, a Control Agreement in form and
substance reasonably satisfactory to the Collateral Agent pursuant to which such
bank agrees to comply with the Collateral

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

Agent’s instructions with respect to such Deposit Account without further
consent by such Grantor. Notwithstanding the foregoing, the Collateral Agent
agrees that it shall not give such instructions unless an Event of Default has
occurred and is continuing. If any bank with which such a Deposit Account is
maintained refuses to, or does not, enter into such a Control Agreement, then
the respective Grantor shall promptly (and in any event prior to thirty (30)
days after the Closing Date (or such later dates from time to time as the
Collateral Agent may consent to in its discretion or, with respect to any
Deposit Account established after the Closing Date, thirty (30) days after the
establishment of such account (or such later dates from time to time as the
Collateral Agent may consent to in its discretion) close the respective Deposit
Account and transfer all balances therein to the Collateral Account or another
Deposit Account meeting the requirements of this Section 5.11.
(b)    After the date of this Agreement, no Grantor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any such Deposit Account is established, the appropriate
Control Agreement shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Grantor shall furnish to the Collateral
Agent a supplement to Item F of Schedule II hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.
SECTION 5.12. As to IEL Notes. The Grantors shall provide a written statement to
the Collateral Agent at the end of each Fiscal Quarter setting forth the
aggregate outstanding amount under the IEL Notes and at any time that the
aggregate outstanding amount under the IEL Notes exceeds $6,000,000, at the
request of the Collateral Agent, the Grantors shall deliver originals of such
IEL Notes to the Collateral Agent in an aggregate outstanding amount equal to at
least the amount of such excess.
SECTION 5.13. LKE Accounts. Each Grantor agrees that all LKE Accounts will be
utilized solely in connection with the LKE Program.
ARTICLE VI
THE COLLATERAL AGENT
SECTION 6.1. Collateral Agent Appointed Attorney‑in‑Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney‑in‑fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(b)    to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;

F-31
Form of Security Agreement

--------------------------------------------------------------------------------




(c)    to file any claims or take any action or institute any proceedings which
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral; and

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

(d)    to perform the affirmative obligations of such Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest
until the Termination Date.
SECTION 6.2. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, after requesting in
writing that the Grantor perform such agreement, and subject to any applicable
cure period, itself perform, or cause performance of, such agreement, and the
reasonable out-of-pocket expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor pursuant to Section 10.04 of the
Credit Agreement.
SECTION 6.3. Collateral Agent Has No Duty. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for
(a)    ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters, or
(b)    taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
SECTION 6.4. Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as the applicable Grantor reasonably requests
in writing at times other than upon the occurrence and during the continuance of
any Specified Default, but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care so long as the Collateral Agent treats such Collateral in a
manner substantially similar to that which it accords its own property.
ARTICLE VII
REMEDIES
SECTION 7.1. Certain Remedies. If any Specified Default shall have occurred and
be continuing:
(a)    The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
(i)    take possession of any Collateral not already in its possession without
demand and without legal process;

F-32
Form of Security Agreement

--------------------------------------------------------------------------------




(ii)    require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place to be designated by the Collateral Agent that is
reasonably convenient to both parties;
(iii)    enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and
(iv)    without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten (10)
days’ prior notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
(b)    All cash Proceeds received by the Collateral Agent in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Agent against, all or any part of
the Secured Obligations as set forth in Section 8.03 of the Credit Agreement.
(c)    The Collateral Agent may:
(i)    transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Collateral
is subject to the Lien hereunder;
(ii)    notify the parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amount due or to become due thereunder;
(iii)    withdraw, or cause or direct the withdrawal, of all funds with respect
to the Collateral Account;
(iv)    enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(v)    endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral;
(vi)    take control of any Proceeds of the Collateral; and

F-33
Form of Security Agreement

--------------------------------------------------------------------------------




(vii)    execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

(d)    Without limiting the foregoing, in respect of the Intellectual Property
Collateral:
(i)    upon the request of the Collateral Agent, each Grantor shall execute and
deliver to the Collateral Agent an assignment or assignments of its Intellectual
Property Collateral, subject (in the case of any Trademark Licenses, Copyright
Licenses, Patent Licenses, and Trade Secret Licenses) to any valid and
enforceable requirements to obtain consents from any third parties, and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof;
(ii)    each Grantor agrees that the Collateral Agent may file applications and
maintain registrations for the protection of such Grantor’s Owned Intellectual
Property Collateral and/or bring suit in the name of such Grantor, the
Collateral Agent or any Secured Party to enforce such Grantor’s rights in the
Intellectual Property Collateral and any licenses thereunder and, upon the
request of the Collateral Agent, each Grantor shall use commercially reasonable
efforts to assist with such filing or enforcement (including the execution of
relevant documents); and
(iii)    in the event that the Collateral Agent elects not to make any filing or
bring any suit as set forth in clause (ii), each Grantor shall, upon the request
of the Collateral Agent, use all commercially reasonable efforts, whether
through making appropriate filings or bringing suit or otherwise, to protect,
enforce and prevent the infringement, misappropriation, dilution, unauthorized
use or other violation of its Intellectual Property Collateral.
Notwithstanding the foregoing provisions of this Section 7.1, for the purposes
of this Section 7.1, “Collateral” and “Intellectual Property Collateral” shall
include any “intent to use” trademark application only to the extent (i) that
the business of such Grantor, or portion thereof, to which that mark pertains is
also included in the Collateral and (ii) that such business is ongoing and
existing and (iii) that the grant or exercise of the rights in Section 7.1 does
not impair the validity of such trademark application or cause its abandonment
or cancellation.
SECTION 7.2. [Reserved]
SECTION 7.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

F-34
Form of Security Agreement

--------------------------------------------------------------------------------




SECTION 7.4. Protection of Collateral. The Collateral Agent may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform and which Grantor is required to so
perform hereunder (except, with respect to Intellectual Property

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

Collateral, only as such failure to perform could reasonably be expected, in
Collateral Agent’s discretion, to have a Material Adverse Effect) (it being
understood that no such request need be given after the occurrence and during
the continuance of an Event of Default) and the Collateral Agent may from time
to time take any other action which the Collateral Agent deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein subject to the other terms of this Security Agreement
and the Credit Agreement.
SECTION 7.5. Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the direction of Collateral Agent by the
Administrative Agent or the Required Lenders, the Collateral Agent may apply all
or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in accordance with the order of priority as set forth
in Section 8.03 of the Credit Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
SECTION 8.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
SECTION 8.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders.
SECTION 8.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to
Section 10.01 of the Credit Agreement) and the Grantors and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
SECTION 8.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement (provided that, any such notice or other
communication to or upon any Guarantor shall be addressed to such Guarantor at
its notice address set forth on Schedule II) or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Any notice or other communication, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.
SECTION 8.5. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay or reimburse each Lender and the Collateral Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or

F-35
Form of Security Agreement

--------------------------------------------------------------------------------




otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable and documented fees and

F-20
Form of Security Agreement



--------------------------------------------------------------------------------

Appendix A

disbursements of one local counsel to each Lender retained by the Collateral
Agent in each relevant jurisdiction and of one primary counsel to the Collateral
Agent.
(b) Each Guarantor agrees to pay, and to save the Collateral Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
(c) Each Guarantor agrees to pay, and to save the Collateral Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.04 of the Credit Agreement.
(d) The agreements in this Section 8.5 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
SECTION 8.6. Release of Liens and Guarantors. (a) Upon (i) the Disposition of
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Collateral (in the case of clause (i)) or (B)
all Collateral (in the case of clause (ii)), and in the case of clause (ii),
each Guarantor shall be released from its obligations with respect to the
guarantee contained in Section 2. Upon any such Disposition or termination, the
Collateral Agent will, at the Grantors’ sole expense, deliver to the Grantors,
without any representations, warranties or recourse of any kind whatsoever, all
Collateral held by the Collateral Agent hereunder, and execute and deliver to
the Grantors or Guarantors, as applicable, such documents as the Grantors or
Guarantors, as applicable, shall reasonably request to evidence such
termination.
(b) At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Securities of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Collateral Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
(c) To the extent that a Grantor grants a security interest in the Capital
Securities of a Receivables Subsidiary, and thereafter such security interest is
no longer permitted by the applicable Qualified Receivables Transaction, such
Capital Securities shall no longer constitute Collateral and the Collateral
Agent will, at the Grantors’ sole expense, deliver to the Grantors the
certificates (if any) with respect to such Capital Securities held by the
Collateral Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination;
provided that the Borrower shall have delivered a written request for release
identifying the Capital Securities to be released, together with a certification
that such pledge of Capital Securities is no longer permitted by the terms of
the applicable Qualified Receivables Transaction.

F-36
Form of Security Agreement

--------------------------------------------------------------------------------

Appendix A

SECTION 8.7. Additional Guarantors and Grantors. Upon the execution and delivery
by any other Person of a supplement in the form of Annex I hereto, such Person
shall become a “Guarantor” and “Grantor” hereunder with the same force and
effect as if it were originally a party to this Security Agreement and named as
a “Guarantor” and “Grantor” hereunder. The execution and delivery of such
supplement shall not require the consent of any other Guarantor or Grantor
hereunder, and the rights and obligations of each Guarantor or Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor as a party to this Security Agreement.
SECTION 8.8. No Waiver; Remedies. In addition to, and not in limitation of
Section 3.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
SECTION 8.9. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
SECTION 8.10. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 8.11. Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Security Agreement and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
SECTION 8.12. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.



F-37
Form of Security Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.


SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION COMPANY
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION SERVICES, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT INTERMODAL, LLC
COMMON MARKET EQUIPMENT CO., LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
ESTRELLA DISTRIBUTING, LLC
CENTRAL REFRIGERATED SERVICE, LLC
CENTRAL LEASING, LLC
CENTRAL REFRIGERATED TRANSPORTATION, LLC


By:
    
Name:
Title:

SWIFT SERVICES HOLDINGS, INC.
By:
    
Name:
Title:

INTERSTATE EQUIPMENT LEASING, LLC
By:
    
Name:
Title:





MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
By:
    
Name:
Title:


F-38
Form of Security Agreement

--------------------------------------------------------------------------------




SCHEDULE I
to Security Agreement
Item A.


Name of Grantor:
 
 
 
 
 
 
 
 
 
 
Common Stock
Issuer (corporate)


Cert. #
# of Shares
Authorized
   Shares   
Outstanding
   Shares   
% of Shares Pledged











 
Limited Liability Company Interests




Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Type of Limited Liability
Company Interests Pledged
 
 
 







 
Partnership Interests






Issuer (partnership)
% of Partnership
Interests Owned
% of Partnership
Interests Pledged
 
 
 

Item B.
Documents, Instruments, Promissory Notes or tangible Chattel Paper Delivered at
Closing:
Name of Grantor:

F-39
Form of Security Agreement

--------------------------------------------------------------------------------




SCHEDULE II
to Security Agreement
Item A.
Location of each Grantor.

Name of Grantor:
Location for purposes of UCC:
[GRANTOR]
[LOCATION]



Item B.    Trade names.
Name of Grantor:
Trade Names:
[GRANTOR]
 



Item C.
Merger or other corporate reorganization.

Name of Grantor:
Merger or other corporate reorganization:
[GRANTOR]
 



Item D.
Taxpayer ID numbers.


F-40
Form of Security Agreement

--------------------------------------------------------------------------------




Name of Grantor:
Taxpayer ID numbers:
[GRANTOR]
 



Item E.        Government Contracts.

2
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




Name of Grantor:
Description of Contract:
[GRANTOR]
 



Item F.    Deposit Accounts and Securities Accounts.


Name of Grantor:
Description of Deposit Accounts and Securities Accounts:
[GRANTOR]
 



Item G.    Letter of Credit Rights.


Name of Grantor:
Description of Letter of Credit Rights:
[GRANTOR]
 



Item H.        Commercial Tort Claims.


Name of Grantor:
Description of Commercial Tort Claims:
[GRANTOR]
 



Item I.            Organizational Identification Numbers.


Name of Grantor:
Organizational Identification Number:
[GRANTOR]
 




F-41
Form of Security Agreement

--------------------------------------------------------------------------------




SCHEDULE III
to Security Agreement
Item A. Patents
 
Issued Patents
 
 
Country
Patent No.
Issue Date
Inventor(s)
Title
Pending Patent ApplicationsCountry
Serial No.
Filing Date
Inventor(s)
Title
Item B. Exclusive Patent Licenses




 
 
 
 
 
 
 
 
 















SCHEDULE IV
to Security Agreement
Item A. Trademarks

F-42
Form of Security Agreement

--------------------------------------------------------------------------------




Registered Trademarks
 
Country


Trademark
Registration No.
Registration Date
 
 
 
Pending Trademark ApplicationsCountry


Trademark
Serial No.
Filing Date









Item B. Exclusive Trademark Licenses
Country or
Territory
Trademark
Licensor
Licensee
Effective
Date
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




F-43
Form of Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE V
to Security Agreement
Item A. Copyrights
Registered Copyrights
Country    Registration No.    Registration Date        Author(s)        Title




Copyright Registration Applications
Country    Serial No.        Filing Date            Author(s)        Title








 

Item B. Exclusive Copyright Licenses
Country or
Territory
Copyright
Licensor
Licensee
Effective
Date
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 


F-44
Form of Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE VI
to Security Agreement
Exceptions



F-45
Form of Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE VII
to Security Agreement
Motor Vehicle Title Offices
Name of Grantor:
Location of Motor Vehicle Title Office:
Designated Employees With Access to Title:
 
[GRANTOR]
[LOCATION]
[NAME(S) OF EMPLOYEE(S)]

 


F-46
Form of Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A
to Security Agreement
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of ________ __, 200_ (this
“Agreement”), is made by [NAME OF GRANTOR], a ___________ (the “Grantor”), in
favor of MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent for each
of the Secured Parties (as defined in the Credit Agreement referred to below)
(together with its successor(s) thereto in such capacity, the “Collateral
Agent”).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), the Guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), MORGAN
STANLEY SENIOR FUNDING, INC., as Syndication Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, CITIGROUP GLOBAL CAPITAL MARKETS INC. (or an affiliate thereof) and
PNC CAPITAL MARKETS LLC (or an affiliate thereof) as Documentation Agents, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders and the L/C Issuer (as defined in the Credit Agreement) have
extended Commitments (as defined in the Credit Agreement) to make Credit
Extensions (as defined in the Credit Agreement) to the Borrower;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Guarantee and Collateral Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver this Agreement and to grant to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the Patent Collateral (as defined below) to secure all the Secured
Obligations; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.
SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by such Grantor, and wherever located, in and to the following (Patent
Collateral”):

F-47
Form of Security Agreement

--------------------------------------------------------------------------------

 

(a)    all United States inventions and discoveries, whether patentable or not,
all letters patent and all applications for letters patent, including all patent
applications in preparation for filing in the United States, including all
reissues, divisions, continuations, continuations‑in‑part, extensions, renewals
and reexaminations of any of the foregoing, in each case, owned by any Grantor
(“Patents”), including each United States issued Patent and Patent application
referred to in Schedule I;
(b)    all Patent licenses, and other agreements for the grant by or to the
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”) including each written, exclusive inbound
license of any material United States Patent application and/or registrations
set forth in Item B of Schedule I;
(c)    the right to sue third parties for past, present and future infringements
of any issued Patent or Patent application, or for breach or enforcement of any
Patent License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damage awards and
proceeds of infringement suits).
Notwithstanding the foregoing, Patent Collateral shall not include, and the
grant of a security interest as provided hereunder shall not extend to those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Patent Collateral with the United States Patent and
Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent and each Secured Party thereunder) shall remain
in full force and effect in accordance with its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
SECTION 5. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article XI thereof.
SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective, or delivery of a manually
executed counterpart.

F-48
Form of Security Agreement

--------------------------------------------------------------------------------

 

SECTION 7. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

2
509265-1512-14307-Active.15876723.2        509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.
[NAME OF GRANTOR]
By:
    
Name:
Title:

MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
By:
    
Name:
Title:


F-49
Form of Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I
to Patent Security Agreement
Item A. Patents


Issued Patents
Country    Patent No.        Issue Date            Title




Pending Patent Applications
Country    Serial No.        Filing Date            Title




Item B. Exclusive Patent Licenses
Country or
Territory
Patent
Licensor
Licensee
Effective
Date
Expiration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


F-50
Form of Security Agreement

--------------------------------------------------------------------------------

 




2
509265-1512-14307-Active.15876723.2        509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------

 

EXHIBIT B
to Security Agreement
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of ________ __, 200_ (this
“Agreement”), is made by [NAME OF GRANTOR], a __________ (the “Grantor”), in
favor of MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent (together
with its successor(s) thereto in such capacity, the “Collateral Agent”) for each
of the Secured Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), the Guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), MORGAN
STANLEY SENIOR FUNDING, INC., as Syndication Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, CITIGROUP GLOBAL CAPITAL MARKETS INC. (or an affiliate thereof) and
PNC CAPITAL MARKETS LLC (or an affiliate thereof) as Documentation Agents, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders and the L/C Issuer (as defined in the Credit Agreement) have
extended Commitments (as defined in the Credit Agreement) to make Credit
Extensions (as defined in the Credit Agreement) to the Borrower;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Guarantee and Collateral Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver this Agreement and to grant to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the Trademark Collateral (as defined below) to secure all the
Secured Obligations; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

F-51
Form of Security Agreement

--------------------------------------------------------------------------------

 

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by such Grantor, and wherever located, in and to the following (the
“Trademark Collateral”):
(a)    (i) all United States trademarks, trade names, brand names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, domain names, service marks, certification marks, collective marks,
logos and other source or business identifiers, whether registered or
unregistered, in each case, owned by the Grantor and all goodwill of the
business associated therewith, now existing or hereafter adopted or acquired,
whether currently in use or not, all registrations thereof and all applications
in connection therewith, including registrations and applications in the United
States Patent and Trademark Office or in any other office or agency of the
United States of America, or any State thereof, and all common law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing in the United States, including the United States
Trademark registrations and applications listed on Item A of Schedule I
(collectively referred to as “Trademarks”);
(b)    all Trademark licenses and other agreements for the grant by or to the
Grantor of any right to use any United States Trademark (each a “Trademark
License”), including each written, exclusive inbound license of any material
United States Trademark application and/or registration as set forth in Item B
of Schedule I;
(c)    the right to sue third parties for past, present and future infringements
or dilution of the Trademarks described in clause (a) and, to the extent
applicable, clause (b) for any injury to the goodwill associated with the use of
any such Trademark or for breach or enforcement of any Trademark License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
Notwithstanding the foregoing, Trademark Collateral shall not include those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Trademark Collateral with the United States Patent and
Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent and each Secured Party thereunder) shall remain
in full force and effect in accordance with its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.

F-52
Form of Security Agreement

--------------------------------------------------------------------------------

 

SECTION 5. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article XI thereof.
SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective, or delivery of a manually
executed counterpart.
SECTION 7. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.* * * *

F-53
Form of Security Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.
[NAME OF GRANTOR]
By:
    
Name:
Title:

MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
By:
    
Name:
Title:


F-54
Form of Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I
to Trademark Security Agreement
Item A. Trademarks


Registered Trademarks
Country        Trademark        Registration No.        Registration Date








Pending Trademark Applications
Country        Trademark        Serial No.        Filing Date










Item B. Exclusive Trademark Licenses
Country or
Territory
Trademark
Licensor
Licensee
Effective
Date
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












F-55
Form of Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of ________ __, 200_ (this
“Agreement”), is made by [NAME OF GRANTOR], a __________ (the “Grantor”), in
favor of MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent (together
with its successor(s) thereto in such capacity, the “Collateral Agent”) for each
of the Secured Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT TRANSPORTATION COMPANY, a
Delaware corporation, (“Holdings”), the Guarantors, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, CITIGROUP GLOBAL CAPITAL MARKETS INC. (or an affiliate
thereof) and PNC CAPITAL MARKETS LLC (or an affiliate thereof) as Documentation
Agents, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, the Lenders and the L/C Issuer (as defined in the Credit
Agreement) have extended Commitments (as defined in the Credit Agreement) to
make Credit Extensions (as defined in the Credit Agreement) to the Borrower;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Guarantee and Collateral Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver this Agreement and to grant to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the Copyright Collateral (as defined below) to secure all the
Secured Obligations; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:
SECTION 8. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

F-56
Form of Security Agreement

--------------------------------------------------------------------------------

 

SECTION 9. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by the Grantor, wherever located, in and to the following (the
“Copyright Collateral”):
(a)    all United States copyrights and copyrightable works of authorship owned
by the Grantor, whether registered or unregistered and whether published or
unpublished, in any media, now or hereafter in force including copyrights
registered in the United States Copyright Office, and registrations thereof and
all applications for registration thereof in the United States, whether pending
or in preparation and all extensions and renewals of the foregoing
(“Copyrights”), including the United States registrations and applications
referred to in Item A of Schedule I;
(b)    all Copyright licenses and other agreements for the grant by or to the
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Copyright License”), including each written, exclusive, inbound
license of any material United States Copyright application and/or registration
set forth in Item B of Schedule I;
(c)    the right to sue for past, present and future infringements of any of the
Copyrights described in clause (a), and for breach or enforcement of any
Copyright License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damage awards and
proceeds of infringement suits).
Notwithstanding the foregoing, Copyright Collateral shall not include those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
SECTION 10. Security Agreement. This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Copyright Collateral with the United States Copyright
Office and any copyright office anywhere in the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Collateral Agent for its benefit and the
ratable benefit of each other Secured Party under the Security Agreement. The
Security Agreement (and all rights and remedies of the Collateral Agent and each
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms.
SECTION 11. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
SECTION 12. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article XI thereof.

F-57
Form of Security Agreement

--------------------------------------------------------------------------------

 

SECTION 13. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this

    
F-61
Form of Security Agreement

--------------------------------------------------------------------------------

 

Agreement by facsimile (or other electronic transmission) shall be effective, or
delivery of a manually executed counterpart.
SECTION 14. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
* * * * *

F-58
Form of Security Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.
[NAME OF GRANTOR]
By:    _________________________________
    Name:
    Title:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent



By:    _________________________________
Name:
    Title:




F-59
Form of Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I
to Copyright Security Agreement
Item A. Copyrights


Registered Copyrights
Country    Registration No.    Registration Date    Author(s)    Title








Copyright Pending Applications
Country    Serial No.    Filing Date        Author(s)        Title




Item B. Copyright Licenses
Country or
Territory
Copyright
Licensor
Licensee
Effective
Date
Expiration Date
 
 
 
 
 
 








F-60
Form of Security Agreement

--------------------------------------------------------------------------------




ANNEX I
to Security Agreement
SUPPLEMENT TO
GUARANTEE AND COLLATERAL AGREEMENT
This SUPPLEMENT, dated as of ____________ ___, _____ (this “Supplement”), is to
the Guarantee and Collateral Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”), among the Grantors (such term, and other terms
used in this Supplement, to have the meanings set forth in Article I of the
Security Agreement) from time to time party thereto, in favor of MORGAN STANLEY
SENIOR FUNDING, INC., as the collateral agent (together with its successor(s)
thereto in such capacity, the “Collateral Agent”) for each of the Secured
Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT CORPORATION (to be merged with
Swift Holdings Corp. on the Closing Date, and with the surviving entity to be
named Swift Transportation Company, a Delaware corporation) (“Holdings”), the
Guarantors, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), MORGAN STANLEY SENIOR FUNDING, INC., as
Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIGROUP GLOBAL
CAPITAL MARKETS INC. (or an affiliate thereof) and PNC CAPITAL MARKETS LLC (or
an affiliate thereof) as Documentation Agents, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer., the Lenders and the L/C
Issuer (as defined in the Credit Agreement) have extended Commitments (as
defined in the Credit Agreement) to make Credit Extensions (as defined in the
Credit Agreement) to the Borrower;
WHEREAS, pursuant to the provisions of Section 8.7 of the Security Agreement,
each of the undersigned is becoming a Guarantor and Grantor under the Security
Agreement; and
WHEREAS, each of the undersigned desires to become a “Guarantor” and a “Grantor”
under the Security Agreement in order to induce the Secured Parties to continue
to extend Loans and issue Letters of Credit under the Credit Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.
SECTION 1.    Party to Security Agreement, etc. In accordance with the terms of
the Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Guarantor and Grantor under the Security
Agreement with the same force and effect as if it were an original signatory
thereto and each of the undersigned hereby (a) agrees to be bound by and comply
with all of the terms and provisions of the Security Agreement applicable to it
as a Guarantor and Grantor, (b) represents and warrants that the representations
and warranties made by it as a Guarantor and Grantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date, and (c)

    
F-61
Form of Security Agreement

--------------------------------------------------------------------------------




grants to the Collateral Agent, for its benefit and the ratable benefit of each
other Secured Party, a continuing security interest in all of the Collateral. In
furtherance of the foregoing, each reference to a “Guarantor”, a “Grantor”,
“Guarantors” and/or “Grantors” in the Security Agreement shall be deemed to
include each of the undersigned.
SECTION 2.    Financing Statements. Each Grantor hereby authorizes the
Collateral Agent to file financing statements describing as the collateral
covered thereby “all of the debtor’s personal property or assets now existing or
hereafter acquired” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Security
Agreement.
SECTION 3.    Representations. Each of the undersigned Grantors hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and that this Supplement and the Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with its terms.
SECTION 4.    Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.
SECTION 5.    Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.
SECTION 6.    Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Supplement and the other Loan Documents (as defined in the Credit
Agreement) constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.
SECTION 7.    Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
* * * * *

    
F-62
Form of Security Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.
[NAME OF ADDITIONAL SUBSIDIARY]



By:    _________________________________
Name:
    Title:




[NAME OF ADDITIONAL SUBSIDIARY]



By:    _________________________________
Name:
Title:




ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:

MORGAN STANLEY SENIOR FUNDING, INC.,
    as Collateral Agent


By:    _________________________________
Name:
Title:

    
F-63
Form of Security Agreement

--------------------------------------------------------------------------------




[COPY SCHEDULES FROM SECURITY AGREEMENT]











    

--------------------------------------------------------------------------------








EXHIBIT G


FORM OF INTERCREDITOR AGREEMENT
(See attached)



    

--------------------------------------------------------------------------------

EXECUTION DRAFT

INTERCREDITOR AGREEMENT
Intercreditor Agreement (this “Agreement”), dated as of December 21, 2010, among
MORGAN STANLEY SENIOR FUNDING INC., as Collateral Agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent (in such capacity,
with its successors and assigns, and as more specifically defined below, the
“Second Priority Representative”) for the Second Priority Secured Parties (as
defined below), Swift Transportation Co., LLC, a Delaware limited liability
company (the “Borrower”) and each of the other Loan Parties (as defined below)
party hereto.
WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the Credit Agreement, dated as
the date hereof, among Swift Transportation Company, a Delaware corporation
(“Parent”), the Borrower, the lenders named therein, Bank of America, N.A., as
administrative agent and the other agents named therein (the “Existing First
Priority Agreement”), pursuant to which such financial institutions and other
entities have agreed to make loans and extend other financial accommodations to
the Borrower; and
WHEREAS, Swift Services Holdings, Inc, a Delaware corporation (the “Issuer”),
the Second Priority Representative, Parent and certain Subsidiaries of Parent
are parties to the Indenture dated as of the date hereof (the “Existing Second
Priority Agreement”), pursuant to which the Issuer has issued senior secured
second lien notes (the “Second Lien Notes”); and
WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and
WHEREAS, the Issuer and the other Loan Parties have granted to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
. Definitions.
1.1.    Defined Terms. The following terms, as used herein, have the following
meanings:
“Additional First Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
“Additional First Priority Debt” has the meaning set forth in Section 9.3(b).
“Additional Second Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
“Additional Second Priority Debt” has the meaning set forth in Section 9.3(b).
“Agreement” has the meaning set forth in the introductory paragraph hereof.

509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Cash Collateral” has the meaning set forth in Section 3.7.
“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.
“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
“DIP Financing” has the meaning set forth in Section 5.2.
“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation the
exercise of any rights of set-off or recoupment, and the exercise of any rights
or remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code.
“Enforcement Notice” has the meaning set forth in Section 3.7.
“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.
“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and (c)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing First Priority Agreement,
any Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”). Any reference to the First
Priority Agreement hereunder shall be deemed a reference to any First Priority
Agreement then extant.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.
“First Priority Creditors” means each “Secured Party” as defined in the First
Priority Agreement, or any Persons that are designated under the First Priority
Agreement as the “First Priority Creditors” for purposes of this Agreement.
“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.
“First Priority Lien” means any Lien created by the First Priority Security
Documents.
“First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing First Priority Agreement and (b) with respect to each other First
Priority Agreement, all “Obligations” of each Loan Party as defined in such
First Priority Agreement, and shall in any event include (i) all principal of
and interest (including without limitation any Post-Petition Interest) and
premium (if any) on all loans made or other indebtedness issued or incurred
pursuant to such First Priority Agreement, (ii) all reimbursement obligations
(if any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to such First Priority Agreement, (iii) all Specified Swap Agreements,
(iv) all Specified Cash Management Agreements and (v) all guarantee obligations,
fees, expenses and other amounts payable from time to time pursuant to the
applicable First Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any First Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Second Priority Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
“First Priority Obligations Payment Date” means the first date on which (a) all
of the First Priority Liens have been released in accordance with the terms of
the First Priority Documents and (b) the First Priority Representative has
delivered a written notice to the Second Priority Representative stating that
the event described in clause (a) has occurred to the satisfaction of the First
Priority Secured Parties, which notice shall be delivered by the First Priority
Representative promptly after the occurrence of the event described in clause
(a).
“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.
“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






“First Priority Security Documents” means the “Collateral Documents” as defined
in the First Priority Agreement, and any other documents that are designated
under the First Priority Agreement as “First Priority Security Documents” for
purposes of this Agreement.
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law. Insolvency Proceeding shall not include any
dissolution of a Loan Party that is permitted under, and effected in compliance
with any covenants under, the First Priority Documents and the Second Priority
Documents.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
“Loan Party” means the Borrower, Parent, and each direct or indirect subsidiary,
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Priority
Document or Second Priority Document. All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.
“Parent” has the meaning set forth in the first WHEREAS clause of this
Agreement.
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
“Purchase” has the meaning set forth in Section 3.7.
“Purchase Notice” has the meaning set forth in Section 3.7.
“Purchase Price” has the meaning set forth in Section 3.7.
“Purchasing Parties” has the meaning set forth in Section 3.7.
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
“Recovery” has the meaning set forth in Section 5.5.
“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement.”

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






“Second Lien Notes” has the meaning set forth in the second “WHEREAS” clause of
this Agreement.
“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and (c)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Second Priority Agreement,
any Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c). Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.
“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.
“Second Priority Creditors” means the “Holders” as defined in the Second
Priority Agreement and any holder of a Second Lien Note, the Second Priority
Representatives or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement.
“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.
“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.
“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.
“Second Priority Obligations” means (a) with respect to the Existing Second
Priority Agreement, all “Secured Obligations” of each Loan Party as defined in
the “Security Agreement” referred to in the Existing Second Priority Agreement
and (b) with respect to each other Second Priority Agreement, (i) all principal
of and interest (including without limitation any Post-Petition Interest) and
premium (if any) on all indebtedness under such Second Priority Agreement, and
(ii) all guarantee obligations, fees, expenses and other amounts payable from
time to time pursuant to the applicable Second Priority Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding. To the extent
any payment with respect to any Second Priority Obligation (whether by or on
behalf of any Loan Party, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
First Priority Secured Party, receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties hereunder, be deemed to be reinstated
and outstanding as if such payment had not occurred.
“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






“Second Priority Secured Parties” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.
“Second Priority Security Documents” means the “Collateral Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.
“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, overdraft, credit, purchase or debit card, electronic funds transfer
or cash management services, including in connection with any automated clearing
house transfers of funds or any similar transactions between any Loan Party and
a Person who is (or was at the time such cash management agreement was entered
into) a holder of First Priority Obligations (other than under the Specified
Cash Management Agreement), or an affiliate thereof.
“Specified Swap Agreement”: means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is (or was at the time such Swap Agreement was entered
into) a holder of First Priority Obligations (other than under the Specified
Swap Agreement) or an affiliate thereof, at the time such Swap Agreement is
entered into.
“Standstill Period” has the meaning set forth in Section 3.2.
“Surviving Obligations” has the meaning set forth in Section 3.7.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its subsidiaries shall be a “Swap Agreement”.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.
1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors or permitted assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 2. Lien Priorities.
2.1    Subordination of Liens. (a) Any and all Liens on the Common Collateral
now existing or hereafter created or arising in favor of any Second Priority
Secured Party securing the Second Priority Obligations, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise
are expressly junior in priority, operation and effect to any and all Liens on
the Common Collateral now existing or hereafter created or arising in favor of
the First Priority Secured Parties securing the First Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other Liens, or any defect or
deficiency or alleged defect or deficiency in any of the foregoing, (ii) any
provision of the Uniform Commercial Code or any applicable law or any First
Priority Document or Second Priority Document or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any First Priority
Secured Party securing any of the First Priority Obligations are (x)
subordinated to any Lien securing any obligation of any Loan Party other than
the Second Priority Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.
(b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.
2.2    Nature of First Priority Obligations. The Second Priority Representative
on behalf of itself and the other Second Priority Secured Parties acknowledges
that the First Priority Obligations may represent debt that is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof, but only so long as, except in the case of any
DIP Financing, any such obligations are permitted to be incurred pursuant to the
Second Priority Documents as in effect on the date of this Agreement. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.
2.3    Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
agrees that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded by or on behalf of the

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






Second Priority Representative with respect to the Common Collateral shall be in
form satisfactory to the First Priority Representative.
(b) The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “mortgages”) now or hereafter filed against
Real Property that constitutes Common Collateral in favor of or for the benefit
of the Second Priority Representative and the other Second Priority Secured
Parties shall be in form satisfactory to the First Priority Representative and
shall contain the following notation: “The lien created by this mortgage on the
property described herein is junior and subordinate to the lien on such property
created by any mortgage, deed of trust or similar instrument now or hereafter
granted to the First Priority Representative, and its successors and assigns, in
such property, in accordance with the provisions of the Intercreditor Agreement
dated as of December __, 2010 among Morgan Stanley Senior Funding Inc., as
Collateral Agent for the First Priority Secured Parties, U.S. Bank, National
Association, as Collateral Agent for the Second Priority Secured Parties, Swift
Transportation Co., LLC, a Delaware limited liability company, as Borrower, and
the other Loan Parties referred to therein, as amended, modified or supplemented
from time to time.”
(c) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over, or has a notation of
its lien on any certificate of title with respect to, Common Collateral pursuant
to the First Priority Security Documents, such possession, control or notation
of title is also for the benefit of and on behalf of, and the First Priority
Representative or such third party holds such possession, control or the benefit
of such notation of title as bailee and agent for, the Second Priority
Representative and the other Second Priority Secured Parties solely to the
extent required to perfect their security interest in such Common Collateral
(such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the Uniform Commercial Code). Nothing in the preceding sentence shall be
construed to impose any duty on the First Priority Representative (or any third
party acting on its behalf) with respect to such Common Collateral or provide
the Second Priority Representative or any other Second Priority Secured Party
with any rights with respect to such Common Collateral beyond those specified in
this Agreement and the Second Priority Security Documents, provided that
subsequent to the occurrence of the First Priority Obligations Payment Date, the
First Priority Representative shall (i) deliver to the Second Priority
Representative, at the Borrower’s sole cost and expense, the Common Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Priority Documents (and to the extent not so
required, such delivery shall be made to the Borrower) or (ii) direct and
deliver such Common Collateral as a court of competent jurisdiction otherwise
directs, and provided, further, that the provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Priority Secured Parties and the Second Priority Secured Parties and shall not
impose on the First Priority Secured Parties any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.
2.4    No New Liens. So long as the First Priority Obligations Payment Date has
not occurred, the parties hereto agree that (a) there shall be no Lien, and no
Loan Party shall have any right to create any Lien, on any assets of any Loan
Party securing any Second Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) if any Second Priority Secured Party shall acquire or hold
any Lien on any assets of any Loan Party securing any Second Priority Obligation
which assets are not also subject to the first-priority Lien of the First
Priority Representative under the First Priority Documents, then the Second
Priority Representative,

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






upon demand by the First Priority Representative, will without the need for any
further consent of any other Second Priority Secured Party, notwithstanding
anything to the contrary in any other Second Priority Document either (i)
release such Lien or (ii) assign it to the First Priority Representative as
security for the First Priority Obligations (in which case the Second Priority
Representative may retain a junior Lien on such assets subject to the terms
hereof). To the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights and remedies available to the
First Priority Secured Parties, the Second Priority Representative and the other
Second Priority Secured Parties agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.4 shall be subject to Section 4.1.
SECTION 3. Enforcement Rights.
3.1    Exclusive Enforcement. Until the First Priority Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the provisos set forth in Sections 3.2
and 5.1. Upon the occurrence and during the continuance of a default or an event
of default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion.
3.2    Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:
(a) they will not take or cause to be taken any Enforcement Action with respect
to the Common Collateral;
(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Priority Secured Party or any other Enforcement Action taken with respect to the
Common Collateral (or any forbearance from taking any Enforcement Action with
respect to the Common Collateral) by or on behalf of any First Priority Secured
Party;
(d) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






the extent they may have any such right described in this clause (d), whether as
a junior lien creditor or otherwise, they hereby irrevocably waive such right);
(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and
(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
the Second Priority Security Documents or applicable law after the passage of a
period of 270 days (the “Standstill Period”) from the date of delivery of a
notice in writing by the Second Priority Representative to the First Priority
Representative of its intention to exercise such rights and remedies, which
notice may only be delivered following the occurrence of and during the
continuation of an “Event of Default” under and as defined in the Second
Priority Agreement; provided, further, however, that, notwithstanding the
foregoing, in no event shall any Second Priority Secured Party exercise or
continue to exercise any such rights or remedies if, notwithstanding the
expiration of the Standstill Period, (i) any First Priority Secured Party shall
have commenced and be diligently pursuing the exercise of any of its rights and
remedies with respect to any of the Common Collateral (prompt notice of such
exercise to be given to the Second Priority Representative) or (ii) an
Insolvency Proceeding in respect of any Loan Party shall have been commenced;
and provided, further, that in any Insolvency Proceeding commenced by or against
any Loan Party, the Second Priority Representative and the Second Priority
Secured Parties may take any action expressly permitted by Section 5.
3.3    Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, any such judgment lien on the Common Collateral shall be
subject to the terms of this Agreement for all purposes (including in relation
to the First Priority Liens and the First Priority Obligations) to the same
extent as other Liens on the Common Collateral securing the Second Priority
Obligations are subject to the terms of this Agreement.
3.4    Cooperation. Subject to Section 9.15, the Second Priority Representative,
on behalf of itself and the other Second Priority Secured Parties, agrees that
each of them shall take such actions as the First Priority Representative shall
reasonably request in connection with the exercise by the First Priority Secured
Parties of their rights set forth herein.
3.5    No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party; provided, that it is acknowledged by the First Priority Secured Parties
and the Second Priority Secured Parties that indemnification by the Loan Parties
may be limited to the extent set forth in the First Priority Agreement or the
Second Priority Agreement, as the case may be.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






3.6    Actions Upon Breach. (a) If any Second Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or dilatory plea the making of this Agreement, and any First Priority Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.
(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives (to the extent it may lawfully do
so) any defense it may have that the Loan Parties and/or the First Priority
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages.
3.7 Option to Purchase. (a) The First Priority Representative agrees that it
will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five Business Days after commencing any Enforcement Action with
respect to Common Collateral (which notice shall be effective for all
Enforcement Actions taken after the date of such notice so long as the First
Priority Representative is diligently pursuing in good faith the exercise of its
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement rights of its senior Liens on a
material portion of the Common Collateral, including, without limitation, all
Enforcement Actions identified in such notice). Any Second Priority Secured
Party shall have the option upon receipt of the Enforcement Notice by the Second
Priority Representative, by irrevocable written notice (the “Purchase Notice”)
delivered by the Second Priority Representative to the First Priority
Representative no later than five Business Days after receipt by the Second
Priority Representative of the Enforcement Notice, to purchase all (but not less
than all) of the First Priority Obligations from the First Priority Secured
Parties. If the Second Priority Representative so delivers the Purchase Notice,
the First Priority Representative shall terminate any existing Enforcement
Actions and shall not take any further Enforcement Actions, provided, that the
Purchase (as defined below) shall have been consummated on the date specified in
the Purchase Notice in accordance with this Section 3.7.
(b) On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a Business Day not less than five Business Days, nor more
than ten Business Days, after receipt by the First Priority Representative of
the Purchase Notice), the First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Second Priority Secured Parties electing to purchase pursuant to
Section 3.7(a) (the “Purchasing Parties”), and the Purchasing Parties shall
purchase (the “Purchase”) from the First Priority Secured Parties, the First
Priority Obligations; provided, that the First Priority Obligations purchased
shall not include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).
(c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






connection with the Purchase), on the date of the Purchase, the Purchasing
Parties shall (i) pay to the First Priority Secured Parties as the purchase
price (the “Purchase Price”) therefor the full amount of all First Priority
Obligations then outstanding and unpaid (including principal, accrued and unpaid
interest at the contract rate, fees, breakage costs, attorneys’ fees and
expenses, and, in the case of any Specified Swap Agreements, the amount that
would be payable by the relevant Loan Party thereunder if it were to terminate
such Specified Swap Agreements on the date of the Purchase or, if not
terminated, an amount determined by the relevant First Priority Secured Party to
be necessary to collateralize its credit risk arising out of such Specified Swap
Agreements), (ii) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 103%
of the aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including attorneys’ fees and expenses) in connection with any fees,
costs or expenses related to any checks or other payments provisionally credited
to the First Priority Obligations or as to which the First Priority Secured
Parties have not yet received final payment and (iv) agree, after written
request from the First Priority Representative, to reimburse the First Priority
Secured Parties in respect of indemnification obligations of the Loan Parties
under the First Priority Documents as to matters or circumstances known to the
Purchasing Parties at the time of the Purchase which could reasonably be
expected to result in any loss, cost, damage or expense to any of the First
Priority Secured Parties, provided that, in no event shall any Purchasing Party
have any liability for such amounts in excess of proceeds of Common Collateral
received by the Purchasing Parties.
(d) The Purchase Price and Cash Collateral shall be remitted by wire transfer in
immediately available funds to such account of the First Priority Representative
as it shall designate to the Purchasing Parties. The First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the First Priority
Secured Parties in accordance with the First Priority Agreement. Interest shall
be calculated to but excluding the day on which the Purchase occurs if the
amounts so paid by the Purchasing Parties to the account designated by the First
Priority Representative are received in such account prior to 12:00 noon, New
York City time, and interest shall be calculated to and including such day if
the amounts so paid by the Purchasing Parties to the account designated by the
First Priority Representative are received in such account later than 12:00
noon, New York City time.
(e) The Purchase shall be made without representation or warranty of any kind by
the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any Liens and (iii) that the First Priority Secured Parties
have the right to assign the First Priority Obligations and the assignment is
duly authorized.
(f) For the avoidance of doubt, the parties hereto hereby acknowledge and agree
that in no event shall the Second Priority Representative (i) be deemed to be a
Purchasing Party for purposes of this Section 3.7, (ii) be subject to or liable
for any obligations of a Purchasing Party pursuant to this Section 3.7 or (iii)
incur any liability to any First Priority Secured Party or any other Person in
connection with any Purchase pursuant to this Section 3.7.
SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






4.1    Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall, subject to Section 9.14 hereof, be distributed as follows:
first to the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).
4.2    Releases of Second Priority Lien. (a) Upon any release, sale or
disposition of all or any portion of the Common Collateral permitted pursuant to
the terms of the First Priority Documents (including pursuant to any waiver,
consent, amendment or other modifications thereto) that results in the release
of the First Priority Lien on any Common Collateral (excluding the release of
all First Priority Liens in connection with the payment in full of all First
Priority Obligations), the Second Priority Lien on such Common Collateral
(excluding any portion of the proceeds of such Common Collateral remaining after
the First Priority Obligations Payment Date occurs) shall be automatically and
unconditionally released with no further consent or action of any Person.
(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments (which shall be prepared by the First Priority
Representative) at the expense of the Borrower and shall take such further
actions as the First Priority Representative shall request to evidence any
release of the Second Priority Lien described in paragraph (a). The Second
Priority Representative hereby appoints the First Priority Representative and
any officer or duly authorized person of the First Priority Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the Second Priority
Representative and in the name of the Second Priority Representative or in the
First Priority Representative’s own name, from time to time, in the First
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
4.3    Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives may at any time inspect, repossess, remove and otherwise
deal with the Common Collateral, and the First Priority Representative may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party.
(b) Proceeds of Common Collateral include insurance proceeds in respect of such
Common Collateral and therefore the lien priorities provided in Section 2.1
shall govern the ultimate disposition of casualty insurance proceeds. The First
Priority Representative and Second Priority Representative are to be named as
additional insureds and loss payees with respect to all insurance policies
relating to Common Collateral. Until the First Priority Obligations Payment Date
has occurred, the First Priority

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






Representative shall have the sole and exclusive right, as against the Second
Priority Representative, to adjust or settle any insurance claims in the event
of any covered loss, theft or destruction of Common Collateral to the extent
provided for, and in accordance with, the First Priority Agreements. All
proceeds of such insurance shall be remitted to the First Priority
Representative or the Second Priority Representative, as the case may be, and
each of the Second Priority Representative and First Priority Representative
shall cooperate (if necessary) in a reasonable manner in effecting the payment
of insurance proceeds in accordance with Section 4.1.
SECTION 5. Insolvency Proceedings.
5.1    Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case that (a) violates, or is
prohibited by, this Section 5 (or, in the absence of an Insolvency Proceeding,
otherwise would violate or be prohibited by this Agreement), (b) asserts any
right, benefit or privilege that arises in favor of the Second Priority Secured
Parties, in whole or in part, as a result of their interest in the Common
Collateral (unless the assertion of such right is expressly permitted by this
Agreement) or (c) challenges the validity, priority, enforceability or
voidability of any Liens or claims held by the First Priority Representative or
any other First Priority Secured Party with respect to the Common Collateral, or
the extent to which the First Priority Obligations constitute secured claims or
the value thereof under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative may (i) file a proof of claim
in an Insolvency Proceeding and (ii) file any necessary responsive or defensive
pleadings in opposition to any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any claims of the Second
Priority Secured Parties on the Common Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Second Priority Representative imposed hereby.
5.2    Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding at any time prior to the First Priority Obligations Payment Date, and
if the First Priority Representative or the other First Priority Secured Parties
desire to consent (or not object) to the use of cash collateral under the
Bankruptcy Code or to provide financing to any Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Loan Party by any third party (any such financing, “DIP Financing”), then the
Second Priority Representative agrees, on behalf of itself and the other Second
Priority Secured Parties, that each Second Priority Secured Party (a) will be
deemed to have consented to, will raise no objection to, nor support any other
Person objecting to, the use of such cash collateral or to such DIP Financing,
(b) will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing except as
set forth in Section 5.4 below, (c) will subordinate (and will be deemed
hereunder to have subordinated) the Second Priority Liens on any Common
Collateral (i) to such DIP Financing on the same terms as the First Priority
Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), (ii) to any adequate protection provided to
the First Priority Secured Parties and (iii) to any “carve-out” agreed to by the
First Priority Representative or the other First Priority Secured Parties, and
(d) agrees that notice received two calendar days prior to the entry of an order
approving such usage of cash collateral or approving such financing shall be
adequate notice so long as (A) the Second Priority Representative retains its
Lien on the Common Collateral to secure the Second Priority Obligations (in each
case, including proceeds thereof arising after the commencement of the case
under the Bankruptcy Code) and (B) all Liens on Common Collateral securing any
such DIP Financing shall be senior to or on a

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






parity with the Liens of the First Priority Representative and the First
Priority Creditors on Common Collateral securing the First Priority Obligations.
5.3    Relief From the Automatic Stay. Until the First Priority Obligations
Payment Date has occurred, the Second Priority Representative agrees, on behalf
of itself and the other Second Priority Secured Parties, that none of them will
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the First Priority
Representative.
5.4    Adequate Protection. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, prior to the
First Priority Obligations Payment Date, none of them shall object, contest, or
support any other Person objecting to or contesting, (a) any request by the
First Priority Representative or the other First Priority Secured Parties for
adequate protection of its interest in the Common Collateral or any adequate
protection provided to the First Priority Representative or the other First
Priority Secured Parties, (b) any objection by the First Priority Representative
or any other First Priority Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection in the Common
Collateral or (c) the payment of interest, fees, expenses or other amounts to
the First Priority Representative or any other First Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise. The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, further agrees that, prior to the First Priority Obligations
Payment Date, none of them shall assert or enforce any claim under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to or on a
parity with the First Priority Liens for costs or expenses of preserving or
disposing of any Common Collateral. Notwithstanding anything to the contrary set
forth in this Section and in Section 5.2(c)(ii), but subject to all other
provisions of this Agreement (including, without limitation, Section 5.2(c)(i)
and Section 5.3), in any Insolvency Proceeding, (i) if the First Priority
Secured Parties (or any subset thereof) are granted adequate protection
consisting of additional collateral (with replacement Liens on such additional
collateral) and superpriority claims in connection with any DIP Financing or use
of cash collateral with respect to the Common Collateral, and the First Priority
Secured Parties do not object to the adequate protection being provided to them,
then in connection with any such DIP Financing or use of cash collateral the
Second Priority Representative, on behalf of itself and any of the Second
Priority Secured Parties, may, as adequate protection of their interests in the
Common Collateral, seek or accept (and the First Priority Representative and the
First Priority Secured Parties shall not object to) adequate protection
consisting solely of (x) a replacement Lien on the same additional collateral,
subordinated to the Liens securing the First Priority Obligations and such DIP
Financing on the same basis as the other Second Priority Liens on the Common
Collateral are so subordinated to the First Priority Obligations under this
Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the First Priority Secured Parties, provided,
however, that the Second Priority Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the Second Priority Secured Parties, in any stipulation and/or order granting
such adequate protection, that such junior superpriority claims may be paid
under any plan of reorganization in any combination of cash, debt, equity or
other property having a value on the effective date of such plan equal to the
allowed amount of such claims and (ii) in the event the Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
seeks or accepts adequate protection in accordance with clause (i) above and
such adequate protection is granted in the form of additional collateral, then
the Second Priority Representative, on behalf of itself or any of the Second
Priority Secured Parties, agrees that the First Priority Representative shall
also be granted a senior Lien on such additional collateral as security for the
First Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing the Second Priority Obligations shall be
subordinated to the Liens on such collateral securing the

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






First Priority Obligations and any such DIP Financing (and all Obligations
relating thereto) and any other Liens granted to the First Priority Secured
Parties as adequate protection, with such subordination to be on the same terms
that the other Liens securing the Second Priority Obligations are subordinated
to such First Priority Obligations under this Agreement. The Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees that except as expressly set forth in this Section none of them
shall seek or accept adequate protection with respect to their interests in the
Common Collateral without the prior written consent of the First Priority
Representative.
5.5    Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of set-off or otherwise, because
such amount was avoided or ordered to be paid or disgorged for any reason,
including without limitation because it was found to be a fraudulent or
preferential transfer, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority
Representative, on behalf of itself and each of the other Second Priority
Secured Parties, agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.
5.6    Asset Dispositions in an Insolvency Proceeding. In an Insolvency
Proceeding or otherwise, neither the Second Priority Representative nor any
other Second Priority Secured Party shall oppose any sale or disposition of any
Common Collateral that is supported by the First Priority Secured Parties, and
the Second Priority Representative and each other Second Priority Secured Party
will be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties and to
have released their Liens on such assets.
5.7    Separate Grants of Security and Separate Classification. Each Secured
Party acknowledges and agrees that (a) the grants of Liens pursuant to the First
Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Loan Parties in respect of the
Common Collateral, with the effect being that, to the extent that the aggregate
value of the Common Collateral is sufficient (for this purpose ignoring all
claims held by the Second Priority Secured Parties), the First Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of Post-Petition Interest before any distribution is made in
respect of the claims held by the Second Priority Secured Parties. The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, hereby

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






acknowledges and agrees to turn over to the First Priority Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of the preceding sentence, even if such turnover has the
effect of reducing the claim or recovery of the Second Priority Secured Parties.
5.8    No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
not expressly permitted hereunder, including the seeking by any Second Priority
Secured Party of adequate protection with respect to its interests in the Common
Collateral (except as provided in Section 5.4).
5.9    Other Matters. To the extent that the Second Priority Representative or
any Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties not to assert any of such rights without the
prior written consent of the First Priority Representative unless expressly
permitted to do so hereunder.
5.10    Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
SECTION 6. Security Documents.
(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents in violation of this Agreement.
(b) Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents in violation of this Agreement.
(c) In the event the First Priority Representative enters into any amendment,
waiver, consent or release in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Common Collateral, then such amendment, waiver,
consent or release shall apply automatically to any comparable provision of the
Comparable Second Priority Security Document without the consent of or action by
any Second Priority Secured Party (with all such amendments, waivers,
modifications and releases subject to the terms hereof); provided that (other
than with respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Priority Agreements), (i) no such amendment,
waiver, consent or release shall have the effect of removing assets subject to
the Lien of any Second Priority Security Document, except to the extent that a
release of such Lien is permitted by Section 4.2, (ii) any such amendment,
waiver, consent or release that adversely affects the rights of the Second
Priority Secured Parties and does not affect the First Priority Secured Parties
in a like or similar manner shall not apply to the Second Priority Security
Documents without the consent of the Second Priority Representative, (iii) no
such amendment, waiver, consent or release with respect to any provision
applicable to the Second Priority Representative under the Second Priority
Documents shall be made without the prior written consent of such Second
Priority Representative and (iv) notice of such amendment, waiver, consent or
release shall be given to the Second Priority Representative no later than

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






30 days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
(d) The First Priority Obligations and the Second Priority Obligations may be
refinanced or replaced (and may be increased in connection therewith), in whole
or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the refinancing transaction
under any First Priority Agreement or any Second Priority Agreement) of any
First Priority Secured Party or any Second Priority Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided, however, that the holders of any such refinancing or
replacement indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of this Agreement pursuant to such
documents or agreements (including amendments or supplements to this Agreement)
as the First Priority Representative or the Second Priority Representative, as
the case may be, shall reasonably request and in form and substance reasonably
acceptable to the First Priority Representative or the Second Priority
Representative, as the case may be; provided that such documents or agreements
shall comply with Section 6(a) and Section 6(b).
(e) If at any time in connection with or after the discharge of all First
Priority Obligations, the Borrower enters into any replacement First Priority
Agreement (which may include an increase in the amount of the First Priority
Obligations) secured by all or a portion of the First Priority Collateral on a
first-priority basis, then such prior discharge of First Priority Obligations
shall automatically be deemed not to have occurred for the purposes of this
Agreement, and the obligations under such replacement First Priority Agreement
shall automatically be treated as First Priority Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of the First Priority Collateral (or such portion thereof) set forth
therein. The termination of the Existing First Priority Agreement in connection
with any such replacement shall not be deemed to be the First Priority
Obligations Payment Date.
(f) In connection with any refinancing or replacement contemplated by Section
6(d) or 6(e), this Agreement may be amended at the request and sole expense of
the Borrower, and without the consent of the First Priority Representative, the
First Priority Secured Parties, or the Second Priority Representative or the
Second Priority Secured Parties (a) to add parties (or any authorized agent or
trustee therefor) providing any such refinancing or replacement indebtedness,
(b) to establish that Liens on any First Priority Collateral securing such
refinancing or replacement indebtedness shall have the same priority (or junior
priority) as the Liens on any First Priority Collateral securing the
indebtedness being refinanced or replaced and (c) to establish that Liens on any
Second Priority Collateral securing such refinancing or replacement indebtedness
shall have the same priority as the Liens on any Second Priority Collateral
securing the indebtedness being refinanced or replaced, all on the terms
provided for immediately prior to such refinancing or replacement.
SECTION 7. Reliance; Waivers; etc.
7.1    Reliance. All extensions of credit under the First Priority Documents
made after the date hereof are deemed to have been made or incurred, in reliance
upon this Agreement. The Second Priority Representative, on behalf of itself and
the Second Priority Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the First Priority Secured
Parties. The Second Priority Documents are deemed to have been executed and
delivered and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The First Priority Representative,
on behalf of itself and the other First Priority Secured Parties, expressly
waives all notices

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






of the acceptance of and reliance on this Agreement by the Second Priority
Representative and the other Second Priority Secured Parties.
7.2    No Warranties or Liability. The Second Priority Representative and the
First Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Representative and the First Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.
7.3    No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.
SECTION 8. Obligations Unconditional.
8.1    First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:
(a) any lack of validity or enforceability of any First Priority Document;
(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;
(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non‑perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee thereof; or
(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative or any other Second
Priority Secured Party, or any Loan Party, to the extent applicable, in respect
of this Agreement (other than the occurrence of the First Priority Obligations
Payment Date).
8.2    Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Secured Parties hereunder, and all agreements and
obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
(a) any lack of validity or enforceability of any Second Priority Document;
(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification,

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






whether by course of conduct or otherwise, or any refinancing, replacement,
refunding or restatement of any Second Priority Document;
(c) any exchange, release, voiding, avoidance or non‑perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee thereof; or
(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Priority Secured Party in respect of this Agreement.
SECTION 9. Miscellaneous.
9.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the parties hereto acknowledge that the terms of
this Agreement are not intended to and shall not, as between the Loan Parties
and the Secured Parties, negate, impair, waive or cancel any rights granted to,
or carry liability or obligation of, any Loan Party in the First Priority
Documents and the Second Priority Documents or impose any additional obligations
on the Loan Parties (other than as expressly set forth herein).
9.2    Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred subject to the
reinstatement as expressly set forth herein. This is a continuing agreement and
the First Priority Secured Parties and the Second Priority Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, Borrower or any other Loan Party on the faith hereof.
9.3    Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative (in accordance with the
First Priority Agreement) and the Second Priority Representative (in accordance
with the Second Priority Agreement), and, in the case of amendments or
modifications of Sections 3.5, 3.6, 4.2, 5.2, 5.4, 6(c), 6(d), 6(e), 6(f), 9.3,
9.5 or 9.6, the Loan Parties, and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Anything herein to the
contrary notwithstanding, no consent of any Loan Party shall be required for
amendments, modifications or waivers of any other provisions of this Agreement
other than those that (i) affect any obligation or right of the Loan Parties
hereunder or under the First Priority Documents or the Second Priority Documents
or that would impose any additional obligations on the Loan Parties or (ii)
change the rights of the Loan Parties to refinance the First Priority
Obligations or the Second Priority Obligations.
(b) It is understood that this Agreement may be amended from time to time at the
request of the Borrower, at the Borrower’s sole expense, and without the consent
of the First Priority Representative, Second Priority Representative, any other
First Priority Secured Party or any other Second Priority Secured Party to (i)
add other parties holding additional Indebtedness or obligations that constitute
First Priority Obligations (“Additional First Priority Debt”) or Second Priority
Obligations (“Additional

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






Second Priority Debt”) (or any agent or trustee thereof) in each case to the
extent such Indebtedness or obligation is permitted to be incurred by the First
Priority Agreement and Second Priority Agreement then extant, (ii) in the case
of Additional Second Priority Debt, (1) establish that the Lien on the Common
Collateral securing such Additional Second Priority Debt shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second Priority Obligations, and (2) provide to the holders of such
Additional Second Priority Debt (or any agent or trustee thereof) the comparable
rights and benefits (including any improved rights and benefits that have been
consented to by the First Priority Representative for the benefit of all Second
Priority Debt) as are provided to the holders of Second Priority Obligations
under this Agreement, and (iii) in the case of Additional First Priority Debt,
(1) establish that the Lien on the Common Collateral securing such Additional
First Priority Debt shall be superior in all respects to all Liens on the Common
Collateral securing any Second Priority Obligations and shall share in the
benefits of the Common Collateral equally and ratably with all Liens on the
Common Collateral securing any First Priority Lien Obligations, and (2) provide
to the holders of such Additional First Priority Debt (or any agent or trustee
thereof) the comparable rights and benefits as are provided to the holders of
First Priority Lien Obligations under this Agreement, in each case so long as
such modifications do not expressly violate the provisions of any First Priority
Agreement or Second Priority Agreement. Any such additional party and each First
Priority Representative and Second Priority Representative shall be entitled to
rely on the determination of the Borrower that such modifications do not violate
any First Priority Agreement or Second Priority Agreement if such determination
is set forth in an Officers’ Certificate and an opinion of counsel delivered to
such party, the First Priority Representative and the Second Priority
Representative. Any amendment to this Agreement that is proposed to be effected
without the consent of any First Priority Representative shall be submitted to
such First Priority Representative reasonably promptly after the effectiveness
of such amendment, and no such First Priority Representative shall be deemed to
have knowledge of any such amendment until it receives a copy of such amendment.
Any amendment to this Agreement that is proposed to be effected without the
consent of any Second Priority Representative shall be submitted to such Second
Priority Representative reasonably promptly after the effectiveness of such
amendment, and no such Second Priority Representative shall be deemed to have
knowledge of any such amendment until it receives a copy of such amendment.
9.4    Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Neither the Second Priority Representative nor the First Priority
Representative hereby assumes responsibility for keeping each other informed of
the financial condition of the Borrower and each of the other Loan Parties and
all other circumstances bearing upon the risk of nonpayment of the First
Priority Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide or update any such information to such other party or
any other party on any subsequent occasion, (b) to undertake any investigation
not a part of its regular business routine, or (c) to disclose any other
information. Neither the First Priority Representative nor the Second Priority
Representative shall have any responsibility to monitor or verify the financial
condition of the Borrower or other Loan Parties.
9.5    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






9.6    Submission to Jurisdiction. (a)  Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment with respect to
this Agreement, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any First Priority Secured
Party or Second Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
9.7    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile. All such notices and other
communications (i) sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received
or (ii) sent by facsimile shall be deemed to have been given when sent, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient. For the purposes hereof, the addresses of the parties hereto
(until notice of a change thereof is delivered as provided in this Section)
shall be as set forth below each party’s name on the signature pages hereof, or,
as to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
9.8    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
permitted assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.
9.9    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
9.10    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.11    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.13    Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of an Assumption Agreement in the form of Annex 1 to the
Guarantee and Collateral Agreement referred to in the First Priority Agreement.
9.14    Termination. This Agreement shall automatically terminate with no
further action required on the part of any Person upon the occurrence of any of
the following: (a) the First Priority Obligations Payment Date shall have
occurred, or all of the First Priority Liens on all Common Collateral have
otherwise been released in accordance with the terms of the First Priority
Documents; (b) all Second Priority Obligations shall have been paid and
discharged in full or have been legally defeased, or all of the Second Priority
Liens on all Common Collateral have otherwise been released in accordance with
the terms of the Second Priority Documents; or (c) each First Priority
Representative and Second Priority Representative party to this Agreement and
the Grantors shall have agreed to terminate this Agreement in writing; provided,
however, in case of any such termination under clause (a) above, upon the
occurrence of any event described in the last sentence of the definition of
“First Priority Obligations”, such termination will be deemed not to have
occurred, and in case of any such termination under clause (b) above, upon the
occurrence of any event described in the last sentence of the definition of
“Second Priority Obligations”, such termination will be deemed not to have
occurred
9.15    Concerning the Second Priority Representative. Each of the parties
hereto acknowledges that U.S. Bank, National Association is entering into this
Agreement upon direction of the Second Priority Creditors and solely in its
capacity as Collateral Agent under the Second Priority Security Documents and
not in its individual capacity and in no event shall U.S. Bank, National
Association incur any liability in connection with this Agreement or be
personally liable for or on account of the statements, representations,
warranties, covenants or obligations stated to be those of the Second Priority
Representative or the Second Priority Secured Parties hereunder (including
action taken on its behalf pursuant to Section 4.2(b)), all such liability, if
any, being expressly waived by the parties hereto and any Person claiming by,
though or under such party. Each party hereto hereby acknowledges and agrees
that all of the rights, privileges, protections, indemnities and immunities
afforded U.S. Bank, National Association as Collateral Agent under the Existing
Second Priority Agreement and the Second Priority Security Documents are hereby
incorporated herein as if set forth herein in full. Notwithstanding anything to
the contrary herein, the fees, expenses and indemnities owing to U.S. Bank,
National Association as Collateral Agent, by any Loan Party, shall not be
subordinated to any First Priority Obligation.

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------








[Remainder of page intentionally left blank]

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------








EXHIBIT H


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(See attached)

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------











509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SWIFT TRANSPORTATION CO., LLC, as
the Borrower, SWIFT TRANSPORTATION COMPANY, as Holdings, BANK OF AMERICA, N.A.,
as Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Foreign Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SWIFT TRANSPORTATION CO., LLC, as
the Borrower, SWIFT TRANSPORTATION COMPANY, as Holdings, BANK OF AMERICA, N.A.,
as Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
Foreign Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SWIFT TRANSPORTATION CO., LLC, as
the Borrower, SWIFT TRANSPORTATION COMPANY, as Holdings, BANK OF AMERICA, N.A.,
as Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]



509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of June 9, 2014 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SWIFT TRANSPORTATION CO., LLC, as
the Borrower, SWIFT TRANSPORTATION COMPANY, as Holdings, BANK OF AMERICA, N.A.,
as Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


MORGAN STANLEY SENIOR FUNDING INC., as First Priority Representative for and on
behalf of the First Priority Secured Parties
By:________________________________
    Name:
    Title:

Address for Notices:
 



Telephone:
Telecopy:





509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as Second Priority Representative for and on
behalf of the Second Priority Secured Parties
By:________________________________
    Name:
    Title:

Address for Notices:
 

Telephone:
Telecopy:

509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------








 
SWIFT TRANSPORTATION CO., LLC
 
 
 
 








By: ____________________________________
Name:
Title:








 


SWIFT SERVICES HOLDINGS, INC.






By: ____________________________________
Name:
Title:









[OTHER GRANTORS]






By: ____________________________________    
Name:
Title:









509265-1512-14307-Active.15883725.6    

--------------------------------------------------------------------------------



EXHIBIT I







Form of Security Agreement Amendment


(See attached)











509265-1512-14307-Active.15883725.6        

--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT AND REAFFIRMATION AGREEMENT
AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT AND REAFFIRMATION AGREEMENT
(this “Agreement”), dated as of June 9, 2014.
RECITALS:
WHEREAS, Swift Transportation Co., LLC (the “Borrower”), Swift Transportation
Company (“Holdings”) and certain other parties are parties to (i) that certain
Guarantee and Collateral Agreement, dated as of December 21, 2010 (as amended,
supplemented or otherwise modified through the date hereof, the “Security
Agreement”) by and between the Borrower, Holdings and each Subsidiary of
Holdings from time to time a party thereto (such Subsidiaries, together with
Holdings, the “Guarantors”; and the Borrower and each Guarantor, individually a
“Grantor” and collectively, the “Grantors”), in favor of Bank of America, N.A.,
as administrative agent for each of the Secured Parties (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) and Morgan
Stanley Senior Funding, Inc., as the collateral agent for each of the Secured
Parties (together with its successor(s) thereto in such capacity, the
“Collateral Agent”) and (ii) certain other Loan Documents;
WHEREAS, the Borrower and the Guarantors are parties to certain Loan Documents
under and as defined in the Existing Credit Agreement;
WHEREAS, the Borrower, the Guarantors and the Lenders desire to enter into that
certain Third Amended and Restated Credit Agreement, dated as of June 9, 2014
(the “Credit Agreement”) to amend and restate the Existing Credit Agreement in
its entirety; and
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Borrower and Guarantors enter into this agreement;
NOW, THEREFORE, in consideration of the premises contained herein and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:
Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement or the Security Agreement, as the context may
require.
Section 2. Amendments to Security Agreement. (a) The Security Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Security Agreement
attached hereto as Appendix A.
(b) The Schedules to the Security Agreement are hereby amended and restated in
their entirety in the form attached hereto as Appendix B.

509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------

                

Section 3. Reaffirmation. Each of the Loan Parties hereby agrees that (a) all of
its obligations, liabilities and indebtedness under each Collateral Document to
which such Loan Party is a party as of the date hereof delivered under and as
defined in the Existing Credit Agreement (collectively, the “Existing Collateral
Documents”) shall remain in full force and effect on a continuous basis after
giving effect to the effectiveness of the Credit Agreement and the amendment to
the Security Agreement contained herein and (b) all of the Liens and security
interests created and arising under each Existing Collateral Document remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, after
giving effect to the effectiveness of the Credit Agreement and the amendment to
the Security Agreement contained herein, as collateral security for its
obligations, liabilities and indebtedness under the Credit Agreement and under
its guarantees in the Existing Collateral Documents.


Section 4. Conditions. This Agreement shall become effective on the date (the
“Amendment Effective Date”) on which the Administrative Agent shall have
received this Agreement, duly executed and delivered by a duly authorized
officer of each of (A) the Loan Parties and (B) the Administrative Agent;
Section 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.
Section 6. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.
Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
Section 8. Miscellaneous. This Agreement shall constitute a Collateral Document
for all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of any Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby.


[remainder of page intentionally left blank]

509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION COMPANY
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION SERVICES, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT INTERMODAL, LLC
COMMON MARKET EQUIPMENT CO., LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
ESTRELLA DISTRIBUTING, LLC
CENTRAL REFRIGERATED SERVICE, LLC
CENTRAL LEASING, LLC
CENTRAL REFRIGERATED TRANSPORTATION, LLC


By:______________________________
Name:
Title:




SWIFT SERVICES HOLDINGS, INC.
By:______________________________
Name:
Title:




INTERSTATE EQUIPMENT LEASING, LLC
By:______________________________
Name:
Title:




SWIFT LOGISTICS, LLC
By:______________________________
Name:
Title:



[Amendment to Security Agreement – Signature Page]
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent
By:
 
Name:
Title:




 




[Amendment to Security Agreement – Signature Page]
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------

                



MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
By:
 
Name:
Title:










[Amendment to Security Agreement – Signature Page]
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




Appendix A


Changed Pages of Security Agreement

Appendix A
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------




Appendix B


Schedules

Appendix B
509265-1512-14307-Active.15845477.20

--------------------------------------------------------------------------------

COMPOSITE COPYAppendix A



GUARANTEE AND COLLATERAL AGREEMENT
This GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Security Agreement”), is made by SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”) and each Subsidiary of Holdings from
time to time a party to this Security Agreement (such Subsidiaries, together
with Holdings, the “Guarantors”; and the Borrower and each Guarantor,
individually a “Grantor” and collectively, the “Grantors”), in favor of BANK OF
AMERICA, N.A., as administrative agent for each of the Secured Parties (together
with its successor(s) thereto in such capacity, the “Administrative Agent”) and
MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent for each of the
Secured Parties (together with its successor(s) thereto in such capacity, the
“Collateral Agent”).
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the various
financial institutions and other Persons from time to time parties thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other agents
parties thereto from time to time, the Lenders and the L/C Issuer have extended
Commitments to make Credit Extensions to the Borrower; and
WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Credit Agreement, each Grantor is required to execute and deliver this
Security Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):
“Administrative Agent” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrower Obligations” is the collective reference to the unpaid principal of
and interest on the Loans and L/C Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, the Obligations and
all interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and L/C Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender (or, in the case of Secured Hedge
Agreements or Secured Cash Management Agreements, any Affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to

509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, any Secured Hedge Agreement or Secured Cash
Management Agreement to which the Borrower is a party or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).
“Collateral” is defined in Section 3.1.
“Collateral Account” is defined in clause (b) of Section 5.3.
“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Agent, that provides for the
Collateral Agent to have “control” (as defined in the UCC) over any applicable
Investment Property (including Securities Accounts) or Deposit Accounts. of any
Grantor (or with respect to any Deposit Accounts located outside of the United
States of any Grantor, such other agreement in form and substance reasonably
satisfactory to the Collateral Agent as shall provide the Collateral Agent with
a perfected security interest over such Deposit Account).
“Copyright Collateral” means with respect to each Grantor, all of such Grantor’s
right, title and interest throughout the world in and to:
(a)    all copyrights and copyrightable works of authorship owned by any
Grantor, whether registered or unregistered and whether published or
unpublished, in any media, now or hereafter in force including copyrights
registered in the United States Copyright Office and corresponding offices in
other countries of the world, and registrations thereof and all applications for
registration thereof, whether pending or in preparation and all extensions and
renewals of the foregoing (“Copyrights”), including the United States Copyright
registrations and applications referred to in Item A of Schedule V;
(b)    all Copyright licenses and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Copyright License”), including each written, exclusive, inbound
license of any material United States Copyright application and/or registration
referred to in Item B of Schedule V;
(c)    the right to sue for past, present and future infringement or other
violation of any of the Copyrights owned by such Grantor, and for breach or
enforcement of any Copyright License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
“Copyright License” is defined in the definition of “Copyright Collateral.”
“Copyrights” is defined in the definition of “Copyright Collateral.”
“Credit Agreement” is defined in the first recital.



15    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non‑cash dividends, mergers,



16    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.
“Filing Statements” is defined in clause (b) of Section 4.7.
“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
“Grantor” and “Grantors” are defined in the preamble.
“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Secured Hedge Agreement or any Secured Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document).
“Guarantors” is defined in the preamble.
“IEL Notes” means those certain “Installment Contracts-Security Agreements” or
any similar documents entered into from time to time by IEL and its operators
with respect to the sale of Motor Vehicles.
“Intellectual Property” means Trademarks, Patents, Copyrights, Trade Secrets and
all other intellectual property arising under any applicable Law, statutory
provision or common Law doctrine in the United States or anywhere else in the
world.
“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade
Secrets Collateral.
“Intellectual Property Security Agreements” means the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement
substantially in the form set forth in Exhibits A, B, and C, respectively.
“LKE Account” means the accounts held by Swift Transportation Company with
account numbers [*]50531288 forthe tGracntors and [*]50550123 for trailersas
designated by a single asterisk on Schedule II. Item F (and any successor or
replacement account numbers associated with such accounts) in each case at Bank
of America, N.A.; and any other Deposit Account or Securities Account
established by any Grantor following the Closing Date and designated as a “Like
Kind Exchange” account in the name of such account.
“Material Acquisition” means any acquisition with respect to which (a)
Consolidated EBITDA of the acquired Person (calculated as if each reference to
“Holdings and its Subsidiaries” in the definition of “Consolidated EBITDA” were
a reference to the acquired Person) for the last twelve months ended as of the
most recent fiscal quarter for which financial statements of the acquired Person
are available is equal to or greater than 10% of Consolidated EBITDA of Holdings
and its Subsidiaries (without giving pro forma effect to such acquisition) on a
consolidated basis for the last twelve months ended as of the most

509265-1512-14307-Active.15876723.115876723.10
[*] Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

--------------------------------------------------------------------------------




recent fiscal quarter for which consolidated financial statements of Holdings
and its Subsidiaries are available or (b) consolidated total assets of the
acquired Person as of the last day of the most recent fiscal quarter for which
financial statements of the acquired Person are available is equal to or greater
than 10% of consolidated total assets of Holdings and its Subsidiaries (without
giving pro forma effect to such acquisition) on a consolidated basis as of the
last day of the most recent fiscal quarter for which consolidated financial
statements of Holdings and its Subsidiaries are available.
“Motor Vehicle Semi-Suspension Period” means the period (a) commencing on the
date on which the Consolidated Leverage Ratio is less than 2.60:1.00 but greater
than or equal to 2.00:1.00 and (b) ending on the earlier of the date on which
(i) the Consolidated Leverage Ratio is greater than or equal to 2.60:1.00;
provided that, if there has been a Specified Acquisition, such date shall be
extended to the date on which internal financial statements are available for
the first month ending after 180 days after the date on which the Consolidated
Leverage Ratio first equaled or exceeded 2.60:1.00 (which date shall not be
unreasonably delayed and in any event shall be no later than 15 days after the
last day of such month) and shall only trigger the end of a Motor Vehicle
Semi-Suspension Period if the Consolidated Leverage Ratio continues to be
greater than or equal to 2.60:1.00 on such extended date or (ii) a Motor Vehicle
Suspension Period commences; provided that if a Motor Vehicle Suspension Period
was in effect at the time that a Motor Vehicle Semi-Suspension Period would
otherwise commence, the Motor Vehicle Semi-Suspension Period shall not commence
until the Motor Vehicle Suspension Period has ended in accordance with clause
(b) of the definition of “Motor Vehicle Suspension Period”.
“Motor Vehicle Suspension Period” means the period (a) beginning on the date on
which the Consolidated Leverage Ratio is less than 2.00:1.00 and (b) ending on
the date on which the Consolidated Leverage Ratio is greater than or equal to
2.00:1.00; provided that, if there has been a Specified Acquisition, such date
shall be extended to the date on which internal financial statements are
available for the first month ending after 180 days after the date on which the
Consolidated Leverage Ratio first equaled or exceeded 2.00:1.00 (which date
shall not be unreasonably delayed and in any event shall be no later than 15
days after the last day of such month) and shall only trigger the end of a Motor
Vehicle Suspension Period if the Consolidated Leverage Ratio continues to be
greater than or equal to 2.00:1.00 on such extended date.
“Motor Vehicle Title Office” is defined in Section 5.6(b).
“Motor Vehicles” means all motor vehicles, tractors, containers, trailers and
other like property, whether or not title thereto is governed by a Certificate
of Title or ownership.
“Newly Acquired Motor Vehicles” means any Motor Vehicle acquired by a Loan Party
that such Loan Party reasonably anticipates will become subject to a Newly
Acquired Motor Vehicle Financing within 180 days of the acquisition of such
Motor Vehicle; provided that (i) if at any time within such 180-day period the
applicable Loan Party no longer reasonably anticipates such Motor Vehicle will
become subject to a Newly Acquired Motor Vehicle Financing within such 180-day
period, (ii) if such Motor Vehicle does not become subject to a Newly Acquired
Motor Vehicle Financing within such 180-day period or (iii) if at any time after
becoming subject to a Newly Acquired Motor Vehicle Financing, such Motor Vehicle
is longer subject to a Newly Acquired Motor Vehicle Financing (or any
refinancing thereof), such Motor Vehicle shall, in each case, no longer be a
Newly Acquired Motor Vehicle.
“Non-Fleet Type Motor Vehicles” means company cars and other Motor Vehicles used
at terminals for the repair, maintenance, servicing and other similar business
operations of Holdings and its Subsidiaries.



18    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




“Owned Intellectual Property Collateral” means with respect to any Grantor, all
Intellectual Property Collateral that is owned by such Grantor.
“Patent Collateral” means with respect to any Grantor, all of such Grantors’
right, title and interest throughout the world in and to:
(a)    inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all patent
applications in preparation for filing, including all reissues, divisions,
continuations, continuations‑in‑part, extensions, renewals and reexaminations of
any of the foregoing, in each case, owned by any Grantor (“Patents”), including
each United States issued Patent and Patent application referred to in Item A of
Schedule III;
(b)    all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”), including each written, exclusive, inbound
license of any material United States Patent application and/or registration
referred to in Item B of Schedule III;
(c)    the right to sue third parties for past, present and future infringements
of any Patent or Patent application, or for breach or enforcement of any Patent
License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, royalties, income, payments, claims, damage awards, and proceeds of
infringement suits).
“Patent License” is defined in the definition of “Patent Collateral.”
“Patents” is defined in the definition of “Patent Collateral.”
“Permitted Liens” means all Liens permitted by Section 7.03 of the Credit
Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
“Secured Obligations” means, collectively, the Borrower Obligations and the
Guarantor Obligations; provided, however, that for purposes of determining under
this Agreement the Secured Obligations of any Guarantor or grant of security
interest by any Guarantor, as applicable, the definition of “Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, if applicable) any Excluded Swap
Obligations of such Guarantor.
“Securities Act” is defined in Section 7.2(a).
“Security Agreement” is defined in the preamble.
“Specified Acquisition” means any acquisition by Holdings and its Subsidiaries
that (a) is a Material Acquisition, (b) occurs within 90 days prior to the date
that the Consolidated Leverage Ratio first



19    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




equals or exceeds the threshold set forth in clause (b)(i) of the definition of
“Motor Vehicle Semi-Suspension Period” or clause (b) of the definition of “Motor
Vehicle Suspension Period”, as applicable, with respect to such Motor Vehicle
Semi-Suspension Period or Motor Vehicle Suspension Period, as applicable and (c)
does not cause the Consolidated Leverage Ratio to be greater than 3.50:1.00.
“Termination Date” means the date on which all Secured Obligations have been
paid in full in cash, all Letters of Credit have been terminated or expired (or
have been either Cash Collateralized or supplemented by a “backstop” letter of
credit reasonably satisfactory to the Fronting Bank), all Secured Hedge
Agreements have been terminated and all Commitments shall have terminated.
“Trademark” is defined in the definition of “Trademark Collateral.”
“Trademark Collateral” means with respect to any Grantor, all of such Grantor’s
right, title and interest throughout the world in and to:
(a)    (i) all trademarks, trade names, brand names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
domain names, service marks, certification marks, collective marks, logos and
other source or business identifiers, whether registered or unregistered, in
each case, owned by any Grantor and all goodwill of the business associated
therewith, now existing or hereafter adopted or acquired, whether currently in
use or not, all registrations thereof and all applications in connection
therewith, whether pending or in preparation for filing, including registrations
and applications in the United States Patent and Trademark Office or in any
other office or agency of the United States of America, or any State thereof, or
in any other country or political subdivision thereof, or otherwise, and all
common law rights relating to the foregoing, and (ii) the right to obtain all
reissues, extensions or renewals of the foregoing (collectively referred to as
“Trademarks”), including those United States Trademarks applications and
registrations referred to in Item A of Schedule IV;
(b)    all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each written, exclusive, inbound license of any material United States
Trademark application and/or registration referred to in Item B of Schedule IV;
(c)    the right to sue third parties for past, present and future infringement,
dilution or other violation of the Trademarks described in clause (a) and, to
the extent applicable, clause (b) or for any injury to the goodwill associated
with the use of any such Trademark or for breach or enforcement of any Trademark
License; and
(d)    all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
“Trademark License” is defined in the definition of “Trademark Collateral.”
“Trade Secret License” is defined in the definition of “Trade Secrets
Collateral.”
“Trade Secrets” is defined in the definition of “Trade Secrets Collateral.”
“Trade Secrets Collateral” means with respect to any Grantor all of such
Grantor’s right, title and interest throughout the world in and to (a) all
common Law and statutory trade secrets and all other confidential and
proprietary information and know‑how (collectively referred to as “Trade
Secrets”)



20    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




obtained by or used in or contemplated at any time for use in the business of a
Grantor, whether or not such Trade Secret has been reduced to a writing or other
tangible form, including all documents and things embodying, incorporating or
referring in any way to such Trade Secret, (b) all Trade Secret licenses and
other agreements for the grant by or to such Grantor of any right to use any
Trade Secret (each a “Trade Secret License”) including the right to sue for and
to enjoin and to collect damages for the actual or threatened misappropriation
of any Trade Secret and for the breach or enforcement of any such Trade Secret
License, and (d) all proceeds of, and rights associated with, the foregoing
(including Proceeds, licenses, royalties, income, payments, claims, damage
awards and proceeds of infringement suits).
SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.
SECTION 1.3. UCC Definitions. When used herein the terms “Account”, “Certificate
of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”, “Security
Entitlement’, “Supporting Obligations” and “Uncertificated Securities” have the
meaning provided in Article 8 or Article 9, as applicable, of the UCC. Letters
of Credit has the meaning provided in Section 5-102 of the UCC.
SECTION 1.4. Other Definitional Provisions.
(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section and Schedule references are to this Security Agreement
unless otherwise specified.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
ARTICLE II
GUARANTEE
SECTION 2.1. Guarantee.
(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state fraudulent transfer or
fraudulent conveyance laws and other laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 2.2).



21    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Lender hereunder.
(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding (which has not been
backstopped or Cash Collateralized) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.
(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.
SECTION 2.2. Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.
SECTION 2.3. Amendments, etc. with respect to the Borrower Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party or any Lender, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect,



22    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
SECTION 2.4. Guarantee Absolute and Conditional. To the fullest extent permitted
by applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Secured Parties upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
SECTION 2.5. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, in whole or in
part, and such reinstatement shall, to the fullest extent permitted by
applicable law, be effective all as though such payments had not been made.
SECTION 2.6. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Administrative Agent’s Office.
SECTION 2.7. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under its Guarantee under this Section 2 in respect
of any Swap Obligation (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 2.7 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.7, or otherwise under Section 2, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until guarantee contained in this
Section 2 shall have been satisfied by payment in full, no



23    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




Letter of Credit shall be outstanding (which has not been backstopped or Cash
Collateralized) and the Commitments shall be terminated. Each Qualified ECP
Guarantor intends that this Section 2.7 constitute, and this Section 2.7 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE III
SECURITY INTEREST
SECTION 3.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of such Grantor’s present and after
acquired personal property, including all of such Grantor’s right, title and
interest in and to the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):
(a)    Accounts;
(b)    Chattel Paper;
(c)    Commercial Tort Claims listed on Item H of Schedule II (as such schedule
may be amended or supplemented from time to time);
(d)    Deposit Accounts;
(e)    Documents;
(f)    Equipment;
(g)    Fixtures;
(h)    General Intangibles;
(i)    Goods;
(j)    Instruments;
(k)    Inventory;
(l)    Investment Property;
(m)    Intellectual Property Collateral;
(n)    Letter-of-Credit Rights and Letters of Credit;
(o)    Motor Vehicles;
(p)    Supporting Obligations;



24    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(q)    all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;
(r)    all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Collateral Agent is the
loss payee thereof) and (B) all tort claims; and
(s)    all other property and rights of every kind and description and interests
therein.
Notwithstanding the foregoing, the term “Collateral” shall not include, and the
grant of a security interest as provided hereunder shall not extend to:
(i)    such Grantor’s real property interests (including fee real estate and
leasehold interests);
(ii)    any contracts, instruments, licenses or other documents, any rights
thereunder or any assets subject thereto, as to which the grant of a security
interest therein would (A) constitute a violation of a valid and enforceable
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, or (B) give any other party to such
contract, instrument, license or other document the right to terminate its
obligations thereunder, except to the extent that applicable terms in such
contract, instrument, license or other document are ineffective under applicable
law;
(iii)    Investment Property consisting of Capital Securities of a Foreign
Subsidiary of such Grantor, in excess of 65% of the total combined voting power
of all Capital Securities of each such Foreign Subsidiary, except that such 65%
limitation shall not apply to a Foreign Subsidiary that (x) is treated as a
partnership under the Code or (y) is not treated as an entity that is separate
from (A) such Grantor; (B) any Person that is treated as a partnership under the
Code or (C) any “United States person” (as defined in Section 7701(a)(30) of the
Code);
(iv)    any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset;
(v)    any Newly Acquired Motor Vehicle;
(vi)    any LKE Account and deposit accounts used solely for payroll, payroll
taxes and other employee and benefit plans;
(vii)    any application for Trademarks filed in the United States Patent and
Trademark Office on the basis of any Grantor’s “intent-to-use” such Trademark
pursuant to 15 U.S.C. §1051 Section (b)(1) and for which a form evidencing use
of the mark in interstate commerce has not been filed pursuant to 15 U.S.C.
§1051(c) or (d) to the extent such application or Trademarks would be rendered
invalidated, canceled or abandoned due to the granting or enforcement of such
security interest;



25    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(viii)    Accounts and related assets included as collateral security in any
Qualified Receivables Transaction;
(ix)    Investment Property consisting of Capital Securities of Swift Academy,
any Captive Insurance Company or any Receivables Subsidiary (provided, that to
the extent such Capital Securities of any Receivables Subsidiary are permitted
to be pledged pursuant to the terms of the applicable Qualified Receivables
Transaction, the grant of security interest hereunder shall extend to such
Capital Securities of such Receivables Subsidiary); or
(x)    assets (including proceeds thereof) subject to Liens under purchase money
Indebtedness or Capitalized Leases permitted under Section 7.02 of the Credit
Agreement, to the extent such Indebtedness or Capitalized Leases contains a
valid prohibition on using such assets to secure other indebtedness.
SECTION 3.2. Security for Secured Obligations.
This Security Agreement and the Collateral in which the Collateral Agent for the
benefit of the Secured Parties is granted a security interest hereunder by the
Grantors secure the payment and performance of all of the Secured Obligations.
SECTION 3.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;
(b)    the exercise by the Collateral Agent of any of its rights hereunder will
not release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and
(c)    no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
SECTION 3.4. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Capital Securities pledged hereunder is permitted to be paid
(in accordance with Section 7.06 of the Credit Agreement), such Distribution or
payment may be paid directly to the applicable Grantor. If any Distribution is
made in contravention of Section 7.06 of the Credit Agreement, such Grantor
shall hold the same segregated and in trust for the Collateral Agent until paid
to the Collateral Agent in accordance with Section 5.1.5.
SECTION 3.5. Security Interest and Guarantee Absolute, etc. This Security
Agreement, including the guarantee contained in Section 2, shall in all respects
be a continuing, absolute, unconditional and irrevocable grant of security
interest and guarantee of payment, and shall remain in full force and effect
until the Termination Date. All rights of the Secured Parties and the security
interests granted to the Collateral Agent (for its benefit and the ratable
benefit of each other Secured Party)



26    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




hereunder, and all obligations of the Grantors hereunder, shall, in each case,
be absolute, unconditional and irrevocable irrespective of:
(a)    any lack of validity, legality or enforceability of any Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guaranty with respect thereto;
(b)    the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other Grantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Secured
Obligations;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligations;
(d)    any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;
(e)    any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
(f)    any addition, exchange or release of any collateral or of any Person that
is (or will become) a Grantor (including the Grantors hereunder) of the Secured
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or
(g)    any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Loan Party, any surety
or any guarantor (other than the defense of payment in full in cash or
performance in full);
SECTION 3.6. Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party. No Grantor
shall seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to such Grantor on account
of any such subrogation rights prior to the Termination Date shall be held in
trust for the benefit of the Secured Parties and shall immediately be paid and
turned over to the Collateral Agent for the benefit of the Secured Parties in
the exact form received by such Grantor (duly endorsed in favor of the
Collateral Agent, if required), to be credited and applied against the Secured
Obligations, whether matured or unmatured, in accordance with Section 7.1;
provided that if such Grantor has made payment to the Secured Parties of all or
any part of the Secured Obligations and the Termination Date has occurred, then
at such Grantor’s request, the Collateral Agent (on behalf of the Secured
Parties) will, at the expense of such Grantor, execute and deliver to such
Grantor appropriate documents (without recourse and without



27    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




representation or warranty) necessary to evidence the transfer by subrogation to
such Grantor of an interest in the Secured Obligations resulting from such
payment. In furtherance of the foregoing, at all times prior to the Termination
Date, such Grantor shall refrain from taking any action or commencing any
proceeding against any other Loan Party (or its successors or assigns, whether
in connection with a bankruptcy proceeding or otherwise) to recover any amounts
in respect of payments made under this Security Agreement to any Secured Party.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, the Grantors represent and warrant to each
Secured Party as set forth below.
SECTION 4.1. As to Capital Securities of the Subsidiaries, Investment Property.
(a)    With respect to any direct Subsidiary of any Grantor that is
(i)    a corporation, business trust, joint stock company or similar Person, all
Capital Securities issued by such Subsidiary are duly authorized and validly
issued, fully paid and non‑assessable, and represented by a certificate; and
(ii)    a partnership or limited liability company, no Capital Securities issued
by such Subsidiary (A) are dealt in or traded on securities exchanges or in
securities markets, (B) expressly provides that such Capital Securities are
securities governed by Article 8 of the UCC or (C) are held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Collateral Agent is the registered owner or (y) with respect to which
the issuer has agreed in an authenticated record with such Grantor and the
Collateral Agent to comply with any instructions of the Collateral Agent without
the consent of such Grantor if an Event of Default has occurred and is
continuing.
(b)    Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Collateral Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Agent.
(c)    With respect to Uncertificated Securities constituting Collateral in
excess of $100,000 owned by any Grantor, such Grantor has caused the issuer
thereof either to (i) register the Collateral Agent as the registered owner of
such security or (ii) agree in an authenticated record with such Grantor and the
Collateral Agent that, if an Event of Default has occurred and is continuing,
such issuer will comply with instructions with respect to such security
originated by the Collateral Agent without further consent of such Grantor.
(d)    The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by each Grantor hereunder is as set forth in Item A of
Schedule I.
(e)    Each Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in



28    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




favor of, or claims of, any other person, except (i) the security interest
created by this Agreement, (ii) the security interests created by the Senior
Note Documents, (iii) with regard to Capital Securities, Liens permitted
pursuant to Sections 7.03(j), (k) and (l) of the Credit Agreement and (iv) with
regard to any Collateral other than Capital Securities, any Permitted Liens.
SECTION 4.2. Grantor Name, Location, etc.
(a)    The jurisdiction in which each Grantor is located for purposes of
Sections 9‑301 and 9‑307 of the UCC is set forth in Item A of Schedule II.
(b)    The Grantors do not have any trade names other than those set forth in
Item B of Schedule II hereto.
(c)    During the four months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item C of Schedule II hereto.
(d)    Each Grantor’s federal taxpayer identification number is (and, during the
four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item D of
Schedule II hereto.
(e)    No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.
(f)    No Grantor maintains any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person, in each case, except as set forth on Item E
of Schedule II and clause (vi) of Section 3.1.
(g)    No Grantor is the beneficiary of any Letters of Credit with a value in
excess of $500,000, except as set forth on Item G of Schedule II.
(h)    No Grantor has Commercial Tort Claims (x) in which a suit has been filed
by such Grantor and (y) where the amount of damages reasonably expected to be
claimed exceeds $1,000,000, except as set forth on Item H of Schedule II.
(i)    Each Grantor’s organizational identification number is set forth in Item
I of Schedule II hereto.
(j)    The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor.
(k)    Subject to Section 5.7(a), each Grantor has obtained a legal, valid and
enforceable consent of each issuer of any Letter of Credit to the assignment of
the Proceeds of such Letter of Credit to the Collateral Agent. No Grantor has
consented to, and is otherwise aware of, any Person (other than the Collateral
Agent pursuant hereto and the Collateral Agent under the Indenture) having
control (within the meaning of Section 9-104 of the UCC) over, or any other
interest in any of such Grantor’s rights in respect thereof.



29    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(l)    Each LKE Account is utilized solely in connection with the LKE Program.
SECTION 4.3. Ownership, No Liens, etc. Each Grantor owns its Collateral, except
with respect to Intellectual Property Collateral that is not Owned Intellectual
Property Collateral, free and clear of any Lien, except for any security
interest (a) created by this Security Agreement, (b) subject to clause (c)
below, in the case of Collateral other than the Capital Securities pledged
hereunder, that is a Permitted Lien and (c) in the case of Capital Securities
pledged hereunder, Liens permitted pursuant to Sections 7.03(j), (k) and (l) of
the Credit Agreement.. No effective UCC financing statement or other filing
similar in effect covering all or any part of such Collateral is on file in any
recording office, except those filed in favor of the Collateral Agent relating
to this Security Agreement, Permitted Liens (subject to clause (c) above) or as
to which a duly authorized termination statement relating to such UCC financing
statement or other instrument has been delivered to the Collateral Agent on the
Closing Date.
SECTION 4.4. Possession of Inventory, Control; etc.
(a)    Each Grantor has, and agrees that it will maintain, exclusive possession
of its Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory,
other than (i) Equipment and Inventory in transit in the ordinary course of
business, (ii) Equipment and Inventory that is in the possession or control of a
warehouseman, bailee agent or other Person (other than a Person controlled by or
under common control with such Grantor) that, either (x) all such Equipment or
Inventory in the possession of such third parties has an aggregate fair market
value of less than $500,000 or (y) all such third parties have been notified of
the security interest created in favor of the Secured Parties pursuant to this
Security Agreement, and have authenticated a record acknowledging the security
interest created in favor of the Secured Parties’ pursuant to this Security
Agreement, (iii) Instruments or Promissory Notes that have been delivered to the
Collateral Agent pursuant to Section 4.5. In the case of Equipment or Inventory
described in clause (ii) above, no lessor or warehouseman of any premises or
warehouse upon or in which such Equipment or Inventory is located has (i) issued
any warehouse receipt or other receipt in the nature of a warehouse receipt in
respect of any such Equipment or Inventory, (ii) issued any Document for any
such Equipment or Inventory, (iii) received notification of any Person’s
security interest (other than the security interest granted hereunder or under
any Permitted Lien) in any such Equipment or Inventory or (iv) any Lien on any
such Equipment or Inventory other than a Permitted Lien.
(b)    Each Grantor is the sole entitlement holder of its Accounts and no other
Person (other than the Collateral Agent pursuant to this Security Agreement or
any other Person with respect to Permitted Liens) has control or possession of,
or any other interest in, any of its Accounts that constitute Collateral or any
other securities or property credited thereto.
SECTION 4.5. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Collateral Agent possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper with a
value in excess of $500,000 in the aggregate owned or held by such Grantor on
the Closing Date, which Documents, Instruments, Promissory Notes and tangible
Chattel Paper are set forth in Item B of Schedule I.
SECTION 4.6. Intellectual Property Collateral.
(a)    In respect of the Intellectual Property Collateral, as of the date
hereof:



30    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(i)    set forth in Item A of Schedule III hereto is a complete and accurate
list of all issued United States Patents and Patent applications owned by each
Grantor that have been issued by or are pending at the United States Patent and
Trademark Office, and set forth in Item B of Schedule III hereto is a complete
and accurate list, in all material respects, of all written, exclusive, inbound
licenses of any material United States Patent and Patent application to which
any Grantor is a party;
(ii)    set forth in Item A of Schedule IV hereto is a complete and accurate
list of all United States Trademark applications and registrations owned by each
Grantor that are registered, or for which an application for registration has
been made, with the United States Patent and Trademark Office, and set forth in
Item B of Schedule IV hereto is a complete and accurate list, in all material
respects, of all written, exclusive, inbound licenses of any material United
States Trademark application and/or registration to which any Grantor is a
party; and
(iii)    set forth in Item A of Schedule V hereto is a complete and accurate
list of all United States Copyrights applications and registrations owned by
each Grantor that are registered, or for which an application for registration
has been made, with the United States Copyright Office; and set forth in Item B
of Schedule V hereto is a complete and accurate list, in all material respects,
of all written, exclusive, inbound licenses of any material United States
Copyright application and/or registration to which any Grantor is a party.
(b)     Except as disclosed on Schedule VI, in respect of each Grantor:
(i)    except as could not reasonably be expected to have a Material Adverse
Effect, the Intellectual Property Collateral set forth in Item A of Schedules
III through V of such Grantor, is valid, subsisting, unexpired and enforceable
and in compliance with all legal requirements (including timely payment of all
applicable filing, examination and maintenance fees and timely filing of all
applicable applications and affidavits of working, use and incontestability) and
has not been abandoned or adjudged invalid or unenforceable, in whole or in
part;
(ii)    except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor is the sole and exclusive owner of the entire right, title
and interest in and to its Owned Intellectual Property Collateral free of any
Liens (except for the Permitted Liens), such Grantor has the sole and exclusive
right to bring actions for infringement or misappropriation of its Owned
Intellectual Property Collateral and no written claim has been made to Grantor
that such Grantor is or may be, in conflict with, infringing, misappropriating,
diluting, misusing or otherwise violating any of the Intellectual Property
rights of any third party or that challenges such Grantor’s ownership, use,
protectability, registerability, validity, or enforceability of any Owned
Intellectual Property Collateral and, to such Grantor’s knowledge, there is no
valid basis for any such claims;
(iii)    except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has made all necessary filings and recordations, which it,
in its reasonable business judgment, deems advisable to protect its interest in
any Owned Intellectual Property Collateral that is material to the business of
such Grantor, including



31    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




recordations of all of its interests in the United States issuances,
registrations and applications included in the Patent Collateral, the Trademark
Collateral and the Copyright Collateral in the United States Patent and
Trademark Office and the United States Copyright Office, as appropriate, and has
used legally required statutory notice, as applicable, in connection with its
use of any material, registered Patent, Trademark or Copyright that is included
in its Owned Intellectual Property Collateral;
(iv)    such Grantor has taken commercially reasonable steps intended to
safeguard its material Trade Secrets and to its knowledge (A) none of the
material Trade Secrets of such Grantor have been used, divulged, disclosed or
appropriated for the benefit of any Person other than the Grantor in a manner
that is reasonably likely to jeopardize the value of such Trade Secret to such
Grantor's business; (B) Grantor has not misappropriated any Trade Secrets of any
other Person; and (C) no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract with respect to the protection, ownership, development,
use or transfer of such Grantor’s Intellectual Property Collateral;
(v)    no action by such Grantor is currently pending or threatened in writing
which asserts that any third party is infringing, misappropriating, diluting,
misusing or voiding any of its Owned Intellectual Property Collateral and, to
such Grantor’s knowledge, no third party is infringing upon, misappropriating,
diluting, misusing or voiding any of its Owned Intellectual Property Collateral,
except as could not reasonably be excepted to have a Material Adverse Effect;
(vi)    except as could not reasonably be expected to have a Material Adverse
Effect, no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property Collateral;
(vii)    except as could not reasonably be expected to have a Material Adverse
Effect, except for the Permitted Liens, such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of any Intellectual Property Collateral for
purposes of granting a security interest or as collateral that has not been
terminated or released;
(viii)    such Grantor uses adequate standards of quality in its manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with any Trademarks owned by such Grantor and
has taken commercially reasonable action necessary to ensure that all licensees
of any Trademarks owned by such Grantor use such adequate standards of quality;
(ix)    no final holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s right in, any Intellectual Property Collateral, except as could
not reasonably be expected to have a Material Adverse Effect;
(x)    except as could not reasonably be expected to have a Material Adverse
Effect, the consummation of the transactions contemplated by the Credit
Agreement and



32    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




this Security Agreement will not result in the termination or material
impairment of any of such Grantor’s rights in any of the Intellectual Property
Collateral; and
(xi)    to such Grantor’s knowledge, such Grantor owns or otherwise has the
right to use all Intellectual Property Collateral used in or necessary for the
conduct of such Grantor’s business.
SECTION 4.7. Validity, etc.
(a)    This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Secured Obligations.
(b)    Each Grantor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Grantor’s jurisdiction of organization
listed in
Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Collateral Agent the Filing Statements
suitable for filing in such offices) and has taken all other:
(i)    actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC (subject to any extensions
permitted by the Collateral Agent in its reasonable discretion); and
(ii)    actions necessary to perfect the Collateral Agent’s security interest
with respect to any Collateral evidenced by a Certificate of Title including,
without limitation, pursuant to Section 4.6.
(c)    Upon the filing of the Filing Statements and the Intellectual Property
Collateral security agreements for all United States Copyrights, Patents and
Trademarks owned, and for all United States Copyrights exclusively licensed, by
such Grantor with the appropriate agencies therefor, the security interests
created under this Security Agreement shall constitute a perfected security
interest in the Collateral described on such Filing Statements and such
Intellectual Property Collateral security agreements in favor of the Collateral
Agent on behalf of the Secured Parties to the extent that a security interest
therein may be perfected by filing pursuant to the relevant UCC, the United
States Patent and Trademark Office, and the United States Copyright Office,
prior to all other Liens, except for Permitted Liens that by operation of law or
contract have priority over the Liens securing the Secured Obligations (in which
case such security interest shall be second in priority of right only to the
Permitted Liens until the obligations secured by such Permitted Liens have been
satisfied). Notwithstanding anything to the contrary herein or in any other Loan
Document, no Grantor shall be obligated to take any actions to perfect the
security interest granted hereunder in any Intellectual Property Collateral
issued, registered, applied for, or otherwise existing in any jurisdiction
outside of the United States.
(d)    Upon satisfaction of the requirements set forth in Section 5.6(b) and (c)
with respect to such Collateral evidenced by a Certificate of Title, the
security interests created under this Security Agreement shall constitute a
perfected security interest in such Collateral in favor of the Collateral Agent
on behalf of the Secured Parties, prior to all other Liens (other than Permitted
Liens that by operation of law or contract have priority over the Liens securing
the Secured Obligations).



33    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(e)    Each Grantor has executed and delivered to the Collateral Agent,
Intellectual Property Collateral security agreements for all United States
Copyrights, Patents and Trademarks owned by such Grantor, including all
Copyrights, Patents and Trademarks on Schedules III, IV and V.
SECTION 4.8. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either
(a)    for the grant by the Grantors of the security interest granted hereby or
for the execution, delivery and performance of this Security Agreement by the
Grantors;
(b)    for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens) nature of such
security interest (except with respect to the Filing Statements or, with respect
to Intellectual Property Collateral, the recordation of any agreements with the
United States Patent and Trademark Office or the United States Copyright Office
or corresponding offices in other countries of the world, or with respect to
Deposit Accounts or Investment Property of any Grantor, the execution of a
Control Agreement, or with respect to any Letter of Credit Rights obtaining the
consent of the issuer thereunder) or the exercise by the Collateral Agent of its
rights and remedies hereunder; or
(c)    for the exercise by the Collateral Agent of the voting or other rights
provided for in this Security Agreement, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.
SECTION 4.9. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary or an Affiliate of the Borrower, derive substantial direct
and indirect benefits from the Loans and other extensions of credit made from
time to time to the Borrower by the Lenders and the issuer pursuant to the
Credit Agreement, and each Grantor agrees that the Secured Parties are relying
on this representation in agreeing to make such Loans and other extensions of
credit pursuant to the Credit Agreement to the Borrower.
ARTICLE V
COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.
SECTION 5.1. As to Investment Property, etc.
SECTION 5.1.1. Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries:
(a)    that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;



34    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(b)    that is a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets,
(ii) expressly provide in its Organization Documents that its Capital Securities
are securities governed by Article 8 of the UCC, or (iii) place such
Subsidiary’s Capital Securities in a Securities Account; and
(c)    to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Collateral Agent
pursuant to the terms of this Security Agreement).
SECTION 5.1.2. Investment Property (other than Certificated Securities).
(a)    With respect to any Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property (other than
LKE Accounts) owned or held by any Grantor, such Grantor will cause (i) the
intermediary maintaining any such Investment Property with a principal balance
in excess of $200,000 or (ii) if the aggregate principal balance for all such
Investment Property exceeds $1,000,000, each intermediary maintaining any
Investment Property, in each case to execute a Control Agreement relating to
such Investment Property pursuant to which such intermediary agrees to comply
with the Collateral Agent’s instructions with respect to such Investment
Property without further consent by such Grantor. Notwithstanding the foregoing,
the Collateral Agent agrees that it shall not give such instructions unless a
Specified Default has occurred and is continuing.
(b)    If the aggregate value of all Uncertificated Securities (other than
Uncertificated Securities credited to a Securities Account) owned or held by any
Grantor exceeds $200,000, such Grantor will cause the issuer of such securities
to either (i) register the Collateral Agent as the registered owner thereof on
the books and records of the issuer or (ii) execute a Control Agreement relating
to such Investment Property pursuant to which the issuer agrees to comply with
the Collateral Agent’s instructions with respect to such Uncertificated
Securities without further consent by such Grantor.
SECTION 5.1.3. Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities, including the Capital Securities delivered by such
Grantor pursuant to this Security Agreement, will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Collateral Agent.
SECTION 5.1.4. Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement) deliver to the Collateral Agent and at all times keep pledged
to the Collateral Agent pursuant hereto, on a first‑priority, perfected basis
all Investment Property, all dividends and Distributions with respect thereto,
all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles to the extent required hereunder, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral. Each Grantor agrees that
it will, promptly following receipt thereof, deliver to the Collateral Agent
possession of all originals of negotiable Documents, Instruments, Promissory
Notes and Chattel Paper that it acquires following the Closing Date to the
extent required hereunder.
SECTION 5.1.5. Voting Rights; Dividends, etc. Each Grantor agrees:



35    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(a)    promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent and without any request therefor
by the Collateral Agent, so long as such Specified Default shall continue, to
deliver (properly endorsed where required hereby or requested by the Collateral
Agent) to the Collateral Agent all Dividends and Distributions with respect to
Investment Property, all interest, principal, other cash payments on Payment
Intangibles, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Collateral Agent as
additional Collateral; and
(b)    with respect to Collateral consisting of general partnership interests or
limited liability company interests, to promptly modify its Organization
Documents to admit the Collateral Agent as a general partner or member, as
applicable, promptly upon the occurrence and continuance of an Event of Default
and so long as the Collateral Agent has notified such Grantor of the Collateral
Agent’s intention to exercise its voting power under this clause,
(i)    that the Collateral Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Grantor hereby grants
the Collateral Agent an irrevocable proxy, exercisable under such circumstances,
to vote such Investment Property; and
(ii)    to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting power.
All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by such
Grantor separate and apart from its other property in trust for the Collateral
Agent. The Collateral Agent agrees that unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given the notice
referred to in clause (b), such Grantor will have the exclusive voting power
with respect to any Investment Property constituting Collateral and the
Collateral Agent will, upon the written request of such Grantor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by such Grantor which are necessary to allow such Grantor to exercise
that voting power; provided that no vote shall be cast, or consent, waiver, or
ratification given, or action taken by such Grantor that would impair any such
Collateral or be inconsistent with or violate any provision of any Loan
Document.
SECTION 5.2. Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon one (1) Business Day prior written notice to the Collateral Agent.
SECTION 5.3. As to Accounts; Collateral Account.
(a)    Each Grantor shall have the right to collect all Accounts so long as no
Specified Default shall have occurred and be continuing.
(b)    Upon (i) the occurrence and continuance of an Event of Default and (ii)
the delivery of notice by the Collateral Agent to each Grantor, all Proceeds of
Collateral received by such Grantor (including in respect of Accounts) shall be
delivered in kind to the Collateral Agent



36    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




for deposit in a Deposit Account of such Grantor maintained with the Collateral
Agent or another financial institution reasonably satisfactory to the Collateral
Agent (the “Collateral Account”), and such Grantor shall not commingle any such
Proceeds, and shall hold separate and apart from all other property, all such
Proceeds in express trust for the benefit of the Collateral Agent until delivery
thereof is made to the Collateral Agent.
(c)    Following the delivery of notice pursuant to clause (b)(ii), the
Collateral Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Secured Obligations which are due and payable.
(d)    With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Collateral Agent and (iii) the Collateral Agent shall
have the sole right of withdrawal over such Collateral Account.
SECTION 5.4. As to Grantors’ Use of Collateral.
(a)    Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, (ii)
will, at its own expense, endeavor to collect, as and when due, all amounts due
with respect to any of the Collateral, including the taking of such action with
respect to such collection as the Collateral Agent may request following the
occurrence of an Event of Default or, in the absence of such request, as such
Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.
(b)    At any time following the occurrence and during the continuance of an
Event of Default, whether before or after the maturity of any of the Secured
Obligations, the Collateral Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Collateral Agent of any amounts due or
to become due thereunder and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.
(c)    Upon the request of the Collateral Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Collateral Agent of any amounts due or to become due thereunder.
(d)    At any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may endorse, in the name of such Grantor,
any item, howsoever received by the Collateral Agent, representing any payment
on or other Proceeds of any of the Collateral.



37    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




SECTION 5.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the business of such Grantor:
(a)    with respect to its Owned Intellectual Property Collateral, such Grantor
shall not (i) do or knowingly fail to perform any act whereby any of the Patent
Collateral is likely to lapse or become abandoned or dedicated to the public or
unenforceable, (ii) itself or permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain the
Trademark Collateral in full force free from any claim of abandonment for
non‑use, (B) fail to maintain at least the quality of products and services
offered under the Trademark Collateral as of the date hereof, (C) fail to employ
the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration to the extent legally
required, (D) adopt or use any other Trademark which is confusingly similar or a
colorable imitation of any of the Trademark Collateral, unless rights in such
Trademark Collateral inure solely to Grantor and do not infringe or weaken the
validity or enforceability of any of the Intellectual Property Collateral or (E)
do or knowingly permit any act or knowingly omit to do any act whereby any of
the Trademark Collateral is likely to lapse or become invalid or unenforceable,
or (iii) do or knowingly permit any act or knowingly omit to do any act whereby
any of the Copyright Collateral or any of the Trade Secrets Collateral is likely
to lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), the lapse, abandonment, failure to maintain quality,
invalidation or unenforceability in respect of any item of such Owned
Intellectual Property Collateral (individually and collectively, “Abandonment”
or “Abandoned”) could not reasonably be expected to have a Material Adverse
Effect;
(b)    such Grantor shall promptly notify the Collateral Agent if it knows, or
has reason to know, that any application or registration relating to any
material item of the Intellectual Property Collateral is likely to become
Abandoned, dedicated to the public or placed in the public domain or deemed
invalid or unenforceable, or of any materially adverse determination or
development (including any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such Grantor’s
ownership of any such Intellectual Property Collateral, its right to register
the same or to keep and maintain and enforce the same, unless such Abandonment,
determination or development could not reasonably be expected to have a Material
Adverse Effect;
(c)    such Grantor shall (i) within ninety (90) days of such Grantor or any of
its agents on its behalf, employees on its behalf, or designees on its behalf
filing an application for the registration of any Patent or Trademark with the
United States Patent and Trademark Office or obtaining an ownership interest in
any United States Patent or Trademark application or registration or (ii) within
thirty (30) days of such Grantor or any of its agents on its behalf, employees
on its behalf, or designees on its behalf filing an application for the
registration of any Copyright at the United States Copyright Office or obtaining
an ownership interest in, or becoming an exclusive licensee of any material
United States Patent, Trademark or Copyright application or registration
pursuant to a written agreement, inform the Collateral Agent, and promptly
execute and deliver an Intellectual Property Security Agreement substantially in
the form set forth as Exhibits A, B or C hereto as applicable and any such other
documents as the



38    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




Administrative Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Owned Intellectual Property Collateral; and
(d)    such Grantor shall take all commercially reasonable steps, including in
any proceeding before the United States Patent and Trademark Office and the
United States Copyright Office, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of its Owned Intellectual Property Collateral, including the filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings and the payment of
fees and taxes (except to the extent that Abandonment is permitted under the
foregoing clause (a) or (b)).
SECTION 5.6. As to Motor Vehicles. Each Grantor covenants and agrees to comply
with the following provisions as such provisions relate to any Motor Vehicles
(other any Non-Fleet Type Motor Vehicle) of such Grantor:
(a)    (i)(A) In the case of such Motor Vehicles owned by any Grantor on the
Closing Date, within thirty (30) days after the Closing Date (or such later
dates from time to time as the Administrative Agent may consent to in its
discretion) and (B) in the case of such Motor Vehicles acquired by any Grantor
following the Closing Date, (I) within 45 days after the end of the first three
Fiscal Quarters of each Fiscal Year, and (II) within 90 days after the end of
the fourth Fiscal Quarter of each Fiscal Year, in each case the Grantors shall
deliver to the Collateral Agent a list of (x) all Motor Vehicles which
constitute Collateral, (y) all Newly Acquired Motor Vehicles, the purchase date
thereof and, if applicable, the Newly Acquired Motor Vehicle Financing in
respect thereof, and (z) all Motor Vehicles that were previously designated
Newly Acquired Motor Vehicles and are no longer designated as such, which lists
shall be in form and substance satisfactory to the Collateral Agent and shall
include schedules setting forth the depreciated value of each such Motor Vehicle
which constitutes Collateral; provided that the foregoing shall not be required
at any time that the Consolidated Leverage Ratio is less than 2.00:1.00; (ii)
upon the Collateral Agent’s reasonable request at any time or times on or after
the occurrence and continuance of an Event of Default, each Grantor shall, at
its expense, deliver or cause to be delivered to the Collateral Agent written
appraisals as to Motor Vehicles that constitute Collateral in form, scope and
methodology reasonably acceptable to the Collateral Agent and by an appraiser
acceptable to the Collateral Agent, addressed to the Collateral Agent and upon
which the Collateral Agent is expressly permitted to rely; (iii) each such Motor
Vehicle that constitutes Collateral is and shall be used in each Grantor’s
business and not for personal, family, household or farming use; and (iv) as
between the Collateral Agent and such Grantor, the Grantor assumes all
responsibility and liability arising from the use of Motor Vehicles that
constitute Collateral.
(b)     (i) Pursuant to a grant of authority by the Collateral Agent, such
Grantor shall hold and retain in trust for the Collateral Agent, physical
possession of the original Certificates of Title (or similar instruments)
relating to each Motor Vehicle that constitutes Collateral owned by such Grantor
for so long as such Motor Vehicle shall be so owned (it being understood and
agreed that no Grantor shall be required to physically possess a Certificate of
Title for any Motor Vehicle registered in a jurisdiction which has enacted an
electronic lien recording or transfer process that prevents or does not
contemplate issuance of a physical Certificate of Title), and(ii) to the extent
a physical Certificate of Title is issued, such Grantor shall hold all such
original Certificates of Title under lock and key, in a safe, fireproof location
at the office(s) designated by the Company on Schedule VII (as such Schedule may
be amended from time to time by the Grantors) (any such office a “Motor Vehicle
Title Office”), and only the employees listed on Schedule VII shall have



39    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




access to such Motor Vehicle Title Offices (as such Schedule may be amended from
time to time by the Grantors),
(iiic)     (A) within thirty (30) days following the Closing Date (or such later
dates from time to time as are consented to by the Administrative Agent in its
discretion) for any such Motor Vehicle owned on the Closing Date by such Grantor
(other than any Newly Acquired Motor Vehicle) and (B) so long as no Motor
Vehicle Suspension Period is in effect, promptly after the acquisition of any
Motor Vehicle (other than any Newly Acquired Motor Vehicle) by such Grantor or
any Newly Acquired Motor Vehicle of such Grantor ceasing to be a Newly Acquired
Motor Vehicle (but inprovided that the actions required by this Section 5.6(c)
shall be commenced no event later than twenty (20) business days after such
acquisition or cessation and shall be completed within a commercially reasonable
time period not to be unreasonably delayed), such Grantor shall, in each case
(x) cause the recordation or notation of the Collateral Agent’s security
interest either on the Certificates of Title or otherwise pursuant to the
applicable jurisdiction’s electronic lien recording process in respect of each
such Motor Vehicle and (y) take such other action as the Collateral Agent or the
Motor Vehicle Monitor shall deem appropriate to perfect the security interest
created hereunder in all such Motor Vehicles and deliver such other satisfactory
evidence thereof as the Collateral Agent or the Motor Vehicle Monitor may
request; provided that during any Motor Vehicle Semi-Suspension Period, the
requirements of the foregoing sentence shall be required to be satisfied only
with respect to Motor Vehicles constituting 50% of the aggregate fair market
value of all Motor Vehicles (other than Newly Acquired Motor Vehicles) acquired
and Newly Acquired Motor Vehicles that cease to be Newly Acquired Motor Vehicles
constituting 50% of the aggregate fair market value of all Newly Acquired Motor
Vehicles that cease to be Newly Acquired Motor Vehicles (with fair market value
for all purposes of this proviso being the fair market value of each Motor
Vehicle or Newly Acquired Motor Vehicle at the time it was acquired); provided
further that during any Motor Vehicle Semi-Suspension Period the Grantors shall,
subject to the limitations set forth in the preceding proviso, cause the
requirements of this Section 5.6(c) to be satisfied with respect to the most
recently acquired Motor Vehicles and Newly Acquired Motor Vehicles, except that
the Grantors may elect to cause the requirements of this Section 5.6(c) to be
satisfied with respect to (i) Motor Vehicles and Newly Acquired Motor Vehicles
that are not the most recently acquired if such Motor Vehicles and Newly
Acquired Motor Vehicles have a higher fair market value (on an individual basis)
than the most recently acquired Motor Vehicles and Newly Acquired Motor Vehicles
(on an individual basis) and (ii) other Motor Vehicles and Newly Acquired Motor
Vehicles as may be agreed by the Collateral Agent in its reasonable discretion.
For the avoidance of doubt, any100% of Newly Acquired Motor Vehicles that ceases
to be a Newly Acquired Motor Vehicles pursuant to the definition thereof shall,
so long as no Motor Vehicle Suspension Period is in effect (and no Motor Vehicle
Semi-Suspension Period is in effect), become Collateral, and such50% of Newly
Acquired Motor Vehicles that cease to be Newly Acquired Motor Vehicles pursuant
to the definition thereof shall, during a Motor Vehicle Semi-Suspension Period,
become Collateral, and in each case, the applicable Grantor shall take all steps
to cause the recordation or notation of the Collateral Agent’s security interest
in such Collateral in accordance with this Section 5.6.
(d)    At any time that a Motor Vehicle Semi-Suspension Period was in effect and
is no longer in effect (and no Motor Vehicle Suspension Period is then in
effect), the Grantors shall cause the requirements of Section 5.6(c) to be
satisfied within the time periods set forth in Section 5.6(c)(B) as if the
references to the acquisition of any Motor Vehicle or the cessation of any Newly
Acquired Vehicle to be a Newly Acquired Vehicle were references to the cessation
of the



40    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




Motor Vehicle Semi-Suspension Period (it being understood that the Collateral
Agent may extend the time periods set forth above in its reasonable discretion).
At any time that a Motor Vehicle Suspension Period was in effect and is no
longer in effect, (x) if no Motor Vehicle Semi-Suspension Period is then in
effect, the Grantors shall cause the requirements of Section 5.6(c) to be
satisfied within the time periods set forth in Section 5.6(c)(B) as if the
references to the acquisition of any Motor Vehicle or the cessation of any Newly
Acquired Vehicle to be a Newly Acquired Vehicle were references to the cessation
of the Motor Vehicle Suspension Period (it being understood that the Collateral
Agent may extend the time periods set forth above in its reasonable discretion)
and (y) if a Motor Vehicle Semi-Suspension Period is then in effect, the
Grantors shall cause the requirements of Section 5.6(c) with respect to a Motor
Vehicle Semi-Suspension Period to be satisfied within the time periods set forth
in Section 5.6(c)(B) as if the references to the acquisition of any Motor
Vehicle or the cessation of any Newly Acquired Vehicle to be a Newly Acquired
Vehicle were references to the cessation of the Motor Vehicle Suspension Period
(it being understood that the Collateral Agent may extend the time periods set
forth above in its reasonable discretion).
(ce)     In accordance with Section 6.13 of the Credit Agreement, at any time
that the Consolidated Leverage Ratio is greater than or equal to 2.00:1.00, (i)
such Grantor shall, at reasonable times during normal business hours and upon
two Business Days’ notice to Holdings, provide access to the Motor Vehicle Title
Offices to the Motor Vehicle Monitor to allow the Motor Vehicle Monitor (A) to
examine (and photocopy or otherwise image) the original Certificates of Title
with respect to Motor Vehicles that are Collateral held by such Grantor, and any
documents related thereto, and (B) to assess the standard of care used by the
Grantors in holding such original Certificates of Title and taking actions to
perfect the security interest created hereunder (it being understood that, so
long as no Event of Default has occurred, such examinations and assessments
shall take place no more than fourone times per calendar year) and (ii) such
Grantor shall otherwise assist, and cooperate with, the Motor Vehicle Monitor in
the performance of its activities in its capacity as the Motor Vehicle Monitor
(including providing any information reasonably requested by the Motor Vehicle
Monitor in its capacity as such).
(df)    Pursuant to a power of attorney granted by the Collateral Agent,
designated employees of the Grantors shall have the authorization to act as
agents and attorneys-in-fact for and on behalf of the Collateral Agent to make,
execute and deliver any and all Certificate of Title(s), Transfer of Ownership
and other release documents necessary to terminate the Collateral Agent’s liens,
rights, title and interest in and to Motor Vehicles that are Collateral;
provided that the use of such power of attorney by such designated employees
shall only be permitted (and any use of such power of attorney not permitted
hereby shall be a breach of this Agreement) if such use is permitted by the
terms of such power of attorney and (i) the Secured Obligations have been fully
satisfied, (ii) the Credit Agreement or other Loan Documents expressly authorize
such a release in the ordinary course of such Grantor’s business, or (iii) such
Grantor has received the Collateral Agent’s express approval in writing that
such termination is authorized.
(eg)    Upon any breach of any of Sections 5.6(a) through (df) or after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, or at the direction of the Required Lenders must, (i) terminate the
authorization of the Grantors to hold physical possession of any
physically-issued original Certificates of Title with respect to Motor Vehicles
that are Collateral by giving the Borrower written notice thereof, and, with
five Business Days of such termination, each Grantor must deliver all such
physically-issued original Certificates of Title to the Collateral Agent (or a
sub-agent thereof designated by the Collateral Agent)and (ii)



41    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




revoke the power of attorney described in Section 5.6(df) by giving the Borrower
written notice thereof.
(fh)    Without limiting Section 6.1, at any time after a breach of any of
Sections 5.6(a) through (df) or after the occurrence of an Event of Default,
each Grantor hereby irrevocably appoints the Collateral Agent (and any of its
sub-agents) as its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, for the purpose of
(i) executing on behalf of such Grantor title or ownership applications for
filing with appropriate state agencies to enable Motor Vehicles constituting
Collateral now owned or hereafter acquired by such Grantor to be retitled and
the Collateral Agent listed as lienholder thereon, (ii) filing such applications
with such state agencies and (iii) executing such other documents and
instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, the purpose of creating in
favor of the Collateral Agent a first priority (subject to Permitted Liens that
by operation of law or contract have priority over the Liens securing the
Secured Obligations) perfected lien on the Motor Vehicles constituting
Collateral and exercising the rights and remedies of the Collateral Agent under
Section 7.1). Each Grantor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section is irrevocable and coupled
with an interest.
SECTION 5.7. As to Letter-of-Credit Rights.
(a)    Each Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Collateral Agent, intends to (and hereby does) collaterally assign
to the Collateral Agent its rights (including its contingent rights ) to the
Proceeds of all Letter-of-Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Such Grantor will promptly use its commercially
reasonable best efforts to cause the issuer of each Letter of Credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the Proceeds thereof in a consent agreement in form and substance satisfactory
to the Collateral Agent and deliver written evidence of such consent to the
Collateral Agent.
(b)    Upon the occurrence of an Event of Default, such Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and such Grantor hereby
authorizes the Collateral Agent to notify) the issuer and each nominated person
with respect to each of the Letters of Credit that the Proceeds thereof have
been assigned to the Collateral Agent hereunder and any payments due or to
become due in respect thereof are to be made directly to the Collateral Agent
and (ii) arrange for the Collateral Agent to become the transferee beneficiary
Letter of Credit.
SECTION 5.8. As to Commercial Tort Claims. If any Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$1,000,000, such Grantor shall within thirty (30) days of obtaining such
interest sign and deliver documentation acceptable to the Administrative Agent
granting a security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.
SECTION 5.9. [Reserved]
SECTION 5.10. Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably request, in order to



42    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral (except, with
respect to Intellectual Property Collateral, the parties acknowledge that the
obligation with respect to perfection shall apply only to the United States).
Without limiting the generality of the foregoing, such Grantor will
(a)    from time to time upon the reasonable request of the Collateral Agent,
(i) promptly deliver to the Collateral Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Collateral Agent, with respect to such Collateral as the Collateral Agent may
request and (ii) after the occurrence and during the continuance of any
Specified Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Collateral Agent if any Collateral
shall be evidenced by an Instrument, negotiable Document, Promissory Note or
tangible Chattel Paper, deliver and pledge to the Collateral Agent hereunder
such Instrument, negotiable Document, Promissory Note or tangible Chattel Paper
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Collateral Agent;
(b)    file (and hereby authorizes the Collateral Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as the Collateral Agent may reasonably request in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Collateral Agent hereby;
(c)    deliver to the Collateral Agent and at all times keep pledged to the
Collateral Agent pursuant hereto, on a first‑priority, perfected basis, at the
request of the Collateral Agent, all Investment Property constituting
Collateral, all dividends and Distributions (but, in the case of cash dividends
and Distributions, only in the case of the occurrence and continuance of an
Event of Default) with respect thereto, and all interest and principal with
respect to Promissory Notes (but, in the case of such interests and principal
paid in cash, only in the case of the occurrence and continuance of an Event of
Default), and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral to
the extent required hereunder;
(d)    [Reserved]
(e)    not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 5.4;
(f)    not create any tangible Chattel Paper with a value in excess of $500,000
without placing a legend on such tangible Chattel Paper reasonably acceptable to
the Collateral Agent indicating that the Collateral Agent has a security
interest in such Chattel Paper;
(g)    furnish to the Collateral Agent, from time to time at the Collateral
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may request, all in reasonable detail; and



43    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(h)    to the extent required under this Agreement, do all things reasonably
requested by the Collateral Agent in accordance with this Security Agreement in
order to enable the Collateral Agent to have and maintain control over the
Collateral consisting of Motor Vehicles, Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.
With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral in any jurisdiction and with any filing officers as
the Collateral Agent may deem necessary or advisable and to make all relevant
filings with the United States Patent and Trademark Office and the United States
Copyright Office in respect of the United States Owned Intellectual Property
Collateral. Each Grantor hereby authorizes the Collateral Agent to file
financing statements describing as the collateral covered thereby “all of the
debtor’s personal property or assets now existing or hereafter acquired” or
words to that effect, notwithstanding that such wording may be broader in scope
than the Collateral described in this Security Agreement.
SECTION 5.11. Deposit Accounts. (a) No Grantor shall establish or maintain, any
demand, time, savings, passbook or similar account, except for such accounts
maintained with a bank (as defined in Section 9-102 of the UCC) whose
jurisdiction (determined in accordance with Section 9-304 of the UCC) is within
a State of the United States. For each Deposit Account maintained by any Grantor
(other than (i) the LKE Accounts utilized in connection with the LKE Program,
(ii) any other Deposit Account used solely for payroll, payroll taxes, and other
employee wage and benefit payments, (iii) any Deposit Account that either (I) a
Control Agreement complying with the requirements set forth below in this
Section 5.11 is executed and delivered to the Collateral Agent on or before
thirty (30) days after the Closing Date (or such later dates from time to time
as the Collateral Agent may consent to in its discretion) or (II) is closed on
or before thirty (30) days after the Closing Date (or such later dates from time
to time as the Collateral Agent may consent to in its discretion) and (iv) any
other Deposit Accounts maintained by any Grantor so long as the principal
balance in (x) any single Deposit Account does not exceed $100,000 at any time
(or with respect to a Grantor’s Deposit Account in Canada, $1,000,000) and
(y) all such Deposit Accounts does not exceed $500,000 in the aggregate at any
time (or with respect to a Grantor’s Deposit Accounts in Canada, $1,000,000)),
the respective Grantor shall cause the bank with which the Deposit Account is
maintained to execute and deliver to the Collateral Agent, on or before the
Closing Date or, with respect to any Deposit Account established after the
Closing Date, at the time of the establishment of the respective Deposit
Account, a Control Agreement in form and substance reasonably satisfactory to
the Collateral Agent pursuant to which such bank agrees to comply with the
Collateral Agent’s instructions with respect to such Deposit Account without
further consent by such Grantor. Notwithstanding the foregoing, the Collateral
Agent agrees that it shall not give such instructions unless an Event of Default
has occurred and is continuing. If any bank with which such a Deposit Account is
maintained refuses to, or does not, enter into such a Control Agreement, then
the respective Grantor shall promptly (and in any event prior to thirty (30)
days after the Closing Date (or such later dates from time to time as the
Collateral Agent may consent to in its discretion or, with respect to any
Deposit Account established after the Closing Date, thirty (30) days after the
establishment of such account (or such later dates from time to time as the
Collateral Agent may consent to in its discretion) close the respective Deposit
Account and transfer all balances therein to the Collateral Account or another
Deposit Account meeting the requirements of this Section 5.11.
(b)    After the date of this Agreement, no Grantor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any such Deposit Account is established, the appropriate
Control Agreement shall be entered into in



44    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




accordance with the requirements of preceding clause (a) and the respective
Grantor shall furnish to the Collateral Agent a supplement to Item F of
Schedule II hereto containing the relevant information with respect to the
respective Deposit Account and the bank with which same is established.
SECTION 5.12. As to IEL Notes. The Grantors shall provide a written statement to
the Collateral Agent at the end of each Fiscal Quarter setting forth the
aggregate outstanding amount under the IEL Notes and at any time that the
aggregate outstanding amount under the IEL Notes exceeds $6,000,000, at the
request of the Collateral Agent, the Grantors shall deliver originals of such
IEL Notes to the Collateral Agent in an aggregate outstanding amount equal to at
least the amount of such excess.
SECTION 5.13. LKE Accounts. Each Grantor agrees that all LKE Accounts will be
utilized solely in connection with the LKE Program.
ARTICLE VI
THE COLLATERAL AGENT
SECTION 6.1. Collateral Agent Appointed Attorney‑in‑Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney‑in‑fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(b)    to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;
(c)    to file any claims or take any action or institute any proceedings which
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral; and
(d)    to perform the affirmative obligations of such Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest
until the Termination Date.
SECTION 6.2. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, after requesting in
writing that the Grantor perform such agreement, and subject to any applicable
cure period, itself perform, or cause performance of, such agreement, and the
reasonable out-of-pocket expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor pursuant to Section 10.04 of the
Credit Agreement.
SECTION 6.3. Collateral Agent Has No Duty. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not



45    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Collateral Agent shall have no duty as to any Collateral or
responsibility for
(a)    ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters, or
(b)    taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
SECTION 6.4. Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as the applicable Grantor reasonably requests
in writing at times other than upon the occurrence and during the continuance of
any Specified Default, but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care so long as the Collateral Agent treats such Collateral in a
manner substantially similar to that which it accords its own property.
ARTICLE VII
REMEDIES
SECTION 7.1. Certain Remedies. If any Specified Default shall have occurred and
be continuing:
(a)    The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
(i)    take possession of any Collateral not already in its possession without
demand and without legal process;
(ii)    require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral Agent that
is reasonably convenient to both parties;
(iii)    enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and
(iv)    without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale shall be required by



46    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




law, at least ten (10) days’ prior notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
(b)    All cash Proceeds received by the Collateral Agent in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Agent against, all or any part of
the Secured Obligations as set forth in Section 8.03 of the Credit Agreement.
(c)    The Collateral Agent may:
(i)    transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Collateral
is subject to the Lien hereunder;
(ii)    notify the parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amount due or to become due thereunder;
(iii)    withdraw, or cause or direct the withdrawal, of all funds with respect
to the Collateral Account;
(iv)    enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(v)    endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral;
(vi)    take control of any Proceeds of the Collateral; and
(vii)    execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
(d)    Without limiting the foregoing, in respect of the Intellectual Property
Collateral:
(i)    upon the request of the Collateral Agent, each Grantor shall execute and
deliver to the Collateral Agent an assignment or assignments of its Intellectual
Property Collateral, subject (in the case of any Trademark Licenses, Copyright
Licenses, Patent Licenses, and Trade Secret Licenses) to any valid and
enforceable requirements to obtain consents from any third parties, and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof;



47    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




(ii)    each Grantor agrees that the Collateral Agent may file applications and
maintain registrations for the protection of such Grantor’s Owned Intellectual
Property Collateral and/or bring suit in the name of such Grantor, the
Collateral Agent or any Secured Party to enforce such Grantor’s rights in the
Intellectual Property Collateral and any licenses thereunder and, upon the
request of the Collateral Agent, each Grantor shall use commercially reasonable
efforts to assist with such filing or enforcement (including the execution of
relevant documents); and
(iii)    in the event that the Collateral Agent elects not to make any filing or
bring any suit as set forth in clause (ii), each Grantor shall, upon the request
of the Collateral Agent, use all commercially reasonable efforts, whether
through making appropriate filings or bringing suit or otherwise, to protect,
enforce and prevent the infringement, misappropriation, dilution, unauthorized
use or other violation of its Intellectual Property Collateral.
Notwithstanding the foregoing provisions of this Section 7.1, for the purposes
of this Section 7.1, “Collateral” and “Intellectual Property Collateral” shall
include any “intent to use” trademark application only to the extent (i) that
the business of such Grantor, or portion thereof, to which that mark pertains is
also included in the Collateral and (ii) that such business is ongoing and
existing and (iii) that the grant or exercise of the rights in Section 7.1 does
not impair the validity of such trademark application or cause its abandonment
or cancellation.
SECTION 7.2. [Reserved]
SECTION 7.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
SECTION 7.4. Protection of Collateral. The Collateral Agent may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform and which Grantor is required to so
perform hereunder (except, with respect to Intellectual Property Collateral,
only as such failure to perform could reasonably be expected, in Collateral
Agent’s discretion, to have a Material Adverse Effect) (it being understood that
no such request need be given after the occurrence and during the continuance of
an Event of Default) and the Collateral Agent may from time to time take any
other action which the Collateral Agent deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein subject to the other terms of this Security Agreement and the Credit
Agreement.



48    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




SECTION 7.5. Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the direction of Collateral Agent by the
Administrative Agent or the Required Lenders, the Collateral Agent may apply all
or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in accordance with the order of priority as set forth
in Section 8.03 of the Credit Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
SECTION 8.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
SECTION 8.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders.
SECTION 8.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to
Section 10.01 of the Credit Agreement) and the Grantors and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
SECTION 8.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement (provided that, any such notice or other
communication to or upon any Guarantor shall be addressed to such Guarantor at
its notice address set forth on Schedule II) or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Any notice or other communication, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.
SECTION 8.5. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay or reimburse each Lender and the Collateral Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of one local counsel to each Lender retained
by the Collateral Agent in each relevant jurisdiction and of one primary counsel
to the Collateral Agent.
(b) Each Guarantor agrees to pay, and to save the Collateral Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with



49    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.
(c) Each Guarantor agrees to pay, and to save the Collateral Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.04 of the Credit Agreement.
(d) The agreements in this Section 8.5 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
SECTION 8.6. Release of Liens and Guarantors. (a) Upon (i) the Disposition of
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Collateral (in the case of clause (i)) or (B)
all Collateral (in the case of clause (ii)), and in the case of clause (ii),
each Guarantor shall be released from its obligations with respect to the
guarantee contained in Section 2. Upon any such Disposition or termination, the
Collateral Agent will, at the Grantors’ sole expense, deliver to the Grantors,
without any representations, warranties or recourse of any kind whatsoever, all
Collateral held by the Collateral Agent hereunder, and execute and deliver to
the Grantors or Guarantors, as applicable, such documents as the Grantors or
Guarantors, as applicable, shall reasonably request to evidence such
termination.
(b) At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Securities of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Collateral Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
(c) To the extent that a Grantor grants a security interest in the Capital
Securities of a Receivables Subsidiary, and thereafter such security interest is
no longer permitted by the applicable Qualified Receivables Transaction, such
Capital Securities shall no longer constitute Collateral and the Collateral
Agent will, at the Grantors’ sole expense, deliver to the Grantors the
certificates (if any) with respect to such Capital Securities held by the
Collateral Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination;
provided that the Borrower shall have delivered a written request for release
identifying the Capital Securities to be released, together with a certification
that such pledge of Capital Securities is no longer permitted by the terms of
the applicable Qualified Receivables Transaction.
SECTION 8.7. Additional Guarantors and Grantors. Upon the execution and delivery
by any other Person of a supplement in the form of Annex I hereto, such Person
shall become a “Guarantor” and “Grantor” hereunder with the same force and
effect as if it were originally a party to this Security Agreement and named as
a “Guarantor” and “Grantor” hereunder. The execution and delivery of such
supplement shall not require the consent of any other Guarantor or Grantor
hereunder, and the rights and



50    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




obligations of each Guarantor or Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor or Grantor as a
party to this Security Agreement.
SECTION 8.8. No Waiver; Remedies. In addition to, and not in limitation of
Section 3.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
SECTION 8.9. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
SECTION 8.10. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 8.11. Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Security Agreement and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
SECTION 8.12. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.





51    
509265-1512-14307-Active.15876723.115876723.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.


SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION COMPANY
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION SERVICES, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT INTERMODAL, LLC
COMMON MARKET EQUIPMENT CO., LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
ESTRELLA DISTRIBUTING, LLC
CENTRAL REFRIGERATED SERVICE, LLC
CENTRAL LEASING, LLC
CENTRAL REFRIGERATED TRANSPORTATION, LLC


By:
    
Name:
Title:

SWIFT SERVICES HOLDINGS, INC.
By:
    
Name:
Title:

INTERSTATE EQUIPMENT LEASING, LLC
By:
    
Name:
Title:





MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
By:
    
Name:
Title:


52
        
509265-1512-13470-Active.12198256.5
935954.02-New York Server 1A        MSW - Draft December 3, 2010 - 1:04 AM
509265-1512-14307-Active.15876723.1        08/01/2014 4:19 AM/PM15876723.10

--------------------------------------------------------------------------------




SCHEDULE I
to Security Agreement


Item A.    
Name of Grantor:
 
 
 
Swift Transportation Services, LLC (formerly Swift Transportation Corporation)
 
 
 
 
 
 
Common Stock
Issuer (corporate)
Cert. #
# of Shares
Authorized
Shares
Outstanding
Shares
% of Shares Pledged
Swift Logistics Mexico, S.A. de C.V. (formerly M.S. Carriers Logistics Mexico,
S.A. de C.V.)
 
 
 
 
65%
Fixed
3
3,299
5,000
5,000
 
Variable
4
346,500
525,000
525,000
 
Swift International S.A. de C.V.
1
33
50
50
65%
Trans-Mex, Inc., S.A. de C.V.
 
 
 
 
65%
Fixed
6
2,057
3,116
3,116
 
Variable
6
1,978
2,998
2,998
 



Name of Grantor:
 
 
 
Swift Transportation Co., LLC
 
 
 
 
 
 
Common Stock
Issuer (corporate)
Cert. #
# of Shares
Authorized
Shares
Outstanding
Shares
% of Shares Pledged
Swift Services Holdings, Inc.
1
100
100
100
100%



Name of Grantor:
 
Swift Transportation Co., LLC
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
Central Refrigerated Transportation, LLC
100%
N




53
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Name of Grantor:
 
Swift Transportation Co., LLC
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
Swift Transportation Co. of Arizona, LLC
100%
N



Name of Grantor:
 
Swift Transportation Company
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
Interstate Equipment Leasing, LLC
100%
N
Swift Transportation Co., LLC
100%
N



Name of Grantor:
 
Swift Transportation Co. of Arizona, LLC
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
M.S. Carriers, LLC
100%
N
Swift Intermodal, LLC
100%
N
Common Market Equipment Co., LLC
100%
N
Swift Leasing Co., LLC
100%
N
Estrella Distributing, LLC
100%
N
Swift Transportation Co. of Virginia, LLC
100%
N
Swift Logistics, LLC
100%
N



Name of Grantor:
 
Swift Leasing Co., LLC
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
Sparks Finance LLC
100%
N



Name of Grantor:
 
Swift Services Holdings, Inc.
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
Swift Transportation Services, LLC
100%
N




54
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Name of Grantor:
 
Central Refrigerated Transportation, LLC
Limited Liability Company Interests
Issuer (limited liability company)
% of Limited Liability
Company Interests Pledged
Certificated
(Y/N)
Central Refrigerated Service, LLC
100%
N
Central Leasing, LLC
100%
N









Item B.    
Documents, Instruments, Promissory Notes or tangible Chattel Paper delivered at
Closing
Name of Grantor: Swift Transportation Co. of Arizona, LLC
1.
Revolving Loan Promissory Note issued by Transmex Inc., S.A. de C.V., dated
December 18, 2009, in favor of Swift Transportation Co. of Arizona, LLC
(formerly Swift Transportation Co., Inc., an Arizona corporation) in the
principal amount of $10,000,000.

2.
Third Amended and Restated Unsecured Promissory Note issued by dHybrid, Inc.. a
Nevada corporation. dated January 25, 2012, in favor of Swift Transportation Co.
of Arizona, LLC in the principal amount of $322,000.

3.
Secured Promissory Note issued by Swift Power Services, LLC (fka GTI Holdings,
LLC), a Nevada limited liability company, dated February 14, 2012, in favor of
Swift Transportation Co. of Arizona, LLC in the principal amount of $7,500,000.

4.
Secured Promissory Note issued by Star Transport, Inc., an Illinois corporation,
and Star Leasing Services, LLC, a Indiana limited liability company, dated
September 19, 2013, in favor of Swift Transportation Co. of Arizona, LLC in the
principal amount of $2,282,000.

Revolving Loan Promissory Note issued by Swift Logistics, S.A. de C.V., a
Mexican corporation, dated December 17, 2013, in favor of Swift Transportation
Co. of Arizona, LLC in the principal amount of $750,000.

55
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




SCHEDULE II
to Security Agreement
Item A.    Location of each Grantor.
Name of Grantor:
Location for purposes of UCC:
Swift Transportation Company
Delaware
Swift Transportation Co., LLC
Delaware
Interstate Equipment Leasing, LLC
Delaware
Swift Transportation Co. of Arizona, LLC
Delaware
Swift Leasing Co., LLC
Delaware
Swift Transportation Services, LLC
Delaware
Swift Transportation Co. of Virginia, LLC
Delaware
Swift Intermodal, LLC
Delaware
Common Market Equipment Co., LLC
Delaware
M.S. Carriers, LLC
Delaware
Sparks Finance LLC
Delaware
Estrella Distributing, LLC
Delaware
Swift Services Holdings, Inc.
Delaware
Swift Logistics, LLC
Delaware
Central Refrigerated Service, LLC
Delaware
Central Leasing, LLC
Delaware
Central Refrigerated Transportation, LLC
Delaware

Item B.    Trade names.
None.
Item C.    Merger or other corporate reorganization.

56
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Name of Grantor:
Merger or other corporate reorganization:
Swift Transportation Company
Formerly Swift Holdings Corp., a Delaware Corporation. Swift Corporation, a
Nevada corporation, is merged with and into Swift Transportation Company on the
date hereof.
Swift Transportation Services, LLC
Formerly Swift Transportation Corporation, a Nevada corporation. Converted to a
Delaware limited liability company on April 16, 2010.
Swift Transportation Co. of Virginia, LLC
Formerly Swift Transportation Co. of Virginia, Inc., a Virginia corporation.
Converted to a Delaware corporation on April 15, 2010 and converted to a
Delaware limited liability company on April 16, 2010.
Swift Transportation Co. of Arizona, LLC
Formerly Swift Transportation Co., Inc., an Arizona Corporation. Converted to a
Delaware limited liability company on April 16, 2010.
Swift Leasing Co., LLC
Formerly Swift Leasing Co., Inc., an Arizona Corporation. Converted to a
Delaware limited liability company on April 16, 2010.
Swift Intermodal, LLC
Formerly Swift Intermodal Ltd., a Nevada limited company. Converted to a
Delaware limited liability company on April 16, 2010.
M.S. Carriers, LLC
Formerly M.S. Carriers, Inc., a Tennessee corporation. Converted to a Tennessee
limited liability company on April 16, 2010 and converted to a Delaware limited
liability company on April 16, 2010.
Interstate Equipment Leasing, LLC
Formerly Interstate Equipment Leasing, Inc., an Arizona corporation. Converted
to a Delaware limited liability company on April 16, 2010.
Estrella Distributing, LLC
Formerly Estrella Distributing Corporation, an Arizona corporation. Converted to
a Delaware limited liability company on April 16, 2010.
Common Market Equipment, Co., LLC
Formerly Common Market Equipment Co., Inc., an Arizona corporation. Converted to
a Delaware limited liability company on April 16, 2010.
Central Refrigerated Transportation, LLC
Formerly Central Refrigerated Transportation, Inc., a Nevada corporation.
Converted to a Delaware limited liability company on January 31, 2014.
Central Refrigerated Service, LLC
Formerly Central Refrigerated Service, Inc., a Nebraska corporation. Converted
to a Delaware limited liability company on January 31, 2014.
Central Leasing, LLC
Formerly Central Leasing, Inc., a Nevada corporation. Converted to a Delaware
limited liability company on January 31, 2014.



Item D.    Taxpayer ID numbers.

57
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Name of Grantor:
Taxpayer ID numbers:
Swift Transportation Company
20-5589597
Swift Transportation Co., LLC
86-0666860
Interstate Equipment Leasing, LLC
86-0634688
Swift Transportation Co. of Arizona, LLC
86-0265030
Swift Leasing Co., LLC
86-0522709
Swift Transportation Services, LLC
86-0916897
Swift Transportation Co. of Virginia, LLC
N/A (inactive entity)
Swift Intermodal, LLC
68-0611490
Common Market Equipment Co., LLC
86-0386977
M.S. Carriers, LLC
62-1014070
Sparks Finance LLC
88-0280027
Estrella Distributing, LLC
45-0569968
Swift Services Holdings, Inc.
90-0635539
Swift Logistics, LLC
61-1701020
Central Refrigerated Transportation, LLC
20-0455967
Central Refrigerated Service, LLC
75-3033201
Central Leasing, LLC
20-0455921



Government Contracts.None.

58
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Item E.    Deposit Accounts and Securities Accounts.
*Designates a LKE Account.


Name of Grantor
Bank
Description of Deposit Accounts and Securities Accounts:
Account Number
Control Account
Swift Transportation Co of Arizona, LLC
PNC BANK
CONCENTRATION
[*]
Yes
Swift Transportation Co of Arizona, LLC
PNC BANK
ELECTRONIC DISBURSEMENT
[*]
Yes
Swift Leasing Co., LLC
PNC BANK
DEPOSITORY – LEASING
[*]
Yes
Swift Transportation Co of Arizona, LLC
PNC BANK
CAPS
[*]
Yes
Swift Transportation Services, LLC
PNC BANK
CORP
[*]
Yes
Interstate Equipment Leasing, LLC (f/k/a Interstate Equipment Leasing, Inc.)
PNC BANK
IEL
[*]
Yes
Swift Leasing Co., LLC
PNC BANK
LEASING
[*]
Yes
Swift Transportation Co of Arizona, LLC
PNC BANK
LOGISTICS
[*]
Yes
Swift Transportation Co of Arizona, LLC
PNC BANK
TRANS AP
[*]
Yes
Swift Transportation Co of Arizona, LLC
PNC BANK
FUELS
[*]
Yes
Swift Transportation Co., LLC
US BANK
CONCENTRATION
[*]
Yes
Swift Transportation Services, LLC
US BANK
DEPOSITORY
[*]
No – Less than $100k
Swift Transportation Co., LLC
US BANK
ELECTRONIC DISBURSEMENT
[*]
Yes
 
 
 
 
 


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request    59    1874982.01-NYCSR07A MSW - Draft May 31, 2014 - 3:58 PM

--------------------------------------------------------------------------------




Name of Grantor
Bank
Description of Deposit Accounts and Securities Accounts:
Account Number
Control Account
Swift Transportation Co., LLC
US BANK
INVESTMENT
[*]
Yes
Swift Transportation Services, LLC
WELLS FARGO
CONCENTRATION
[*]
Yes
Common Market Equipment Co., LLC (f/k/a Common Market Equipment Co, Inc.)
WELLS FARGO
COMMON MARKET EQUIPMENT
[*]
Yes
Swift Transportation Co of Arizona, LLC
WELLS FARGO
OWNER OPERATOR
[*]
Yes
Swift Transportation Co of Arizona, LLC
WELLS FARGO
PAYROLL
[*]
No – Payroll Acct
Swift Transportation Services, LLC
WELLS FARGO
INVESTMENT
[*]
Yes
Swift Transportation Co of Arizona, LLC
WELLS FARGO
LEWISTON ACADEMY
[*]
No – Less than $100k
Swift Transportation Co of Arizona, LLC
WELLS FARGO
SAN ANTONIO ACADEMY
[*]
No – Less than $100k
Swift Logistics LLC
PNC Bank
Depository
[*]
Yes
Swift Logistics LLC
PNC Bank
Concentration
[*]
Yes
Swift Logistics LLC
PNC Bank
Disbursement
[*]
Yes
Swift Leasing Co., LLC
Citibank
LKE- Tractors
[*]*
Not a Control Account Like Kind Exchange
Swift Leasing Co., LLC
Citibank
LKE- Trailers
[*]*
Not a Control Account Like Kind Exchange
Swift Leasing Co., LLC
Citibank
LKE
[*]*
Not a Control Account Like Kind Exchange
Swift Leasing Co., LLC
Citibank
LKE-Trailers
[*]*
Not a Control Account Like Kind Exchange
Swift Leasing Co., LLC
Citibank
LKE-Tractors
[*]*
Not a Control Account Like Kind Exchange


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
60
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Name of Grantor
Bank
Description of Deposit Accounts and Securities Accounts:
Account Number
Control Account
Swift Leasing Co., LLC
Citibank
LKE-Trailers
[*]*
Not a Control Account Like Kind Exchange
Swift Leasing Co., LLC
Citibank
LKE-Trailers
[*]*
Not a Control Account Like Kind Exchange
Swift Leasing Co., LLC
Citibank
LKE-Tractors
[*]*
Not a Control Account Like Kind Exchange
Central Refrigerated Transportation, Inc.
Zions First National Bank
Depository Accounts
[*]
Yes
Central Refrigerated Transportation, Inc.
Zions First National Bank
Depository Accounts
[*]
No – Less than $100k
Central Refrigerated Transportation, Inc.
Zions First National Bank
Depository Accounts
[*]
Yes
Central Leasing, Inc.
Zions First National Bank
Depository Account
[*]
Yes
Central Refrigerated Service, Inc.
Vectra Bank
Controlled Disbursement Account
[*]
No – Less than $100k
Central Leasing, Inc.
Vectra Bank
Controlled Disbursement Account
[*]
No – Less than $100k








* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
61
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Item F.    Letter of Credit Rights.
None.
Item G.    Commercial Tort Claims.
None.
Item H.    Organizational Identification Numbers
Name of Grantor:
Organizational Identification Number:
Swift Transportation Company
4824587
Swift Transportation Co., LLC
4739850
Interstate Equipment Leasing, LLC
4811229
Swift Transportation Co. of Arizona, LLC
4811670
Swift Leasing Co., LLC
4811242
Swift Transportation Services, LLC
4811790
Swift Transportation Co. of Virginia, LLC
4811238
Swift Intermodal, LLC
4811798
Common Market Equipment Co., LLC
4811235
M.S. Carriers, LLC
4811787
Sparks Finance LLC
4413690
Estrella Distributing, LLC
4811253
Swift Services Holdings, Inc.
4899625
Swift Logistics, LLC
5267538
Central Refrigerated Transportation, LLC
5474084
Central Refrigerated Service, LLC
5474078
Central Leasing, LLC
5474081






62
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




SCHEDULE III
to Security Agreement
Item A.    Patents
Issued Patents
Country
Patent No.
Issue Date
Record Owner
Title
USA
7,336,159
11/279441
2/26/2008
4/12/2006
Swift Transportation Co., LLC
System, Method and Device for Retrofitting Tractor-Trailer Communications System
Mexico
281510
11/29/2010
Swift Transportation Co., Inc.
System, Method and Device for Retrofitting Tractor-Trailer Communications System
Canada
2584436
4/05/2007
Swift Transportation Co., Inc.
System, Method and Device for Retrofitting Tractor-Trailer Communications System

Pending Patent Applications


None.

63
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




SCHEDULE IV
to Security Agreement
Item A.    Trademarks
Trademarks and Pending Trademark Applications
Mark
Country
Goods/Services
Serial No./ Reg. No.


Filing/Reg. Date
Comments/Status
SWIFT®
U.S.
Freight transportation and forwarding services in Class 39
78/684,537
3,311,758
08/03/05
10/16/07
Registered; §§ 8 & 15 affidavits accepted; renewal due 10/15/17
SWIFT
U.S.
Freight logistics management; Logistics management in the field of freight and
transportation; Transportation logistics services, namely, arranging the
transportation of goods for others; Transportation logistics services, namely,
planning and scheduling shipments for users of transportation services
in Class 35
86/195,280
2/17/14
Application published on 5/27/14
SWIFT
U.S.
Providing freight transportation brokerage services for others; freight
transportation services by environmentally friendly trucks in IC 39
86/195,314
2/17/14
Application published on 5/6/14
SWIFT®
Canada
Freight transportation and forwarding services; freight logistics and freight
brokerage
TMA787,046
1/12/11
Registered; renewal due 1/12/26; request to expand the services filed; awaiting
registration


64
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Mark
Country
Goods/Services
Serial No./ Reg. No.


Filing/Reg. Date
Comments/Status
SWIFT®
Mexico
Freight transportation and forwarding services in Class 39
1217639
5/19/11
Registered; renewal due 1/5/16
SWIFT
Mexico
Business advisory services in the field of freight logistics and transportation
logistics; Business management consultation in the field freight logistics and
transportation logistics; Freight logistics management; Logistics management in
the field of freight and transportation; Transportation logistics services,
namely, arranging the transportation of goods for others; Transportation
logistics services, namely, planning and scheduling shipments for users of
transportation services
in Class 35
1458639
2/18/14
Pending; awaiting first action
SWIFT
Mexico
Providing freight transportation brokerage services for others; freight
transportation services by environmentally friendly trucks in IC 39
1458638
2/18/14
Pending; awaiting first action
[exhibit99image2a01.gif]®
U.S.
Freight transportation and forwarding services in Class 39
78/684,847
3,120,304
08/03/05
07/25/06
Registered; §§ 8 & 15 affidavits accepted; renewal due 7/25/16


65
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Mark
Country
Goods/Services
Serial No./ Reg. No.


Filing/Reg. Date
Comments/Status
[exhibit99image2a01.gif]
U.S.
Business advisory services in the field of freight logistics and transportation
logistics; Business management consultation in the field freight logistics and
transportation logistics; Freight logistics management; Logistics management in
the field of freight and transportation; Transportation logistics services,
namely, arranging the transportation of goods for others; Transportation
logistics services, namely, planning and scheduling shipments for users of
transportation services
in Class 35
86/195,364
2/17/14
Response to office action accepted; awaiting Notice of Publication
[exhibit99image2a01.gif]
U.S.
Providing freight transportation brokerage services for others; freight
transportation services by environmentally friendly trucks in IC 39
86/195,474
2/17/14
Application published on 5/27/14
[exhibit99image2a01.gif]®
Canada
Freight transportation and forwarding services; freight logistics; freight
brokerage; freight transportation services by environmentally friendly trucks
1,284,592
TMA681,802
12/28/05
02/16/07
Registered; renewal due 2/16/22; request to expand the services filed; awaiting
Registration Certificate
[exhibit99image2a01.gif]
Mexico
Freight transportation and forwarding services in Class 39
758998
01/05/06
Abandoned
[exhibit99image3.jpg]®
Mexico
Freight transportation and forwarding services in Class 39
1228310
7/20/11
Registered; renewal due 4/27/17


66
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Mark
Country
Goods/Services
Serial No./ Reg. No.


Filing/Reg. Date
Comments/Status
THE CLEAN FLEET®
U.S.
Freight transportation services by environmentally friendly trucks in Class 39
77/570,783
3,611,862
9/16/08
Registered; §§ 8 & 15 affidavits due 4/27/15
SWIFT SOLUTIONS®
U.S.
Providing freight transportation brokerage services for others; providing
freight transportation services by truck, railroad and ship for others in Class
39
3,733,696
1/5/10
Registered; §§ 8 & 15 affidavits due 1/4/16
SWIFT POWER SERVICES
U.S.
transportation services, namely, transporting of water for oil and gas field
fracking in IC 39
4,346,001
6/4/13
Registered; §§ 8 & 15 affidavits due 6/3/19
DELIVERING A BETTER LIFE
U.S.
Freight transportation by truck and train and forwarding services; providing
freight transportation brokerage services for others; providing freight
transportation services by truck and train for others; freight transportation
services by environmentally friendly trucks
86/139,334
12/10/13
Pending; application published on 5/20/14
DELIVERING A BETTER LIFE
CA
Freight transportation and forwarding services; providing freight transportation
brokerage services for others; providing freight transportation services by
truck, railroad and ship for others; freight transportation services by
environmentally friendly trucks, logistics service
1,664,048
2/14/14
Pending; awaiting first action


67
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Mark
Country
Goods/Services
Serial No./ Reg. No.


Filing/Reg. Date
Comments/Status
DELIVERING A BETTER LIFE
MX
Freight transportation and freight forwarding services; providing freight
transportation brokerage services for others; providing freight transportation
forwarding services by truck, railroad and ship for others; freight
transportation services by environmentally friendly trucks, logistics services
in IC 39
1457525
2/14/14
Filed; awaiting first action
THE THINGS WE MOVE, MOVE US
U.S.
Freight transportation by truck and train and freight forwarding services;
providing freight transportation brokerage services for others; providing
freight transportation services by truck and train for others; freight
transportation services by environmentally friendly trucks
86/139,345
12/10/13
Pending; application published on 5/20/14
THE THINGS WE MOVE, MOVE US
CA
Freight transportation and forwarding services; providing freight transportation
brokerage services for others; providing freight transportation services by
truck, railroad and ship for others; freight transportation services by
environmentally friendly trucks, logistics service
1,664,047
2/14/14
Pending; awaiting first action


68
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




Mark
Country
Goods/Services
Serial No./ Reg. No.


Filing/Reg. Date
Comments/Status
THE THINGS WE MOVE, MOVE US
MX
Freight transportation and forwarding services; providing freight transportation
brokerage services for others; providing freight transportation forwarding
services by truck, railroad and ship for others; freight transportation services
by environmentally friendly trucks, logistics services in IC 39
1457524
2/14/14
Filed; awaiting first action






69
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




SCHEDULE V
to Security Agreement
Registered Copyrights/Mask Works
Country
Title
Registration Number
Registration Date
USA
Fatigue and sleepiness among drivers: a multifaceted approach to researching the
prevalence of driver fatigue as a causal factor in accident frequency and
severity
TXu000705908
3/25/1996
USA
3 and ½ weeks
TXu000731422
4/16/1996
USA
Swift Transportation Website (www.swifttrans.com)
TX0007454064
11/18/2011





Copyright/Mask Work Pending Registration Applications
None.



70
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




SCHEDULE VI
to Security Agreement
Exceptions
4.6(b)(ii) – The following copyright was incorrectly registered in the United
States Copyright Office. The copyright claimant was listed as Sarah S. Ellis;
however, the authorship on application field provides: "M.S. Carriers, employer
for hire of Sarah S. Ellis." An assignment from M.S. Carriers, LLC, as successor
by conversion to M.S. Carriers, Inc., to Swift Transportation Co. of Arizona,
LLC has been filed for recordation with the United States Copyright Office.
USA
3 and ½ weeks
TXu000731422
4/16/1996






71
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------




SCHEDULE VII
to Security Agreement
Motor Vehicle Title Offices




Name of Grantor:
Location of Motor Vehicle Title Office:
Designated Employees With Access to Title:
M.S. Carriers, LLC
Interstate Equipment Leasing, LLC
Swift Leasing Co., LLC
Sparks Finance LLC
Central Leasing, LLC
2200 S. 75th Avenue, 1st Floor
Phoenix, Arizona 85043
Lisa Bieferman
Gary Hatterman
Kim Graybeal
Pamela Lynn














72
1874982.16A-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 1.01


Existing Letters of Credit


Issuer
Issue Date/ Letter of Credit No.
Beneficiary
Current Amount
Expiration Date
Bank of America
[*]
[*]
$53,668,469.00
01/01/15
Bank of America
[*]
[*]
$10,000,000.00
07/14/14
Bank of America
[*]
[*]
$8,200,000.00
07/06/14
Bank of America
[*]
[*]
$9,575,815.00
9/28/2014
Bank of America
[*]
[*]
$18,648,129.00
9/28/2014
Bank of America
[*]
[*]
$4,250,000.00
10/02/14
Bank of America
[*]
[*]
$976,789.00
08/08/14
Bank of America
[*]
[*]
$50,000.00
08/01/14
Bank of America
[*]
[*]
$1,085,859.00
08/07/14
Bank of America
[*]
[*]
$2,000,000.00
08/07/14
Bank of America
[*]
[*]
$52,000.00
11/14/14




* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 2.01


Commitments


Name
Revolving Credit Commitment
Tranche A Term Loan Commitment
Tranche B Term Loan Commitment
Bank of America, N.A.


$50,600,000.00




$64,400,000.00




$400,000,000.00


Wells Fargo Bank, National Association


$50,600,000.00




$64,400,000.00


 
Morgan Stanley Bank, N.A.


$25,000,000.00


 
 
Morgan Stanley Senior Funding, Inc.
 $14,600,000.00


 $50,400,000.00


 
Citibank, N.A.


$33,000,000.00




$42,000,000.00


 
Deutsche Bank AG New York Branch


$65,000,000.00




$10,000,000.00


 
PNC Bank National Association


$33,000,000.00




$42,000,000.00


 
Royal Bank of Canada


$33,000,000.00




$42,000,000.00


 
Branch Banking and Trust Company


$22,000,000.00




$28,000,000.00


 
BMO Harris Bank N.A.


$22,000,000.00




$28,000,000.00


 
Zions First National Bank


$17,600,000.00




$22,400,000.00


 
Compass Bank


$17,600,000.00




$22,400,000.00


 
SunTrust Bank


$17,600,000.00




$22,400,000.00


 
Bank of the West


$15,400,000.00




$19,600,000.00


 
U.S. Bank National Association


$9,900,000.00




$12,600,000.00


 
MidFirst Bank


$9,900,000.00




$12,600,000.00


 
Citizens Bank, N.A.


$8,800,000.00




$11,200,000.00


 
BOKF, NA dba Bank of Arizona


$4,400,000.00




$5,600,000.00


 
Total


$450,000,000.00




$500,000,000.00




$400,000,000.00








1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.07


Litigation




The following is a list of all legal actions claims pending or threatened which
could reasonably be expected to have a Material Adverse Effect:


[*]







* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.


1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.08


Existing Subsidiaries




Loan Party
Subsidiary
Ownership Interest
Swift Transportation Company
Swift Transportation Co., LLC


Interstate Equipment Leasing, LLC
100%


100%
Swift Transportation Co., LLC
Swift Transportation Co. of Arizona, LLC


Swift Services Holdings, Inc.


Central Refrigerated Transportation, LLC
100%




100%


100%
Interstate Equipment Leasing, LLC
N/A
N/A
Swift Transportation Co. of Arizona, LLC
M.S. Carriers, LLC


Swift Intermodal, LLC


Estrella Distributing, LLC


Swift Transportation Co. of Virginia, LLC


Common Market Equipment Co., LLC


Swift Leasing Co., LLC


Swift Logistics, LLC


Mohave Transportation Insurance Company


Swift Academy LLC


Red Rock Risk Retention Group, Inc.
100%


100%


100%


100%




100%




100%


100%




100%


100%


80%
Swift Leasing Co., LLC
Sparks Finance LLC
100%




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Swift Transportation Services, LLC
Swift Logistics Mexico, S.A. de C.V.


Swift International S.A. de C.V.


Trans-Mex Inc., S.A. de C.V.


Swift Receivables Company II, LLC


TMX Administracion S.A. de C.V.
100%




100%




100%


100%




100% owned by Swift International S.A. de C.V.


Swift Transportation Co. of Virginia, LLC
N/A
N/A
Swift Intermodal, LLC
N/A
N/A
Common Market Equipment Co., LLC
N/A
N/A
M.S. Carriers, LLC
Red Rock Risk Retention Group, Inc.
19%
Sparks Finance LLC
N/A
N/A
Estrella Distributing, LLC
N/A
N/A
Swift Services Holdings, Inc.
Swift Transportation Services, LLC 
100%
Swift Logistics, LLC
N/A
100%
Central Refrigerated Service, LLC
Red Rock Risk Retention Group, Inc.
1%
Central Leasing, LLC
N/A
N/A
Central Refrigerated Transportation, LLC
Central Refrigerated Service, LLC


Central Leasing, LLC
100%




100%








1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.09




Real Property  






Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift Yard
Lease
Adelanto, CA
17401 Adelanto Road
Adelanto, CA 92301
 
 
Swift Yard
Lease
Albany, GA
1534 Mock Road
Albany, Georgia 31703
 
 
Swift Yard
Lease
Alexandria, LA
7661 Hwy 71
Alexandria, LA 70086
 
 
Swift
Own
Albuquerque, NM
301 Airport Dr. NW
Albuquerque, NM 87121
3
X
Swift Yard


    
Lease




Antioch, TN




4141 Murfreesboro Road


Antioch, TN
 
 
Swift Yard
Lease
Atlanta, GA
2090 Jonesboro Rd
Atlanta, GA 30315
 
 
Swift
Own
Avenel, NJ
(Yard & Shop)
943 Omar Avenue
Avenel, NJ 07001
2
X
Swift Yard
Lease
Billings, MT
1818 Minnesota Ave
Billings, MT 59101
 
 
Swift Yard
Lease
Boise, ID
2779 South Liberty
Boise, ID 83719
 
 
Swift
Own Shop Bldgs only
Buckeye, AZ
(Lewis Prison)
26700 S. Highway 85
Buckeye, AZ 85326
 
 
Swift Yard
Lease
Calexico, CA
301-B Robinson Ave
Calexico, CA 92231
 
 
Swift Yard
Lease
Calgary Alberta Canada
4700 102 Ave SE
Calgary Alberta Canada, 12C2X8
 
 
Swift Yard
Lease
Edmonton, AB Canada
14815 128th Ave
Edmonton, AB Canada T5M2V3
 
 
Swift Yard
Lease
Cedar Hill, TX
1675 American Way
Cedar Hill, TX 75104
 
 
Swift Yard




Lease




Cheektowaga, NY




1989 Harlem Rd




Cheektowaga, NY 14212


 
 
Swift Yard
Lease
Cicero, IL
14th St & Cicero Ave
Cicero, IL 60674
 
 
Swift
Lease
Chicago Ridge, IL
6205 W. 10 Street
Chicago Ridge, IL 60415
 
 
Swift Yard
Lease
Colorado City, TX
2001 S. Hwy 208
Colorado City, TX 79512
 
 




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift
Own




Columbus, OH




4141 Parkwest Dr.
 


Columbus, OH 43228






4




X


Swift Yard
Lease
Conley, GA
1500 Cedar Grove
Conley, GA
 
 
Swift
Academy
Own
Corsicana, TX
1140 N. Bus. HWY 45
Corsicana, TX 75151
 
 
Swift
Own
Decatur, GA (Atlanta)
5250 Truman Drive
Decatur, GA 30035
3
X
Swift
Own
Denver, CO
4080 N. Rosemary St.
Denver, CO 80216
2
X
Swift Yard
Lease
Denver, Colorado,
3988/3990 Ulster
Denver, Colorado, 80207
 
 
Swift Yard
Lease
Desert Center, AZ
Hwy 60 & I-10
Desert Center, AZ 92339
 
 
Swift Yard
Lease
East St. Louis, IL
699 State Rt. 203
East St. Louis, IL 62201-9908
 
 
Swift
Own
Edwardsville, KS
9000 Woodend Rd
Edwardsville, KS 66111
3
X
Swift
Own
El Paso, TX
1001 Diesel Drive
El Paso, TX 79907
2
X
Swift
Own
Fontana, CA / Banana Ave
9951 Banana Ave
Fontana, CA 92335
2
X
Swift
Lease
Fresno, CA
2735 S. Willow Ave.
Fresno, CA 93725
 
 
Swift


Own


Gary, IN


6500 Industrial Hwy


Gary, IN 46406


2
X


Swift Walmart DC
Lease
Grandview, WA
345 Bethany Rd
Grandview, WA
 
 
Swift Yard
Lease
Great Falls, MT
1801 4th Ave NW
Great Falls, MT 59403
 
 
Swift
Own
Greer, SC
2841 Old Woodruff Rd
Greer, SC 29651
2
X
Swift


Own


Greer, SC


1875 Hwy 101


Greer, SC 29651


1
X


Swift Yard
Lease
Hammond, LA
43311 S. Airport Rd
Hammond, LA
 
 
Swift
Own
Harrisburg, PA (Jonestown)
3154 State Route 72
Jonestown, PA 17038
1
X
Swift Yard
Lease
Harvey, IL
250 E. 167th Street
Harvey, IL 60426
 
 
Swift
Lease
Houston, TX (Central Freight)
5800 Mesa Dr
Houston, TX 77028-4908
 
 
Swift Yard
Lease
Indianapolis, IN
2341 S. West St.
Indianapolis, IN
 
 




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift




Own




Inver Grove Hts, MN


11380 E Courthouse Blvd


INVR GRV HTS, MN 55077


2
X




Swift Yard
Lease
Irving, TX
2615 Spur 482
Irving, TX 75354
 
 
Swift Yard
Lease
Kingman, KS
230 W. Third St.
Kingman, KS 67068
 
 
Swift Yard
Lease
Kimball, Nebraska 69145
701E. Third Street
Kimball, Nebraska 69145
 
 
Swift Yard
Lease
Kingman, KS (2nd St.)
230 W. Third St.
Kingman, KS 67068
 
 
Swift
Own
Lancaster, TX
3250 N. Longhorn
Lancaster, TX 75134
4
X
Swift
Own
Laredo, TX
1101 Carriers Drive
Laredo, TX 78045
3
X
Swift
Own
Lathrop, CA
901 D'Arcy Parkway
Lathrop, CA 95330
4
X
Swift
Own- Imp. Only
Lewiston, ID
1616 6th Avenue, N.
Lewiston, ID 83501
 
 
Swift
Lease
Lewiston, ID (Training Academy)
1414 7th Ave. N
Lewiston, ID 83501
 
 
Swift Yard
Lease
Little Rock, AR
8105 Zeuber Road
Little Rock, AR 72206
 
 
Swift
Own
Manteno, IL
1215 N. Boudreau Rd
Manteno, IL 60950-9383
2
X
Swift
Own
Martinsburg, WV
818 Coming Way
Martinsburg, WV 25401-8404
 
 
Swift
Own
Memphis, TN / Brooks Rd.
1980 E. Brooks Road
Memphis, TN 38116
5
X
Swift
Own
Memphis, TN / Pilot Dr.
3961 Pilot Drive
Memphis, TN 38118
2
X
Swift
Lease
Memphis, TN
5261 East Raines
Memphis, TN 38130
 
 
Swift
Lease
Millington, TN (Academy)
7965 Veterans Pkwy # 108
Millington, TN 38053-2512
 
 
Swift
Lease
Millington, TN (Singleton)
8050 Singleton Ave
Millington, TN 38053
 
 
Swift




Own




Mira Loma, CA (Shop)


11888 Mission Blvd




Mira Loma, CA 91752-1003


4
X




Swift Yard
Lease
Montebello, CA
1605 Chapin Rd
Montebello, CA 90640
 
 
Swift Yard
Lease
Morris, IL
Lisbon Road
Morris, IL 60450
 
 
Swift Yard
Lease
Muscatine, IA
3206 Hershey Ave.
Muscatine, IA 52761
 
 




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift Yard
Lease
N. Las Vegas, NV
3038 Losee Rd
North Las Vegas, NV 89030
 
 
Swift
Own
Neenah, WI
2476 American Drive
Neenah, WI 54956
 
 
Swift
Own
New Boston, MI (Detroit)
24200 Bell
New Boston, MI 48164
3
X
Swift
Own
Nogales, AZ
1550 W. Target Range Road
Nogales, AZ 85621
 
 
Swift
Own
Ocala; FL
2201 SW 57th Ave
Ocala, FL 34474
2
X
Swift
Own
Oklahoma City, OK
9400 NW 10
Oklahoma City, OK 73127
 
 
Swift
Own
Otay Mesa / San Diego
6933 Calle De Linea
San Diego, CA 92154-8014
 
 
Swift Yard
Lease
Pharr, TX
901 E. Military Hwy 281
Pharr, TX 78577
 
 
Swift Office
Lease
Pharr, TX
901 E. Military Hwy 281
Pharr, TX 78577
 
 
Swift Corp
Own
Phoenix, AZ
2200 S. 75th Ave
Phoenix, AZ 85043
10
X
Swift




Own




Richmond, VA




2841 Charles City Road


Richmond, VA 23231




2
X




Swift Yard
Lease
Saginaw, TX
1353 Jarvis Rd
Jarvis, TX 76179
 
 
Swift Yard
Lease
San Antonio, TX
242 NW White Rd
San Antonio, TX 78219
 
 
Swift Yard
Lease
Shreveport, LA
1401 Fullerton
Shreveport, LA
 
 
Swift
Own
Sparks, NV
1455 Hulda Way
Sparks, NV 89431-7124
2
X
Swift Yard
Lease
Spokane, WA 99216
3808 N. Sullivan Road
Spokane, WA 99216
 
 
Swift
Lease
St. Louis, MO
6000 Hall St.
St. Louis, MO 63147
 
 
Swift
Own
Sumner, WA
4720 142nd Avenue E
Sumner WA 98390
2
X
Swift
Own
Syracuse, NY
7470 Round Pond Rd
Syracuse, NY 13212-3376
2
X
Swift
Own
Troutdale, OR
2747 NW Rodgers Circle
Troutdale, OR 97060
 
 
Swift
Lease
Tucson, AZ (HDS)
6251 S Wilmot Rd
Tucson, AZ 85711
 
 
Swift Yard
Lease
West Covina, CA
1773 W. San Bernardino Rd
West Covina, CA 91791
 
 
Swift Yard
Lease
West Monore, LA
161 Sterling Ave
West Monroe, LA 71292
 
 
Swift Yard
Lease
Wilkes Barre, PA
109 South Diamond Street
Wilkes Barre, PA
 
 




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift
Own
Willows, CA
1475 Highway 99 West
Willows, CA 95988
 
 
Swift Yard
Lease
Windsor, CO 80550
900 Metal Container Crt
Windsor, CO 80550
 
 
Swift
Own
Fontana, CA
Vacant - Zac Parcel
Fontana, CA
 
X
Swift
Own
Sparks, NV
1555 Kleppe LN
Sparks, NV
1
X
Swift Yard
Lease
Cedar, TX
1675 American Way
Cedar Hill, TX 75104
 
 
Swift Yard
Lease
Commerce City, CO
5555 E. 59th Ave
Commerce City, CO 80220
 
 
Swift Yard
Own
Fontana, CA
15833 Santa Ana
Fontana, CA 92335
 
 
Swift Yard
Lease
Gaffney, SC
2544 Old GA Hwy
Gaffney, GA 29342
 
 
Swift Yard
Lease
Kansas City, KS
8130 Kaw Dr
Kansas City, KS 66111
 
 
Swift Yard
Lease
Kent, WA
21441 76th Ave
Kent, WA 98032
 
 
Swift Yard
Lease
Lenexa, KS
10048 Industrial Rd
Lenexa, KS 66215
 
 
Swift Yard
Lease
Lenexa, KS
14000 Marshall Dr
Lenexa, KS 66219
 
 
Swift Yard
Lease
Lithonia, GA
1985 Rock Chapel Rd
Lithonia, GA 30046
 
 
Swift Yard
Lease
Milton, ON
10862 Steeles Ave
Milton, ON
 
 
Swift Yard
Lease
Milwaukie, OR
6201 SE Lake Rd
Milwaukie, OR 97222
 
 
Swift Yard
Lease
Milwaukie, WI
5005 S. 6th St
Milwaukie, WI 93221
 
 
Swift Yard
Lease
N. Las Vegas, NV
3038 Losee Rd
N. Las Vegas, NV 89030
 
 
Swift Yard
Lease
Nashville, TN
700 Visco Dr
Nashville, TN 37210
 
 
Swift Yard
Lease
Orient, OH
7111 Stahl Rd
Orient, OH 43146
 
 
Swift Yard
Lease
Oxnard, CA
601 Mountain View
Oxnard, CA 9303
 
 
Term
Lease
Pasco, WA
1336 Dietrich Rd
Pasco, WA 99301
 
 
Term
Own
Rochelle, IL
1080 S. 7th St.
Rochelle, IL 60608
 
 
Swift Yard
Lease
Romoville, IL
11911 S. Frontage Rd
Romoville, IL 60466
 
 
Swift Yard
Lease
San Bernardino, CA
1333 S. Tippecanoe Ave
San Bernardino, CA
 
 
Swift Yard
Lease
Shelby, MT
2 Miles West Of Shelby
Shelby, MT 59474
 
 




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift Yard
Lease
Solon, OH
3030 E. 55th St
Cleveland, OH 44127
 
 
Swift Yard
Lease
Taylor, PA
15 S. Keyser Ave.
Taylor, PA 18517
 
 
Swift Yard
Lease
Vancouver, WA
2503 E. Hidden Way
Vancouver, WA 98661
 
 
Term
Own
West Valley City, UT
5175 W. 2100 S.
West Valley City, UT 84120
5
X
 
 
 
 
 
 
 
Customer Sites Where
 
 
 
 
 
Swift Leases
 
 
 
 
 
 
Swift
Lease/CS
Fort Worth, TX (Super Target)
5430 South Fwy.
Fort Worth, TX 76115
 
 
Swift
Lease/CS
Grandview, WA (Walmart)
545 Bethany Rd
Grandview, WA 98930-9284
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Closed Terminals
 
 
 
 
 
Swift
Own
Eden, NC
406 Summit Road
Eden, NC 27288
 
 
Term
Own
Conley, GA
1545 Cedar Grove Rd
Conley, GA 30288
 
 
Term
Own
Fontana, CA
15816 Santa Ana
Fontana, CA 92335
 
 
 
 
 
 
 
 
Unimproved Land
 
 
 
 
 
Owned
 
 
 
 
 
 
Swift
Own
Oklahoma City, OK
Ia35 and I240
Oklahoma City, OK
 
 
Swift
Own
Warren, OH
Perkins-Jones Road
Warren, OH
 
 
Swift
Own
Richmond, VA
Residence on small lot adjacent to terminal - Leased to Swift Employee
 
 
 
 
 
 
 
 
 
Mexico Properties
 
 
 
 
 
M.S. Carriers Logistics MX Corp.
Own
Monterrey, MX
Drop Yard for Transmex
 
 
 
M.S. Carriers Logistics
Own
Nuevo Laredo, MX
Transmex Terminal
 
3
X




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Desc
L/O/CS
Location
Street Address
City, St. Zip
No. Bldgs (Mortgaged Properties only)
Mortgage
Swift Logistics MX Corp
Own
Nogales, Sonora
MX
Transmex Terminal
 
 
 






1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.11


Contingent Liabilities Under Welfare Plans


None.





1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.12


Environmental Matters


On April 17, 2009, Holdings received a notice from the Lower Willamette Group,
or LWG, advising that there are a total of 250 potentially responsible parties,
or PRPs, with respect to alleged environmental contamination of the Lower
Willamette River in Portland, Oregon designated as the Portland Harbor Superfund
site, or the Site, and that as a landowner at the Site we have been asked to
join a group of 60 PRPs and proportionately contribute to (i) reimbursement of
funds expended by LWG to investigate environmental contamination at the Site and
(ii) remediation costs of the same, rather than be exposed to potential
litigation. We have not elected to join this group to date. Although we do not
believe we contributed any contaminants to the Site, we own property at the Site
and the Comprehensive Environmental Response, Compensation and Liability Act
imposes a standard of strict liability on property owners with respect to
environmental claims. Notwithstanding this standard of strict liability, we
believe our potential proportionate exposure to be minimal and not material. No
formal complaint has been filed in this matter. Our pollution liability insurer
has been notified of this potential claim. We do not believe the outcome of this
matter is likely to have a material adverse effect on us. However, the final
disposition of this matter and the impact of such final disposition cannot be
determined at this time.









1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.19


Mortgage Filing Offices


PROPERTY
LOCATION        COUNTY        CITY             STATE


Albuquerque, NM    Bernalillo        Albuquerque        NM
Avenal, NJ        Middlesex        Woodbridge        NJ
Columbus, OH    Franklin        Columbus        OH
Decatur, GA        Dekalb            Sycamore        GA
Denver, CO        Denver            Denver            CO
Edwardsville, KS    Wyandotte        Kansas City        KS
El Paso, TX        El Paso        El Paso        TX
Fontana, CA        San Bernardino    San Bernardino     CA
Gary, IN        Lake            Crown Point        IN
Greer, SC        Spartenburg        Spartenburg        SC
Harrisburg, PA    Lebanon        Lebanon        PA
Inver Grove Heights    Dakota            Hastings        MN
Lancaster, TX        Dallas            Dallas            TX
Laredo, TX        Webb            Laredo            TX
Lathrop, CA        San Joaquin        Stockton        CA
Manteno, IL        Kankakee        Kankakee        IL
Memphis, TN        Shelby            Memphis        TN
Mira Loma, CA    Riverside        Riverside        CA
New Boston, MI    Wayne            Detroit            MI
Ocala, Fl        Marion            Ocala            FL
Phoenix, AZ        Maricopa        Phoenix        AZ
Richmond, VA    Henrico        Henrico        VA
West Valley City, UT    Salt Lake        Salt Lake City        UT
Sparks, NV        Washoe        Reno            NV
Sumner, WA        Pierce            Tacoma        WA
Syracuse, NY        Onondaga        Syracuse        NY
Troutdale, OR        Multnomah        Portland        OR





1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 



Schedule 7.02(c)


Existing Indebtedness




Indebtedness incurred in connection with that certain Amended and Restated
Receivables Sale Agreement, dated as of June 14, 2013, as amended, among Swift
Receivables Corporation II, as the seller, Swift Transportation Services, LLC, a
Delaware limited liability company (formerly Swift Transportation Corporation, a
Nevada corporation) (“Swift Transportation Services”), as the initial collection
agent, PNC Bank, as administrator and LC Bank, the various conduit purchasers
from time to time party thereto, the various related committed purchasers from
time to time party thereto, the various purchaser agents from time to time party
thereto and the various LC participants from time to time party thereto.


Indebtedness in the amount of $460,823,000 outstanding under the Senior Notes
Indenture and all Guarantees related thereto.


Indebtedness in the amount of $7,706,459 incurred in connection with notes
payable issued by Trans-Mex, Inc.


Indebtedness in the amount of $1,906,653 incurred in connection with equipment
notes payable issued by Central Leasing, LLC.


Indebtedness in the amount of $689,538 incurred in connection with a note
payable issued by Swift Transportation Company of Arizona, LLC, pursuant to the
purchase of information technology hardware and software.


Indebtedness in the amount of $3,636,760 incurred in connection with financing
certain insurance premiums payable by Swift Transportation Co., LLC.


Intercompany loans listed on Schedule 7.13.


Certain Capitalized Leases of equipment with Lessors below:



1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

DEBTOR
CREDITOR/AGENT for CREDITOR
Interstate Equipment Leasing, LLC (formerly Interstate Equipment Leasing, Inc.)
Comerica Leasing Corporation
M.S. Carriers, LLC (formerly M.S. Carriers, Inc.)
Fleet Capital Corporation
M.S. Carriers, LLC (formerly M.S. Carriers, Inc.)
Fleet Capital Corporation
M.S. Carriers, LLC (formerly M.S. Carriers, Inc.)
Fleet Capital Corporation
Swift Leasing Co., LLC (formerly Swift Leasing Co., Inc.)
Fleet Capital Corporation
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
IBM Credit LLC
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
IBM Credit LLC
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
IBM Credit LLC
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
National City Commercial Capital Corporation
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
LaSalle National Leasing Corporation
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
LaSalle National Leasing Corporation
Swift Transportation Services, LLC (formerly Swift Transportation Corporation)
LaSalle National Leasing Corporation
Swift Transportation Services, LLC (formerly Swift Transportation Corporation)
LaSalle National Leasing Corporation
Swift Transportation Co., LLC (formerly Swift Transportation Co., Inc.)
IOS Capital
Swift Transportation Co., LLC
BNP Paribas Leasing Solutions










1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 



Government Surety Bonds as listed on the following chart:


BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
ACE INA GROUP
 
 
 
 
 
 
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC
[*]
Streets and Drainage, Water System,
Sewer System
PF


$173,000.00




$3,460.00


4/3/2013
4/3/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Private Education Bond
LP


$7,123.04




$93.00


8/1/2013
8/1/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Landscape Improvements; Jurupa Valley, County of Riverside, CA
PF


$266,960.00




$3,470.00


8/8/2013
8/8/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Motor Vehicle Bond - 02 Chevrolet; Special Number Assigned AZ304504
LP


$15,000.00




$195.00


8/21/2013
8/21/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Highway Use Tax Bond
GP


$10,000.00




$130.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA, INC.
[*]
Property Broker's Surety Bond Under 49 U.S.C. 13906
LP


$75,000.00




$130.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Bond for Permit Fee Account
GP


$28,000.00




$364.00


8/22/2013
8/22/2014


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
[*]
TAMALA WILCHER, TAMARA STRICKLAND
[*]
Proprietary School and College Registration Blanket Agent Bond covering Tamala
Wilcher & Tamara Strickland
LP


$40,000.00




$520.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Delivery Shipment Bond
PF


$100,000.00




$1,300.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Bond for the transportation of spirituous liquor
LP


$1,000.00




$100.00


8/22/2013
8/22/2014
[*]
SWIFT DRIVING ACADEMY
[*]
Commercial Driver Training School License Bond
LP


$100,000.00




$1,300.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Bond to guarantee toll charges
GP


$5,900.00




$100.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Contract Bond for payment of fees and charges for movement of vehicles of excess
size or weights
LP


$1,000.00




$100.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]


Over axle and over gross weight tolerance permit bond
LP


$15,000.00




$195.00


8/22/2013
8/22/2014
[*]
SWIFT TRANSPORTATION CO OF ARIZONA, LLC
[*]

Superheavy or Oversize Permit Bond
LP


$10,000.00




$130.00


9/1/2013
8/31/2014


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
[*]
SWIFT TRANSPORTATION CO. AZ, LLC
[*]
CF 301-Custodian of Bonded Goods - Customs Bond #9908S2490
CU


$100,000.00




$2,000.00


9/15/2013
9/14/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Credit Agreement
GP


$2,500.00




$100.00


9/18/2013
9/18/2014
[*]
SWIFT DRIVING ACADEMY
[*]
Postsecondary Educational Institutions (Section 49-7-2013 TN Code Annotated)
LP


$10,000.00




$130.00


9/18/2013
9/18/2014
[*]
SWIFT DRIVING ACADEMY
[*]
Commission on Proprietary School and College Registration
LP


$50,000.00




$650.00


9/18/2013
9/18/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Extension of Credit in the use of the Ohio Turnpike
GP


$250,000.00




$3,250.00


9/18/2013
9/18/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Permit Fee for oversized load moving
LP


$1,000.00




$100.00


9/18/2013
9/18/2014
[*]
GIUMARRA CENTRAL SERVICES, LLC
[*]

Property Broker's Bond
LP


$75,000.00




$975.00


10/1/2013
10/1/2014
[*]
CENTRAL REFRIGERATED SERVICE, INC.
[*]

Property Broker Bond
LP


$75,000.00




$975.00


10/1/2013
10/1/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

OF Scrap Tire Hauler Bond
GP


$10,000.00




$130.00


10/12/2013
10/12/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Fee & Tax Bond
GP


$13,000.00




$169.00


10/21/2013
10/21/2014


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Uniform Motor Carrier Bodily Injury and Property Damage Liability Surety Bond
GP


$1,000,000.00




$13,000.00


11/2/2013
11/2/2014
[*]
SWIFT TRANSPORTATION CO., LLC
[*]
Proprietary School Surety Bond
LP


$100,000.00




$1,300.00


11/22/2013
11/22/2014
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Lease Agreement Bond
GP


$38,356.44




$499.00


12/1/2013
12/1/2014
[*]
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
[*]

New York Alcoholic Beverage Control Law
LP


$1,000.00




$100.00


1/1/2014
12/31/2014
[*]
SWIFT TRANSPORTATION CO OF ARIZONA, LLC
[*]

Bond of Permit Carrier
LP


$1,000.00




$100.00


1/1/2014
12/31/2014
[*]
SWIFT LOGISTICS, LLC
[*]
Property Broker's Surety Bond Under 49 U.S.C. 13906
LP


$75,000.00




$975.00


1/11/2014
1/11/2015
[*]
MONICA ESPINOZA
[*]

Notary Bond for Monica Espinoza
NP


$5,000.00




$100.00


2/15/2011
2/14/2015
[*]
SWIFT TRANSPORTATION CO., INC.
[*]


Bond for payment of special permit fees & charges for movement of vehicles of
excess weight & dimensions
LP


$1,000.00




$100.00


3/29/2014
3/29/2015
[*]
M.S. CARRIER, LLC
[*]

Property Broker's Surety Bond
LP


$75,000.00




$975.00


4/10/2014
4/10/2015


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Instruments of International Traffic - Customs Bond #9910X3344
CU


$50,000.00




$1,000.00


4/29/2014
4/28/2015
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA LLC
[*]

Vehicle Dealer Bond
LP


$100,000.00




$1,300.00


5/25/2014
5/25/2015
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Toll Road Bond
GP


$54,000.00




$702.00


6/25/2014
6/25/2015
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
PrePass Financial Guarantee Bond
GP


$3,930,000.00




$51,090.00


6/25/2014
6/25/2015
[*]
SWIFT TRANSPORTATION CO., LLC
[*]

Self Insurer Worker's Comp Bond
WC


$6,457,031.00




$83,941.00


7/2/2014
7/2/2015
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC
[*]
Self Insurer Worker's Comp Bond
WC


$3,000,000.00




$39,000.00


7/2/2014
7/2/2015
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC
[*]
Self Insurer Worker's Comp Bond
WC


$4,000,000.00




$52,000.00


7/2/2014
7/2/2015
[*]
SWIFT TRANSPORTATION COMPANY
[*]

Self Insurer Worker's Comp Bond
WC


$4,400,000.00




$57,200.00


7/2/2014
7/2/2015
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC
[*]

Self Insurer Worker's Comp Bond
WC


$1,650,000.00




$21,450.00


7/2/2014
7/2/2015
[*]
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC
[*]

Self Insurer of Worker's Compensation
WC


$13,762,458.00




$178,912.00


7/17/2014
7/17/2015


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
Covering any and all permits issued to principal for movements of excess loads
over state highways.
LP


$500,000.00




$6,500.00


7/30/2014
7/30/2015
 
 
ACE INA GROUP Subtotal Amount:
 


$40,634,328.48




$530,310.00


Total Bonds = 45
CNA INSURANCE GROUP
 
 
 
 
 
 
[*]
CENTRAL REFRIGERATED SERVICE, INC.
[*]
Motor Carrier
LP


$10,000.00




$130.00


10/20/2013
10/20/2014
[*]
PATRICIA J. IRVING
[*]
AZ Notary Bond
NP


$5,000.00




$50.00


1/10/2011
1/9/2015
[*]
CENTRAL REFRIGERATED SERVICE, INC.
[*]

Motor Vehicle Dealer, Crusher or Body Shop
LP


$50,000.00


 
7/1/2014
7/1/2015
[*]
SWIFT TRANSPORTATION CO., INC.
[*]
 
CF301-International Carrier - Customs Bond
#9908M2882
CU


$50,000.00




$1,250.00


7/29/2014
7/29/2015
[*]
KELLY ADRAIN
[*]
AZ Notary Bond
NP


$5,000.00




$50.00


9/1/2011
8/31/2015
[*]
PAMELA R. LYNN
[*]
Notary Public Bond
NP


$5,000.00




$50.00


1/17/2012
1/16/2016
[*]
MARCIA A. SCHMISKIE
[*]
Notary Public Bond
NP


$5,000.00




$50.00


2/1/2013
1/31/2017


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

BOND#
PRINCIPAL
OBLIGEE /DESCRIPTION
TYPE
BOND AMOUNT
PREMIUM
EFFECTIVE
EXPIRATION
[*]
LATOYA WASHINGTON
[*]
Notary Public Bond
NP


$5,000.00




$50.00


7/26/2013
7/25/2017
[*]
MARCUS MORIN
[*]
Notary Public Bond
NP


$5,000.00




$50.00


7/26/2013
7/25/2017
[*]
KIM GRAYBEAL
[*]
Notary Public Bond
NP


$5,000.00




$50.00


11/6//2013
11/5/2017
 
CNA INSURANCE GROUP
Subtotal Amount:
 


$145,000.00




$1,730.00


Total Bonds = 10
ZURICH INSURANCE GROUP
 
 
 
 
 
 
[*]
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
[*]

Self-Insurance Aggregate Surety Bond
WC


$1,583,000.00




$27,703.00


3/1/2014
3/1/2015
[*]
SWIFT TRANSPORTATION CO., INC.
[*]

Self-Insurance Workers' Compensation Bond
WC


$4,200,000.00




$73,500.00


3/1/2014
3/1/2015
[*]
SWIFT TRANSPORTATION CO., LLC
[*]
Self-Insurance Workers' Compensation Guaranty Bond
WC


$3,139,815.00




$54,947.00


5/24/2014
5/24/2015
[*]
SWIFT DRIVING ACADEMY
[*]
Bond of Out-of-State Private Occupational School Agent
LP


$50,000.00




$650.00


6/6/2014
6/6/2015
 
 
ZURICH INSURANCE GROUP
Subtotal Amount:
 


$8,972,815.00




$156,800.00


Total Bonds = 4
 
 
 
 


$49,752,143.48




$688,840.00


 


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 







 



* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.
1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 



Schedule 7.03(c)


Existing Liens




Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Interstate Equipment Leasing, Inc.
AZ/SOS
DCFS USA LLC
200212079504
3/7/2002


Amended:
9/2/2009
All new and used motor vehicles financed by and leased by secured party
Interstate Equipment Leasing, Inc.
AZ/SOS
Comerica Leasing Corporation
200212457808
12/31/2002


Cont:
12/4/2007
Cessna aircraft
Interstate Equipment Leasing, Inc.
AZ/SOS
Key Equipment Finance, a division of Key Corporate Capital Inc.
200312492483
1/29/2003


Cont:
12/13/2007
30 freightliner tractors
Interstate Equipment Leasing, Inc.
AZ/SOS
DCFS USA LLC
200312880121
11/3/2003


Cont:
5/8/2008
Freightliner tractors
Interstate Equipment Leasing, Inc.
AZ/SOS
PACCAR Financial Corp.
200413091891
3/25/2004
Leased Kenmore tractors
Interstate Equipment Leasing, Inc.
AZ/SOS
DCFS USA LLC
200413255446
8/5/2004


Cont:
9/2/2009
All new and used motor vehicles financed and leased by secured party
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200513532422
2/11/2005
Master lease agreement collateral
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200513532977
2/14/2005
Master lease agreement collateral
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200513533070
2/15/2005
Master lease agreement collateral
Interstate Equipment Leasing, Inc.
AZ/SOS
Paccar Financial Corp.
200513765149
7/25/2005


Cont:
4/8/2010
All chattel paper and leases between debtor and its customers
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200513789443
10/6/2005
In lieu statement




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200513932595
12/30/2005
Leased aircraft
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200513932608
12/30/2005
Leased aircraft
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200714610616
1/5/2007
Leased equipment
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200714641486
1/23/2007
Leased equipment
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200714641975
1/24/2007
Equipment
Interstate Equipment Leasing, Inc.
AZ/SOS
General Electric Capital Corporation
200714641986
1/24/2007
Leased equipment
Interstate Equipment Leasing, Inc.
AZ/SOS
Daimler Trust
200714996406
9/18/2007
Motor vehicles
Interstate Equipment Leasing, Inc.
AZ/SOS
Daimler Trust
200715026858
10/2/2007
Tractors and freightliners
Interstate Equipment Leasing, Inc.
AZ/SOS
VFS Leasing Co.
200715142086
11/20/2007
Leased equipment
Interstate Equipment Leasing, LLC
DE/SOS
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
2010 1440217
4/26/2010


Amended:
3/7/2011
Motor vehicles
Interstate Equipment Leasing, LLC
DE/SOS
Daimler Trust
2010 1440332
4/26/2010
Motor vehicles
Interstate Equipment Leasing, LLC
DE/SOS
VFS Leasing Co.
2010 2610941
7/27/2010


Amended:
6/8/2011
Volvo trucks
Interstate Equipment Leasing, LLC
DE/SOS
UEL/SWIFT 2011 TRUST
2011 4940071
12/22/2011
Leased equipment
M.S. Carriers, Inc.
TN/SOS
PNC Leasing, LLC
993-058627
11/10/1999


Cont:
11/2/2004
Material lease agreement collateral




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
M.S. Carriers, Inc.
TN/SOS
PNC Leasing, LLC
992-058628
11/10/1999


Cont:
11/2/2004
Leased equipment
M.S. Carriers, Inc.
TN/SOS
Fleet Capital Corporation
300-060262
5/20/2005
Leased Lufkin and Trailmobile trailers
Sparks Finance, Inc.
NV/SOS
Citicapital Commercial Leasing Corporation
2007027337-0
8/22/2007
Leased equipment
Sparks Finance, Inc.
NV/SOS
Citicapital Commercial Leasing Corporation
2007027488-9
8/23/2007
Leased equipment
Sparks Finance, Inc.
NV/SOS
Citicapital Commercial Leasing Corporation
2007028674-5
8/31/2007
Leased equipment
Sparks Finance, Inc.
NV/SOS
Citicapital Commercial Leasing Corporation
2007030201-8
9/14/2007
Leased equipment
Sparks Finance, Inc.
NV/SOS
Citicapital Commercial Leasing Corporation
2007031091-4
9/21/2007
Leased equipment
Sparks Finance, Inc.
NV/SOS
Citicapital Commercial Leasing Corporation
2007031992-4
9/28/2007
Leased equipment
Sparks Finance LLC
DE/SOS
Citicapital Commercial Leasing Corporation
2007 3401949
9/7/2007
Volvo trucks
Sparks Finance LLC
DE/SOS
Citicapital Commercial Leasing Corporation
2007 3486874
9/14/2007
Volvo trucks
Sparks Finance LLC
DE/SOS
Citicapital Commercial Leasing Corporation
2007 3487476
9/14/2007
Volvo Trucks
Sparks Finance LLC
DE/SOS
Citicapital Commercial Leasing Corporation
2007 3576625
9/21/2007
Volvo trucks




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Sparks Finance LLC
DE/SOS
Citicapital Commercial Leasing Corporation
2007 3666046
9/28/2007
Volvo trucks
Sparks Finance LLC
DE/SOS
VFS Leasing Co.
2007 4384342
11/16/2007
Leased Volvo trucks
Sparks Finance LLC
DE/SOS
Navistar Financial Corporation
2010 3174046
9/13/2010


Amended:
11/16/2010
Trucks and trailers
Sparks Finance LLC
DE/SOS
Navistar Leasing Company
2010 3174079
9/13/2010


Amended:
11/16/2010
Trucks and trailers
Swift Intermodal Ltd.
NV/SOS
Wells Fargo Capital Finance, LLC, as Administrative Agent
2008023767-9
7/30/2008
Receivables
Swift Intermodal, LLC
DE/SOS
PNC Bank, National Association, as Administrator
2011 2197278
6/8/2011
Receivables
Swift Leasing Co., Inc.
AZ/SOS
BA Leasing & Capital Corporation
1087690
10/7/1999


Cont:
4/14/2006
Leased property
Swift Leasing Co., Inc.
AZ/SOS
DCFS USA LLC
1101094
1/19/2000


Cont:
7/27/2010
Motor vehicles
Swift Leasing Co., Inc.
AZ/SOS
Fleet Capital Corporation (for itself and/or as Agent)
1128495
7/5/2000


Cont:
5/22/2006
Leased freightliner tractors
Swift Leasing Co., Inc.
AZ/SOS
BA Leasing & Capital Corporation
200513771341
8/22/2005
Leased Wabush trailers
Swift Leasing Co., Inc.
AZ/SOS
Daimler Trust
200715010792
9/28/2007
Motor vehicles
Swift Leasing Co., Inc.
AZ/SOS
VFS Leasing Co.
200715156242
11/29/2007
Motor vehicles
Swift Leasing Co., Inc.
AZ/SOS
Wells Fargo Foothill, LLC
200815499759
7/30/2008
Receivables and all collections and proceeds thereon




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Leasing Co., Inc.
AZ/SOS
BNY Mellon Trust of Delaware
200915681515
1/5/2009


Cont:
8/6/2010
Trucks and trailers
Swift Leasing Co., LLC
 DE/SOS
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
2010 1439979
4/26/2010


Amended:
3/7/2011
Motor vehicles
Swift Leasing Co., LLC
DE/SOS
Daimler Trust
2010 1440092
4/26/2010


Motor vehicles
Swift Leasing Co., LLC
DE/SOS
Navistar Leasing Company
2010 1804818
5/21/2010
Trucks, trailers and all attachments
Swift Leasing Co., LLC
DE/SOS
Navistar Financial Corporation
2010 2187114
6/23/2010


Amended:
6/29/2010
Trucks, trailers and all attachments
Swift Leasing Co., LLC
DE/SOS
VFS Leasing Co.
2010 2610925
7/27/2010


Amended:
7/28/2010
Leased Volvo trucks
Swift Leasing Co., LLC
DE/SOS
PNC Bank, National Association, as Administrator
2011 2197112
6/8/2011
Receivables
Swift Leasing Co., LLC
DE/SOS
UEL/SWIFT 2011 TRUST
2011 4940089
12/22/2011
Leased equipment
Swift Leasing Co., LLC
DE/SOS
BANK OF THE WEST
2012 0324113
1/26/2012
Leased Volvo trucks
Swift Leasing Co., LLC
DE/SOS
BANK OF THE WEST
2012 0324246
1/26/2012
Leased Volvo trucks
Swift Leasing Co., LLC
DE/SOS
Flagstar Bank, FSB
2012 0926651
3/9/2012
Leased assets
Swift Leasing Co., LLC
DE/SOS
Flagstar Bank, FSB
2012 1004128
3/15/2012
Leased assets
Swift Leasing Co., LLC
DE/SOS
People's Capital and Leasing Corp.
2012 1474495
4/17/2012
Leased equipment
Swift Leasing Co., LLC
DE/SOS
Wells Fargo Equipment Finance, Inc.
2012 1554783
4/23/2012
Trucks, Semi-Tractors
Swift Leasing Co., LLC
DE/SOS
RBS Asset Finance, Inc.
2012 3132307
08/14/12


Amended:
8/24/12
9/13/12
Leased tractors




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Leasing Co., LLC
DE/SOS
RBS Asset Finance, Inc.
2012 3623479
09/20/12


Amended:
9/26/2012
10/1/2012
Leased tractors
Swift Leasing Co., LLC
DE/SOS
RBS Asset Finance, Inc.
2012 3851385
10/05/12


Amended:
10/11/2012
10/23/2012
11/2/2012
Leased tractors
Swift Leasing Co., LLC
DE/SOS
BMO Harris Equipment Finance Company
2013 1169615
3/27/2013


Amended:
4/10/2013
Leased tractors and equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2013 1357418
4/9/2013
Leased equipment
Swift Leasing Co., LLC
DE/SOS
CIT Finance LLC
2013 1789313
5/9/2013
Leased equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2013 2053636
5/30/2013
Leased equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2184258
6/7/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2205897
6/10/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
Washington Federal
2013 2267749
6/13/2013


Amended:
7/3/2013
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
Washington Federal
2013 2268564
6/13/13


Amended:
7/3/2013
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300128
6/14/2013


Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300334
6/14/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300466
6/14/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300508
6/14/2013
Equipment




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300557
6/14/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300706
6/14/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300755
6/14/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
GE Capital Commercial Inc.
2013 2300797
6/14/2013
Equipment
Swift Leasing Co., LLC
DE/SOS
Banc of America Leasing & Capital, LLC
2013 4685724
11/27/2013
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
Banc of America Leasing & Capital, LLC
2013 4685815
11/27/2013
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
Banc of America Leasing & Capital, LLC
2013 4685948
11/27/2013
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
Banc of America Leasing & Capital, LLC
2013 4685955
11/27/2013
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
BMO Harris Equipment Finance Company
2014 0250290
1/21/2014


Amended:
3/7/2014
Leased tractors
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 0317826
1/24/2014


Amended:
3/5/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 0322081
1/24/2014


Amended:
3/5/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 0343673
1/27/2014


Amended:
3/5/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 0599670
2/14/2014


Amended: 3/5/2014
Leased equipment




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 0670638
2/20/2014


Amended:
3/5/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
General Electric Capital Corporation
2014 0744094
2/26/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
Fifth Third Equipment Finance Company
2014 0847269
3/5/2014
Equipment
Swift Leasing Co., LLC
DE/SOS
BMO Harris Equipment Finance Company
2014 0877647
3/6/2014


Amended:
4/9/2014
Leased tractors and related collateral
Swift Leasing Co., LLC
DE/SOS
Fifth Third Equipment Finance Company
2014 1058445
3/18/2014
Equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 1063080
3/18/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 1302280
4/2/2014
Leased equipment
Swift Leasing Co., LLC
DE/SOS
BMO Harris Equipment Finance Company
2014 1391234
4/9/2014
Leased tractors
Swift Leasing Co., LLC
DE/SOS
Fifth Third Equipment Finance Company
2014 1538305
4/21/2014
Leased tractors and trailers
Swift Leasing Co., LLC
DE/SOS
GE CF Trust
2014 1720564
5/1/2014
Leased equipment
Swift Logistics, LLC
DE/SOS
PNC Bank, National Association
2013 2421569
6/24/2013
Receivables and related collateral
Swift Transportation Co., LLC
DE/SOS
BMO Harris Equipment Finance Company
2012 3241306
8/21/2012


Amended:
9/11/2012
9/28/2012
11/13/2012
Tractors, Leased equipment
Swift Transportation Co., LLC
DE/SOS
BMO Harris Equipment Finance Company
2012 3241405
8/21/2012


Amended:
9/11/2012
9/28/2012
11/13/2012
Tractors, Leased equipment




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Transportation Co., LLC
DE/SOS
Bank of the West
2013 3678530
9/20/2013


Amended:
12/12/2013
Equipment
Swift Transportation Company
DE/SOS
BMO Harris Equipment Finance Company
2012 3241306
8/21/2012


Amended:
9/11/2012
9/28/2012
11/13/2012
Tractors, Leased equipment
Swift Transportation Company
DE/SOS
BMO Harris Equipment Finance Company
2012 3241405
8/21/2012


Amended:
9/11/2012
9/28/2012
11/13/2012
Tractors, Leased equipment
Swift Transportation Company
DE/SOS
Bank of the West
2013 3678530
9/20/2013


Amended:
12/12/2013
Equipment
Swift Transportation Co. of Arizona, LLC
DE/SOS
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
2010 1442262
4/26/2010


Amended:
2/28/2011
Motor vehicles
Swift Transportation Co. of Arizona, LLC
DE/SOS
Daimler Trust
2010 1442395
4/26/2010
Motor vehicles
Swift Transportation Co. of Arizona, LLC
DE/SOS
VFS Leasing Co.
2010 2610933
7/27/2010
Volvo trucks
Swift Transportation Co. of Arizona, LLC
DE/SOS
CISCO SYSTEMS CAPITAL CORPORATION
2011 3178269
8/16/2011
Leased equipment
Swift Transportation Co., Inc.
AZ/SOS
IBM Credit LLC
200513806616
8/26/2005
Leased equipment
Swift Transportation Co., Inc.
AZ/SOS
National City Commercial Capital Corporation
200614449300
9/26/2006
Leased equipment




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Transportation Co., Inc.
AZ/SOS
Daimler Trust
200715010043
9/28/2007
Motor vehicles
Swift Transportation Co., Inc.
AZ/SOS
DaimlerChrysler Financial Services Americas LLC
200715010270
9/28/2007
Motor vehicles
Swift Transportation Co., Inc.
AZ/SOS
DCFS USA LLC
200715010918
9/28/2007
Motor vehicles
Swift Transportation Co., Inc.
 AZ/SOS
IBM Credit LLC
200715015822
10/2/2007
Leased equipment
Swift Transportation Co., Inc.
AZ/SOS
VFS Leasing Co.
200715142031
11/20/2007
Volvo trucks
Swift Transportation Co., Inc.
AZ/SOS
Crown Credit Company
200915782722
4/29/2009
1 Hamtech lift truck and 1 Cascade bale clamp
Swift Transportation Co., Inc.
AZ/SOS
IBM Credit LLC
200915859644
7/6/2009
Leased equipment
Swift Transportation Co., Inc.
AZ/SOS
Mart Financial Group Inc.
200915867031
7/13/2009
4 PWIII water filtration units
Swift Transportation Co., Inc.
AZ/SOS
Deere & Company
200915872505
7/16/2009
John Deere compact utility trailer, John Deere loader, Frontier Rotary Flail
Cutter, Frontier Box Scraper/Box Blade, Frontier Pallet forks, and all
attachments and accessories
Swift Transportation Co., Inc.
AZ/SOS
Milestone Equipment Corporation
200915906755
9/3/2009
Leased equipment
Swift Transportation Co., Inc.
NV/SOS
LaSalle National Leasing Corporation
2003020350-3
7/29/2003


Cont:
7/25/2008
International tractors
Swift Transportation Co., Inc.
NV/SOS
LaSalle National Leasing Corporation
2003020351-5
7/29/2003


Cont:
7/25/2008
Great Dane dry van trailers




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Swift Transportation Co., Inc.
NV/SOS
IOS Capital
2006035690-6
10/25/2006
Leased equipment
Swift Transportation Co., Inc.
NV/SOS
VFS Leasing Co.
2007038732-1
11/20/2007
Leased equipment
Swift Transportation Co., Inc.
NV/SOS
Wells Fargo Foothill, LLC, as Administrative Agent
2008023766-7
7/30/2008
Receivables
Swift Transportation Co., Inc.
NV/SOS
Cisco Systems Capital Corporation
2009007073-0
3/19/2009
Leased equipment
Swift Transportation Corporation
NV/SOS
LaSalle National Leasing Corporation
2003020350-3
7/29/2003


Cont:
7/25/2008
International tractors
Swift Transportation Corporation
NV/SOS
LaSalle National Leasing Corporation
2003020351-5
7/29/2003
Great Dane dry van trailers
Swift Transportation Corporation
NV/SOS
IOS Capital
2006035690-6
10/25/2006
Leased equipment
Swift Transportation Corporation
NV/SOS
VFS Leasing Co.
2007038732-1
11/20/2007
Volvo trucks
Swift Transportation Corporation
NV/SOS
Wells Fargo Foothill, LLC, as Administrative Agent
2008023766-7
7/30/2008
Receivables
Swift Transportation Corporation
NV/SOS
Cisco Systems Capital Corporation
2009007073-0
3/19/2009
Leased equipment
Swift Transportation Services, LLC
DE/SOS
PNC Bank, National Association, as Administrator
2011 2196999
6/8/2011
Receivables
Swift Transportation Services, LLC
DE/SOS
IBM CREDIT LLC
2011 4468875
11/21/2011
Equipment
Swift Transportation Services, LLC
DE/SOS
IBM CREDIT LLC
2012 0413502
2/1/2012
Equipment
Central Refrigerated Service, LLC
DE/SOS
PNC Bank, National Association
2014 0425306
1/31/2014
Receivables




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, LLC
DE/SOS
Mercedes-Benz Financial Services USA LLC
2014 0930818
3/11/2014
Motor Vehicles
Central Leasing, LLC
DE/SOS
Wells Fargo Equipment Finance, Inc.
2014 1651017
4/28/2014
Equipment
Central Leasing, LLC
DE/SOS
Wells Fargo Equipment Finance, Inc.
2014 1652437
4/28/2014
Equipment
Central Leasing, LLC
DE/SOS
Wells Fargo Equipment Finance, Inc.
2014 1652460
4/28/2014
Equipment
Central Refrigerated Transportation, Inc.
NV/SOS
DaimlerChrysler Services North America LLC


DaimlerChrysler Financial Services Americas LLC


DCFS USA LLC
2005005349-5
02/15/2005


Amended: 01/23/2006


Assignment: 10/03/2007


Cont:
09/17/2009
New and used motor vehicles and trailers




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Refrigerated Service, Inc.
NE/SOS
General Electric Capital Corporation
9902207565-6
04/08/2002


Amended: 05/12/2003


Amended: 03/11/2004


Amended:
10/25/2004


Amended: 03/09/2005


Assignment:
06/13/2005


Amended:
08/08/2005


Cont:
10/11/2006


Amended:
07/19/2011


Debtor Termination:01/17/2012


Termination:01/18/2012


Cont:
01/19/2012
New and Used motor vehicles




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Refrigerated Service, Inc.
NE/SOS
DaimlerChrysler Services North America LLC


DaimlerChrysler Financial Services Americas LLC


DCFS USA LLC
9903291414-1
08/22/2003


Amended: 09/29/2004


Amended: 01/23/2006


Assignment: 10/03/2007


Cont: 02/25/2008


Cont: 03/05/2013
New and Used motor vehicles
Central Leasing, Inc.


Central Refrigerated Service, Inc.
NE/SOS
Wells Fargo Equipment Finance, Inc.
9904336657-1
06/03/2004


Cont: 12/26/2008
2004 Utility 53x102 Reefer Trailers
Central Refrigerated Service, Inc.
NE/SOS
Wells Fargo Equipment Finance, Inc.


Central Leasing, Inc.
9904336656-9
06/03/2004


Cont: 12/26/2008
2004 Utility 53x102 Reefer Trailers
Central Refrigerated Service, Inc.
NE/SOS
Fleet Capital Corporation
9904341057-6
07/06/2004


Cont: 05/06/2009
2005 Thermo King Reefers
Central Refrigerated Service, Inc.
NE/SOS
Fleet Capital Corporation


National City Leasing Corporation
9905387208-3
04/01/2005


Assignment: 05/31/2005


Cont: 03/18/2010
2005 Utility Trailers with Refrigerated Units




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Refrigerated Service, Inc.
NE/SOS
Fleet Capital Corporation
9905405037-3
07/26/2005


Cont: 07/12/2010
2005 Utility Trailers with Refrigerated Units
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC, successor-by-merger to Fleet Capital
Corporation


Suntrust Leasing Corporation
9905409874-1
08/29/2005


Assignment: 09/12/2005


Cont: 08/23/2010
2006 Utility Trailers with Refrigerated Units
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC, successor-by-merger to Fleet Capital
Corporation
9906441139-5
03/02/2006


Amended: 10/04/2007


Amended: 10/04/2007


Cont: 02/09/2011
2007 Utility Trailers with Refrigerated Units
Central Refrigerated Service, Inc.
NE/SOS
Citicapital Commercial Leasing Corporation
9908554601-6
04/03/2008


Amended: 02/19/2013


Amended: 02/19/2013


Cont: 02/26/2013
Great Dane Model 53'x102'x13'6" Trailers
Central Refrigerated Service, Inc.
NE/SOS
FCC Equipment Financing, Inc.


Central Leasing, Inc.
9908560811-9
05/22/2008


Cont: 02/13/2013
Great Dane Dry Vans




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Refrigerated Service, Inc.
NE/SOS
FCC Equipment Financing, Inc.


Central Leasing, Inc.
9908561551-8
05/30/2008


Amended: 06/23/2009


Amended: 11/06/2009


Cont: 02/14/2013
Utility Refer Trailers
Central Refrigerated Service, Inc.
NE/SOS
FCC Equipment Financing, Inc.


Central Leasing, Inc.
9908564663-8
07/02/2008


Cont: 05/06/2013
Utility Reefer Trailers
Central Refrigerated Service, Inc.
NE/SOS
FCC Equipment Financing, Inc.


Central Leasing, Inc.
9908567527-3
08/04/2008


Amended: 06/10/2009


Amended: 09/22/2010


Amended: 12/01/2011


Cont: 07/23/2013
Thermo King Utility Trailers
Central Refrigerated Service, Inc.
NE/SOS
FCC Equipment Financing, Inc.


Central Leasing, Inc.
9908569618-8
08/28/2008


Cont: 07/15/2013
Utility Refer Trailers
Central Refrigerated Service, Inc.
NE/SOS
Catepillar Financial Services Corporation


Central Leasing, Inc.
9909606369-7
09/04/2009
International Prostar Trucks




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9909607310-5
09/16/2009
International Prostar Trucks
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9910622191-3
03/11/2010
International Prostar Premium 6x4 Trucks
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9910625437-8
04/23/2010
International Prostar Limited 6x4 Trucks
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9910628368-4
05/25/2010
International Prostar Limited 6x4 Trucks
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9910628369-6
05/25/2010
International Prostar Limited 6x4 Trucks
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9910643825-3
11/23/2010
International Prostar Premium 6x4 Trucks
Central Refrigerated Service, Inc.
NE/SOS
Central Leasing, Inc.


Catepillar Financial Services Corporation
9911647082-3
01/03/2011


Amended: 01/11/2011


Amended: 12/06/2011
2012 CU Utility Carriers




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Refrigerated Service, Inc.
NE/SOS
PNC Bank, National Association


Swift Receivables Company II, LLC
9913723314-3
09/26/2013




Receivables and related collateral
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC
9806294474-4
05/17/2006


Amended: 08/24/2006


Cont: 02/09/2011
2007 Volvo Model #VNL64T Tractors
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC
9806299011-9
06/26/2006


Amended: 07/12/2006


Cont: 02/27/2011
2007 Volvo Model #VNL64T Tractors
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC
9806299013-3
06/26/2006


Cont: 02/26/2011
2007 Volvo Model #VNL64T Tractors
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC
9806299728-8
07/03/2006


Amended: 08/24/2006


Cont: 02/26/2011
2007 Volvo Model #VNL64T Tractors
Central Refrigerated Service, Inc.
NE/SOS
Banc of America Leasing & Capital, LLC
9806304606-8
08/11/2006


Cont: 02/27/2011
2007 Volvo Model #VNL64T Tractors




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.
NV/SOS
Paccar Financial Corp.
2004009312-0
03/24/2004


Amended: 03/18/2008


Cont: 01/09/2009


Cont: 02/04/2012
Leased inventory consisting of Kenworth tractors
Central Leasing, Inc.
NV/SOS
Wells Fargo Equipment Finance, Inc.
2004017921-1
06/08/2004


Cont: 12/26/2008
2004 Utility 53x102 Reefer Trailers with Thermo King Units
Central Leasing, Inc.
NV/SOS
Wells Fargo Equipment Finance, Inc.
2004017923-5
06/08/2004


Cont: 12/26/2008
2004 Utility 53x102 Reefer Trailers with Thermo King Units
Central Leasing, Inc.
NV/SOS
Fleet Capital Corporation
2004023718-8
07/30/2004


Correction Statement: 09/21/2004


Cont: 03/23/2009
2005 Utility Trailers with Thermo King Reefers




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.
NV/SOS
DaimlerChrysler Financial Services Americas LLC


DaimlerChrysler Services North America LLC


DCFS USA LLC


Mercedes-Benz Financial Services USA LLC
2004025569-3
08/17/2004


Amended: 01/23/2006


Assignment: 10/03/2007


Cont: 04/07/2009


Amended: 03/16/2010


Amended: 09/07/2011


Cont: 03/06/2014
New and used motor vehicles, trailers and chassis
Central Leasing, Inc.
NV/SOS
The Fifth Third Leasing Company
2005017204-3
06/03/2005


Cont: 12/14/2009
Utility Trailers with tires and wheels
Central Leasing, Inc.
NV/SOS
The Fifth Third Leasing Company
2005017206-7
06/03/2005


Cont: 12/14/2009
Utility Trailers with tires and wheels
Central Leasing, Inc.
NV/SOS
The Fifth Third Leasing Company
2005018205-6
06/14/2005


Cont: 12/14/2009
Utility Trailers with tires and wheels
Central Leasing, Inc.
NV/SOS
Paccar Financial Corp.
2005022772-3
07/22/2005


Cont: 04/06/2010
Chattel paper and all leases




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.
NV/SOS
Fleet Capital Corporation
2005023040-3
07/26/2005


Cont: 07/08/2010
2006 Utility Trailers
Central Leasing, Inc.
NV/SOS
The Fifth Third Leasing Company
2005026414-9
08/25/2005


Cont: 03/01/2010
Utility Trailers with Thermo King Reefer units
Central Leasing, Inc.
NV/SOS
The Fifth Third Leasing Company
2005026415-1
08/25/2005


Cont: 03/02/20010
Utility Trailers with Thermo King Reefer units
Central Leasing, Inc.
NV/SOS
Banc of America Leasing & Capital, LLC, successor-by-merger to Fleet Capital
Corporation


SunTrust Leasing Corporation


2005026924-0
08/29/2005


Assignment: 09/14/2005


Cont: 08/23/2010
Utility Trailers with Thermo King Reefer units
Central Leasing, Inc.
NV/SOS
Banc of America Leasing & Capital, LLC, successor-by-merger to Fleet Capital
Corporation
2006009063-5
03/22/2006


Amended: 10/03/2007


Cont: 02/09/2011
Utility Trailers with Thermo King Reefer units
Central Leasing, Inc.
NV/SOS
Banc of America Leasing & Capital, LLC
2006025872-0
08/14/2006


Cont: 02/28/2011
2007 Volvo VNL64T Tractors




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.
NV/SOS
SunTrust Equipment Finance & Leasing Corp.
2008008922-0
03/18/2008


Cont: 03/14/2013
Refrigerated Trailers
Central Leasing, Inc.
NV/SOS
Citicapital Commercial Corporation (TX)


Citicapital Commercial Corporation (MT)
2008010493-3
04/02/2008


Cont: 02/15/2013


Amended: 02/15/2013
Great Dane Model 53'x102'x13'6 trailers"
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
FCC Equipment Financing, Inc.
2008016366-0
05/21/2008


Cont: 02/13/2013


Amended: 05/06/2014
Great Dane Dry Vans
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
FCC Equipment Financing, Inc.
2008017288-5
06/02/2008


Amended: 06/23/2009


Amended: 11/06/2009


Cont: 02/18/2013


Amended: 05/06/2014
Utility Refer Trailers




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
FCC Equipment Financing, Inc.
2008021076-2
07/02/2008


Cont: 05/03/2013


Amended: 05/06/2014
Utility Refer Trailers
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
FCC Equipment Financing, Inc.
2008024271-9
08/04/2008


Amended: 06/10/2009


Amended: 09/22/2010


Amended: 12/01/2011


Cont: 07/22/2013


Amended: 05/06/2014
Thermo King Utility Trailers
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
FCC Equipment Financing, Inc.
2008026700-2
08/27/2008


Cont: 06/27/2013


Amended; 05/06/2014
Utility Refer Trailers
Central Leasing, Inc.




NV/SOS
Caterpillar Financial Services Corporation
2009021630-0
09/03/2009
International Prostar Trucks
Central Leasing, Inc.




NV/SOS
Caterpillar Financial Services Corporation
2009022406-6
09/15/2009
International Prostar Trucks




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.




NV/SOS
Siemens Financial Services, Inc.
2009022548-6
09/17/2009
International Prostar Trucks
Central Leasing, Inc.




NV/SOS
Siemens Financial Services, Inc.
2009022611-1
09/17/2009
International Prostar Premium Truck and Tractor Engines
Central Leasing, Inc.




NV/SOS
Caterpillar Financial Services Corporation
2010006232-0
03/11/2010
International Prostar Premium Trucks
Central Leasing, Inc.




NV/SOS
Daimler Trust
2010007497-1
03/26/2010
New and used vehicles, trailers, and chassis
Central Leasing, Inc.




NV/SOS
Caterpillar Financial Services Corporation
2010009987-2
04/22/2010
International Prostar Limited Trucks
Central Leasing, Inc.




NV/SOS
Caterpillar Financial Services Corporation
2010013027-4
05/24/2010
International Prostar Limited Trucks
Central Leasing, Inc.




NV/SOS
Caterpillar Financial Services Corporation
2010013038-7
05/24/2010
International Prostar Limited Trucks
Central Leasing, Inc.




NV/SOS
PNC Equipment Finance, LLC
2010013481-6
05/28/2010
Equipment
Central Leasing, Inc.




NV/SOS
VFS Leasing Co.
2010013550-3
05/28/2010
VNL64T Trucks
Central Leasing, Inc.




NV/SOS
VFS Leasing Co.
2010021400-6
08/26/2010


Amended: 08/30/2010
VNL64T Trucks
Central Leasing, Inc.




NV/SOS
Catepillar Financial Services Corporation
2010029398-7
11/22/2010
International Prostar Limited Trucks
Central Leasing, Inc.




NV/SOS
Catepillar Financial Services Corporation
2010029411-7
11/22/2010
International Prostar Premium Trucks




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.




NV/SOS
Zions Credit Corporation
2010029972-5
11/30/2010
Carrier Refers and Thermo King Trucks
Central Leasing, Inc.




NV/SOS
Zions Credit Corporation
2010032434-0
12/23/2010
Carrier Refers
Central Leasing, Inc.




NV/SOS
Zions Credit Corporation
2010032435-2
12/23/2010
Carrier Refers
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
Caterpillar Financial Services Corporation
2011000162-7
01/04/2011


Amended: 1/10/2011


Amended: 12/06/2011


Amended: 05/06/2014
Utility Carriers
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
Caterpillar Financial Services Corporation
2011006082-3
03/11/2011


Amended: 05/06/2014
Thermo King Refer Unit
Central Leasing, Inc.




NV/SOS
Siemens Financial Services, Inc.
2011008049-5
04/01/2011
Great Dane CTL Model Reefers and tires
Central Leasing, Inc.




NV/SOS
Siemens Financial Services, Inc.
2011008050-8
04/01/2011
Utility Reefers and tires
Central Leasing, Inc.




NV/SOS
Siemens Financial Services, Inc.
2011010984-1
05/03/2011
Utility Reefers and tires
Central Leasing, Inc.


Central Leasing, LLC
NV/SOS
Wells Fargo Equipment Finance, Inc.
2011016281-7
06/22/2011


Amended: 04/28/2011
Utility Reefer Trailers with Thermo King units




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Debtor Name
State/
Filing Office
Secured Party
File Number
File Date
Collateral Description
Central Leasing, Inc.




NV/SOS
RBS Asset Finance, Inc.
2012010277-4
04/16/2012
Utility and Carrier Refrigerated Trailers
Central Leasing, Inc.




NV/SOS
VFS Leasing Co.


VFS US LLC
2012010610-2
04/18/2012
VNL64T Trucks
Central Leasing, Inc.




NV/SOS
Banc of America Leasing & Capital, LLC
2012012969-3
05/11/2012
Utility Refrigerated Trailers with Thermo King units
Central Leasing, Inc.




NV/SOS
RBS Asset Finance, Inc.
2012028119-0
10/24/2012
Utility and ThermoKing Refrigerated Trailers
Central Leasing, Inc.




NV/SOS
VFS Leasing Co.
2013017693-5
07/15/2013
Equipment and vehicles
Central Leasing, Inc.




NV/SOS
PNC Equipment Finance, LLC
2013022116-0
08/29/2013
Equipment
Central Leasing, Inc.




NV/SOS
PNC Equipment Finance, LLC
2013022742-7
09/06/2013
Equipment






1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 





Schedule 7.05(a)


Existing Investments


Intercompany loans listed on Schedule 7.13.


Swift Transportation Co. of Arizona, LLC owns a 49% interest in Diverse
Logistics and Transportation, Inc.

Swift Transportation Co. of Arizona, LLC owns a 9% interest in dHybrid, Inc.


Swift Transportation Co. of Arizona, LLC owns a 49.95% interest in Swift Power
Services, LLC (fka GTI Holdings, LLC).


Swift Transportation Co., of Arizona, LLC owns 20% interest in Truckside Media,
LLC.

Loans by Interstate Equipment Leasing, LLC in the amount of $15,089,304 as of
April 30, 2014, to finance the purchase of motor vehicles by owner-operators.


Description
4/30/2014 Balance Sheet
Explanation
Secured Notes Receivable – Swift Power Services, LLC
$6,776,907
Represents secured promissory note dated February 14, 2012 made to Swift Power
Services, LLC, available principal of $7,500,000, interest at 9.0% per annum.
Interest is payable quarterly starting July 31, 2012. Minimum Quarterly
Principal Payments equal to no less than 5% of the original principal balance
beginning March 31, 2013. All outstanding principal and interest due on the
earlier of April 30, 2015 or upon the exercise of the Swift Purchase Option
right.


Unsecured Note Receivable – dHybrid, Inc.
$322,000
Represents the third amended and restated unsecured promissory note dated
January 25, 2012 made to dHybrid, Inc.


Investment in Swift Power Services, LLC
$499,500
Swift Transportation Co. of Arizona, LLC contributed $499,500 to Swift Power
Services, LLC in return for a 49.95% equity interest in Swift Power Services,
LLC.


Investment in dHybrid, Inc.
$0
Swift Transportation Co., of Arizona, LLC holds a 9% equity interest in dHybrid,
Inc.


Investment in Truckside Media, LLC
$0
Swift Transportation Co., of Arizona, LLC holds a 20% equity interest in
Truckside Media. LLC.


Investment in Diverse Logistics and Transportation, Inc.
$98,000
Swift Transportation Co., of Arizona, LLC holds a 49% equity interest in Diverse
Logistics and Transportation, Inc.




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Description
4/30/2014 Balance Sheet
Explanation
Unsecured Line of Credit Promissory Note – Diverse Logistics and Transportation,
Inc.
$44,394
Represents amended unsecured line of credit promissory note dated August 20,
2012 made to Diverse Logistics and Transportation, Inc., available principal of
$70,000, interest at 12.5%. Interest is payable annually commencing November 5,
2009. All outstanding principal and unpaid interest due on the earlier of
November 5, 2015 or upon demand.
   
Personal Loan Promissory Note – Joseph Duckworth


$102,000
Represents amended personal loan promissory note dated August 20, 2012 made to
Joseph Duckworth, an individual, interest at 4.13%. Interest is payable annually
commencing December 13, 2008. Principal and unpaid interest due on December 13,
2015.


Unsecured Promissory Note Receivable - Star Transport, Inc.
$2,115,278
Represents unsecured promissory note dated September 19, 2013 made to Star
Transport, Inc., available principal of $2,282,000 with interest at 6.75% per
annum. Advances repaid may not be reborrowed. Principal and accrued interest on
the note is payable weekly totaling $11,500 per week. All outstanding principal
and interest due on May 11, 2018.


Secured Promissory Note Receivable – Wayne A. Gunn
$32,737
Represents personal loan promissory note secured by motor vehicle dated October
17, 2013 with interest at 4.51% per annum, payable in equal 72 monthly
installments of principal and interest of $535.22. All outstanding principal and
interest due on October 17, 2019.


Notes Receivable – Student Loans
$3,502,189
This balance is the total of loans and advances made to Swift Transportation Co.
of Arizona, LLC Drivers who attended driving school.
Receivable - Loss Reserves – Ceded
$3,048,804
Swift Transportation Co. of Arizona, LLC sold a portion of its claims to its
captive insurance company, Mohave Transportation Insurance Company, who, in
turn, sold the claims to Nexus Re. This balance represents a receivable on
Mohave’s books from Nexus Re.
Security Deposits
$1,883,517
This balance represents security deposits Swift Transportation Co. of Arizona,
LLC has paid to vendors/customers that it expects to recover after various
periods of time. The deposits relate to such items as insurance, rent, etc.
Cash Value Life Insurance
$1,060,276
M.S. Carriers, LLC holds cash value life insurance policies on certain of its
members of prior management team. The policies include a cash value feature.
Driver Advances
$1,273,940
Swift Transportation Co. of Arizona, LLC advances money to its drivers for
various travel expenses for which Swift records a receivable. This balance is
net of the portion that is deemed uncollectible.
Owner Operator Advances
$6,117,178
Swift Transportation Co. of Arizona, LLC advances money to its owner operators
for various travel expenses for which Swift records a receivable. This balance
is net of the portion that is deemed uncollectible.
Employee Advances
$37,947
Swift Transportation Co. of Arizona, LLC advances money to its employees for
various reasons for which Swift records a receivable. This balance is net of the
portion that is deemed uncollectible.




1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 














1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 





Schedule 7.13


Permitted Transactions with Affiliates




Central Freight Lines, Inc.


The only related interests of Mr. Jerry Moyes in Central Freight Lines, a
company with which Swift contracts for certain limited freight transportation
services and that leases facilities from and to the Company, were: (i) as a
guarantor on certain equipment leases of Central Freight; and (ii) as an owner
of Southwest Premier Properties, a company that leases property to Central
Freight.


Compensi Services, LLC


Compensi Services provides IEL third-party administration services. For the four
months ended April 30, 2014, the Company paid Compensi Services $4,500 for these
services. As of April 30, 2014, the Company had the no outstanding balance owing
to Compensi Services for these services. Additionally, Compensi Services rents
certain office space from the Company. For the four months ended April 30, 2014,
Compensi Services paid the Company $7,000 for the leased office space. As of
April 30, 2014, Compensi Services owed the Company $1,700 representing accrued
rents due for April 2014.


Other Affiliated Entities


Mr. Jerry Moyes is the principal stockholder of SME Industries, Inc. (“SME”) and
Southwest Premier Properties (“SWPP”). For the four months ended April 30, 2014,
the services the Company provided to SME included $30,000 for freight services.
The rates the Company charges for freight services to SME for transportation
services are market rates, which are comparable to what it charges third-party
customers. The Company leases certain facilities from SWPP. For the four months
ended April 30, 2014, the Company paid SWPP $74,000 for these facility leases.


Swift Aircraft Management


The Company charters flights for certain corporate related travel through Swift
Aircraft Management. For the four months ended April 30, 2014, the Company paid
Swift Aircraft Management $348,000 for these services.
 


The following intercompany transactions/loans with entities which are not Loan
Parties:



1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Affiliates
Balance as of 4/30/2014
Description
Swift Transportation Services, LLC and TransMex
$2.3 million receivable from TransMex for services performed


Swift Transportation Services, LLC provides freight and other shared services
for TransMex in the U.S.
Swift Transportation Services, LLC and Swift Logistics Mexico


$0.7 million receivable from Swift Logistics Mexico for services performed


Swift Transportation Services, LLC provides certain shared services for Swift
Logistics Mexico, net of collection fees for collecting trade receivables from
Swift Transportation Services’ Mexico customers.
Swift Transportation Co. of Arizona, LLC and Swift Logistics Mexico
$750,000 unsecured revolving promissory note receivable from Swift Logistics
Mexico. (Total amount outstanding as of 4/30/2014 was $750,000)
The note represents the amount funded by Swift Transportation Co. of Arizona,
LLC for general working capital needs.
Swift Transportation Co. of Arizona, LLC and Mohave Transportation Insurance
Company
$6.3 million receivable from Mohave Transportation Insurance Company
This balance is the "net" balance owed from Mohave to Swift Transportation Co.
of Arizona, LLC for insurance claims reimbursements, payroll, legal fees and
other operational expenses, net of the claims management fees.
Swift Transportation Co. of Arizona, LLC and Red Rock Risk Retention Group
$0.9 million receivable from Red Rock Risk Retention Group
This balance is the balance owed from Red Rock to Swift Transportation Co., of
Arizona, LLC for insurance claims reimbursements, payroll, legal fees and other
operational expenses.
TransMex, Inc. and Swift Leasing Co., LLC
TransMex leases trucks from Swift Leasing.
TransMex, as lessee, leases approximately 144 border crossing trucks from Swift
Leasing, as lessor.










1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 

Schedule 10.02


Administrative Agent’s Office; Certain Addresses for Notice


If to the Administrative Agent, the L/C Issuer or the Swing Line Lender:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions and Swing Line Advances):
Bank of America, N.A.
901 Main St.
Mail Code: TX1-492-14-12
Dallas, TX 75202
Attention: Karen Puente
Phone: 972-338-3810
Electronic Mail: karen.r.puente@baml.com
Account No.: [*]Ref: Swift Transportation Co. LLC
ABA# [*]
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street
Mail Code: IL4-135-09-61
Chicago, IL 60603
Attention: Linda Lov
Phone: 312-828-8010
Fax: 877-206-1766
Electronic Mail: linda.k.lov@baml.com
For Standby Letters of Credit:
LC Issuer:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso Malave
Phone: 570-496-9622
Fax: 800-755-8743
Electronic Mail: alfonso.malave@baml.com   or 
scranton_standby_lc@bankofamerica.com


* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.


If to the Collateral Agent:



1873806.07B-NYCSR07A - MSW

--------------------------------------------------------------------------------

 



Morgan Stanley Senior Funding, Inc.
Attn: Steven Delany
Address: 1300 Thames Street, Thames Street Wharf
Baltimore, MD 21231
Email: msagency@morganstanley.com
Telephone No: 443-627-6000
Fax No: 212-507-6680




If to the Borrower:


Swift Transportation Co., LLC
Attn: James Fry
Address: 2200 South 75th Avenue, Phoenix, AZ 85043
Email: jim_fry@swifttrans.com
Telephone No: 602-477-3574
Fax No: 623-907-7464








19848477.1





1873806.07B-NYCSR07A - MSW